Case 18-04171-elm Doc 1 Filed 11/02/18         Entered 11/02/18 08:17:32         Page 1 of 385


                                                                                   PAPER_REQUIRED
                                   U.S. District Court
                         Northern District of Texas (Fort Worth)
                     CIVIL DOCKET FOR CASE #: 4:18−cv−00893−A

 Lines v. Amazon.Com, Inc. et al                              Date Filed: 10/31/2018
 Assigned to: Senior Judge John McBryde                       Jury Demand: Plaintiff
 Case in other court: Texas Western, 1:17−cv−00072            Nature of Suit: 710 Labor: Fair Labor
 Cause: 15:2(a) Fair Labor Standards Act                      Standards Act
                                                              Jurisdiction: Federal Question
 Plaintiff
 Jeffrey Lines                                 represented by Holt Major Lackey
 individually and on behalf of all others                     Ellwanger Law LLLP
 similary situated                                            8310−1 North Capital of Texas Hwy
                                                              Suite 190
                                                              Austin, TX 78731
                                                              737−808−2238
                                                              Email: hlackey@equalrights.law
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                                                              Bar Status: Admitted/In Good Standing

                                                              James A Vagnini
                                                              Valli Kane & Vagnini LLP
                                                              600 Old Country Road, Suite 519
                                                              Garden City, NY 11530
                                                              516−203−7180
                                                              Fax: 516−706−0248
                                                              Email: jvagnini@vkvlawyers.com
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED
                                                              Bar Status: Not Admitted

                                                              Jay D Ellwanger
                                                              Ellwanger Law LLLP
                                                              400 South Zang Bouldevard, Suite 1015
                                                              Dallas, TX 75208
                                                              737−808−2260
                                                              Fax: 737−808−2262
                                                              Email: jellwanger@equalrights.law
                                                              ATTORNEY TO BE NOTICED
                                                              Bar Status: Admitted/In Good Standing

                                                              Matthew Berman
                                                              Valli Kane & Vagnini, LLP
                                                              600 Old Country Rd, Ste. 519
                                                              Garden City, NY 11530
                                                              516−203−7180
                                                              Fax: 516−706−0248

                                                                                                      1
Case 18-04171-elm Doc 1 Filed 11/02/18   Entered 11/02/18 08:17:32        Page 2 of 385


                                                        Email: mberman@vkvlawyers.com
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED
                                                        Bar Status: Not Admitted

                                                        Monica Hincken
                                                        Valli Kane & Vagnini LLP
                                                        600 Old Country Road, Suite 519
                                                        Garden City, NY 11530
                                                        516−203−7180
                                                        Fax: 516−706−0248
                                                        Email: mhincken@vkvlawyers.com
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED
                                                        Bar Status: Not Admitted

                                                        Sara Wyn Kane
                                                        Valli Kane & Vagnini, LLP
                                                        600 Old Country Road, Suite 519
                                                        Garden City, NY 11530
                                                        516−203−7180
                                                        Fax: 516−706−0248
                                                        Email: skane@vkvlawyers.com
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED
                                                        Bar Status: Not Admitted


 V.
 Respondent
 Amazon.Com Inc                          represented by Darren G Gibson
                                                        Littler Mendelson PC
                                                        100 Congress Avenue, Suite 1400
                                                        Austin, TX 78701
                                                        512−982−7250
                                                        Fax: 512−982−7248
                                                        Email: dgibson@littler.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED
                                                        Bar Status: Admitted/In Good Standing

                                                        Kevin S Mullen
                                                        The Mullen Firm PLLC
                                                        3801 N. Capital of Texas Hwy.
                                                        Suite E−240/604
                                                        Austin, TX 78746
                                                        214−228−4473
                                                        Email: kevin@themullenfirm.com
                                                        TERMINATED: 04/24/2017
                                                        Bar Status: Admitted/In Good Standing


                                                                                                2
Case 18-04171-elm Doc 1 Filed 11/02/18           Entered 11/02/18 08:17:32        Page 3 of 385


                                                                Salvador Davila
                                                                Thompson, Coe, Cousins & Irons, LLP
                                                                701 Brazos
                                                                Suite 1500
                                                                Austin, TX 78701
                                                                512/703−5065
                                                                Fax: 512/708−8777
                                                                Email: sdavila@thompsoncoe.com
                                                                ATTORNEY TO BE NOTICED
                                                                Bar Status: Admitted/In Good Standing

 Respondent
 Tenet Concepts, LLC                            represented by Darren G Gibson
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Bar Status: Admitted/In Good Standing

                                                                Kevin S Mullen
                                                                (See above for address)
                                                                TERMINATED: 04/24/2017
                                                                Bar Status: Admitted/In Good Standing

                                                                Salvador Davila
                                                                (See above for address)
                                                                ATTORNEY TO BE NOTICED
                                                                Bar Status: Admitted/In Good Standing

 Respondent
 John Doe, 1

 Respondent
 John Doe, 2

 Respondent
 John Doe, 3

 Respondent
 John Doe, 4

 Respondent
 John Doe, 5


  Date Filed   #   Page Docket Text
  02/02/2017   1       11 COMPLAINT ( Filing fee $ 400 receipt number 0542−9258413). No Summons
                          requested at this time, filed by Jeffrey Lines. (Attachments: # 1 Civil Cover
                          Sheet)(Ellwanger, Jay) (Attachment 1 replaced on 2/3/2017 to flatten image)
                          (afd). [Transferred from Texas Western on 10/31/2018.] (Entered: 02/02/2017)
                                                                                                          3
Case 18-04171-elm Doc 1 Filed 11/02/18          Entered 11/02/18 08:17:32          Page 4 of 385



  02/02/2017         40 Case Assigned to Judge Lee Yeakel. CM WILL NOW REFLECT THE JUDGE
                        INITIALS AS PART OF THE CASE NUMBER. PLEASE APPEND THESE
                        JUDGE INITIALS TO THE CASE NUMBER ON EACH DOCUMENT THAT
                        YOU FILE IN THIS CASE. (afd) [Transferred from Texas Western on
                        10/31/2018.] (Entered: 02/03/2017)
  02/02/2017         41 DEMAND for Trial by Jury by Jeffrey Lines. (afd) [Transferred from Texas
                        Western on 10/31/2018.] (Entered: 02/03/2017)
  02/03/2017   2     42 Letter to Holt Major Lackey re: Non−Admitted Status. (afd) [Transferred from
                        Texas Western on 10/31/2018.] (Entered: 02/03/2017)
  02/09/2017   3     43 MOTION to Appear Pro Hac Vice by Jay D. Ellwanger for Sara Wyn Kane (
                        Filing fee $ 100 receipt number 0542−9281306) by on behalf of Jeffrey Lines.
                        (Attachments: # 1 Proposed Order)(Ellwanger, Jay) [Transferred from Texas
                        Western on 10/31/2018.] (Entered: 02/09/2017)
  02/09/2017   4     48 MOTION to Appear Pro Hac Vice by Jay D. Ellwanger for James A. Vagnini (
                        Filing fee $ 100 receipt number 0542−9281322) by on behalf of Jeffrey Lines.
                        (Attachments: # 1 Proposed Order)(Ellwanger, Jay) [Transferred from Texas
                        Western on 10/31/2018.] (Entered: 02/09/2017)
  02/13/2017   5     53 ORDER GRANTING 3 Motion for Sara Wyn Kane to Appear Pro Hac Vice.
                        Pursuant to our Administrative Policies and Procedures for Electronic Filing, the
                        attorney hereby granted to practice pro hac vice in this case must register for
                        electronic filing with our court within 10 days of this order. Signed by Judge
                        Lee Yeakel. (ml) [Transferred from Texas Western on 10/31/2018.] (Entered:
                        02/13/2017)
  02/13/2017   6     54 ORDER GRANTING 4 Motion for James A. Vagnini to Appear Pro Hac Vice.
                        Pursuant to our Administrative Policies and Procedures for Electronic Filing, the
                        attorney hereby granted to practice pro hac vice in this case must register for
                        electronic filing with our court within 10 days of this order. Signed by Judge
                        Lee Yeakel. (ml) [Transferred from Texas Western on 10/31/2018.] (Entered:
                        02/14/2017)
  03/03/2017   7     55 REQUEST FOR ISSUANCE OF SUMMONS by Jeffrey Lines. (Ellwanger,
                        Jay) [Transferred from Texas Western on 10/31/2018.] (Entered: 03/03/2017)
  03/03/2017   8     57 Summons Issued as to Tenet Concepts, LLC. (jf) [Transferred from Texas
                        Western on 10/31/2018.] (Entered: 03/03/2017)
  03/31/2017   9     59 MOTION to Dismiss Pursuant to 12(b)(6) and Brief In Support by
                        Amazon.Com, Inc., Tenet Concepts, LLC. (Mullen, Kevin) [Transferred from
                        Texas Western on 10/31/2018.] (Entered: 03/31/2017)
  03/31/2017   10    75 Certificate of Interested Parties and Corporate Disclosure Statement by
                        Amazon.Com, Inc., Tenet Concepts, LLC. (Mullen, Kevin) [Transferred from
                        Texas Western on 10/31/2018.] (Entered: 03/31/2017)
  04/14/2017   11    78 AMENDED COMPLAINT against All Defendants amending, filed by Jeffrey
                        Lines.(Ellwanger, Jay) [Transferred from Texas Western on 10/31/2018.]
                        (Entered: 04/14/2017)
  04/14/2017   12   113 DEFICIENCY NOTICE: No certificate of service was included in pleading.
                        Please file ONLY the certificate of service in the form of a pleading using the

                                                                                                            4
Case 18-04171-elm Doc 1 Filed 11/02/18          Entered 11/02/18 08:17:32           Page 5 of 385



                         "Certificate of Service" event located under the 'Service of Process' menu re 11
                         Amended Complaint (jf) [Transferred from Texas Western on 10/31/2018.]
                         (Entered: 04/17/2017)
  04/17/2017   13   114 CERTIFICATE OF SERVICE by Jeffrey Lines for 11 Amended Complaint
                        (Ellwanger, Jay) [Transferred from Texas Western on 10/31/2018.] (Entered:
                        04/17/2017)
  04/21/2017   14   115 NOTICE of Attorney Appearance by Darren Glenn Gibson on behalf of
                        Amazon.Com, Inc., Tenet Concepts, LLC. Attorney Darren Glenn Gibson added
                        to party Amazon.Com, Inc.(pty:dft), Attorney Darren Glenn Gibson added to
                        party Tenet Concepts, LLC(pty:dft) (Gibson, Darren) Modified event on
                        4/21/2017 (jf). [Transferred from Texas Western on 10/31/2018.] (Entered:
                        04/21/2017)
  04/21/2017        118 Notice of Correction: Proposed order is required. Please file the proposed order
                        to substitute counsel using the "Attachment" event re 14 MOTION to Substitute
                        Attorney. (jf) [Transferred from Texas Western on 10/31/2018.] (Entered:
                        04/21/2017)
  04/21/2017   15   119 ATTACHMENT Proposed Order to 14 MOTION to Substitute Attorney by
                        Amazon.Com, Inc., Tenet Concepts, LLC. (Gibson, Darren) [Transferred from
                        Texas Western on 10/31/2018.] (Entered: 04/21/2017)
  04/24/2017   16   120 ORDER GRANTING 14 Motion to Substitute Attorney. Signed by Judge Lee
                        Yeakel. (jf) [Transferred from Texas Western on 10/31/2018.] (Entered:
                        04/25/2017)
  04/25/2017   17   121 Unopposed MOTION for Extension of Time to File Answer to Plaintiff's First
                        Amended Complaint by Amazon.Com, Inc., Tenet Concepts, LLC.
                        (Attachments: # 1 Proposed Order − Proposed Order)(Gibson, Darren)
                        [Transferred from Texas Western on 10/31/2018.] (Entered: 04/25/2017)
  05/01/2017   18   125 ORDER GRANTING 17 Motion for Extension of Time to Answer ;
                        Amazon.Com, Inc. answer due 5/12/2017; Tenet Concepts, LLC answer due
                        5/12/2017. Signed by Judge Lee Yeakel. (jf) [Transferred from Texas Western
                        on 10/31/2018.] (Entered: 05/01/2017)
  05/12/2017   19   126 AMAZON.COM, INC.'s ANSWER to 11 Amended Complaint by Amazon.Com,
                        Inc..(Gibson, Darren) [Transferred from Texas Western on 10/31/2018.]
                        (Entered: 05/12/2017)
  05/12/2017   20   146 ANSWER to 11 Amended Complaint by Tenet Concepts, LLC.(Gibson, Darren)
                        [Transferred from Texas Western on 10/31/2018.] (Entered: 05/12/2017)
  05/17/2017   21   164 MOTION to Appear Pro Hac Vice by Jay D. Ellwanger for Matthew L. Berman
                        ( Filing fee $ 100 receipt number 0542−9597872) by on behalf of Jeffrey Lines.
                        (Attachments: # 1 Proposed Order)(Ellwanger, Jay) [Transferred from Texas
                        Western on 10/31/2018.] (Entered: 05/17/2017)
  05/23/2017   22   169 ORDER DISMISSING 9 Motion to Dismiss. Signed by Judge Lee Yeakel. (jf)
                        [Transferred from Texas Western on 10/31/2018.] (Entered: 05/24/2017)
  05/23/2017   23   170 ORDER GRANTING 21 Motion to Appear Pro Hac Vice for Matthew L.
                        Berman. Pursuant to our Administrative Policies and Procedures for Electronic
                        Filing, the attorney hereby granted to practice pro hac vice in this case must

                                                                                                            5
Case 18-04171-elm Doc 1 Filed 11/02/18            Entered 11/02/18 08:17:32            Page 6 of 385



                          register for electronic filing with our court within 10 days of this order. Signed
                          by Judge Lee Yeakel. (jf) [Transferred from Texas Western on 10/31/2018.]
                          (Entered: 05/24/2017)
  07/24/2017   24   171 Proposed Scheduling Order by Jeffrey Lines. (Berman, Matthew) [Transferred
                        from Texas Western on 10/31/2018.] (Entered: 07/24/2017)
  08/07/2017   25   175 ORDER (Initial Pretrial Conference set for 10/3/2017 at 2:30 PM before Judge
                        Lee Yeakel). Signed by Judge Lee Yeakel. (jf) [Transferred from Texas Western
                        on 10/31/2018.] (Entered: 08/07/2017)
  10/03/2017   26   176 Scheduling Recommendations Joint Discovery/Case Management Plan by
                        Amazon.Com, Inc., Tenet Concepts, LLC. (Attachments: # 1 Exhibit A)(Davila,
                        Salvador) [Transferred from Texas Western on 10/31/2018.] (Entered:
                        10/03/2017)
  10/03/2017   27   188 Minute Entry for proceedings held before Judge Lee Yeakel: Initial Pretrial
                        Conference in Chambers held on 10/3/2017 (Minute entry documents are not
                        available electronically). (Court Reporter Arlinda Rodriguez)(jf) [Transferred
                        from Texas Western on 10/31/2018.] (Entered: 10/03/2017)
  10/03/2017   28   189 Unopposed MOTION for Protective Order by Amazon.Com, Inc., Tenet
                        Concepts, LLC. (Attachments: # 1 Exhibit A − Confidentiality and Protective
                        Order)(Davila, Salvador) [Transferred from Texas Western on 10/31/2018.]
                        (Entered: 10/03/2017)
  10/03/2017   29   202 SCHEDULING ORDER: Pretrial Conference set for 3/29/2019 at 10:00 AM
                        before Judge Lee Yeakel and jury trial in the month of April 2019, ADR Report
                        Deadline due by 3/9/2018, Discovery due by 10/5/2018, Motions due by
                        11/9/2018. Signed by Judge Lee Yeakel. (jf) [Transferred from Texas Western
                        on 10/31/2018.] (Entered: 10/04/2017)
  10/06/2017   30   206 PROTECTIVE ORDER. Signed by Judge Lee Yeakel. (dm) [Transferred from
                        Texas Western on 10/31/2018.] (Entered: 10/06/2017)
  10/19/2017   31   215 MOTION to Appear Pro Hac Vice by Jay D. Ellwanger for Monica Hincken (
                        Filing fee $ 100 receipt number 0542−10095187) by on behalf of Jeffrey Lines.
                        (Attachments: # 1 Proposed Order)(Ellwanger, Jay) [Transferred from Texas
                        Western on 10/31/2018.] (Entered: 10/19/2017)
  10/24/2017   32   220 ORDER GRANTING Monica Hincken's 31 Motion to Appear Pro Hac Vice.
                        Pursuant to our Administrative Policies and Procedures for Electronic Filing, the
                        attorney hereby granted to practice pro hac vice in this case must register for
                        electronic filing with our court within 10 days of this order. Signed by Judge
                        Lee Yeakel. (jf) [Transferred from Texas Western on 10/31/2018.] (Entered:
                        10/24/2017)
  01/25/2018   33   221 SUGGESTION OF BANKRUPTCY as to Tenet Concepts, LLC . (Attachments:
                        # 1 Exhibit A − Tenet Voluntary Petition)(Gibson, Darren) [Transferred from
                        Texas Western on 10/31/2018.] (Entered: 01/25/2018)
  01/29/2018   34   229 ORDER setting Status Conference for 2/13/2018 01:30 PM before Judge Lee
                        Yeakel. Signed by Judge Lee Yeakel. (klw) [Transferred from Texas Western on
                        10/31/2018.] (Entered: 01/30/2018)
  02/13/2018   35   230

                                                                                                               6
Case 18-04171-elm Doc 1 Filed 11/02/18           Entered 11/02/18 08:17:32          Page 7 of 385



                          Minute Entry for proceedings held before Judge Lee Yeakel: Status Conference
                          held on 2/13/2018 (Minute entry documents are not available electronically).
                          (Court Reporter Arlinda Rodriguez.)(dl) [Transferred from Texas Western on
                          10/31/2018.] (Entered: 02/14/2018)
  02/13/2018   36   231 JOINT Status Report due by 2/27/2018. Signed by Judge Lee Yeakel. (dl)
                        [Transferred from Texas Western on 10/31/2018.] (Entered: 02/15/2018)
  02/20/2018   37   232 MOTION to Appear Pro Hac Vice by Jay D. Ellwanger Application and
                        Proposed Order for Holt Lackey to Appear Pro Hac Vice ( Filing fee $ 100
                        receipt number 0542−10480878) by on behalf of Jeffrey Lines. (Ellwanger, Jay)
                        [Transferred from Texas Western on 10/31/2018.] (Entered: 02/20/2018)
  02/27/2018   38   237 STATUS REPORT Joint Status Report by Jeffrey Lines. (Ellwanger, Jay)
                        [Transferred from Texas Western on 10/31/2018.] (Entered: 02/27/2018)
  02/27/2018   39   242 ORDER GRANTING 37 Motion to Appear Pro Hac Vice. Pursuant to our
                        Administrative Policies and Procedures for Electronic Filing, the attorney
                        hereby granted to practice pro hac vice in this case must register for electronic
                        filing with our court within 10 days of this order. Signed by Judge Lee Yeakel.
                        (dl) [Transferred from Texas Western on 10/31/2018.] (Entered: 02/28/2018)
  03/13/2018   40   243 STATUS REPORT Agreed Amendment to Joint Status Report by Jeffrey Lines.
                        (Ellwanger, Jay) [Transferred from Texas Western on 10/31/2018.] (Entered:
                        03/13/2018)
  03/20/2018   41   246 MOTION to Change Venue and Brief in Support by Amazon.Com, Inc., Tenet
                        Concepts, LLC. (Attachments: # 1 Affidavit Declaration of Scott Cass, # 2
                        Proposed Order Proposed Order)(Gibson, Darren) [Transferred from Texas
                        Western on 10/31/2018.] (Entered: 03/20/2018)
  03/20/2018   42   295 NOTICE of Substantial Compliance Regarding Joint Status Report by Jeffrey
                        Lines (Ellwanger, Jay) [Transferred from Texas Western on 10/31/2018.]
                        (Entered: 03/20/2018)
  03/27/2018   43   298 Response in Opposition to Motion, filed by Jeffrey Lines, re 41 MOTION to
                        Change Venue and Brief in Support filed by Defendant Amazon.Com, Inc.,
                        Defendant Tenet Concepts, LLC (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                        Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8
                        Proposed Order)(Ellwanger, Jay) [Transferred from Texas Western on
                        10/31/2018.] (Entered: 03/27/2018)
  04/02/2018   44   358 REPLY to Response to Motion, filed by Amazon.Com, Inc., Tenet Concepts,
                        LLC, re 41 MOTION to Change Venue and Brief in Support filed by Defendant
                        Amazon.Com, Inc., Defendant Tenet Concepts, LLC (Gibson, Darren)
                        [Transferred from Texas Western on 10/31/2018.] (Entered: 04/02/2018)
  07/06/2018   45   365 NOTICE of Withdrawal of Opposition to Motion to Transfer by Jeffrey Lines re
                        41 MOTION to Change Venue and Brief in Support (Ellwanger, Jay)
                        [Transferred from Texas Western on 10/31/2018.] (Entered: 07/06/2018)
  08/09/2018   46     9 ORDER GRANTING 41 Motion to Transfer Venue. Signed by Judge Lee
                        Yeakel. (dl) [Transferred from Texas Western on 10/31/2018.] (Entered:
                        08/09/2018)
  10/31/2018   47   369

                                                                                                            7
Case 18-04171-elm Doc 1 Filed 11/02/18          Entered 11/02/18 08:17:32          Page 8 of 385



                         Case electronically transferred in from District of Texas Western; Case Number
                         1:17−cv−00072. Unless exempted, attorneys who are not admitted to practice in
                         the Northern District of Texas should seek admission promptly. Forms,
                         instructions, and exemption information may be found at
                         www.txnd.uscourts.gov, or by clicking here: Attorney Information − Bar
                         Membership. If admission requirements are not satisfied within 21 days, the
                         clerk will notify the presiding judge. Copy of NEF to be sent US Mail to parties
                         not electronically noticed. (Entered: 10/31/2018)
  10/31/2018   48   381 New Case Notes: A filing fee has been paid. File to Judge McBryde. Pursuant to
                        Misc. Order 6, Plaintiff is provided the Notice of Right to Consent to Proceed
                        Before A U.S. Magistrate Judge. Clerk to provide copy to plaintiff if not
                        received electronically. (mpw) (Entered: 10/31/2018)
  10/31/2018   49   383 Standing ORDER Concerning Paper Filing in Cases Assigned to District Judge
                        John McBryde...see order for specifics. (Ordered by Senior Judge John
                        McBryde on 10/31/2018) (mpw) (Entered: 10/31/2018)




                                                                                                            8
 Case 18-04171-elm
    Case            Doc 1Document
          4:18-cv-00893  Filed 11/02/18  Entered
                                   46 Filed      11/02/18
                                            08/09/18  Page08:17:32 Page 9356
                                                           1 of 2 PageID  of 385



                         1N THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION          ZOI8AIJC-9 AMtO:3

JEFFREY LINES, INDIVIDUALLY AND                 §
ON BEHALF OF ALL OTHERS                         §
SIMILARLY SITUATED,                             §
           PLAINTIFFS,                          §
                                                §
                                                      CAUSE NO. 1:1 7-CV-072-LY
V.                                              §
                                                §
AMAZON.COM, INC., TENET                         §
CONCEPTS, LLC, AND JOHN DOES 1-5,               §
                DEFENDANTS.                     §

                                             [0)110

       Before the court in the above-styled and numbered cause is Defendants Amazon.com, Inc.

and Tenet Concepts, LLC ' s Motion to Transfer Venue and Brief in Support filed March 20, 2018

(Dkt. No. 41), Jeffrey Lines' Response to Defendants' Motion to Transfer Venue filed March 27,

2018 (Dkt. No. 43), Defendants Amazon.com, Inc. and Tenet Concepts, LLC's Reply to Jeffrey

Lines' Response to their Motion to Transfer Venue filed April 2, 2018 (Dkt. No. 44). Also before

the court is Plaintiffs' Withdrawal of Opposition to Motion to Transfer filed July 6, 2018 (Dkt. No.

45), in which Lines requests that Line's response in opposition to the motion to transfer be

withdrawn and thus to consider the motion to transfer as unopposed. In light of Line's request, the

court will consider the motion to transfer as unopposed. Accordingly,

       IT IS ORDERED that Jeffrey Lines' Response to Defendants' Motion to Transfer Venue

filed March 27, 2018 (Dkt. No. 43) is DEEMED STRIKEN.

       IT IS FURTHER ORDERED that Defendants Amazon.com, Inc. and Tenet Concepts,

LLC's Motion to Transfer Venue and Brief in Support filed March 20, 2018 (Dkt. No. 41) is

GRANTED.




                                                                                                       9
 CaseCase
      18-04171-elm Doc 1 Document
          4:18-cv-00893  Filed 11/02/18 Entered
                                    46 Filed     11/02/18
                                             08/09/18     08:17:32
                                                       Page         Page 10
                                                            2 of 2 PageID   of 385
                                                                          357


       IT IS FINALLY ORDERED that the above-styled cause is TRANSFERRED to the

United States District Court for the   orthern District of Texas, Fort Worth Division.

        SIGNED this
                        "I       o
                                         eat.
                                          2018.




                                              LEE       EAKEL    /
                                              TJN}TED STATES DISTRICT JUDGE




                                                    2

                                                                                         10
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    1 Filed     11/02/18
                                            02/02/17     08:17:32
                                                      Page         Page 111of 385
                                                           1 of 27 PageID



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
 JEFFREY LINES, individually and on behalf of §           CASE NO. 1:17-cv-0072
 all others similarly situated,               §
                                              §
 Plaintiffs,                                  §
                                              §
 v.                                           §           JURY TRIAL DEMANDED
                                              §
 AMAZON.COM, INC.; TENET CONCEPTS, §
 LLC; and JOHN DOES 1-5,                      §
                                              §
 Defendants.                                  §
                                              §

                                    ORIGINAL COMPLAINT


       Plaintiff JEFFREY LINES ("Plaintiff Lines") on behalf of himself and all others similarly

situated (collectively, "Drivers") by and through his attorneys, DINOVO PRICE ELLWANGER

& HARDY, LLP and VALLI KANE & VAGNINI, LLP, bring this action for damages and other

legal and equitable relief from Defendants, AMAZON.COM, INC. ("Amazon"), TENET

CONCEPTS, LLC ("Tenet Concepts"), and JOHN DOES 1-5 (collectively, "Defendants") for

violations of the Fair Labor Standards Act ("FLSA"), as amended, 29 U.S.C. 201 et seq., and for

violation of Title Two of the Texas Labor Code ("TLC") §§ 62.001 et seq., and any other cause(s)

of action that can be inferred from the facts set forth herein.

                                       INTRODUCTION

       1.      This is a collective and class action brought by Plaintiff Lines challenging acts

committed by Defendants against Plaintiff Lines and those similarly situated which amounted to

violations of federal and state wage and hour laws.




                                                                                                   11
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    1 Filed     11/02/18
                                            02/02/17     08:17:32
                                                      Page         Page 122of 385
                                                           2 of 27 PageID



       2.      Tenet Concepts maintains a service contract with Amazon, one of the country's

largest online retail stores, to provide one (1) to two (2) hour delivery services of Amazon's

merchandise.

       3.      Plaintiff Lines is a delivery driver who was employed by Defendants to carry out

deliveries of Amazon's merchandise from Amazon's warehouses to their customers' addresses.

       4.      First, Defendants' regular failure to pay Plaintiff Lines and all other similarly

situated employees the statutorily required overtime rate of time and a half (½) violates the Fair

Labor Standards Act, as amended, 29 U.S.C. §§ 201 et seq. ("FLSA") and any other cause(s) of

action that can be inferred from the facts set forth herein. Defendants violate these laws by

engaging in a systematic scheme of altering Drivers' paychecks in order to deprive them of their

statutorily required overtime pay.

       5.      Second, Defendants' regular failure to pay Plaintiff Lines and all other similarly

situated employees the statutorily required minimum wage for all hours worked in a workweek

violates the Fair Labor Standards Act, as amended, 29 U.S.C. §§ 201 et seq. ("FLSA"), Title Two

of the Texas Labor Code ("TLC") §§ 62.001 et seq., and any other cause(s) of action that can be

inferred from the facts set forth herein. Defendants violate these laws by engaging in a systematic

scheme of failing to reimburse Drivers for their incurred expenses and by altering Drivers'

paychecks in order to deprive them of their statutorily required minimum wage, effectively forcing

Drivers to work "off-the-clock."

       6.      Third, Defendants' retention of all or some of the tips earned by Plaintiff Lines and

all other similarly situated employees violates the Fair Labor Standards Act, as amended, 29 U.S.C.

§§ 201 et seq. ("FLSA") and any other cause(s) of action that can be inferred from the facts set

forth herein. Defendants violate these laws by engaging in a systematic scheme of retaining all or



                                                 2

                                                                                                       12
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    1 Filed     11/02/18
                                            02/02/17     08:17:32
                                                      Page         Page 133of 385
                                                           3 of 27 PageID



some of Drivers' earned tips and by not providing Drivers with any documentation that accurately

reflects their allotted tips.

        7.       Fourth, Plaintiff Lines' unlawful termination violates the Fair Labor Standards Act,

as amended, 29 U.S.C. §§ 201 et seq. ("FLSA") and any other cause(s) of action that can be inferred

from the facts set forth herein. Defendants violate these laws by terminating Plaintiff Lines'

employment in retaliation for his complaints against Defendants' unlawful conduct that violates

the FLSA.

        8.       Plaintiff Lines alleges, on behalf of himself and similarly situated current and

former employees who elect to opt into this action pursuant to the FLSA, that they are entitled to

recover (i) unpaid and incorrectly paid wages for all hours worked in a workweek, as required by

law, (ii) unpaid overtime, (iii) earned and unlawfully retained tips, (iv) liquidated damages, (v)

interest, and (vi) attorney fees and costs pursuant to the FLSA, 29 U.S.C. §§201 et seq., and further

relief as this Court finds necessary and proper.

        9.       Plaintiff Lines also brings this action, pursuant to Fed. R. Civ. P. 23, on behalf of a

class of all persons who are and were employed by Defendants as delivery drivers during the past

three years through the final date of the disposition of this action who were not paid the statutorily

required minimum wage for all hours worked by them in a workweek, as required by the TLC who

are entitled to recover: (1) back pay, (2) liquidated damages, (4) attorney's fees and costs, and (5)

interest, and further relief as this Court finds necessary and proper.

        10.      In addition to the class and collective actions, Plaintiff Lines brings this action

pursuant to the FLSA to remedy his unlawful retaliatory discharge by recovering: (1) back pay,

(2) liquidated damages, (3) emotional damages, (4) attorney's fees and costs, and (5) interest, and

further relief as this Court finds necessary and proper.



                                                   3

                                                                                                           13
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    1 Filed     11/02/18
                                            02/02/17     08:17:32
                                                      Page         Page 144of 385
                                                           4 of 27 PageID



                                 JURISDICTION AND VENUE

       11.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which

confers original jurisdiction upon this Court for actions arising under the laws of the United States,

and pursuant to 28 U.S.C. §§ 1343(3) and 1343(4), which confer original jurisdiction upon this

Court in a civil action to recover damages or to secure equitable relief (i) under any Act of Congress

providing for the protection of civil rights; (ii) under the Declaratory Judgment Statute, 28 U.S.C.

§ 2201; (iii) under 29 U.S.C. § 201 et. seq.

       12.     The Court's supplemental jurisdiction is invoked to 28 U.S.C. § 1367(a), which

confers supplemental jurisdiction over all non-federal claims arising from a common nucleus of

operative facts such that they form part of the same case or controversy under Article III of the

United States Constitution.

       13.     Venue is proper in this Court pursuant to 29 U.S.C. §§ 201-219, in as much as this

judicial district lies in a State in which the unlawful employment practices occurred. Venue is also

proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (c), in that Defendants maintain offices,

conduct business and reside in this district.

                                          THE PARTIES

       14.     Plaintiff Lines is a citizen of Texas and resides in Dallas, Texas.

       15.     At all relevant times, Plaintiff Lines was an employee within the meaning of the

FLSA and TLC.

       16.     Upon information and belief, Amazon is incorporated under the laws of the state of

Delaware and has its principal place of business in Seattle, Washington.

       17.     Upon information and belief, Defendant Amazon also maintains multiple places of

business within the State of Texas and within this District.



                                                  4

                                                                                                         14
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    1 Filed     11/02/18
                                            02/02/17     08:17:32
                                                      Page         Page 155of 385
                                                           5 of 27 PageID



       18.     Defendant Amazon transacts business in Texas by employing Plaintiff Lines and

those similarly situated as delivery drivers in Texas.

       19.     Amazon has at all relevant times been an employer covered by the FLSA and the

TLC.

       20.     Upon information and belief, the amount of qualifying annual volume of business

for Amazon exceeds $500,000.00 and thus subjects Amazon to the FLSA's overtime and minimum

wage requirements.

       21.     Upon information and belief, Amazon is engaged in interstate commerce. This

independently subjects Amazon to the overtime and minimum wage requirements of the FLSA.

       22.     Upon information and belief, Tenet Concepts is incorporated under the laws of the

state of Texas and has its principal place of business in Austin, Texas.

       23.     Defendant Tenet Concepts transacts business throughout Texas by employing

Plaintiff Lines and those similarly situated as delivery drivers in Texas.

       24.     Tenet Concepts has at all relevant times been an employer covered by the FLSA

and the TLC.

       25.     Upon information and belief, the amount of qualifying annual volume of business

for Tenet Concepts exceeds $500,000.00 and thus subjects Tenet Concepts to the FLSA's overtime

and minimum wage requirements.

       26.     Upon information and belief, Tenet Concepts is engaged in interstate

commerce. This independently subjects Tenet Concepts to the overtime and minimum wage

requirements of the FLSA.

       27.     The true names and capacities, whether individual, corporate, associate, or

otherwise, of Defendants sued herein as John Does 1-5, inclusive, are currently unknown to



                                                 5

                                                                                                   15
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    1 Filed     11/02/18
                                            02/02/17     08:17:32
                                                      Page         Page 166of 385
                                                           6 of 27 PageID



Drivers, who therefore sue Defendants by such fictitious names pursuant to Tex. Civ. Prac. & Rem.

Code Ann. § 33.004.

         28.    Plaintiff Lines alleges, upon information and belief, that each of Defendants named

as John Doe(s) are legally responsible in some manner for the unlawful acts referred within the

complaint.

         29.    Plaintiff Lines will seek leave of court to amend this Complaint to reflect the true

names and capacities of Defendants designated as "John Does 1-5" when such identities become

known.

         30.    Defendants jointly employed Plaintiff Lines and those similarly situated by

employing or acting in the interest of employer towards Plaintiff and directly or indirectly, jointly

or severally, including without limitation, controlling and directing the terms of employment and

compensation of all similarly situated employees.

                                   STATEMENT OF THE FACTS

         31.    Plaintiff Lines was employed as a delivery driver by Defendants from October 6,

2015, until his unlawful termination on or around January 22, 2016.

         32.    Tenet Concepts is a distribution company that provides, among other things,

delivery services for clientele.

         33.    Amazon is one of the country's largest online retail stores that provides merchandise

to customers.

         34.    Throughout all times relevant to this matter, Tenet Concepts maintained a service

contract with Amazon to provide delivery services for Amazon's merchandise to Amazon's

customers.




                                                  6

                                                                                                        16
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    1 Filed     11/02/18
                                            02/02/17     08:17:32
                                                      Page         Page 177of 385
                                                           7 of 27 PageID



         35.   Upon information and belief, Tenet Concepts employs over four hundred (400)

delivery drivers who operate out of Amazon's warehouses located in Texas, California, and

Illinois.

         36.   Specifically, Plaintiff Lines operated out of Amazon's warehouse located in Irving,

Texas.

         37.   Drivers' primary job duties were to deliver Amazon's merchandise to customers

within one (1) to two (2) hours after the purchase was made through Amazon's Prime Now mobile

application ("App").

         38.   Drivers wore uniforms that identified them as representatives of Amazon Prime

Now.

         39.   Drivers were compensated at or around $7.25 per hour.

         40.   Drivers received their paychecks every two weeks.

         41.   All hours Drivers worked were not accounted for nor compensated on their

paychecks.

         42.   In addition to their pay, Defendants promised Drivers, through a written policy, tips

and reimbursements for the expenses they incurred during deliveries.

         43.   When Defendants issued the customers' tips to Drivers on their paychecks, which

was infrequent, Defendants refused to issue an accurate record of the allotted tip breakdown.

         44.   Drivers were never informed of their total actual amount of tips.

         45.   Defendants posted the Drivers weekly shifts on bulletin boards.

         46.   Drivers were routinely scheduled to work six (6) or seven (7) consecutive days in

a workweek.

         47.   Drivers routinely worked in excess of forty (40) hours per workweek.



                                                 7

                                                                                                       17
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    1 Filed     11/02/18
                                            02/02/17     08:17:32
                                                      Page         Page 188of 385
                                                           8 of 27 PageID



       48.     Drivers were not properly compensated at the overtime premium for all hours

worked in excess of forty (40) hours per workweek.

       49.     Drivers were required to obtain management approval to switch shifts with one

another.

       50.     If there was "not enough work," Defendants sent Drivers home without pay.

       51.     Drivers clocked in and out by presenting their identification cards, which bore both

Amazon's and Tenet Concepts' logos, to Defendants' dispatchers.

       52.     Defendants required Drivers to arrive at their Amazon warehouse ten (10) to fifteen

(15) minutes before their scheduled clock-in time.

       53.     Drivers were not compensated for the ten (10) to fifteen (15) minutes they were

required to be at their Amazon warehouse prior to clocking in, effectively forcing them to work

"off-the-clock."

       54.     Drivers were not permitted to take meal breaks.

       55.     Defendants, however, deducted a one half hour (1/2) of pay for each day worked

from the Drivers' paychecks for meal periods, effectively forcing them to work "off-the-clock."

       56.     After "clocking in" at their Amazon warehouse, Drivers waited for Defendants'

dispatcher to assign them packages for delivery.

       57.     Amazon unilaterally decided the quantity of packages assigned to Drivers.

       58.     Amazon unilaterally decides which packages Drivers will deliver.

       59.     After receiving their assigned packages, Drivers scanned each package into the App

to provide real time tracking to Amazon's customers.

       60.     Drivers were not permitted to reject delivery assignments, nor could they request

that deliveries be restricted to a particular geographical areas.



                                                   8

                                                                                                      18
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    1 Filed     11/02/18
                                            02/02/17     08:17:32
                                                      Page         Page 199of 385
                                                           9 of 27 PageID



        61.     If Drivers did not abide by Defendants' delivery assignments or routes they were

subjected to discipline, which included termination.

        62.     Defendants instructed Drivers to deliver assigned packages in a set sequence

determined by Defendants.

        63.     A Driver's assigned delivery route began with the delivery that is furthest away

from the Amazon warehouse and ended with the delivery closet to the Amazon warehouse.

        64.     Drivers were assigned eight (8) to ten (10) packages per route that were required to

be delivered within two hours.

        65.     Defendants generated and dictated Drivers' delivery routes.

        66.     Drivers were assigned routes that spanned up to or more than two hundred and fifty

(250) miles.

        67.     Drivers did not receive mileage reimbursement and/or credit from Defendants.

        68.     Defendants tracked Drivers while they were on delivery routes.

        69.     Defendants' dispatchers frequently called and/or sent text messages to Drivers to

provide them with alternate delivery routes and/or to inform them that they were running late.

        70.     After delivering a set of assigned packages, Drivers returned to their Amazon

warehouse to receive another assignment of packages. This process repeated multiple times

throughout the work day.

        71.     Following a delivery, the App suggested a default tip of $5.00 for the delivery

Driver. Customers were permitted to modify the tipped amount to their desired amount.

        72.     Upon information and belief, before a customer left a tip, the App stated to them:

"If you elect to leave a tip, the entire tip goes to your courier."




                                                   9

                                                                                                       19
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 2010
                                                         10 of 27 PageID  of 385




       73.      Upon information and belief, Defendants maintained a policy that prohibited

customers from leaving cash tips, requiring all tips to be made through the app, via credit card,

and payable to Defendants.

       74.      Upon information and belief, Drivers never received the correct tip total during

each pay period as they were continually given an amount less than what they actually received.

       75.      Upon information and belief, Defendants never provided Drivers with any record

or receipt of which customer tipped them or the amount they were tipped.

       76.      Upon information and belief, Defendants retained all or some of the tips Drivers

received.

       77.      Upon information and belief, Drivers were required to use their own personal

vehicles to deliver Amazon's merchandise.

       78.      Upon information and belief, Drivers incurred significant out of pocket expenses

from the use of their vehicles for deliveries, tolls, and keeping their vehicles running for

extraordinary durations of time throughout their shift(s).

       79.      The incurred out of pocket costs for the operation of their vehicles frequently drove

the Drivers' hourly rate well below both federal and state minimum wage and overtime

requirements.

       80.      Despite Defendants' written policy, Drivers were often denied reimbursements of

incurred expenses in the form of a car allowance (mileage, wear and tear, gas, tolls, etc.).

       81.      Upon information and belief, Drivers were required to submit their toll bills to

Defendant Tenet Concepts' supervisors immediately after they received and paid the toll bills.

       82.      Upon information and belief, Defendant Tenet Concepts' supervisors were then

required to submit the toll bill to Defendant Amazon.



                                                 10

                                                                                                        20
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 2111
                                                         11 of 27 PageID  of 385




       83.     Upon receipt of the toll bill, Defendant Amazon was to reimburse Drivers for the

total amount of the toll bill.

       84.     Plaintiff Lines was never reimbursed for any of the toll bills he submitted to his

supervisor, Steven (last name unknown).

       85.     Upon information and belief, when Drivers were reimbursed for gas expenses,

which was infrequent, they were only reimbursed for the pre-tax cost of gas and mileage and not

the total amount. Thus, Drivers still incurred out of pocket expenses that drove their hourly rate

below the minimum wage.

       86.     Upon information and belief, on or around November 26, 2015, Amazon assigned

the delivery routes of almost all of the delivery drivers that were operating out of the warehouse

located in Irving, Texas, to new employees known as "Amazon flex drivers."

       87.     Upon information and belief Amazon flex drivers were individually contracted by

Amazon.

       88.     Upon information and belief Amazon flex drivers were paid between $18.00 and

$25.00 per hour.

       89.     On or around November 26, 2015, Plaintiff Lines complained to Steven regarding

Defendants' failure to compensate Drivers the overtime premium for all hours worked in excess

of forty (40) hours per week, Defendants' failure to properly reimburse Drivers for toll, mileage,

and gas expenses, and Defendants' retention of the Drivers' earned tips.

       90.     Steven stated to Plaintiff Lines that he would inform the owner of Defendant Tenet

Concepts of his November 26, 2015 complaint and that he was going to remedy the complaint.

       91.     Defendants never responded to the November 26, 2015 complaint.




                                               11

                                                                                                     21
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 2212
                                                         12 of 27 PageID  of 385




        92.        Around December 10, 2015, Plaintiff Lines complained to Steven regarding

Defendants' failure to compensate Drivers the overtime premium for all hours worked in excess

of forty (40) hours per week, Defendants' failure to properly reimburse Drivers for toll, mileage,

and gas expenses, and Defendants' retention of the Drivers' earned tips.

        93.        Around December 22, 2015, Plaintiff Lines again complained to Steven regarding

Defendants' failure to compensate Drivers the overtime premium for all hours worked in excess

of forty (40) hours per week, Defendants' failure to properly reimburse Drivers for toll, mileage,

and gas expenses, and Defendants' retention of the Drivers' earned tips.

        94.        Following Plaintiff Lines' December 22, 2015, complaint, Steven became

increasingly agitated with Plaintiff Lines.

        95.        On or around January 22, 2016, Steven informed Plaintiff Lines that he "did not

have to work anymore" because he "would not keep his mouth shut and stop complaining" about

Defendants' failure to compensate Drivers the overtime premium for all hours worked in excess

of forty (40) hours per week, Defendants' failure to properly reimburse Drivers for toll, mileage,

and gas expenses, and Defendants' retention of the Drivers' earned tips.

        96.        Plaintiff Lines remained unemployed for over two (2) months.

        97.        Plaintiff Lines was forced to pawn his personal property to afford his rent and

utilities bills.

        98.        Due to his lack of employment, Plaintiff Lines was unable to recover all of his

pawned property.

        99.        Plaintiff Lines' unlawful termination caused him to suffer from, among other things,

lack of sleep and appetite, weight loss, severe stress, depression, and anxiety.




                                                    12

                                                                                                          22
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 2313
                                                         13 of 27 PageID  of 385




                           FLSA COLLECTIVE ACTION ALLEGATIONS

      A. FLSA OVERTIME COLLECTIVE CLASS

          100.    Plaintiff Lines seeks to bring this suit as a collective action pursuant to 29 U.S.C. §

    216(b) on his own behalf as well as those in the following collective class:

                  All delivery drivers employed by Defendants during the relevant time period, who
                  have been subject to Defendants' policies of requiring them to work in excess of
                  forty (40) hours per work week without proper compensation of overtime required
                  by the FLSA.

          101.    At all relevant times, Plaintiff Lines was similarly situated to all such individuals

    in the FLSA Overtime Collective Class 1 because while employed by Defendants, Plaintiff Lines

    and all FLSA Overtime Plaintiffs performed similar tasks, were subject to the same laws and

    regulations, were paid in the same or substantially similar manner, were paid the same or similar

    rate, were required to work in excess of forty (40) hours per workweek and were subject to

    Defendants' policies and practices of willfully failing to pay them at the statutorily required rate

    of one and one half (1½) times their hourly rate for hours worked in excess of forty (40) per

    workweek.

          102.    Defendants are and have been aware of the requirement to pay Plaintiff Lines and

    the FLSA Plaintiffs at a rate of one and one half (1 ½) times their hourly rate for hours worked in

    excess of forty (40) per workweek, yet willfully chose not to.

          103.      The FLSA Overtime Plaintiffs, under Plaintiff Lines' FLSA claim, are readily

    discernable and ascertainable. All FLSA Overtime Plaintiffs' contact information is readily

    available in Defendants' records. Notice of this collective action can be made as soon as the Court

    determines.




1
          Hereinafter referred to as the FLSA Overtime Plaintiffs.

                                                         13

                                                                                                            23
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 2414
                                                         14 of 27 PageID  of 385




      104.    The number of FLSA Overtime Plaintiffs in the class are too numerous to join in a

single action, necessitating class recognition.

      105.    All questions relating to Defendants' violation of the FLSA share the common

factual basis with Plaintiff Lines. No claims under the FLSA relating to the failure to compensate

for overtime are specific to Plaintiff Lines and the claims are typical of the violations of the FLSA

perpetrated by Defendants.

      106.     Plaintiff Lines will fairly and adequately represent the interests of the collective

class and has no interests conflicting with the class.

      107.    A collective action is superior to all other methods and is necessary in order to fairly

and completely litigate violations of the FLSA.

      108.    Plaintiff Lines' attorneys are familiar and experienced with class action litigation as

well as employment and labor law litigation.

      109.     The public benefits from the case being brought as a collective action as it saves

the Court's time and efforts by reducing the multitude of claims to a single litigation. Prosecution

of separate actions by individual FLSA Overtime Plaintiffs creates a risk for varying results based

on identical fact patterns as well as disposition of the classes' interests without their knowledge

or contribution.

      110.    The questions of law and fact are nearly identical for all FLSA Overtime Plaintiffs

and therefore proceeding as a collective action is ideal. Without this method, continued violations

of the FLSA will undoubtedly continue.

   B. FLSA MINUMUM WAGE COLLECTIVE CLASS

      111.    Plaintiff Lines seeks to bring this suit as a collective action pursuant to 29 U.S.C. §

216(b) on his own behalf as well as those in the following collective class:



                                                  14

                                                                                                         24
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 2515
                                                         15 of 27 PageID  of 385




                   All delivery drivers employed by Defendants during the relevant time period, who
                   have been subject to Defendants' policies of requiring delivery drivers to work "off-
                   the-clock" and/or to incur business expenses without proper reimbursement, which
                   ultimately brings their hourly rate below the statutorily required minimum wage.

           112.    At all relevant times, Plaintiff Lines was similarly situated to all such individuals

    in the FLSA Minimum Wage Collective Class 2 because while employed by Defendants, Plaintiff

    Lines and FLSA Minimum Wage Plaintiffs performed similar tasks, were subject to the same

    laws and regulations, were paid in the same or similar manner, were paid the same or similar rate,

    were required to work "off-the-clock." Furthermore, in the same manner, through Defendants'

    practice of not reimbursing Plaintiff Lines and the FLSA Minimum Wage Plaintiffs for their

    incurred expenses, their hourly rate was below the statutorily required minimum wage.

           113.    Defendants are and have been aware of the requirement to pay Plaintiff Lines and

    members of the FLSA Minimum Wage Plaintiffs at a rate of $7.25, yet willfully chose not to.

           114.    The FLSA Minimum Wage Plaintiffs, under Plaintiff Lines' FLSA claim, are

    readily discernable and ascertainable. All FLSA Minimum Wage Plaintiffs' contact information

    is readily available in Defendants' records. Notice of this collective action can be made as soon

    as the Court determines.

           115.    The number of FLSA Minimum Wage Plaintiffs in the class are too numerous to

    join in a single action, necessitating class recognition.

           116.    All questions relating to Defendants' violation of the FLSA share the common

    factual basis with Plaintiff Lines. No claims under the FLSA relating to the failure to compensate

    the minimum wage for all hours worked are specific to Plaintiff Lines and the claims are typical

    of the violations of the FLSA perpetrated by Defendants.




2
    Hereinafter referred to as the FLSA Minimum Wage Plaintiffs.

                                                        15

                                                                                                           25
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 2616
                                                         16 of 27 PageID  of 385




           117.      Plaintiff Lines will fairly and adequately represent the interests of the FLSA

    Minimum Wage Plaintiffs and has no interests conflicting with the class.

           118.        A collective action is superior to all other methods and is necessary in order to

    fairly and completely litigate violations of the FLSA.

           119.        Plaintiff Lines' attorneys are familiar and experienced with class action litigation

    as well as employment and labor law litigation.

           120.       The public benefits from the case being brought as a collective action as it saves

    the Court's time and efforts by reducing the multitude of claims to a single litigation. Prosecution

    of separate actions by individual FLSA Minimum Wage Plaintiffs creates a risk for varying results

    based on identical fact patterns as well as disposition of the classes' interests without their

    knowledge or contribution.

           121.      The questions of law and fact are nearly identical for all FLSA Minimum Wage

    Plaintiffs and therefore proceeding as a collective action is ideal. Without this method, continued

    violations of the FLSA will undoubtedly continue.

       C. FLSA TIP COLLECTIVE CLASS

           122.     Plaintiff Lines seeks to bring this suit as a collective action pursuant to 29 U.S.C. §

    216(b) on his own behalf as well as those in the following collective class:

                    All delivery drivers employed by Defendants during the relevant time period, who
                    have been subject to Defendants' policies of retaining all or some of the delivery
                    drivers' tips they received from customers following a delivery.

           123.     At all relevant times, Plaintiff Lines was similarly situated to all such individuals

    in the FLSA Tip Collective Class 3 because while employed by Defendants, all FLSA Tip

    Collective Class members performed similar tasks, were subject to the same laws and regulations,



3
    Hereinafter referred to as the FLSA Tip Plaintiffs.

                                                          16

                                                                                                              26
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 2717
                                                         17 of 27 PageID  of 385




were paid in the same or substantially similar manner, were paid the same or similar rate, received

tips for their delivery services from Amazon's customers, and were subjected to Defendants'

policies and practices of retaining all or some those tips.

      124.    Defendants are and have been aware of the FLSA prohibition of employers

retaining all of some of their employees earned tips, yet willfully chose to violate that prohibition.

      125.      The FLSA Tip Plaintiffs, under Plaintiff Lines' FLSA claim, are readily

discernable and ascertainable. All FLSA Tip Plaintiffs' contact information is readily available

in Defendants' records. Notice of this collective action can be made as soon as the Court

determines.

      126.    The number of FLSA Tip Plaintiffs in the class are too numerous to join in a single

action, necessitating class recognition.

      127.    All questions relating to Defendants' violation of the FLSA share the common

factual basis with Plaintiff Lines. No claims under the FLSA relating to the failure to compensate

for overtime are specific to Plaintiff Lines and the claims are typical of the violations of the FLSA

perpetrated by Defendants.

      128.     Plaintiff Lines will fairly and adequately represent the interests of the collective

class and has no interests conflicting with the class.

      129.    A collective action is superior to all other methods and is necessary in order to fairly

and completely litigate violations of the FLSA.

      130.    Plaintiff Lines' attorneys are familiar and experienced with class action litigation as

well as employment and labor law litigation.

      131.     The public benefits from the case being brought as a collective action as it saves

the Court's time and efforts by reducing the multitude of claims to a single litigation. Prosecution



                                                 17

                                                                                                         27
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 2818
                                                         18 of 27 PageID  of 385




of separate actions by individual FLSA Tip Plaintiffs creates a risk for varying results based on

identical fact patterns as well as disposition of the classes' interests without their knowledge or

contribution.

      132.      The questions of law and fact are nearly identical for all FLSA Tip Plaintiffs and

therefore proceeding as a collective action is ideal. Without this method, continued violations of

the FLSA will undoubtedly continue.

                             RULE 23 CLASS ACTION ALLEGATIONS

      133.      Plaintiff Lines additionally seeks to maintain this action as a class action pursuant

to Fed. R. Civ. P. 23(b)(3), on behalf of those who, during the previous three years, were subjected

to violations of the TLC ("Texas Class").

      134.      The Class which Plaintiff Lines seeks to define includes:

                       All delivery drivers employed by Defendants during the relevant time
                       period, who have been subject to Defendants' policies of requiring delivery
                       drivers to work "off-the-clock" and/or to incur business expenses without
                       proper reimbursement, which ultimately brings their hourly rate below the
                       statutorily required minimum wage.

      135.       The number of class members protected by the TLC and who have suffered under

Defendants violation of the TLC, as set forth herein, are too numerous to join in a single action,

necessitating class recognition.

      136.      All questions relating to Defendants' violation of the TLC share the common

factual basis with the class representative, Plaintiff Lines. No claims under the TLC relating to

the denial of minimum wage are specific to Plaintiff Lines or any Texas Class member and the

claims are typical of the violations of the TLC perpetrated by Defendants.

      137.       Plaintiff Lines will fairly and adequately represent the interests of all Texas Class

members.



                                                 18

                                                                                                         28
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 2919
                                                         19 of 27 PageID  of 385




           138.       A class action is superior to all other methods and is necessary in order to fairly

    and completely litigate the violations of the TLC which have occurred. Specifically, the violation

    of the TLC's requirements for minimum wage is at issue.

           139.       The class members under Plaintiff Lines' TLC claims are readily discernable and

    ascertainable.      All Texas Class members' 4 contact information is readily available from

    Defendants as such information is likely in their personnel files. Notice of this class action can

    be offered by any means permissible under the FRCP Rule 23 requirements.

           140.      Plaintiff Lines brings these claims on his own behalf as well as those of the Texas

    Class Plaintiffs through his attorneys who are well associated with class action litigation as well

    as employment litigation.

           141.      Plaintiff Lines is able to fairly represent and properly protect the interests of the

    Texas Class Plaintiffs and has no interests conflicting with the class.

           142.       The public benefits from this case being brought as a class action as it saves the

    Court's time and efforts by reducing a multitude of claims to a single litigation. Prosecution of

    separate actions by individual Texas Class Plaintiffs creates a risk for varying results based on

    identical fact patterns as well as disposition of the classes' interests without their knowledge or

    contribution.

           143.       Because of the nature of wage and hour claims brought during the course of

    employment, class members are often fearful of filing claims against their employers and would

    benefit from Plaintiff Lines' willingness to proceed against Defendants. The anonymity inherent

    in a class action suit further provides safety against retaliation and/or undue stress and fear for the

    Texas Class Plaintiffs' jobs and continued employment.



4
    Hereinafter referred to as the Texas Class Plaintiffs.

                                                             19

                                                                                                              29
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 3020
                                                         20 of 27 PageID  of 385




      144.     The questions of law and fact that are nearly identical for all class members make

proceeding as class action ideal. Without this method, continued violations of the TLC will

undoubtedly be permitted to continue.

      145.     Whether Plaintiff Lines and the Texas Class Plaintiffs were properly compensated

at the minimum wage for all hours worked is a common question which can easily be resolved

through the class action process.

                              CAUSES OF ACTION
           AS AND FOR A FIRST CAUSE OF ACTION FOR A VIOLATION OF

The Fair Labor Standards Act, 29 U.S.C. § 201 et seq., Made by Plaintiff Lines on Behalf of
                     All FLSA Overtime Collective Class Plaintiffs

      146.    Plaintiff Lines and the FLSA Overtime Plaintiffs re-allege and incorporate by

reference all allegations in all preceding paragraphs.

      147.    Throughout the period covered by the applicable statute of limitations, Plaintiff

Lines and other FLSA Overtime Plaintiffs were required to work and did in fact work in excess

of forty (40) hours per workweek.

      148.    Upon information and belief, Defendants knowingly failed to pay Plaintiff Lines

and the FLSA Overtime Plaintiffs for all hours worked and failed to pay Plaintiff Lines and the

Overtime Plaintiffs members the statutorily required overtime rate for all hours worked in excess

of forty (40) per workweek.

      149.    Defendants' conduct was willful and lasted for the duration of the relevant time

periods.

      150.    Defendants' conduct was in violation of the Fair Labor Standards Act.




                                                20

                                                                                                    30
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 3121
                                                         21 of 27 PageID  of 385




        AS AND FOR A SECOND CAUSE OF ACTION FOR A VIOLATION OF

The Fair Labor Standards Act, 29 U.S.C. § 201 et seq., Made by Plaintiff Lines on Behalf of
                  All FLSA Minimum Wage Collective Class Plaintiffs

      151.    Plaintiff Lines and the FLSA Minimum Wage Plaintiffs re-allege and incorporate

by reference all allegations in all preceding paragraphs.

      152.    Throughout the period covered by the applicable statute of limitations, Defendants

knowingly failed to pay Plaintiff Lines and the FLSA Minimum Wage Plaintiffs the minimum

wage for hours worked "off-the-clock" due to Defendants' practice of wrongfully reducing the

number of reported hours that employees worked by deducting meal periods and working before

their designated work shift. In addition to reduction of actual hours worked, Plaintiff Lines and

the FLSA Minimum Wage Plaintiffs were required to incur all costs and expenses for the use of

their vehicles to make deliveries on behalf of Defendants. After incurring these costs, Plaintiff

Lines' and the FLSA Minimum Wage Plaintiffs' hourly wages were reduced below minimum

wage in violation of the FLSA, for which they were not properly reimbursed.

      153.    Plaintiff Lines and FLSA Minimum Wage Plaintiffs are entitled to payment at the

minimum wage for all hours worked.

      154.    Upon information and belief, Defendants knowingly failed to pay Plaintiff Lines

and the FLSA Minimum Wage Plaintiffs for all hours worked in a workweek.

      155.    Defendants' conduct was willful and lasted for the duration of the relevant time

periods.

      156.    Defendants' conduct was in violation of the Fair Labor Standards Act.




                                               21

                                                                                                    31
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 3222
                                                         22 of 27 PageID  of 385




           AS AND FOR A THIRD CAUSE OF ACTION FOR A VIOLATION OF

 The Fair Labor Standards Act, 29 U.S.C. § 201 et seq., Made by Plaintiff Lines on Behalf
                      of All FLSA Tip Collective Class Plaintiffs

      157.    Plaintiff Lines and the FLSA Tip Plaintiffs re-allege and incorporate by reference

all allegations in all preceding paragraphs.

      158.    Throughout the period covered by the applicable statute of limitations, Defendants

had a policy and practice of not disclosing the amount of tips Plaintiff Lines and the FLSA Tip

Plaintiffs earned from customers for their deliveries.

      159.    Upon information and belief, Defendants knowingly retained all or some the tips

given by Defendants' customers to Plaintiff Lines and the FLSA Tip Plaintiffs.

      160.    Plaintiff Lines and FLSA Tip Plaintiffs are entitled to all tips they received from

each and every delivery.

      161.    Upon information and belief, Defendants knowingly retained Plaintiff Lines' and

the FLSA Tip Plaintiffs' tips.

      162.    Defendants' conduct was willful and lasted for the duration of the relevant time

periods.

      163.    Defendants' conduct was in violation of the Fair Labor Standards Act.

       AS AND FOR A FOURTH CAUSE OF ACTION FOR A VIOLATION OF

 The Texas Labor Code §§ 62.001 et seq., Made by Plaintiff Lines on Behalf of All Texas
                                   Class Plaintiffs

      164.    Plaintiff Lines and the Texas Class Plaintiffs re-allege and incorporate by reference

all allegations in all preceding paragraphs.

      165.    Defendants have violated the Texas Labor Code by failing to pay Plaintiff Lines

and the Texas Class Plaintiffs their full and proper compensation.



                                               22

                                                                                                      32
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 3323
                                                         23 of 27 PageID  of 385




      166.    Throughout the period covered by the applicable statute of limitations, Defendants

knowingly failed to pay Plaintiff Lines and the Texas Class Plaintiffs the minimum wage for

hours worked "off-the-clock" due to Defendants' practice of wrongfully reducing the number of

reported hours that employees worked by deducting meal periods and working before their

designated work shift. In addition to reduction of actual hours worked, Plaintiff Lines and the

Texas Class Plaintiffs were required to incur all costs and expenses for the use of their vehicles

to make deliveries on behalf of Defendants. After incurring these costs, Plaintiff Lines' and the

Texas Class Plaintiffs' hourly wage were reduced below minimum wage in violation of the Texas

Labor Code, for which they were not properly reimbursed.

      167.    Plaintiff Lines and the Texas Class Plaintiffs are entitled to payment at the

minimum wage for all hours worked.

      168.    Defendants' conduct was willful and lasted for the duration of the relevant time

periods.

      169.    Defendants' conduct was in violation of the Texas Labor Code.

           AS AND FOR A FIFTH CAUSE OF ACTION FOR A VIOLATION OF

                   The Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

      170.    Plaintiff Lines re-alleges and incorporates by reference all allegations in all

preceding paragraphs.

      171.    Plaintiff Lines opposed Defendants' unlawful conduct that violated the FLSA by

refusing to compensate Drivers the overtime premium for all hours worked in excess of forty (40)

hours per week, failing to properly reimburse Drivers for toll, mileage, and gas expenses, and by

retaining the Drivers earned tips.

      172.    Plaintiff Lines made these complaints to his supervisor, Steven, on November 15,

2015, December 10, 2015, and December 22, 2015.
                                               23

                                                                                                     33
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 3424
                                                         24 of 27 PageID  of 385




        173.    As a direct retaliatory result of Plaintiff Lines' complaints, Defendants unlawfully

terminated him on or around January 22, 2016.

        174.    Defendants' conduct was in violation of the Fair Labor Standards Act.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Lines, on behalf of himself and all FLSA and Texas Class

Plaintiffs employed by each Defendant, demand judgment against Defendants as follows:

        175.    At the earliest possible time, Plaintiff Lines should be allowed to give notice of this

collective action, or the Court should issue such notice, to all Collective Action Members. Such

notice shall inform them that this civil action has been filed, of the nature of the action, and of

their right to join this lawsuit if they believe they were denied proper overtime wages;

        176.    Designation of Plaintiff Lines as representatives of the FLSA Collective and Rule

23 Class, and Plaintiff’s counsel as Class Counsel;

        177.    Equitable tolling of the FLSA statute of limitations as a result of Defendants' failure

to post requisite notices under the FLSA;

        178.    Certification of this action as a class action pursuant to FRCP Rule 23 for the

purposes of the claims brought on behalf of all Texas Class members under the Texas Labor

Code;

        179.    Demand a jury trial on these issues to determine liability and damages;

        180.    Preliminary and permanent injunctions against Defendants and their officers,

owners, agents, successors, employees, representatives, and any and all persons acting in concert

with them, from engaging in each of the unlawful practices, policies, customs, and usages set

forth herein;




                                                  24

                                                                                                          34
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 3525
                                                         25 of 27 PageID  of 385




       181.    A judgment declaring that the practices complained of herein are unlawful and in

violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201-219, ("FLSA"), the Texas Labor

Code Texas Labor Codes ("TLC") §§ 62.001 et seq.;

       182.    All damages which Plaintiff Lines and all FLSA and Texas Class Plaintiffs have

sustained as a result of Defendants' conduct, including back pay, liquidated damages, general and

special damages for lost compensation and job benefits they would have received but for

Defendants' improper practices;

       183.    All damages which Plaintiff Lines has sustained as a result of Defendants' conduct,

including back pay, general and special damages for lost compensation and job benefits he would

have received but for Defendants' unlawful retaliatory conduct, and for emotional distress

humiliation, embarrassment, and anguish;

       184.    An award to Plaintiff Lines and all FLSA and Texas Class Plaintiffs of pre-

judgment interest at the highest level rate, from and after the date of service of the initial complaint

in this action on all unpaid wages from the date such wages were earned and due;

       185.    An award to Plaintiff Lines and all FLSA and Texas Class Plaintiffs representing

Defendants' share of FICA, FUTA, state unemployment insurance and any other required

employment taxes;

       186.    An award to Plaintiff Lines and all FLSA and Texas Class Plaintiffs for the amount

of unpaid wages, including interest thereon, and penalties, including liquidated damages subject

to proof;

       187.    Awarding Plaintiff Lines and all FLSA and Texas Class Plaintiffs their costs and

disbursements incurred in connection with this action, including reasonable attorneys' fees, expert

witness fees, and other costs;



                                                  25

                                                                                                           35
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 3626
                                                         26 of 27 PageID  of 385




       188.    Pre-judgment and post-judgment interest, as provided by law; and

       189.    Granting Plaintiff Lines and all FLSA and Texas Class Plaintiffs other and further

 relief as this Court finds necessary and proper.

                               DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Lines demands a

trial by jury on all questions of fact raised by this complaint.

Dated: February 2, 2017
       Austin, Texas
                                                         Respectfully submitted,



                                                         Jay D. Ellwanger
                                                         Texas State Bar No. 24036522
                                                         jellwanger@dpelaw.com
                                                         DiNovo Price Ellwanger & Hardy LLP
                                                         7000 North MoPac Expressway
                                                         Suite 350
                                                         Austin, Texas 78731
                                                         (512) 539-2626 (phone)
                                                         (512) 539-2627 (fax)

                                                         OF COUNSEL:

                                                         Holt Major Lackey
                                                         Texas State Bar No. 24047763
                                                         hlackey@dpelaw.com
                                                         DiNovo Price Ellwanger & Hardy LLP
                                                         7000 North MoPac Expressway
                                                         Suite 350
                                                         Austin, Texas 78731
                                                         (512) 539-2626 (phone)
                                                         (512) 539-2627 (fax)

                                                         Robert J. Valli, Jr.
                                                         Sara Wyn Kane
                                                         James Vagnini
                                                         Valli Kane & Vagnini, LLP
                                                         600 Old Country Road, Suite 519
                                                         Garden City, New York 11530

                                                    26

                                                                                                    36
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   1 Filed      11/02/18
                                           02/02/17 Page08:17:32  Page 3727
                                                         27 of 27 PageID  of 385




                                           (516) 203-7180 (phone)
                                           (516) 706-0248 (fax)


                                           ATTORNEYS FOR PLAINTIFFS




                                      27

                                                                                   37
                  CaseCase
                       18-04171-elm Doc 1 Filed
                           4:18-cv-00893        11/02/18
                                          Document       Entered
                                                     1-1 Filed    11/02/18
                                                               02/02/17    08:17:32
                                                                         Page        Page 3828
                                                                              1 of 2 PageID  of 385
JS 44 (Rev. 08/16)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
JEFFREY LINES, individually and on behalf of all others similarly                                           AMAZON.COM, INC.; TENET CONCEPTS, LLC; and JOHN DOES
situated,                                                                                                   1-5,

    (b) County of Residence of First Listed Plaintiff             Dallas County                               County of Residence of First Listed Defendant               King County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
          Jay D. Ellwanger - DiNovo Price Ellwanger & Hardy, LLP
          7000 N. MoPac Expressway, Suite 350
          Austin, Texas 78731    Tel: (512) 539-2626

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                    ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                  ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards          ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                          ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management              ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                    ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act             ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                       ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                           ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 791 Employee Retirement             FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                     Income Security Act           ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                      or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                         ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                            State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                   ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           29 U.S.C. 201 et seq. and §§ 62.001 et seq
VI. CAUSE OF ACTION Brief description of cause:
                                           Failure to pay minimum wage and overtime pursuant to FLSA and comparable state laws.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                   JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
02/02/2017                                                              /s/ Jay D. Ellwanger
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE                      38
                CaseCase
                     18-04171-elm Doc 1 Filed
                         4:18-cv-00893
JS 44 Reverse (Rev. 08/16)                    11/02/18
                                        Document       Entered
                                                   1-1 Filed    11/02/18
                                                             02/02/17    08:17:32
                                                                       Page        Page 3929
                                                                            2 of 2 PageID  of 385

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.


V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




                                                                                                                                                        39
Case Case
     18-04171-elm  Doc 1NEF
          4:18-cv-893   Filedfor
                              11/02/18   EnteredFiled
                                 Docket Entry    11/02/18 08:17:32 Page
                                                      02/02/2017    Page1 40
                                                                          of 1of 385


 MIME−Version:1.0
 From:TXW_USDC_Notice@txwd.uscourts.gov
 To:cmecf_notices@txwd.uscourts.gov
 Bcc:
 −−Case Participants: Jay D. Ellwanger (docketing@dpelaw.com, jellwanger@dpelaw.com)
 −−Non Case Participants:
 −−No Notice Sent:

 Message−Id:16865787@txwd.uscourts.gov
 Subject:Activity in Case 1:17−cv−00072−LY Lines v. Amazon.Com, Inc. et al Case
 Assigned/Reassigned
 Content−Type: text/html

                                        U.S. District Court [LIVE]

                                        Western District of Texas

 Notice of Electronic Filing


 The following transaction was entered on 2/3/2017 at 8:16 AM CST and filed on 2/2/2017

 Case Name:       Lines v. Amazon.Com, Inc. et al
 Case Number:     1:17−cv−00072−LY
 Filer:
 Document Number: No document attached
 Docket Text:
 Case Assigned to Judge Lee Yeakel. CM WILL NOW REFLECT THE JUDGE INITIALS AS
 PART OF THE CASE NUMBER. PLEASE APPEND THESE JUDGE INITIALS TO THE CASE
 NUMBER ON EACH DOCUMENT THAT YOU FILE IN THIS CASE. (afd)


 1:17−cv−00072−LY Notice has been electronically mailed to:

 Jay D. Ellwanger &nbsp &nbsp jellwanger@dpelaw.com, docketing@dpelaw.com

 1:17−cv−00072−LY Notice has been delivered by other means to:




                                                                                          40
Case Case
     18-04171-elm  Doc 1NEF
          4:18-cv-893   Filedfor
                              11/02/18   EnteredFiled
                                 Docket Entry    11/02/18 08:17:32 Page
                                                      02/02/2017    Page1 41
                                                                          of 1of 385


 MIME−Version:1.0
 From:TXW_USDC_Notice@txwd.uscourts.gov
 To:cmecf_notices@txwd.uscourts.gov
 Bcc:
 −−Case Participants: Jay D. Ellwanger (docketing@dpelaw.com, jellwanger@dpelaw.com)
 −−Non Case Participants:
 −−No Notice Sent:

 Message−Id:16865789@txwd.uscourts.gov
 Subject:Activity in Case 1:17−cv−00072−LY Lines v. Amazon.Com, Inc. et al Jury Demand
 Content−Type: text/html

                                        U.S. District Court [LIVE]

                                        Western District of Texas

 Notice of Electronic Filing


 The following transaction was entered on 2/3/2017 at 8:17 AM CST and filed on 2/2/2017

 Case Name:           Lines v. Amazon.Com, Inc. et al
 Case Number:         1:17−cv−00072−LY
 Filer:               Jeffrey Lines
 Document Number:     No document attached
 Docket Text:
 DEMAND for Trial by Jury by Jeffrey Lines. (afd)


 1:17−cv−00072−LY Notice has been electronically mailed to:

 Jay D. Ellwanger &nbsp &nbsp jellwanger@dpelaw.com, docketing@dpelaw.com

 1:17−cv−00072−LY Notice has been delivered by other means to:




                                                                                          41
 Case 18-04171-elm Doc 1 Filed
      Case 4:18-cv-00893       11/02/18
                          Document      Entered
                                     2 Filed     11/02/18
                                             02/03/17     08:17:32
                                                       Page         Page 42
                                                            1 of 1 PageID 30of 385




                               UNITED STATES DISTRICT COURT
 JEANNETTE J. CLACK             WESTERN DISTRICT OF TEXAS                                 PHILIP J. DEVLIN
   CLERK OF COURT                     501 West 5th Street, Suite 1100                      CHIEF DEPUTY
                                          Austin, Texas 78701
                                            February 3, 2017
Holt Major Lackey
DiNovo Price Ellwanger & Hardy LLP
7000 North MoPac Expressway, Suite 350
Austin, TX 78731

       Re: Jeffrey Lines v. Amazon.Com, Inc. et al
       Case Number: 1:17-cv-072-LY

Dear Mr. Lackey,

       The records of this office indicate that you are not admitted to practice in this court.

        Local District Court Rule AT-1(f)(1) states: “An attorney who is licensed by the highest
court of a state or another federal district court, but who is not admitted to practice before this court,
may represent a party in this court pro hac vice only by permission of the judge presiding....”

        If you intend to represent a party in this case, you must submit to this court a Motion
to Appear pro hac vice within ten days of the date of this letter. You can locate a copy of the
motion on our website at
http://www.txwd.uscourts.gov/Rules/StandingOrders/Austin/AustinProHacVice.pdf
The motion must contain an original signature by the attorney seeking to be admitted pro hac vice.
Pro hac vice motions signed by one attorney for another attorney will not be granted. If you are an
attorney who maintains your office outside of this district, the Judge may require you to designate
local counsel as co-counsel (Local Rule AT-2).

        Please be sure to review the Local Rules for the Western District of Texas before you submit
your motion, especially Local Rules CV-5 (Pleadings & Filing Papers), CV-7 (Motions), CV-10
(Form of Pleadings), and AT-1(f)(1) and AT-(f)(2) (Pro hac vice requirements), and standing
orders for the Austin Division. For your convenience, a complete copy of the Local Rules for the
Western District of Texas and various forms can be downloaded from our website.

        Please be advised that the Clerk no longer automatically adds non-admitted attorneys
to a case. Thus, non-admitted attorneys will not receive orders or notices (which may include
deadlines, hearing dates, etc.) filed in their case. The Clerk will only add said attorneys to the
case upon the granting of a Motion to Appear pro hac vice.

       If you have any questions regarding the above information, please do not hesitate to call.

                                               Sincerely
                                               AD
                                               Deputy Clerk
                                                                                                             42
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    3 Filed     11/02/18
                                            02/09/17     08:17:32
                                                      Page         Page 43
                                                           1 of 4 PageID 31of 385




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
 JEFFREY LINES, individually and on behalf of
 all others similarly situated,

-vs-                                                        C ase No.:    1:17-cv-00072

 AMAZON.COM, INC.; TENET CONCEPTS,
 LLC; and JOHN DOES 1-5,




                         MOTION FOR ADMISSION PRO HAC VICE


TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now _ _ _ _ _ _S_a_r_a_W_y~u_K_a_n_e_ _ _ _ _ _, applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent _ _ _ _ _a_II_P_I_ai_n_ti_ft:_s_ _ _ _ _ in this case, and would

respectfully show the Court as follows:

 1.    Applicant is an attorney and a member of the law firm (or practices under the name of)

                                        Valli Kane & Vagnini, LLP

       with offices at

               Mailing address:         600 Old Country Road, Suite 519

               City, State, Zip Code:          Garden City, New York 11530

               Telephone:               _(5_1_6~)_20_3_-7_1_8_0_ _ _ _ _ _ _ _ _ _ _ __

               Facsimile:               (516) 706-0248
                                        - -------------------




                                                                                                      43
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    3 Filed     11/02/18
                                            02/09/17     08:17:32
                                                      Page         Page 44
                                                           2 of 4 PageID 32of 385




2.    Since _____1~9~9~9_ _ _ _, Applicant has been and presently is a member of and in

      good standing with the Bar of the State of _ _ _ _ _N=e~w_Y=o"-'rk=-----

      Applicant's bar license number is               2935617

3.    Applicant has been admitted to practice before the following courts:

      Court:                                                Admission date:

      Southern District of New York                             411012002

      Eastern District of New York                              311012002

      Supreme Court                                             212412015



4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):

       NIA


 5.   Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as provided

      below:

       NIA


 6.   Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):

       NIA


                                             -2-




                                                                                                  44
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    3 Filed     11/02/18
                                            02/09/17     08:17:32
                                                      Page         Page 45
                                                           3 of 4 PageID 33of 385




7.      Applicant has read and is familiar with the Local Rules of the Western District of Texas and

        will comply with the standards of practice set out therein.

8.      Select one:

        D      Applicant has on file an application for admission to practice before the United

               States District Court for the Western District of Texas.

        0      Applicant has co-counsel in this case who is admitted to practice before the United

               States District Court for the Western District of Texas.

                Co-counsel:              Jay D. Ellwanger
                                         --------------------~


               Mailing address:          7000 N. MoPac Expressway, Suite 350

                City, State, Zip Code:         _A_u_s_ti_n.;..,_T_e_x_a_s_7_87_3_1_ _ _ _ _ _ _ _ _ __

                Telephone:               (512) 539-2626
                                         -'---------------------
9.      Should the Court grant applicant's motion, Applicant shall tender the amount of$! 00.00

        pro hac vice fee in compliance with Local Court Rule AT-l(f)(l) [checks made payable

        to: Clerk, U.S. District Court].

 I 0.   Should the Court grant applicant's motion, Applicant shall register as a filing user within I 0

        days of this order, pursuant to Administrative Policies and Procedures for Electronic Filing

        in Civil and Criminal Cases in the Western District of Texas.




                                                 -3-




                                                                                                          45
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    3 Filed     11/02/18
                                            02/09/17     08:17:32
                                                      Page         Page 46
                                                           4 of 4 PageID 34of 385




Wherefore, Applicant prays that this Court enter an order permitting the admission of

_______S_a_ra_W_y~n_K_a_n_e_ _ _ _ _ _ to the Western District of Texas pro hac vice

for this case only.

                                             Respectfully submitted,


                                                              Sara Wyn Kane
                                             [printed name of Applicant]




                                 CERTIFICATE OF SERVICE

       I hereby certify that I have served a true and correct copy of this motion upon each
attorney of record and the original upon the Clerk of Court on this the     9 day of
           February                  2017


                                                              Sara Wyn Kane
                                             [printed name of Applicant]



                                                          ~~~




                                               -4-




                                                                                              46
CaseCase
     18-04171-elm Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   3-1 Filed    11/02/18
                                             02/09/17    08:17:32
                                                       Page        Page 4735
                                                            1 of 1 PageID  of 385



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
JEFFREY LINES, individually and on behalf of
all others similarly situated,
-vs-                                                           Case No. 1:17-cv-00072

AMAZON.COM, INC.; TENET CONCEPTS,
LLC; and JOHN DOES 1-5,


                                             ORDER


        BE IT REMEMBERED on this the _ _ _ day of _ _ _ _ _ _ _, 20__, there

was presented to       the   Court the     Motion for Admission Pro Hae             Vice   filed   by

_ _ _S_a_r_a_W~y_n_K_a_n_e_ _ _ ("Applicant"), counsel for ____a_ll_P_I_a_in_t_if_fs_ _ _ and

the Court, having reviewed the motion, enters the following order:

        IT IS ORDERED that the Motion for Admission Pro Hae Vice is GRANTED, and Applicant

may appear on behalf of _____a_ll_P_Ia_i_n_ti_ff_s_ _ _ _ in the above case.

        IT IS FURTHER ORDERED that Applicant, if Applicant has not already done so, shall,

in compliance with Local Court Rule AT-l(f)(I), immediately tender the amount of $100.00,

made payable to: Clerk, U.S. District Court.

        IT IS FURTHER ORDERED that Applicant, pursuant to the Administrative Policies and

Procedures for Electronic Filing in Civil and Criminal cases in the Western District of Texas, shall

register as a filing user within 10 days of the date of this Order.

        IT IS FINALLY ORDERED that Applicant's Pro Hae Vice status shall not become effective

 until Applicant has complied with all provisions of this Order.

        SIGNED this the _ _ _ day of _ _ _ _ _ _ _ _ _ 20




                                               UNITED STATES DISTRICT JUDGE




                                                                                                        47
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    4 Filed     11/02/18
                                            02/09/17     08:17:32
                                                      Page         Page 48
                                                           1 of 4 PageID 36of 385




                                                                                    48
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    4 Filed     11/02/18
                                            02/09/17     08:17:32
                                                      Page         Page 49
                                                           2 of 4 PageID 37of 385




                                                                                    49
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    4 Filed     11/02/18
                                            02/09/17     08:17:32
                                                      Page         Page 50
                                                           3 of 4 PageID 38of 385




                                                                                    50
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    4 Filed     11/02/18
                                            02/09/17     08:17:32
                                                      Page         Page 51
                                                           4 of 4 PageID 39of 385




                                                                                    51
CaseCase
     18-04171-elm Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   4-1 Filed    11/02/18
                                             02/09/17    08:17:32
                                                       Page        Page 5240
                                                            1 of 1 PageID  of 385



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION
JEFFREY LINES, individually and on behalf of
all others similarly situated,
-vs-                                                             Case No. 1:17-cv-00072

AMAZON.COM, INC.; TENET CONCEPTS,
LLC; and JOHN DOES 1-5,



                                              ORDER


        BE IT REMEMBERED on this the ____ day of _ _ _ _ _ _ _, 20_ _ , there

was    presented    to   the   Court the     Motion for      Admission Pro    Hae    Vice   filed   by

___     _ e_s _
   J _a m     A_._V_a~g_n_
                         in_i_ _ _ ("Applicant"), counsel for ____a_l_l _P_la_in
                                                                               _ t_i_ff_s _ _ _ and

the Court, having reviewed the motion, enters the following order:

        IT IS ORDERED that the Motion for Admission Pro Hae Vice is GRANTED, and Applicant

may appear on behalf of _ _ _ _ _a_ll_P_la_i_n_ti_ff_s_ _ _ _ in the above case.

        IT IS FURTHER ORDERED that Applicant, if Applicant has not already done so, shall,

in compliance with Local Court Rule AT- l(f)(l ), immediately tender the amount of $ 100.00,

made payable to: Clerk, U.S. District Court.

        IT IS FURTHER ORDERED that Applicant, pursuant to the Administrative Policies and

 Procedures for Electronic Filing in Civil and Criminal cases in the Western District of Texas, shall

 register as a fi ling user within 10 days of the date of this Order.

         IT IS FINALLY ORDERED that Applicant's Pro Hae Vice status shall not become effective

 until Applicant has complied with all provisions of this Order.

        SIGNED this the - - - - day of - - - - - - - - - - 20




                                                 UNITED STATES DISTRICT JUDGE




                                                                                                         52
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    5 Filed     11/02/18
                                            02/13/17     08:17:32
                                                      Page         Page 53
                                                           1 of 1 PageID 41of 385
                             .                                             I
                                                                                                              i



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS                                       2011   FEB      3   j    :   57
                                    AUSTIN DIVISION
JEFFREY LINES, individually and on behalf of                                                  WEiE'
all others similarly situated,
 -vs-                                                            Case No.. 1:17-cv-00072
AMAZON.COM, INC.; TENET CONCEPTS,
LLC; and JOHN DOES 1-5,


                                              ORDER

        BE IT REMEMBERED on this the                       day                             201'     there

 was presented      to the    Court the Motion for Admission Pro Hac                   Vice   filed      by

         Sara Wyn Kane               ("Applicant"), counsel for           all ?laintiffs              and

 the Court, having reviewed the motion, enters the following order:

        IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and Applicant

 may appear on behalf of               all Plaintiffs             in the above case.

        IT IS FURTHER ORDERED that Applicant, if Applicant has not already done so, shall,

 in compliance with Local Court Rule AT-l(f)(l), immediately tender the amount of $100.00,

 made payable to: Clerk, U.S. District Court.

        IT IS FURTHER ORDERED that Applicant, pursuant to the Administrative Policies and

 Procedures for Electronic Filing in Civil and Criminal cases in the Western District of Texas, shall

 register as a filing user within 10 days of the date of this Order.

        IT IS FINALLY ORDERED that Applicant's Pro Hac Vice status shall not become effective

 until Applicant has complied with all provisions of this Order.

         SIGNED this the     L'day of



                                                                                                                      53
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-00893       11/02/18
                         Document      Entered
                                    6 Filed     11/02/18
                                            02/13/17     08:17:32
                                                      Page         Page 54
                                                           1 of 1 PageID 42of 385
                               .                                              S
                                                                                                   FLED
                         IN TIlE UNITED STATES DISTRICT COURT
                                                                                                                   PM   h:   55
                          FOR THE WESTERN DISTRICT OF TEXAS                               lUI1FEB 13
                                     AUSTIN DIVISION
JEFFREY LINES, individually and on behalf of
all others similarly situated,
-vs..                                                            Case No. l:17-cv-00072
AMAZON.COM, INC.; TENET CONCEPTS,
LLC; and JOHN DOES 1-5,




         BE IT REMEMBERED on this the                      day                                20           there

was     presented   to   the   Court the    Motion for      Admission Pro Hac            Vice      filed     by

         James A. Vagnini           ("Applicant"), counsel for               all Plaintiffs                and

 the Court, having reviewed the motion, enters the following order:

         IT IS ORDERED that the Motion for Admission Pro Hoc Vice is GRANTED, and Applicant

 may appear on behalf of               all Plaintiffs             in the above case.

         IT IS FURTHER ORDERED that Applicant, if Applicant has not already done so, shall,

 in compliance with Local Court Rule       AT-lffl(l),   immediately tender the amount of $100.00,

 made payable to: Clerk, U.S. District Court.

         IT IS FURTHER ORDERED that Applicant, pursuant to the Administrative Policies and

 Procedures for Electronic Filing in Civil and Criminal cases in the Western District of Texas, shall

 register as a filing user within 10 days of the date of this Order.

         IT IS FINALLY ORDERED that Applicant's Pro Hac           Vice   status shall not become effective

 until Applicant has complied with all provisions of this Order.

         SIGNED this the               day of




                                                                                                                              54
        Case 18-04171-elm Doc 1 Filed
             Case 4:18-cv-00893       11/02/18
                                 Document      Entered
                                            7 Filed     11/02/18
                                                    03/03/17     08:17:32
                                                              Page         Page 55
                                                                   1 of 2 PageID 43of 385

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       WesternDistrict
                                                   __________  Districtofof__________
                                                                            Texas


   JEFFREY LINES, individually and on behalf of all                )
             others similarly situated,                            )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 1:17-cv-0072
                                                                   )
   AMAZON.COM, INC.; TENET CONCEPTS, LLC;                          )
            and JOHN DOES 1-5,                                     )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TENET CONCEPTS, LLC
                                           c/o RUSSELL DAVENPORT
                                           MCDONALD SANDERS PC
                                           777 MAIN STREET, SUITE 1300
                                           FORT WORTH, TEXAS 76102



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: JAY D. ELLWANGER
                                           DINOVO PRICE ELLWANGER & HARDY LLP
                                           7000 N. MOPAC EXPY., SUITE 350
                                           AUSTIN, TEXAS 78731



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             03/03/2017
                                                                                        Signature of Clerk or Deputy Clerk




                                                                                                                             55
          Case 18-04171-elm Doc 1 Filed
               Case 4:18-cv-00893       11/02/18
                                   Document      Entered
                                              7 Filed     11/02/18
                                                      03/03/17     08:17:32
                                                                Page         Page 56
                                                                     2 of 2 PageID 44of 385

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:17-cv-0072

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




                                                                                                                                      56
           Print                       Save As...                                                                      Reset
        Case 18-04171-elm Doc 1 Filed
             Case 4:18-cv-00893       11/02/18
                                 Document      Entered
                                            8 Filed     11/02/18
                                                    03/03/17     08:17:32
                                                              Page         Page 57
                                                                   1 of 2 PageID 45of 385

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       WesternDistrict
                                                   __________  Districtofof__________
                                                                            Texas


   JEFFREY LINES, individually and on behalf of all                )
             others similarly situated,                            )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 1:17-cv-00072-LY
                                                                   )
   AMAZON.COM, INC.; TENET CONCEPTS, LLC;                          )
            and JOHN DOES 1-5,                                     )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TENET CONCEPTS, LLC
                                           c/o RUSSELL DAVENPORT
                                           MCDONALD SANDERS PC
                                           777 MAIN STREET, SUITE 1300
                                           FORT WORTH, TEXAS 76102



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: JAY D. ELLWANGER
                                           DINOVO PRICE ELLWANGER & HARDY LLP
                                           7000 N. MOPAC EXPY., SUITE 350
                                           AUSTIN, TEXAS 78731



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             03/03/2017
                                                                                        Signature of Clerk or Deputy Clerk




                                                                                                                             57
          Case 18-04171-elm Doc 1 Filed
               Case 4:18-cv-00893       11/02/18
                                   Document      Entered
                                              8 Filed     11/02/18
                                                      03/03/17     08:17:32
                                                                Page         Page 58
                                                                     2 of 2 PageID 46of 385

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:17-cv-00072-LY

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




                                                                                                                                      58
           Print                       Save As...                                                                      Reset
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document        Entered
                                   9 Filed      11/02/18
                                           03/31/17  Page08:17:32 Page 5947of 385
                                                          1 of 16 PageID



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


JEFFREY LINES, individually and on                     §
behalf of all others similarly situated,               §
                                                       §
                 Plaintiffs,                           §
                                                       §            Case No. 1:17-cv-00072-LY
vs.                                                    §
                                                       §
AMAZON.COM, INC.; TENET                                §
CONCEPTS, LLC; and JOHN DOES 1-5,                      §
                                                       §
                 Defendants.                           §
                                                       §
                                                       §

    DEFENDANTS AMAZON.COM, INC. AND TENET CONCEPTS, LLC’S MOTION TO
            DISMISS PURSUANT TO 12(b)(6) AND BRIEF IN SUPPORT

        Defendants Amazon.com, Inc. 1 (“Amazon”) and Tenet Concepts, LLC (“Tenet”)

(collectively, “Defendants”) hereby move for dismissal of all Plaintiff Jeffrey Lines’ claims

against Defendants pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                     INTRODUCTION AND SUMMARY OF ARGUMENT

        Plaintiff Jeffrey Lines (“Plaintiff”) has sued Defendants on behalf of himself and those

similarly situated, alleging unpaid overtime and wages under the Fair Labor Standards Act (29

U.S.C. §201 et seq.) and Texas law, but he has failed to allege facts sufficient to state any of his

claims. For instance, Plaintiff does not allege what hours he claims he was not correctly paid for,

what work he claims he performed during that time, or any other facts on which he bases his

theories. Instead, Plaintiff relies on bare statements of the statutory and legal elements. Although

the standard for pleading under Federal Rule of Civil Procedure 8 is not high, it has not been met


1
 Amazon.com, Inc. denies that it is a proper defendant. Amazon.com, Inc. had no employment, joint employer, or
contractual relationship with Plaintiff or Defendant Tenet Concepts, LLC.


DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 1
                                                                                                                 59
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document        Entered
                                   9 Filed      11/02/18
                                           03/31/17  Page08:17:32 Page 6048of 385
                                                          2 of 16 PageID



here. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007).

        In addition, Plaintiff’s Complaint fails for the fundamental reason that the class

definitions are insufficient as a matter of law. Embedded in each of Plaintiff’s class definitions

is the allegation that the putative class members have lost wages due to Defendants’ violation of

the law. But classes that are defined in terms of the merit of their claims—commonly referred to

as “fail-safe classes”—are not ascertainable. This is because the court would have to conduct a

mini-hearing on the merits of each individual’s case to determine class membership. Moreover,

it creates a win-win situation for Plaintiff and the putative class. If Defendants are found liable,

only then is the class ascertainable and Plaintiff wins. If Defendants are found not liable,

however, the members of the class, defined in terms of liability, cannot be ascertained, and

therefore are not bound by the judgment. The improper class definitions must be dismissed or

stricken.

        All of these deficiencies render Plaintiff’s Complaint insufficient to state a plausible right

to relief from Defendants.

                                PLAINTIFF’S ALLEGATIONS

        Plaintiff resides in Dallas, Texas. Compl. ¶ 14. He alleges that Tenet contracted with

Amazon to provide delivery services of Amazon’s merchandise. Id. at ¶ 34. Plaintiff alleges

that he was “employed by Defendants” as a delivery driver from October 6, 2015 to January 22,

2016. Id. at ¶¶ 3, 31. Plaintiff worked exclusively out of Amazon’s warehouse in Irving, Texas.

See id. at ¶ 36.

        Plaintiff asserts four claims on behalf of himself and those similarly situated, all arising

out of his alleged employment with Defendants: (1) unpaid overtime under the FLSA; (2)




DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 2
                                                                                                         60
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document        Entered
                                   9 Filed      11/02/18
                                           03/31/17  Page08:17:32 Page 6149of 385
                                                          3 of 16 PageID



minimum wage violations under the FLSA; (3) unlawful retention of tips under the FLSA; and

(4) minimum wage violations under Texas Labor Code. Plaintiff alleges a fifth claim on behalf

of himself as an individual for (5) retaliation under the FLSA. See Compl.

       Plaintiff seeks to represent four separate classes, defined as follows:

                                FLSA Overtime Collective Class

                All delivery drivers employed by Defendants during the relevant
                time period, who have been subject to Defendants’ policies of
                requiring them to work in excess of forty (40) hours per work week
                without proper compensation of overtime required by the FLSA.

Compl. ¶ 100.
                             FLSA Minimum Wage Collective Class

                All delivery drivers employed by Defendants during the relevant
                time period, who have been subject to Defendants’ policies of
                requiring delivery drivers to work “off-the-clock” and/or to incur
                business expenses without proper reimbursement, which ultimately
                brings their hourly rate below the statutorily required minimum
                wage without proper compensation of overtime required by the
                FLSA.

Compl. ¶ 111.
                                   FLSA Tip Collective Class

                All delivery drivers employed by Defendants during the relevant
                time period, who have been subject to Defendants’ policies of
                retaining all or some of the delivery drivers’ tips they received
                from customers following a deliver.

Compl. ¶ 122.
                                   Texas Class (under Rule 23)

                All delivery drivers employed by Defendants during the relevant
                time period, who have been subject to Defendants’ policies of
                requirement delivery drivers to work “off-the-clock” and/or to
                incur business experiences with proper reimbursement, which
                ultimately brings their hourly rate below the statutorily required
                minimum wage.

Compl. ¶ 134.




DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 3
                                                                                                61
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document        Entered
                                   9 Filed      11/02/18
                                           03/31/17  Page08:17:32 Page 6250of 385
                                                          4 of 16 PageID



                                             STANDARD

        Rule 12(b)(6) provides for dismissal when the plaintiff “fail[s] to state a claim upon

which relief can be granted.” Although Federal Rule of Civil Procedure 8(a)(2) only requires a

plaintiff to provide a “short and plain statement of the claim showing that the pleader is entitled

to relief,” to survive a motion to dismiss, a plaintiff’s statement “must contain sufficient factual

matter . . . to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570). To be plausible on its face, “a formulaic recitation of the elements

of a cause of action” or “naked assertions” without supporting facts are inadequate. Iqbal, 556

U.S. at 678; see also Twombly, 550 U.S. at 555, 557 (“[A] plaintiff’s obligation to provide the

grounds of his entitlement to relief requires more than labels and conclusions.”).

        While the Court should assume the truth of well-pleaded factual allegations, it should

disregard legal conclusions, even when cast or phrased as factual assertions. Iqbal, 556 U.S. at

679, 681. “Rule 8(a)(2) . . . requires a [factual] ‘showing,’ rather than a blanket assertion of

entitlement to relief.” Twombly, 550 U.S. at 555 n.3. To survive a motion to dismiss, plaintiffs

must allege actual facts that “nudge[] their claims across the line from conceivable to plausible.”

Twombly, 550 U.S. at 570. “[W]here the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct, the complaint has alleged—but it has not shown—that

the pleader is entitled to relief,” and the complaint should be dismissed. Id.

                                 ARGUMENT & AUTHORITIES

A.      Plaintiff Has Not Pleaded Facts Sufficient to State a Claim for Any Cause of Action.

        Plaintiff’s Complaint purports to assert claims for overtime violations, minimum wage

violations, improper tip retention, and retaliation under the FLSA. Plaintiff also asserts a claim

for minimum wage violations under Texas law. In each case, Plaintiff has not asserted sufficient




DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 4
                                                                                                            62
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document        Entered
                                   9 Filed      11/02/18
                                           03/31/17  Page08:17:32 Page 6351of 385
                                                          5 of 16 PageID



non-conclusory, factual allegations to state a plausible claim. See Iqbal, 556 U.S. at 679; Wilson

v. Birnberg, 667 F.3d 591, 595 (5th Cir. 2012).


       1.      Plaintiff Fails to State a Claim for Overtime Wages under the FLSA.

       Plaintiff alleges that Defendants violated the FLSA by failing to pay him overtime.

Compl. ¶¶ 100-10, 146-50. Federal law is clear that to survive a motion to dismiss, a plaintiff

must make specific allegations and provide a factual context regarding the hours he worked

without adequate compensation. Landers v. Quality Communications, Inc., 771 F.3d 638, 644-

45 (9th Cir. 2014). A plaintiff “must allege that she worked more than forty hours in a given

workweek without being compensated for the overtime hours worked during that workweek.”

Id. (citing Pruell v. Caritas Christi, 678 F.3d 10, 13 (1st Cir. 2012)). For example, a plaintiff

“may establish a plausible claim by estimating the length of her average workweek during the

applicable period and the average rate at which she was paid, the amount of overtime wages she

believes she is owed, or any other facts that will permit the court to find plausibility.” Landers,

771 F.3d at 645. But, at minimum, a plaintiff “should be able to specify at least one workweek

in which they worked in excess of forty hours and were not paid overtime wages.” Id. at 646.

       On the other hand, mere statements that a plaintiff “regularly” or “consistently” worked

more than forty hours but was not paid overtime do not satisfy the pleading requirements of Rule

8 of the Federal rules of Civil Procedure. Id.; Pruell, 678 F.3d at 12; (dismissing claims that

simply alleged that “putative class members ‘regularly worked’ over 40 hours a week and were

not compensated for such time); Dejesus v. HF Mgmt. Services, LLC, 726 F.3d 85, 89 (2d Cir.

2013), cert. denied, 134 S. Ct. 918 (2014) (dismissing claims where plaintiff “alleged only that in

‘some or all weeks’ she worked more than ‘forty hours’ a week without being paid ‘1.5’ times

her rate of compensation); Cooper v. Primary Care Sols., Inc., No. 16-259-EWD (CONSENT),



DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 5
                                                                                                      63
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document        Entered
                                   9 Filed      11/02/18
                                           03/31/17  Page08:17:32 Page 6452of 385
                                                          6 of 16 PageID



2017 U.S. Dist. LEXIS 40308, at *37 (M.D. La. Mar. 21, 2017) (“Moreover, Plaintiffs have

failed to allege the regular or overtime hours they worked. Under such circumstances, dismissal

of Plaintiffs' FLSA claims is warranted.”); Jones v. Casey’s Gen. Stores, 538 F. Supp. 2d 1094,

1102-03 (S.D. Iowa 2008) (holding that allegations that the plaintiffs “regularly worked”

overtime but were not paid for it were too conclusory to satisfy the Twombly pleading standard).

        District courts of Texas are in accord. See, e.g., Hernandez v. Praxair Distrib., 2015 U.S.

Dist. LEXIS 127782, at *3-5 (S.D. Tex. Sept. 23, 2015) (dismissing FLSA claims when the

plaintiff failed to allege details regarding his overtime claim, such as the dates, hours, or

frequency of his overtime work); Coleman v. John Moore Svcs., Inc., No. H-13-2090, 2014 U.S.

Dist. 1501, at *4 (S.D. Tex. Jan. 7, 2014) (dismissing FLSA claims when the plaintiff’s

allegations amounted to a repetition of the statute); Cf. Perez v. T.A.S.T.E. Food Prods., Inc., No.

5:13-CV-655-DAE, 2014 U.S. Dist. LEXIS 12607 (W.D. Tex. Feb. 3, 2014) (denying motion to

dismiss because the plaintiffs pleaded specific facts regarding the improper handling of their

pay).

        Contrary to this standard, Plaintiff alleges no specific facts or context for his overtime

allegations. Instead, Plaintiff alleges generally that Drivers were “routinely” scheduled to work

six or seven consecutive days in a workweek, and drivers “routinely worked in excess of forty

(40) hours per workweek.” Compl. ¶¶ 46-47. He also alleges generally that Drivers worked in

excess of 40 hours per workweek and were not paid. Compl. ¶¶ 101-02; see also Compl. ¶ 148

(alleging generally that Defendants did not pay the FLSA Overtime Plaintiffs for “all hours

worked in excess of forty (40) per workweek”).




DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 6
                                                                                                       64
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document        Entered
                                   9 Filed      11/02/18
                                           03/31/17  Page08:17:32 Page 6553of 385
                                                          7 of 16 PageID



        Without supporting factual allegations, these are the type of conclusory allegations that

have been held insufficient as a matter of law under the Twombly/Iqbal standard. 2 See, e.g.,

Pruell, 678 F.3d at 12; Hernandez, 2015 U.S. Dist. LEXIS 127782, at *3-5. Like the claims

dismissed by other courts, Plaintiff’s allegations do not provide enough detail to make his right

to relief plausible, as opposed to simply possible. Plaintiff’s claim for overtime under the FLSA

should be dismissed.


        2.       Plaintiff Fails to State a Claim for Unpaid Minimum Wage under the FLSA.

        Plaintiff’s claim for unpaid minimum wage under the FLSA is similarly insufficient

under the Twombly/Iqbal standard. This minimum wage claim is based on the allegations that

Plaintiff was required to work “off-the-clock” and he was not reimbursed for incurred business

expenses. Compl. ¶¶ 112-13, 152-54. Plaintiff alleges that drivers were required to be at the

warehouse 10-to-15 minutes before clocking in, and they were automatically deducted 30

minutes for meal periods, even though they were not permitted to take meal breaks. Compl. ¶¶

53-55. Plaintiff also alleged that the drivers incurred out-of-pocket expenses for mileage, wear

and tear, gas, and tolls, and they were “often denied reimbursements.” Compl. ¶¶ 77-85.

        Like his overtime claim, Plaintiff fails to provide sufficient factual allegations to support

this claim.    The FLSA requires employers “to pay each of [their] employees who in any

workweek is engaged in commerce . . . wages at the following [minimum] rates . . .” 29 U.S.C.

§ 206(a). “A violation of section 206(a) occurs when an employee is paid at a rate below the

minimum rate.” Hensley v. MacMillan Bloedel Containers, Inc., 786 F.2d 353, 357 (8th Cir.

1986). “However, no violation [of the FLSA’s minimum wage provisions] occurs ‘so long as the

total weekly wage paid by an employer meets the minimum weekly requirements of the statute,

2
 Plaintiff’s seemingly contrary allegation that Drivers were sent home when “there was ‘not enough work’” renders
his overtime claim even more implausible. See Compl. ¶ 50.


DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 7
                                                                                                                    65
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document        Entered
                                   9 Filed      11/02/18
                                           03/31/17  Page08:17:32 Page 6654of 385
                                                          8 of 16 PageID



such minimum weekly requirement being equal to the number of hours actually worked that

week multiplied by the hourly statutory requirement.’” Id. (citations omitted); accord Johnson v.

RGIS Inventory Specialists, 554 F. Supp. 2d 693, 710 (E.D. Tex. 2007).

        Accordingly, “where the plaintiff alleges violations of the FLSA’s minimum wage

provision[ ], the complaint should, at least approximately, allege the hours worked for which

these wages were not received;” otherwise, there can be no inference of a right to relief “above

the speculative level.”   Jones, 538 F. Supp. 2d at 1102 (dismissing “generic, conclusory

assertion” that defendant had failed to pay minimum wage); see also Pruell, 678 F.3d at 13

(dismissing minimum wage claims with prejudice due to “the lack of any information on

plaintiffs’ approximate weekly wages and hours worked”).         As the Jones court explained,

allegations that the defendants “regularly and repeatedly failed to compensate Plaintiffs and

similarly situated individuals for all hours actually worked” are nothing more than “generic,

conclusory assertions” and cannot establish a plausible minimum wage claim. 538 F. Supp. 2d at

1102.

        Absent from this Complaint is the required allegation that Plaintiff’s compensation fell

below the “minimum weekly requirements of the statute” in any given week. See Hensley, 786

F.2d at 357; see also Jones, 538 F. Supp. 2d at 1102-03 (dismissing claim where complaint made

no reference to deficiencies in weekly wages). Further, the Complaint fails to include any details

regarding an approximation of the hours worked for which wages were not received, further

rendering the Complaint deficient under the Twombly/Iqbal standard. See Landers, 771 F.3d at

645-646 (“At a minimum the plaintiff must allege at least one workweek when he worked in

excess of forty hours and was not paid for the excess hours in that workweek, or was not paid

minimum wages.”); Pruell, 678 F.3d at 13; Jones, 538 F. Supp. 2d at 1102-03.




DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 8
                                                                                                     66
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document        Entered
                                   9 Filed      11/02/18
                                           03/31/17  Page08:17:32 Page 6755of 385
                                                          9 of 16 PageID



       Moreover, to the extent Plaintiff’s claim rests on “off-the-clock” work, that allegation

alone cannot establish that an employee was improperly paid. In fact, the label can apply to a

broad range of different types of work—some of which is compensable and some of which is

not. See Pruell, 678 F.3d at 14. For instance, off-the-clock activities that are preliminary and

postliminary and those that are de minimis are not compensable under the FLSA. Chambers v.

Sears Roebuck and Co., 428 F. App’x 400, 413-14 (5th Cir. 2011). Similarly, off-the-clock time

spent waiting for security screenings is not compensable. Integrity Staffing Solutions, Inc. v.

Busk, 135 S.Ct. 513, 515 (2014). Thus, though Plaintiff alleges that he came to work before

clocking in and thirty minutes was automatically deducted for meal periods, without allegations

regarding the nature of work performed during this time, the wage paid, or the total number of

hours worked, these allegations do not necessarily point to wrongdoing. See Pruell, 678 F.3d at

14 (allegations of automatic meal deduction system, unpaid preliminary and postliminary work,

and unpaid training were insufficient to state a claim for unpaid minimum wage because

plaintiffs could still have been properly compensated for the alleged off-the-clock work);

Hernandez, 2015 U.S. Dist. LEXIS 127782 at *5-6 (allegations including automatic meal

deduction insufficient to state a claim for minimum wage violation).

       Without any details as to how much Plaintiff was paid and the number of hours he

worked, it is not possible for the Court to assess whether Plaintiff’s compensation could have

plausibly fallen below the federal minimum wage, and, thus, Plaintiff has failed to state a claim

for violation of the FLSA’s minimum wage requirement.




DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 9
                                                                                                    67
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   9 Filed      11/02/18
                                           03/31/17 Page08:17:32  Page 6856
                                                         10 of 16 PageID  of 385




       3.      Plaintiff Fails to State a Claim for Unpaid Minimum Wage under Texas

               Law.

       The Texas Minimum Wage Act (“TMWA”) requires, with certain exceptions, that “an

employer shall pay to each employee the federal minimum wage under Section 6, Fair Labor

Standards Act of 1938.” Tex. Lab. Code § 62.051. Plaintiff supports his claim under Texas law

with the exact same allegations he did under the FLSA, and therefore, for the same reasons,

Plaintiff has failed to plead facts showing it was plausible he did not receive minimum wage

under Texas law as well. See Compl. ¶¶ 166-68; Iqbal, 129 S. Ct. at 1949.

       This claim fails for the additional reason that Section 62.151 of the Texas Minimum

Wage Act specifically exempts persons covered by the Fair Labor Standards Act from seeking

recovery under the state law:

               This chapter and a municipal ordinance or charter provision
               governing wages in private employment, other than wages under a
               public contract, do not apply to a person covered by the Fair Labor
               Standards Act of 1938 (29 U.S.C. Section 201 et seq.).

Tex. Lab. Code. § 62.151; Lozano v. W. Concrete Pumping, Inc., No. 1:15-cv-1192-RP, 2016

U.S. Dist. LEXIS 112055, at *13 n.5 (W.D. Tex. Aug. 23, 2016) (Pitman, J.) (“the [Texas Labor

Code’s] minimum wage requirements only apply where the FLSA's do not”).

       Because Plaintiff and the purported putative class members are subject to the protections

of the FLSA, they are preempted from seeking recovery under Section 62.001, et seq. of the

Texas Minimum Wage Act. Mohammadi v. Nwabuisi, No. SA:12-CV-00042-DAE, 2013 U.S.

Dist. LEXIS 67331, at *26 (W.D. Tex. May 10, 2013), aff'd in part, rev'd in part and remanded,

605 F. App'x 329 (5th Cir. 2015) (granting summary judgment on Texas Minimum Wage Act

claims where employee made identical claims under the FLSA and there was no dispute that

employee was covered by the FLSA); Chambers v. Sears Roebuck & Co., 428 F. App'x 400, 425


DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 10
                                                                                                   68
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   9 Filed      11/02/18
                                           03/31/17 Page08:17:32  Page 6957
                                                         11 of 16 PageID  of 385




(5th Cir. 2011) (Texas Minimum Wage Act did not apply to employee covered by the FLSA).

Plaintiff’s own allegations in his Complaint that he and the putative class members were covered

under the FLSA negate any claim for minimum wages under the Texas Minimum Wage Act.

This claim should be dismissed.


       4.       Plaintiff’s Claim for Improper Retention of Tips under the FLSA Fails.

       Without providing any factual detail, Plaintiff alleges that Defendants had a policy of

“retaining all or some of the delivery drivers’ tips” in violation of the FLSA. Compl. ¶¶ 122-23,

158-59.     Because an employer may lawfully retain a portion of an employee’s tips, these

allegations are insufficient to state a claim under the FLSA. For instance, an employer may

offset credit card tips for credit card issuer fees as long as the withheld amounts do not exceed

the processing costs to the employer for those transactions. See Steele v. Leasing Enters., 826

F.3d 237, 244 (5th Cir. 2016). An employer may also take a “tip credit” of up to $5.12 per hour

for each tipped employee whose tips exceed that amount. 29 U.S.C. §§ 203(m)(2). And the

FLSA does not prohibit a valid tip pooling or sharing arrangement among employees who

customarily and regularly receive tips. Id.

       Thus, mere retention of tips is insufficient to state a claim under the FLSA. With no

specific facts regarding how much is withheld and when, Plaintiff’s allegations do not contain

sufficient facts all the Court to assess whether it is plausible that Defendants violated the FLSA.

See Twombly, 550 U.S. at 570 (claim that alleges the “mere possibility” of misconduct should be

dismissed).


       5.       Plaintiff’s Individual Claim for Retaliation under the FLSA Fails.

       Plaintiff’s claim for retaliation also fails to assert factual allegations sufficient to state a

claim. To state a prima facie case for retaliation under the FLSA, a plaintiff must allege (1)


DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 11
                                                                                                          69
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   9 Filed      11/02/18
                                           03/31/17 Page08:17:32  Page 7058
                                                         12 of 16 PageID  of 385




participation in protected activity under the FLSA; (2) an adverse employment action; and (3) a

causal link between the activity and the adverse action. Hagan v. Echostar Satellite LLC, 529

F.3d 617, 624 (5th Cir. 2008). Though an internal complaint may constitute protected activity

under the FLSA, the Fifth Circuit has acknowledged that “not all abstract grumblings or vague

expressions of discontent are actionable as complaints.” Id. at 626. Significantly, the complaint

must concern a violation of the law, and it must be framed to the employer in terms of that

potential illegality. Id.; Hernandez, 2015 U.S. Dist. LEXIS 127782 at *6 (dismissing claim for

retaliation because plaintiff failed to assert sufficient factual allegations to indicate his complaint

to his employer stated the illegality of the employer’s actions or that they violated the FLSA).

         Plaintiff alleges that he complained to his supervisor about Defendants’ “failure to

compensate Drivers the overtime premium for all hours worked in excess of forty (40) hours per

week, Defendants' failure to properly reimburse Drivers for toll, mileage, and gas expenses, and

Defendants' retention of the Drivers' earned tips” three separate times on November 26, 2015,

December 10, 2015, and December 22, 2015. Compl. ¶¶ 89, 92-93; 171-72. Plaintiff alleges

that after his complaint on December 22, his supervisor “became increasingly agitated.” Id. at ¶

94. Plaintiff alleges that he was later fired because he would not “stop complaining.” But

Plaintiff never alleges that any facts to demonstrate that he conveyed to Defendants the illegality

of their alleged actions or that they violated the FLSA. This is insufficient as a matter of law. 3

See Hernandez, 2015 U.S. Dist. LEXIS 127782 at *6.


3
  It is not at all clear that Plaintiff has sufficiently alleged causation between his complaint and his subsequent
termination either. See Hernandez, 2015 U.S. Dist. LEXIS 127782 at *6. Though Plaintiff alleges he was fired
because he would not stop complaining about the owed wages, it is worth noting that Plaintiff alleges he was not
fired until January 22, 2016, one whole month after the most recent alleged complaint to his supervisor. Id. at ¶ 95.
Not incidentally, Plaintiff concedes that shortly before he was allegedly fired, Amazon replaced almost all of the
delivery drivers operating out of the warehouse at which Plaintiff worked. Compl. ¶ 86; see Roberson v. Alltel Info.
Servs., 373 F.3d 647, 655 (5th Cir. 2004) (“[T]he mere fact that some adverse action is taken after an employee
engages in some protected activity will not always be enough for a prima facie case.”).



DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 12
                                                                                                                        70
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   9 Filed      11/02/18
                                           03/31/17 Page08:17:32  Page 7159
                                                         13 of 16 PageID  of 385




B.      Plaintiff’s Class Allegations Should Be Dismissed for the Additional Reason that He
        Pleaded Only “Fail-Safe” Classes, Which Are Impermissible as a Matter of Law.

        Plaintiff’s collective and class action allegations are improper because embedded in each

of Plaintiff’s class definitions is the allegation that the putative class members are already owed

wages as a result of Defendants’ violations of the law.                   Each of Plaintiff’s purportedly

appropriate classes has an assumption of the merits embedded within the definition.                         For

instance, Plaintiff defines the FLSA Overtime Collective Class as in part as “[a]ll delivery

drivers employed by Defendants,” 4 who worked in excess of forty hours per week “without

proper compensation of overtime required by the FLSA.” Compl. ¶ 100 (emphasis added).

Similarly, the definition of the FLSA Minimum Wage Collective Class is delivery drivers who

worked at an “hourly rate below the statutorily required minimum wage without proper

compensation of overtime required by the FLSA.” Compl. ¶ 111 (emphasis added). Plaintiff

defines the FLSA Tip Collective Class, in part, as those drivers “who have been subject to

Defendants’ policies of retaining all or some of the delivery drivers’ tips they received from

customers following a delivery.” Compl. ¶ 122 (emphasis added). Finally, the Texas Class

(under Rule 23) is similarly defined in part as delivery drivers whose hourly rate was “below the

statutorily required minimum wage.” Compl. ¶ 134 (emphasis added).

        But classes that are defined in terms of the merit of their claims—commonly referred to

as “fail-safe classes”—are impermissible because the class definition precludes the possibility of




4
  Plaintiff’s class allegations are also imprecise because the broad definitions suggest a nationwide class (“All
delivery drivers employed by Defendants”), though, as Plaintiff admits, he only made deliveries from Amazon’s
Irving, Texas warehouse. Comp. ¶¶ 20, 100, 111, 122, 134. And, the fact that he asserts claims under Texas state
law suggests that he could only – at the most – be seeking a class of Texas drivers. Though Defendants deny
Plaintiff’s allegations of joint employment, for purposes of this motion, Plaintiff cannot reasonably argue he is
substantially similar to delivery drivers employed by Amazon and/or Tenet who worked in completely different
warehouses in different states and under different supervisors.


DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 13
                                                                                                                    71
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   9 Filed      11/02/18
                                           03/31/17 Page08:17:32  Page 7260
                                                         14 of 16 PageID  of 385




the class ever losing the case:             “the class members either win or are not in the class.” 5

Genenbacher v. Centurytel Fiber Co. II, LLC, 244 F.R.D. 485, 487-88 (C.D. Ill. 2007).

Significantly, this means these classes are unascertainable because the court would have to

conduct a mini-hearing on the merits of each individual’s case to determine class membership.

Schilling v. Kenton County, 2011 U.S. Dist. LEXIS 8050, at *16 (E.D. Ky. Jan. 27, 2011) (“A

fail-safe class is defined by the merits of [the plaintiffs’] legal claims, and [is] therefore

unascertainable prior to a finding of liability in the plaintiffs’ favor.”).

         Such classes are inherently deficient, because they preclude membership unless the

defendant’s liability is established. Id. In Schilling, for example, the plaintiffs sought to bring a

class action on behalf of themselves and those similarly-situated, alleging that the defendant had

violated their Eighth Amendment rights. 2011 U.S. Dist. LEXIS 8050, at *3-4. The proposed

class included individuals who had been “subjected to intentional physical and mental abuse by

Defendants in violation of the Eighth Amendment . . . and the Fourteenth Amendment” and were

denied “appropriate and necessary” medical care as a “result of Defendants’ neglect and

deliberate indifference” while they were incarcerated. Id. at *18-19. The court granted the

defendant’s motion to dismiss the class allegations, because it could not determine the individual

members of the class without reviewing the evidence relative to each inmate’s incarceration and

determining whether each inmate had established liability. Id. at *18. See also Kissling v. Ohio

Cas. Ins. Co., No. 5:10-22-JMH, 2010 U.S. Dist. LEXIS 48271, at *3 (E.D. Ky. May 14, 2010)

(granting motion to dismiss class allegations where extensive factual inquiry would be required


5
  The principle of res judicata also precludes the creation of a fail-safe class. See, e.g., Dafforn v. Rousseau Assocs.,
Inc., No. F 75-74, 1976 U.S. Dist. LEXIS 13910, at *3-4 (N.D. Ind. July 27, 1976) (refusing to certify a fail-safe
class, noting “Rule 23 was never meant to be an exception to the rules of res judicata or to provide a risk-free
method of litigation. The class definition must be such that all (except those who opt out) are as much bound by an
adverse judgment as by a favorable one.”). A class whose membership is contingent upon the outcome of the
litigation contravenes this principle since class members would be bound by a favorable judgment, but not by an
adverse judgment. See Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538, 547 (1974).


DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 14
                                                                                                                            72
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   9 Filed      11/02/18
                                           03/31/17 Page08:17:32  Page 7361
                                                         15 of 16 PageID  of 385




to determine the individual class members and ultimately concluding that a “fail-safe class is

prohibited.”); Heffelfinger v. Elec. Data Sys. Corp., No. CV 07-00101 MMM (Ex), 2008 U.S.

Dist. LEXIS 5296, at *42-43 (C.D. Cal. Jan. 7, 2008) (refusing to certify a class that defined

putative members as "employed by EDS in the state of California who were entitled to, but were

not paid, overtime in violation of California Labor Code Section 510 and Wage Order No. 4-

2001"); Intratex Gas Co. v. Beeson, 22 S.W.3d 398, 405 (Tex. 2000) (holding trial court abused

its discretion by certifying a fail-safe class, and collecting federal cases in accord).

        By describing the classes as if he has already won the lawsuit, Plaintiff leaves the Court

and Defendants with no current means of identifying the class members or determining whether

they are substantially similar. When as here the complaint lacks a straightforward, objective

means of ascertaining class membership, the Court should dismiss rather than permit the matter

to continue as a class action. 6        See Huchingson v. Rao, No. 5:14-CV-1118, 2015 U.S. Dist.

LEXIS 48674, at *7-8 (W.D. Tex. Apr. 14, 2015) (dismissing collective action allegations under

Rule 12(b)(6)).

                                               CONCLUSION

        Plaintiff has failed to plead facts sufficient to state plausible claims against Defendants as

required by the guidelines expressed in Iqbal and Twombly. Plaintiff’s class and collective

allegations fail for the additional reason that they assume the merits of the claims, rending them

impermissible as a matter of law. Therefore, Defendants respectfully request that all Plaintiff’s

claims be dismissed.



6
  Although there is no express ascertainability requirement under the FLSA, a collective action must also be pled
clearly enough to identify the categories of employees whom the plaintiff alleges are similarly situated. See, e.g.,
Freeman v. Wal-Mart Stores, Inc., 256 F. Supp. 2d 941, 945 (W.D. Ark. 2003) (“[I]t is incumbent upon Plaintiff to
propose a [FLSA] class that is sufficiently defined and manageable from the outset.”). Because the collective action
allegations contain the same ambiguities as the Rule 23 allegations, they do not meet this burden.


DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 15
                                                                                                                       73
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                   9 Filed      11/02/18
                                           03/31/17 Page08:17:32  Page 7462
                                                         16 of 16 PageID  of 385




Dated: March 31, 2017                             Respectfully submitted,



                                                  /s/ Kevin S. Mullen
                                                  Kevin S. Mullen
                                                  Texas Bar No. 24032892
                                                  Salvador Davila
                                                  Texas Bar No. 24065119

                                                  LITTLER MENDELSON, PC
                                                  100 Congress Avenue, Suite 1400
                                                  Austin, Texas 78701
                                                  (512) 982-7250 (Telephone)
                                                  (512) 982-7248 (Facsimile)
                                                  kmullen@littler.com
                                                  sdavila@littler.com

                                                  ATTORNEYS FOR DEFENDANTS


                                   CERTIFICATE OF SERVICE

           I hereby certify that, on March 31, 2017, I filed the foregoing document with the clerk of

the court for the United States District Court for the Western District of Texas, using the

electronic case filing system of the court. The electronic case filing system sent a Notice of

Electronic Filing to the counsel for Plaintiff.




                                                  /s/ Kevin S. Mullen
                                                  Kevin S. Mullen

Firmwide:146680570.2 090575.1002




DEFENDANTS’ 12(b)(6) MOTION TO DISMISS – Page 16
                                                                                                        74
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   10 Filed     11/02/18
                                            03/31/17     08:17:32
                                                      Page         Page 7563of 385
                                                            1 of 3 PageID



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

JEFFREY LINES, individually and on                     §
behalf of all others similarly situated,               §
                                                       §
                   Plaintiffs,                         §
                                                       §            Case No. 1:17-cv-00072-LY
vs.                                                    §
                                                       §
AMAZON.COM, INC.; TENET                                §
CONCEPTS, LLC; and JOHN DOES 1-5,                      §
                                                       §
                   Defendants.                         §
                                                       §
                                                       §

                        DEFENDANTS’ CORPORATE DISCLOSURE AND
                          CERTIFICATE OF INTERESTED PERSONS

        Pursuant to Fed. R. Civ. P. 7.1, Defendants Amazon.com, Inc. 1 and Tenet Concepts, LLC

file this Corporate Disclosure and Certificate of Interested Persons.

A.      CORPORATE DISCLOSURE STATEMENT

        No publicly-traded corporation owns more than 10% of the stock of Amazon.com, Inc.

No publicly-traded corporation owns more than 10% of the stock of Tenet Concepts, LLC.

B.      CERTIFICATE OF INTERESTED PERSONS

        The following persons, associations of persons, firms, partnerships, corporations,

affiliates, parent corporations, or other entities may have a financial interest in the outcome of

this litigation:

        1.         Plaintiff, Jeffrey Lines




1
 Amazon.com, Inc. denies that it is a proper defendant. Amazon.com, Inc. had no employment, joint employer, or
contractual relationship with Plaintiff or Defendant Tenet Concepts, LLC.

                                                       1

                                                                                                                 75
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   10 Filed     11/02/18
                                            03/31/17     08:17:32
                                                      Page         Page 7664of 385
                                                            2 of 3 PageID



       2.         Counsel for Plaintiff
                  Jay D. Ellwanger
                  Holt Major Lackey
                  DINOVO PRICE ELLWANGER & HARDY LLP

                  Robert J. Valli, Jr.
                  Sara Wyn Kane
                  James Vagnini
                  VALLI KANE & VAGNINI, LLP

       3.         Misnamed Defendant, Amazon.com, Inc.

       4.         Defendant Tenet Concepts, LLC

       5.         Counsel for Defendants
                  Kevin S. Mullen
                  Salvador Davila
                  LITTLER MENDELSON, PC

       Defendants will supplement this Disclosure Statement and Certificate of Interested Persons

as appropriate.


       Dated: March 31, 2017                          Respectfully submitted,



                                                      s/ Kevin S. Mullen
                                                      Kevin S. Mullen
                                                      Texas Bar No. 24032892
                                                      Salvador Davila
                                                      Texas Bar No. 24065119

                                                      LITTLER MENDELSON, PC
                                                      100 Congress Avenue, Suite 1400
                                                      Austin, Texas 78701
                                                      (512) 982-7250 (Telephone)
                                                      (512) 982-7248 (Facsimile)
                                                      kmullen@littler.com
                                                      sdavila@littler.com

                                                      ATTORNEYS FOR DEFENDANTS




                                                  2

                                                                                                    76
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   10 Filed     11/02/18
                                            03/31/17     08:17:32
                                                      Page         Page 7765of 385
                                                            3 of 3 PageID




                                   CERTIFICATE OF SERVICE

         I hereby certify that, on March 31, 2017, I filed the foregoing document with the clerk of

the court for the United States District Court for the Western District of Texas, using the

electronic case filing system of the court. The electronic case filing system sent a Notice of

Electronic Filing to the counsel for Plaintiff.




                                                  /s/ Kevin S. Mullen
                                                  Kevin S. Mullen

Firmwide:146724355.1 090575.1002




                                                     3

                                                                                                      77
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page         Page 7866
                                                           1 of 35 PageID  of 385




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
 JEFFREY LINES, individually and on behalf of §        Case No. 1:17-cv-00072-LY
 all others similarly situated,               §
                                              §
         Plaintiffs,                          §
                                              §        FIRST AMENDED COMPLAINT
                 v.                           §        JURY TRIAL DEMANDED
                                              §
 AMAZON.COM, INC.; TENET CONCEPTS, §
 LLC; and JOHN DOES 1-5,                      §
                                              §
         Defendants.                          §
                                              §

                               FIRST AMENDED COMPLAINT


       Plaintiff JEFFREY LINES ("Plaintiff Lines") on behalf of himself and all others similarly

situated by and through his attorneys, DINOVO PRICE ELLWANGER & HARDY, LLP and

VALLI KANE & VAGNINI LLP, bring this action for damages and other legal and equitable

relief from Defendants AMAZON.COM, INC. ("Amazon"), TENET CONCEPTS, LLC ("Tenet

Concepts"), and JOHN DOES 1-5 (collectively, "Defendants") for violations of the Fair Labor

Standards Act ("FLSA"), as amended, 29 U.S.C. 201 et seq., for violation of Title Two of the

Texas Labor Code ("TLC") §§ 62.001 et seq., and any other cause(s) of action that can be inferred

from the facts set forth herein.

                                     INTRODUCTION

       1.      This is a collective and class action brought by Plaintiff Lines challenging acts

committed by Defendants against Plaintiff Lines and those similarly situated, which amounted to

violations of federal and state wage and hour laws.




                                                                                                    78
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page         Page 7967
                                                           2 of 35 PageID  of 385




       2.      Defendant Tenet Concepts maintains a service contract with Defendant Amazon,

one of the country’s largest online retail stores, to provide one (1) to two (2) hour delivery services

of Amazon’s merchandise.

       3.      Plaintiff Lines is a delivery driver who was employed by Defendants to carry out

deliveries of Defendant Amazon’s merchandise from Defendant Amazon’s warehouses to their

customers’ addresses.

       4.      Plaintiff Lines brings this action on behalf of himself, and those similarly situated,

as a result of Defendants’ violation of federal and state wage and hour laws, as set forth herein.

       5.      First, Defendants’ regular failure to pay Plaintiff Lines and all other similarly

situated delivery-driver employees (collectively, the “Drivers”) the statutorily required overtime

rate of time-and-a-half for hours worked beyond forty (40) in a workweek violates the Fair Labor

Standards Act, as amended, 29 U.S.C. §§ 201 et seq. ("FLSA") and any other cause(s) of action

that can be inferred from the facts set forth herein. Defendants violate the FLSA by engaging in a

systematic scheme of altering Drivers’ paychecks. Pursuant to this scheme, Defendants paid the

Drivers only their base hourly rate, including for hours worked beyond forty (40) hours in a

workweek, depriving Drivers of the statutorily required overtime premium (i.e. an extra 50%

above the hourly rate) for hours worked beyond forty (40) in a workweek. Defendants altered the

Drivers’ paychecks to provide a false record of the hours worked by the Drivers, and paid the

Drivers at the Drivers’ base rate of pay (i.e. without the time-and-a-half premium) for hours

worked beyond forty (40) hours.

       6.      Second, Defendants’ regular failure to pay the Drivers the statutorily required

minimum wage for all hours worked in a workweek violates the FLSA, Title Two of the Texas

Labor Code ("TLC") §§ 62.001 et seq., and any other cause(s) of action that can be inferred from



                                                  2

                                                                                                          79
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page         Page 8068
                                                           3 of 35 PageID  of 385




the facts set forth herein. Defendants violate these laws by engaging in a systematic scheme of:

(i) altering Drivers’ paychecks in order to deprive them of wages for time worked “off the clock,”

during which Drivers were performing work primarily for the benefit of Defendants; and, (ii)

altering Drivers’ paychecks in order to deprive Drivers of reimbursement for their incurred

expenses, which had the effect of reducing Drivers’ base rate of pay below the statutorily required

minimum wage. Defendants violated the FLSA and TLC by altering Drivers’ paychecks in order

to deprive them of this statutorily required minimum wage, effectively forcing Drivers to work

“off-the-clock” for some of their hours worked, and reducing Drivers’ effective rates of pay below

the statutorily required minimum wage (after accounting for unreimbursed expenses).

       7.      Third, Defendants’ regular retention of tips earned by Drivers violates the FLSA

and any other cause(s) of action that can be inferred from the facts set forth herein. Defendants

violated the FLSA by engaging in a systematic scheme of retaining Drivers’ earned tips in amounts

that, upon information and belief, exceeded $5.12 per hour (i.e., the maximum “tip credit”

permitted under the FLSA, after accounting for the minimum “cash wage” of $2.13 and deducting

it from the minimum wage of $7.50 per hour) plus any applicable credit card processing fees or

other lawfully retained portions of the tips. Defendants also violated the FLSA by failing to

provide the Drivers with oral or written notice informing Drivers of the “tip credit” information

required by 29 C.F.R. §531.59(b).

       8.      Fourth, Defendants’ retaliatory termination of Plaintiff Lines violates the FLSA and

any other cause(s) of action that can be inferred from the facts set forth herein. Defendants violated

the FLSA by terminating Plaintiff Lines’ employment in retaliation for his repeated complaints

that Defendants violated the FLSA, as set forth herein.




                                                  3

                                                                                                         80
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page         Page 8169
                                                           4 of 35 PageID  of 385




       9.      Plaintiff Lines alleges, on behalf of himself and similarly situated current and

former employees who elect to opt into this action pursuant to the FLSA, that they are entitled to

recover: (i) unpaid and incorrectly paid wages for all hours worked in a workweek, as required by

law, (ii) unpaid overtime, (iii) earned and unlawfully retained tips, (iv) liquidated damages, (v)

interest, and (vi) attorney fees and costs, pursuant to the FLSA and such other and further relief as

this Court finds necessary and proper.

       10.     Plaintiff Lines also brings this action, pursuant to Fed. R. Civ. P. 23, on behalf of a

class of all persons who are and were employed by Defendants as delivery drivers during the past

three years through the final date of the disposition of this action who were not paid the statutorily

required minimum wage and/or overtime for all hours worked by them in a workweek, as required

by the TLC, and who are thus entitled to recover: (1) back pay, (2) liquidated damages, (4)

attorney’s fees and costs, (5) interest, and (6) such other and further relief as this Court finds

necessary and proper.

       11.     In addition to Plaintiff Lines’ class and collective action allegations, Plaintiff Lines

brings this action pursuant to the FLSA to remedy Defendants’ unlawful, retaliatory termination

of Plaintiff Lines’ employment, by recovering: (1) back pay, (2) liquidated damages, (3) emotional

damages, (4) attorney’s fees and costs, (5) interest, and (6) such other and further relief as this

Court finds necessary and proper.

                                 JURISDICTION AND VENUE

       12.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which

confers original jurisdiction upon this Court for actions arising under the laws of the United States,

and pursuant to 28 U.S.C. §§ 1343(3) and 1343(4), which confer original jurisdiction upon this

Court in a civil action to recover damages or to secure equitable relief (i) under any Act of Congress



                                                  4

                                                                                                          81
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page         Page 8270
                                                           5 of 35 PageID  of 385




providing for the protection of civil rights; (ii) under the Declaratory Judgment Statute, 28 U.S.C.

§ 2201; (iii) under 29 U.S.C. § 201 et. seq.

       13.     The Court’s supplemental jurisdiction is invoked to 28 U.S.C. § 1367(a), which

confers supplemental jurisdiction over all non-federal claims arising from a common nucleus of

operative facts such that they form part of the same case or controversy under Article III of the

United States Constitution.

       14.     Venue is proper in this Court pursuant to 29 U.S.C. §§ 201-219, in as much as this

judicial district lies in a State in which the unlawful employment practices occurred. Venue is also

proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (c), in that Defendants maintain offices,

conduct business and reside in this district.

                                          THE PARTIES

       15.     Plaintiff Lines is a citizen of Texas and resides in Dallas, Texas.

       16.     At all relevant times, Plaintiff Lines was an employee within the meaning of the

FLSA and TLC.

       17.     Upon information and belief, Defendant Amazon is incorporated under the laws of

the state of Delaware and has its principal place of business in Seattle, Washington.

       18.     Upon information and belief, Defendant Amazon also maintains multiple places of

business within the State of Texas and within this District.

       19.     Defendant Amazon transacts business in Texas by employing Plaintiff Lines and

those similarly situated as delivery drivers in Texas.

       20.     Defendant Amazon has at all relevant times been an employer covered by the FLSA

and the TLC.




                                                 5

                                                                                                        82
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page         Page 8371
                                                           6 of 35 PageID  of 385




       21.     Upon information and belief, the amount of qualifying annual volume of business

for Defendant Amazon exceeds $500,000.00 and thus subjects Defendant Amazon to the FLSA’s

overtime and minimum wage requirements.

       22.     Upon information and belief, Defendant Amazon is engaged in interstate

commerce. This independently subjects Defendant Amazon to the overtime and minimum wage

requirements of the FLSA.

       23.     Upon information and belief, Defendant Tenet Concepts is incorporated under the

laws of the state of Texas and has its principal place of business in Austin, Texas.

       24.     Defendant Tenet Concepts transacts business throughout Texas by employing

Plaintiff Lines and those similarly situated as delivery drivers in Texas.

       25.     Defendant Tenet Concepts has at all relevant times been an employer covered by

the FLSA and the TLC.

       26.     Upon information and belief, the amount of qualifying annual volume of business

for Defendant Tenet Concepts exceeds $500,000.00 and thus subjects Defendant Tenet Concepts

to the FLSA’s overtime and minimum wage requirements.

       27.     Upon information and belief, Defendant Tenet Concepts is engaged in interstate

commerce. This independently subjects Defendant Tenet Concepts to the overtime and minimum

wage requirements of the FLSA.

       28.     The true names and capacities, whether individual, corporate, associate, or

otherwise, of Defendants sued herein as John Does 1-5, inclusive, are currently unknown to

Drivers, who therefore sue Defendants by such fictitious names pursuant to Tex. Civ. Prac. & Rem.

Code Ann. § 33.004.




                                                 6

                                                                                                    83
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page         Page 8472
                                                           7 of 35 PageID  of 385




         29.    Plaintiff Lines alleges, upon information and belief, that each of Defendants named

as John Doe(s) are legally responsible in some manner for the unlawful acts referred within the

complaint.

         30.    Plaintiff Lines will seek leave of court to amend this Complaint to reflect the true

names and capacities of Defendants designated as "John Does 1-5" when such identities become

known.

         31.    Defendants jointly employed Plaintiff Lines and those similarly situated by

employing or acting in the interest of employer towards Plaintiff and those similarly situated,

directly or indirectly, jointly or severally, including without limitation, by controlling and directing

the terms of employment and compensation and by suffering Plaintiff Lines, and all those similarly

situated, to work.

                                 STATEMENT OF THE FACTS

         32.    Plaintiff Lines was employed as a delivery driver by Defendants from October 6,

2015, until his unlawful termination on or around January 22, 2016.

         33.    Defendant Tenet Concepts is a distribution company that provides, among other

things, delivery services for clientele.

         34.    Defendant Amazon is one of the country’s largest online retail stores that provides

merchandise to customers.

         35.    Throughout all times relevant to this matter, Defendant Tenet Concepts maintained

a service contract with Defendant Amazon to provide delivery services for Defendant Amazon’s

merchandise to Defendant Amazon’s customers.




                                                   7

                                                                                                           84
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page         Page 8573
                                                           8 of 35 PageID  of 385




       36.     Upon information and belief, Defendant Tenet Concepts employs over four

hundred (400) delivery drivers who operate out of Defendant Amazon’s warehouses located in

Texas, California, and Illinois.

       37.     Specifically, Plaintiff Lines operated out of Defendant Amazon’s warehouse

located in Irving, Texas.

       38.     Drivers’ primary job duties were to deliver Defendant Amazon’s merchandise to

customers within one (1) to two (2) hours after the purchase was made through Amazon’s Prime

Now™ mobile application (the "App").

       39.     Drivers wore uniforms that identified them as representatives of Amazon Prime

Now™.

       40.     Drivers were compensated at or around $7.25 per hour.

i. Defendants Failed to Pay Drivers for All Hours Worked.

       41.     Not all hours Drivers worked were accounted or compensated for on their

paychecks.

       42.     Defendants maintained a practice and policy of only paying a portion of the hours

Drivers worked “on the clock” in excess of forty (40) hours per workweek at the statutorily

required overtime rate, while the remainder of the “on the clock” hours in excess of forty (40)

hours per week was paid at the Drivers’ “straight-time” rate (i.e., their base rate of $7.25 per hour).

       43.     Further, Defendants maintained a practice and policy of not compensating Drivers

for hours worked “off the clock,” as set forth in more detail below.

       44.     Defendants posted Drivers’ daily start times on bulletin boards at the beginning of

each work week. Drivers’ work days would begin at the scheduled start times, and would end

when all of their Amazon Prime Now™ merchandise deliveries were completed for the day.



                                                  8

                                                                                                          85
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page         Page 8674
                                                           9 of 35 PageID  of 385




Drivers would not know, in advance, when their deliveries would be completed and thus, when

their work days would end.

       45.     Drivers were routinely scheduled to work between five (5) and seven (7)

consecutive days in a workweek.

       46.     Drivers’ workdays typically and routinely ranged between ten (10) and eleven (11)

hours per day, depending upon the days’ volume of Amazon Now™ merchandise deliveries.

       47.     Throughout their employment, Drivers routinely worked between approximately

fifty (50) and seventy-seven (77) hours per workweek.

       48.     For example, for Defendants’ October 16, 2015, to October 31, 2015 pay period,

Plaintiff Lines worked a total of one hundred and fifty-two point zero eight (152.08) hours “on

the clock” during the two week pay period. In addition to that “on the clock” time, Plaintiff Lines

worked an additional fourteen (14) hours of “off the clock” time during that two week period, as

set forth below.

       49.     Plaintiff Lines’ work during this “off the clock time” fell within three (3) categories.

In the first category, Plaintiff Lines was required to arrive at work 15 minutes prior to his scheduled

start time. During this time, Plaintiff Lines conducted work duties primarily for the benefit of

Defendants. These duties included, among other things, folding and sorting Amazon Prime Now™

delivery bags in preparation for delivery, organizing shelves where boxes of Amazon Prime

Now™ merchandize were stored prior to delivery, and confirming all of the orders which he was

scheduled to deliver by: (i) utilizing a hand scanner to update Amazon Prime Now™’s delivery

database; and (ii) obtaining his supervisor’s permission to load the merchandise aboard the

delivery vehicle. As an illustrative example, two hours of Plaintiff Lines’ “off the clock” time

during the pay period from October 16, 2015 to October 31, 2015 fell within this first category.



                                                  9

                                                                                                          86
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  11 Filed      11/02/18
                                           04/14/17  Page08:17:32
                                                          10 of 35 Page 87 75
                                                                   PageID  of 385




       50.     In the second category, Plaintiff Lines’ time was classified by Defendants as meal

break time, in the amount of one hour per work day, even though, during this time, Plaintiff Lines

was not permitted to take a meal break. Instead, he spent all of that time exclusively for the benefit

of Defendants, conducting his normal work duties, including, without limitation, driving the

delivery vehicle, loading and unloading packages, fueling the delivery vehicle, transporting

Amazon Prime Now™ merchandise, and other various and sundry tasks necessary to the

completion of his job duties for the benefit of Defendants. As an illustrative example, eight hours

of Plaintiff Lines’ “off the clock” time during the pay period from October 16, 2015 to October

31, 2015 fell within this second category.

       51.     In the third category, Plaintiff Lines was required to work “off the clock” for

approximately thirty (30) minutes at the end of every work day. During this time, Plaintiff Lines

conducted work primarily for the benefit of Defendants. These duties included, among other

things, folding up and sorting Amazon Prime Now™ delivery bags, cleaning the warehouse, and

organizing ice bags utilized for delivery of Amazon Prime Now™ frozen food containers. As an

illustrative example, four hours of Plaintiff Lines’ “off the clock” time during the pay period from

October 16, 2015 to October 31, 2015 fell within this third category.

       52.     In addition to the three categories of “off the clock” time set forth above,

Defendants failed to pay Plaintiff Lines (and on information belief, the other Drivers) the FLSA’s

statutorily required overtime premium for all hours worked.

       53.     As an illustrative example, for the same two week period, from October 16, 2015

to October 31, 2015, Defendants paid more than eighty (80) hours of Plaintiff Lines’ one-hundred-

and-fifty-two point zero eight (152.08) hours of work time at the straight time hourly rate, with no

FLSA statutory overtime premium. In fact, Defendants paid ninety-eight (98) of Plaintiff Lines’



                                                 10

                                                                                                         87
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  11 Filed      11/02/18
                                           04/14/17  Page08:17:32
                                                          11 of 35 Page 88 76
                                                                   PageID  of 385




hours during this pay period at his straight time hourly rate. Defendants therefore deprived

Plaintiff Lines of the FLSA’s statutorily required overtime premium for eighteen (18) hours of “on

the clock time” during that pay period.

       54.     In addition, during the same pay period (October 16, 2015 to October 31, 2015),

Defendants deprived Plaintiff Lines of an additional fourteen (14) hours of overtime with respect

to his “off the clock” time, in the three categories described above, for which Plaintiff Lines

received no compensation whatsoever.

       55.     Upon information and belief, all Drivers were subject to the policies and practices

of Defendants, examples of which are described in the immediately preceding paragraphs.

       56.     Upon information and belief, all Drivers were not paid the FLSA’s statutorily

required overtime premium for all hours worked in excess of forty (40) hours per workweek and

were required to work “off the clock” before their scheduled start times, through their purported

meal breaks, and at the conclusion of each work day. Indeed, Drivers were required to, and did,

make deliveries during the alleged meal breaks, which Defendants deducted from Drivers’

paychecks.

       57.     By virtue of requiring Drivers to be at their Amazon warehouse ten (10) to fifteen

(15) minutes before "clocking in," Defendants knew Drivers were required to perform unpaid tasks

that were primarily for Defendants’ benefit.

       58.     By virtue of requiring Drivers to forego all meal breaks and, instead, deliver

packages during the purported meal breaks, Defendants knew Drivers were required to perform

unpaid tasks that were primarily for Defendants’ benefit.




                                               11

                                                                                                     88
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  11 Filed      11/02/18
                                           04/14/17  Page08:17:32
                                                          12 of 35 Page 89 77
                                                                   PageID  of 385




       59.     By virtue of requiring Drivers to remain at Defendants’ warehouse after "clocking

out," Defendants knew Drivers were required to perform unpaid tasks that were primarily for

Defendants’ benefit.

       60.     At this time, Drivers are unable to calculate: (i) the total number of “on the clock”

overtime hours for which they received only their straight-time rate of pay; and (ii) the total number

of “off the clock” hours that they worked for Defendants without any compensation whatsoever.

This information is peculiarly within the possession of Defendants. However, Plaintiffs estimate

that, on average, they received straight time (instead of overtime) for twelve (12) to fifteen (15)

hours per workweek and that, on average, they received no compensation for eight (8) to nine (9)

hours per workweek.

       61.     Drivers clocked in and out by presenting their identification cards, which bore both

Defendant Amazon’s and Defendant Tenet Concepts’ logos, to Defendants’ dispatchers.

       62.     After “clocking in” at their respective Amazon warehouse, Drivers waited for

Defendants’ dispatchers to assign them packages for delivery.

       63.     Defendant Amazon unilaterally decided the quantity of packages assigned to

Drivers.

       64.     Defendant Amazon unilaterally decided which packages each of the Drivers would

deliver.

       65.     After receiving their assigned packages, Drivers scanned each package into the App

to provide real time tracking information to Defendant Amazon’s customers.

       66.     Drivers were not permitted to reject delivery assignments, nor could they request

that deliveries be restricted to particular geographical areas.




                                                  12

                                                                                                         89
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  11 Filed      11/02/18
                                           04/14/17  Page08:17:32
                                                          13 of 35 Page 90 78
                                                                   PageID  of 385




       67.     If Drivers did not abide by Defendants’ delivery assignments or routes they were

subjected to discipline, which included termination.

       68.     Defendants instructed Drivers to deliver assigned packages in a set sequence

determined by Defendants.

       69.     A Driver’s assigned delivery route began with the delivery furthest away from the

Amazon warehouse and ended with the delivery closest to the Amazon warehouse.

       70.     Drivers were assigned eight (8) to ten (10) packages per route that were required to

be delivered within two (2) hours.

       71.     Defendants generated and dictated Drivers’ delivery routes.

       72.     Drivers were assigned routes that spanned up to or more than two hundred and fifty

(250) miles.

       73.     Drivers did not receive mileage reimbursement and/or credit from Defendants.

       74.     Defendants tracked Drivers while they were on delivery routes.

       75.     Defendants’ dispatchers frequently called and/or sent text messages to Drivers to

provide them with alternate delivery routes and/or to inform them that they were running behind

schedule.

       76.     After delivering a set of assigned packages, Drivers returned to the warehouse to

receive another assignment of packages. This process repeated multiple times throughout the work

day.

       77.     Typically, Drivers completed their last delivery around 10:00 pm and did not return

to the Defendants’ warehouse to ”clock out” until approximately 10:30 pm.

       78.     Typically, although Drivers were still performing their required duties well after

10:00 pm, Defendants considered Drivers’ meal break to be between 10:00 pm and 11:00 pm.



                                                13

                                                                                                      90
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  11 Filed      11/02/18
                                           04/14/17  Page08:17:32
                                                          14 of 35 Page 91 79
                                                                   PageID  of 385




        79.     Accordingly, Defendants did not compensate Drivers for the time worked within

the purported “meal break,” thus forcing Drivers to work “off-the-clock.”

ii. Defendants Unlawfully Retained Drivers’ Tips.

        80.     In addition to Drivers’ hourly rate of pay, Defendants promised Drivers, via a

written and signed policy, that Drivers would receive both tips and reimbursements for expenses

incurred during deliveries.

        81.     Upon information and belief, following a delivery, the Amazon Prime Now™ App

suggested to customers that they leave a default tip of $5.00 for the delivery Driver. Customers

were permitted to modify the tipped amount to their desired amount and, indeed, some customers

tipped substantially more than $5.00 per delivery.

        82.     Upon information and belief, before a customer left a tip, the App stated to them:

"If you elect to leave a tip, the entire tip goes to your courier."

        83.     Upon information and belief, Defendants maintained a policy that prohibited

customers from leaving cash tips, and instead required that all tips be made through the App, via

credit card, and thus payable to Defendants.

        84.     Drivers were customarily and regularly tipped significantly more than thirty dollars

($30.00) per month by the recipients of their respective Amazon Prime Now™ merchandise

deliveries. These tips were in addition to Drivers’ hourly cash compensation.

        85.     Drivers received their paychecks every two (2) weeks.

        86.     When Defendants issued the customers’ tips to Drivers on their paychecks,

Defendants did not provide Drivers with any record itemizing the tips.

        87.     Despite their requests for the information, Drivers were never informed of their

gross amount of tips, prior to any deductions retained by Defendants.



                                                   14

                                                                                                       91
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  11 Filed      11/02/18
                                           04/14/17  Page08:17:32
                                                          15 of 35 Page 92 80
                                                                   PageID  of 385




       88.     Drivers did not participate in a tip pool.

       89.     At no time did Defendants implement a tip pooling or tip sharing arrangement.

       90.     At no time did Defendants provide, to Plaintiff Lines or the Drivers, the information

required by section 3(m) of the FLSA, and identified in 29 CFR 531.59(b), including, without

limitation: (i) the amount of the cash wage to be paid to the Drivers by Defendants; (ii) the

additional amount claimed by the employer as a tip credit; (iii) that the tip credit claimed cannot

exceed the amount of tips actually received by the tipped employee; (iv) that all tips received by

the tipped employee are to be retained by the employee except for a valid tip pooling arrangement

limited to employees who customarily and regularly receive tips; and (v) that the tip credit will not

apply to any tipped employee unless the employee has been informed of these tip credit provisions.

This information was not provided to Plaintiff lines and, upon information and belief, was not

provided to the other Drivers.

       91.     Upon information and belief, Defendants used some or all of Drivers’ earned tips

for reasons other than as a tip credit to satisfy federal and state minimum wage requirements.

       92.     Upon information and belief, Defendants retained a significant portion of the tips

designated for Drivers by Amazon Prime Now™ customers.

       93.     Upon information and belief, Defendants retained more than $5.12 (i.e., the

difference between the minimum required cash wage of $2.13 and the minimum wage of $7.25)

per hour from the Drivers tips, plus any other lawful deductions (for, e.g., reimbursement of credit

card processing charges).

       94.     Upon information and belief, Drivers did not receive the correct tip total during

each pay period since the Drivers were continually given significantly less tip money than what

Amazon Prime Now™ customers, in the aggregate, actually designated as tips for the Drivers.



                                                 15

                                                                                                        92
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  11 Filed      11/02/18
                                           04/14/17  Page08:17:32
                                                          16 of 35 Page 93 81
                                                                   PageID  of 385




       95.     Upon information and belief, Defendants never provided Drivers with any records

or receipts informing Drivers of which Amazon Prime Now™ customers designated tips for the

Drivers.

       96.     Upon information and belief, since all tips were processed through the App, which

Defendants maintained complete control of, the specific amount of Drivers’ tips retained by

Defendants is peculiarly within the knowledge of Defendants. However, upon information and

belief, Defendants’ regularly retained Drivers’ tips in excess of $5.12 per hour (i.e., the maximum

“tip credit” permitted under the FLSA, after accounting for the minimum “cash wage” of $2.13

and deducting it from the minimum wage of $7.50 per hour) plus any applicable credit card

processing fees or other lawfully retained portions of the tips.

iii. Defendants Failed to Reimburse Drivers’ Expenses.

       97.     Upon information and belief, Drivers were required to use their own personal

vehicles to deliver Amazon’s merchandise.

       98.     Upon information and belief, Drivers incurred significant out of pocket costs from

the use of their vehicles for deliveries, tolls, and keeping their vehicles running for extraordinary

durations of time throughout their shift(s).

       99.     Upon information and belief, Drivers incurred out of pocket costs for the operation

of their vehicles and, after deducting those costs, Drivers’ hourly rate fell below both federal and

state minimum wage requirements.

       100.    Despite Defendants’ written policy (see ¶80, supra), Drivers were often denied

reimbursements of incurred expenses including, without limitation, mileage, wear and tear, gas,

and tolls.




                                                 16

                                                                                                        93
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  11 Filed      11/02/18
                                           04/14/17  Page08:17:32
                                                          17 of 35 Page 94 82
                                                                   PageID  of 385




       101.    For example, from November 1, 2015, to November 15, 2015, Plaintiff Lines

incurred two thousand one hundred and fifty-seven (2,157) miles on his personal vehicle while

making deliveries for Defendants.

       102.    From November 1, 2015, to November 15, 2015, Plaintiff Lines was only

reimbursed approximately $354.00 for his incurred mileage.

       103.    Pursuant to the Internal Revenue Service’s 2015 standard mileage rates, from

November 1, 2015, to November 15, 2015, Plaintiff Lines’ mileage of 2,157, incurred for the

benefit of Defendants, was actually worth $1,240.27 in reimbursable expenses.

       104.    Upon information and belief, Drivers were required to submit their toll bills to

Defendant Tenet Concepts’ supervisors immediately after they received and paid the toll bills.

       105.    Upon information and belief, Defendant Tenet Concepts’ supervisors were then

required to submit the toll bill to Defendant Amazon.

       106.    Upon receipt of the toll bill, Defendant Amazon was to reimburse Drivers for the

total amount of the toll bill.

       107.    Upon information and belief, Drivers were frequently not reimbursed for any of the

toll bills they submitted to their supervisors.

       108.    For example, even though Plaintiff Lines properly followed Defendants’

reimbursement policy, he was never reimbursed for the approximate $100 to $200 in toll bills he

incurred every month while making deliveries for Defendants throughout the period of his

employment.

       109.    Upon information and belief, Defendants often failed to reimburse Drivers for gas

expenses, which, after accounting for these expenses, reduced Drivers’ hourly rate below the

FLSA’s statutory minimum wage.



                                                  17

                                                                                                    94
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  11 Filed      11/02/18
                                           04/14/17  Page08:17:32
                                                          18 of 35 Page 95 83
                                                                   PageID  of 385




      110.    For example, at all relevant times Plaintiff owned and operated a 2016 Chrysler 200

and a 2012 Dodge Avenger, which he utilized to make deliveries for Defendants.

      111.    Plaintiff Lines incurred approximately $100 per week in gas expenses.

      112.    Defendants frequently failed to reimburse Plaintiff Lines for gas expenses.

      113.    On the infrequent occasions where Drivers were reimbursed for gas expenses, they

were only reimbursed for the pre-tax cost of gas and mileage and not the total amount including

taxes. Thus, Drivers still incurred out of pocket expenses that drove their hourly rate below the

minimum wage.

      114.    Plaintiffs are unable, without the benefit of discovery, to determine the amount of

unreimbursed gas expenses because that information is peculiarly within the knowledge of

Defendants. However, Plaintiffs estimate that the unreimbursed expense gas expenses total more

than $2500 per year per Driver.

iv. Defendants Unlawfully Discharged Lines as Retaliation for Raising FLSA Violations

      115.    On or around November 26, 2015, Plaintiff Lines complained to his supervisor,

Steven (last name unknown), that Defendants were violating the FLSA by not compensating

Drivers with an overtime premium for all hours worked in excess of forty (40) hours per

workweek, failing to compensate Drivers for "off-the-clock" hours worked, failing to reimburse

Drivers for toll, mileage, and gas expenses, and by retaining Drivers’ earned tips.

      116.    Steven stated to Plaintiff Lines that he would inform the owner of Defendant Tenet

Concepts of Plaintiff Lines’ November 26, 2015, complaint and that he was going to remedy the

complaint.

      117.    Defendants never responded to the November 26, 2015 complaint, nor did

Defendants remedy the complained-of practices.



                                               18

                                                                                                    95
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  11 Filed      11/02/18
                                           04/14/17  Page08:17:32
                                                          19 of 35 Page 96 84
                                                                   PageID  of 385




       118.      On or around December 10, 2015, Plaintiff Lines complained to Steven again that

Defendants were violating the FLSA by not compensating Drivers with an overtime premium for

all hours worked in excess of forty (40) hours per workweek, failing to compensate Drivers for

"off-the-clock" hours worked, failing to reimburse Drivers for toll, mileage, and gas expenses,

and retaining Drivers’ earned tips.

       119.      On or around December 22, 2015, Plaintiff Lines complained to Steven yet again

that Defendants were violating the FLSA by not compensating Drivers with an overtime premium

for all hours worked in excess of forty (40) hours per workweek, failing to compensate Drivers

for "off-the-clock" hours worked, failing to reimburse Drivers for toll, mileage, and gas expenses,

and retaining Drivers’ earned tips.

       120.      Prior to making these three complaints to Steven, Plaintiff Lines had a positive

performance record with Defendants.

       121.      Following Plaintiff Lines’ complaints, his supervisor Steven became agitated and

displayed new-found animosity toward Plaintiff Lines.

       122.      For example, on or around January 22, 2016, Steven informed Plaintiff Lines that

he “did not have to work anymore” because he “would not keep his mouth shut and stop

complaining” about Defendants’ violations of the FLSA, described in paragraphs 115-121, supra.

       123.      Within thirty (30) days of making his January 22, 2016 complaint that Defendants

were violating the FLSA, Plaintiff Lines’ employment was terminated by Defendants.

       124.      Plaintiff Lines remained unemployed for over two (2) months.

       125.      Plaintiff Lines was forced to pawn his personal property in order to pay his rent and

utility bills.




                                                  19

                                                                                                         96
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  11 Filed      11/02/18
                                           04/14/17  Page08:17:32
                                                          20 of 35 Page 97 85
                                                                   PageID  of 385




          126.    Due to his lack of employment, Plaintiff Lines was unable to recover all of his

    pawned property.

          127.    Plaintiff Lines’ unlawful termination by Defendants caused him to suffer from,

    among other things, lack of sleep and appetite, weight loss, severe stress, depression, and anxiety.

v. Lines Asserts FLSA Collective Actions on Behalf of Similarly Situated Drivers

      A. FLSA Overtime Collective

          128.    Plaintiff Lines seeks to bring this suit as a collective action pursuant to 29 U.S.C. §

    216(b) on his own behalf as well as on behalf of all those in a proposed “FLSA Overtime

    Collective,” defined as:

                  All delivery drivers employed by Defendants during the relevant time period, who
                  have been subject to Defendants’ policies of requiring them to work in excess of
                  forty (40) hours per workweek at their base hourly rate of pay.

          129.    At all relevant times, Plaintiff Lines was similarly situated to all such individuals

    in the proposed FLSA Overtime Collective 1 because, while employed by Defendants, Plaintiff

    Lines and all FLSA Overtime Plaintiffs performed similar tasks, were subject to the same laws

    and regulations, were paid in the same or substantially similar manner, were paid the same or

    similar rate, were required to work in excess of forty (40) hours per workweek and were subject

    to Defendants’ policies and practices of willfully failing to pay them at the FLSA’s statutorily

    required rate of one-and-one-half (1½) times their hourly rate for all hours worked in excess of

    forty (40) per workweek.

          130.    Defendants are and have been aware of the requirement to pay Plaintiff Lines and

    the FLSA Overtime Plaintiffs at a rate of one-and-one-half (1½) times their hourly rate for all

    hours worked in excess of forty (40) per workweek, yet willfully chose not to.



1
          Hereinafter referred to as the FLSA Overtime Plaintiffs.

                                                         20

                                                                                                            97
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  11 Filed      11/02/18
                                           04/14/17  Page08:17:32
                                                          21 of 35 Page 98 86
                                                                   PageID  of 385




      131.      The members of the proposed FLSA Overtime Collective are readily discernable

and ascertainable. All FLSA Overtime Plaintiffs’ contact information is readily available in

Defendants’ records. Notice of this collective action can be made as soon as the Court determines.

      132.    The number of FLSA Overtime Plaintiffs in the collective are too numerous to join

in a single action, necessitating collective recognition.

      133.    All questions relating to Defendants’ violation of the FLSA share a common factual

basis with Plaintiff Lines. No claims under the FLSA relating to the failure to pay statutorily

required overtime premiums are specific to Plaintiff Lines and the claims asserted by Plaintiff

Lines are typical of those of members of the collective.

      134.     Plaintiff Lines will fairly and adequately represent the interests of the collective

and has no interests conflicting with the collective.

      135.    A collective action is superior to all other methods and is necessary in order to fairly

and completely litigate violations of the FLSA.

      136.    Plaintiff Lines’ attorneys are familiar and experienced with collective and class

action litigation, as well as employment and labor law litigation.

      137.     The public will benefit from the case being brought as a collective action because

doing so will serve the interests of judicial economy by reducing a multitude of claims to a single

litigation. Prosecution of separate actions by individual FLSA Overtime Plaintiffs creates a risk

for varying results based on identical fact patterns as well as disposition of the collectives’

interests without their knowledge or contribution.

      138.    The questions of law and fact are nearly identical for all FLSA Overtime Plaintiffs

and therefore proceeding as a collective action is ideal. Without judicial resolution of the claims




                                                 21

                                                                                                         98
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  11 Filed      11/02/18
                                           04/14/17  Page08:17:32
                                                          22 of 35 Page 99 87
                                                                   PageID  of 385




    asserted on behalf of the proposed collective, Defendants’ continued violations of the FLSA will

    undoubtedly continue.

      B. FLSA Minimum Wage Collective

           139.     Plaintiff Lines seeks to bring this suit as a collective action pursuant to 29 U.S.C. §

    216(b) on his own behalf as well as on behalf of all those in the proposed “FLSA Minimum Wage

    Collective,” defined as:

                    All delivery drivers employed by Defendants during the relevant time period, who
                    have been subject to Defendants’ policies and/or practices of requiring delivery
                    drivers to work "off-the-clock" and/or to incur business expenses without
                    reimbursement.

           140.     At all relevant times, Plaintiff Lines was similarly situated to all such individuals

    in the proposed FLSA Minimum Wage Collective 2 because, while employed by Defendants,

    Plaintiff Lines and FLSA Minimum Wage Plaintiffs performed similar tasks, were subject to the

    same laws and regulations, were paid in the same or similar manner, were paid the same or similar

    rate, and were required to work "off-the-clock." Furthermore, in the same manner, through

    Defendants’ practice of not reimbursing Plaintiff Lines and the FLSA Minimum Wage Plaintiffs

    for their incurred expenses, their hourly rate was reduced below the FLSA’s statutorily required

    minimum wage.

           141.     Defendants are and have been aware of the requirement to pay Plaintiff Lines and

    members of the FLSA Minimum Wage Plaintiffs at a rate of $7.25 per hour, yet willfully chose

    not to do so.

           142.     The members of the proposed FLSA Minimum Wage Collective are readily

    discernable and ascertainable. All FLSA Minimum Wage Plaintiffs’ contact information is




2
    Hereinafter referred to as the FLSA Minimum Wage Plaintiffs.

                                                        22

                                                                                                              99
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page 23 of 35 Page 10088
                                                                     PageID  of 385




 readily available in Defendants’ records. Notice of this collective action can be made as soon as

 the Court determines.

       143.    The members of the FLSA Minimum Wage Collective are too numerous to join in

 a single action, necessitating collective recognition.

       144.    All questions relating to Defendants’ violation of the FLSA share a common factual

 basis with Plaintiff Lines. No claims under the FLSA relating to Defendants’ failure to pay

 minimum wage for all hours worked are specific to Plaintiff Lines and the claims asserted by

 Plaintiff Lines are typical of those of the proposed collective.

       145.     Plaintiff Lines will fairly and adequately represent the interests of the FLSA

 Minimum Wage Plaintiffs and has no interests conflicting with those of the proposed collective.

       146.      A collective action is superior to all other methods and is necessary in order to

 fairly and completely litigate the claims of members of the proposed collective under the FLSA.

       147.      Plaintiff Lines’ attorneys are familiar and experienced with class action litigation

 as well as employment and labor law litigation.

       148.      The public will benefit from the case being brought as a collective action because

 doing so will serve the interests of judicial economy by saving the Court’s time and efforts and

 by reducing a multitude of claims to a single litigation. Prosecution of separate actions by

 individual FLSA Minimum Wage Plaintiffs creates a risk for varying results based on identical

 fact patterns as well as disposition of interests of members of the proposed collective without their

 knowledge or contribution.

       149.    The questions of law and fact are nearly identical for all FLSA Minimum Wage

 Plaintiffs and therefore proceeding as a collective action is ideal. Without judicial resolution of




                                                 23

                                                                                                         100
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page 24 of 35 Page 10189
                                                                     PageID  of 385




    the claims asserted on behalf of the members of the proposed collective, Defendants’ continued

    violations of the FLSA will undoubtedly continue.

       C. FLSA Tip Collective

           150.     Plaintiff Lines seeks to bring this suit as a collective action pursuant to 29 U.S.C. §

    216(b) on his own behalf as well as on behalf of those in a proposed “FLSA Tip Collective,”

    defined as:

                    All delivery drivers employed by Defendants during the relevant time period, who
                    have been subject to Defendants’ policies and/or practices of retaining all or some
                    of the delivery drivers’ tips received from customers in connection with deliveries.

           151.     At all relevant times, Plaintiff Lines was similarly situated to all such individuals

    in the proposed FLSA Tip Collective 3 because, while employed by Defendants, all FLSA Tip

    Collective members performed similar tasks, were subject to the same laws and regulations, were

    paid in the same or substantially similar manner, were paid the same or similar rate, received tips

    for their delivery services from Defendant Amazon’s customers, and were subjected to

    Defendants’ policies and practices of retaining all or some those tips.

           152.     Defendants are and have been aware of the FLSA’s prohibition of employers

    retaining employees earned tips, except as “tip credits” in furtherance of a tip pooling or sharing

    arrangement or for other lawful reasons such as to reimburse employers for credit card processing

    fees, yet Defendants willfully chose to violate that prohibition.

           153.     Members of the proposed FLSA Tip Collective are readily discernable and

    ascertainable. All FLSA Tip Plaintiffs’ contact information is readily available in Defendants’

    records. Notice of this collective action can be made as soon as the Court determines.




3
    Hereinafter referred to as the FLSA Tip Plaintiffs.

                                                          24

                                                                                                              101
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page 25 of 35 Page 10290
                                                                     PageID  of 385




       154.    The number of FLSA Tip Plaintiffs in the collective are too numerous to join in a

 single action, necessitating collective recognition.

       155.    All questions relating to Defendants’ violation of the FLSA share the common

 factual basis with Plaintiff Lines. No claims under the FLSA relating to the failure to compensate

 for overtime are specific to Plaintiff Lines and Plaintiff Lines’ claims are typical of those of the

 members of the proposed collective.

       156.     Plaintiff Lines will fairly and adequately represent the interests of the collective

 and has no interests conflicting with the collective.

       157.    A collective action is superior to all other methods and is necessary in order to fairly

 and completely litigate violations of the FLSA.

       158.    Plaintiff Lines’ attorneys are familiar and experienced with collective and class

 action litigation as well as employment and labor law litigation.

       159.     The public will benefit from the case being brought as a collective action because

 it serves the interest of judicial economy by saving the Court’s time and effort, and by reducing

 a multitude of claims to a single litigation. Prosecution of separate actions by individual FLSA

 Tip Plaintiffs creates a risk for varying results based on identical fact patterns as well as

 disposition of members of the collective’s interests without their knowledge or contribution.

       160.    The questions of law and fact are nearly identical for all FLSA Tip Plaintiffs and

 therefore proceeding as a collective action is ideal. Without judicial resolution of the claims

 asserted on behalf of the proposed collective, continued violations of the FLSA will undoubtedly

 continue.




                                                 25

                                                                                                          102
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page 26 of 35 Page 10391
                                                                     PageID  of 385




vi. Lines Asserts Rule 23 Class Action on Behalf of Similarly Situated Drivers

             161.    Plaintiff Lines additionally seeks to maintain this action as a class action pursuant

    to Fed. R. Civ. P. 23(b)(3), on behalf of those who, during the previous three years, were subjected

    to violations of the TLC (the proposed "Texas Class").

             162.     The proposed Texas Class which Plaintiff Lines seeks to define includes:

                              All delivery drivers employed by Defendants during the relevant time
                              period, who have been subject to Defendants’ policies of requiring delivery
                              drivers to work "off-the-clock" and/or to incur business expenses without
                              reimbursement.

             163.      The number of proposed Texas Class members protected by the TLC and who

    have suffered under Defendants’ violation of the TLC, as set forth herein, are too numerous to

    join in a single action, necessitating class recognition.

             164.     All questions relating to the Texas Class’s allegations under the TLC share a

    common factual basis with those raised by the claims of Plaintiff Lines. No claims under the

    TLC relating to the denial of minimum wage are specific to Plaintiff Lines or any proposed Texas

    Class member and the claims of Plaintiff Lines are typical of those asserted by the proposed Texas

    Class.

             165.     Plaintiff Lines will fairly and adequately represent the interests of all members of

    the proposed Texas Class.

             166.     A class action is superior to all other methods of adjudication and is necessary in

    order to fairly and completely litigate the Class’s allegations that Defendants violated the TLC by

    failing to pay statutorily required minimum wages to all members of the proposed Texas Class.

             167.     The class members of the proposed Texas Class are readily discernable and

    ascertainable. Contact information for all members of the proposed Texas Class 4 is readily


4
    Hereinafter referred to as the Texas Class Plaintiffs.

                                                             26

                                                                                                             103
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page 27 of 35 Page 10492
                                                                     PageID  of 385




 available from Defendants since such information is likely to be contained in their personnel files.

 Notice of this class action can be provided by any means permissible under the FRCP Rule 23

 requirements.

          168.   Plaintiff Lines asserts these claims on his own behalf as well as on behalf of the

 Texas Class Plaintiffs through his attorneys who are experienced in class action litigation as well

 as employment litigation.

          169.   Plaintiff Lines is able to fairly represent and properly protect the interests of the

 absent members of the proposed Texas Class and has no interests conflicting with those of the

 class.

          170.   The public will benefit from this case being brought as a class action because it

 serves the interests of judicial economy by saving the Court’s time and effort, and by reducing a

 multitude of claims to a single litigation. Prosecution of separate actions by individual Texas

 Class Plaintiffs creates a risk of varying results based on identical fact patterns as well as

 disposition of the classes’ interests without their knowledge or contribution.

          171.    Because of the nature of wage and hour claims brought during the course of

 employment, class members are often fearful of filing claims against their employers and would

 benefit from Plaintiff Lines’ willingness to proceed against Defendants. The anonymity inherent

 in a class action suit further provides insulation against retaliation and/or undue stress and fear

 for the Texas Class Plaintiffs’ jobs and continued employment.

          172.    The questions of law and fact that are nearly identical for all class members make

 proceeding as class action ideal. Without judicial resolution of the claims asserted on behalf of

 the proposed Texas Class, continued violations of the TLC will undoubtedly continue.




                                                  27

                                                                                                         104
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page 28 of 35 Page 10593
                                                                     PageID  of 385




       173.    Whether Plaintiff Lines and the Texas Class Plaintiffs were properly compensated

 at the minimum wage for all hours worked is a common question which can readily be resolved

 through the class action process.

                                     CAUSES OF ACTION

                                              Count I

   Failure to Pay Full Wages and Overtime in Violation of the Fair Labor Standards Act
                                     29 U.S.C. § 201 et seq.,
            (Asserted by Plaintiff Lines on Behalf of All FLSA Overtime Plaintiffs)

       174.    Plaintiff Lines and the FLSA Overtime Plaintiffs re-allege and incorporate by

 reference all allegations in all preceding paragraphs.

       175.    Throughout the period covered by the applicable statute of limitations (the

 “Relevant Period”), Plaintiff Lines and the other FLSA Overtime Plaintiffs were required to work

 and did in fact work in excess of forty (40) hours per workweek.

       176.    Upon information and belief, Defendants knowingly failed to pay Plaintiff Lines

 and the FLSA Overtime Plaintiffs for all hours worked and failed to pay Plaintiff Lines and the

 Overtime Plaintiffs the statutorily required overtime rate for all hours worked in excess of forty

 (40) per workweek.

       177.    As set forth above, Defendants’ conduct was willful and lasted for the duration of

 the Relevant Time Period.

       178.    Defendants’ conduct was in violation of the FLSA.




                                                 28

                                                                                                      105
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page 29 of 35 Page 10694
                                                                     PageID  of 385




                                             Count II

        Failure to Pay Minimum Wage in Violation of the Fair Labor Standards Act
                                     29 U.S.C. § 201 et seq.,
         (Asserted by Plaintiff Lines on Behalf of All FLSA Minimum Wage Plaintiffs)

       179.    Plaintiff Lines and the FLSA Minimum Wage Plaintiffs re-allege and incorporate

 by reference all allegations in all preceding paragraphs.

       180.    Throughout the period covered by the applicable statute of limitations, Defendants

 knowingly failed to pay Plaintiff Lines and the FLSA Minimum Wage Plaintiffs the minimum

 wage for all hours worked "off-the-clock" due to Defendants’ practice of wrongfully reducing the

 number of reported hours that employees worked, by deducting meal periods, work performed

 before their designated start time, or after the completion of their merchandise deliveries. In

 addition to Defendants’ failure to pay the FLSA Minimum Wage Plaintiffs for all of their hours

 worked, Plaintiff Lines and the FLSA Minimum Wage Plaintiffs were required to incur all costs

 and expenses for the use of their vehicles to make deliveries on behalf of, and primarily for the

 benefit of, Defendants. After accounting for these incurred costs, for which they were not

 reimbursed, Plaintiff Lines’ and the FLSA Minimum Wage Plaintiffs’ hourly wages were reduced

 below the required minimum wage, in violation of the FLSA.

       181.    The “off the clock” work performed by the FLSA Minimum Wage Plaintiffs before

 their start time, after their last deliveries, and during their purported meal breaks was all

 compensable work, because it was all performed either exclusively for, or at least primarily for,

 the benefit of Defendants.

       182.    Plaintiff Lines and the FLSA Minimum Wage Plaintiffs are entitled to payment at

 the minimum wage for all hours worked.




                                                29

                                                                                                     106
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page 30 of 35 Page 10795
                                                                     PageID  of 385




       183.    Upon information and belief, Defendants knowingly failed to pay Plaintiff Lines

 and the FLSA Minimum Wage Plaintiffs the statutory minimum wage for all hours worked in

 each workweek.

       184.    Defendants’ conduct was willful, as set forth herein, and lasted for the duration of

 the Relevant Time Period.

       185.    Defendants’ conduct was in violation of the FLSA.

                                                Count III

          Unlawfully Retaining Tips in Violation of the Fair Labor Standards Act
                                    29 U.S.C. § 201 et seq.,
              (Asserted by Plaintiff Lines on Behalf of All FLSA Tip Plaintiffs)

       186.    Plaintiff Lines and the FLSA Tip Plaintiffs re-allege and incorporate by reference

 all allegations in all preceding paragraphs.

       187.    Throughout the period covered by the applicable statute of limitations, Defendants

 had a policy and practice of not disclosing the amount of tips Plaintiff Lines and the FLSA Tip

 Plaintiffs earned from customers for their deliveries.

       188.    Upon information and belief, as set forth above, Defendants knowingly retained the

 tips given by Defendants’ customers to Plaintiff Lines and the FLSA Tip Plaintiffs, in amounts

 substantially exceeding any amounts lawfully deductible for reimbursement of credit card

 processing fees and other lawful deductions, and there was no tip pooling or tip sharing

 arrangement pursuant to which “tip credits” were being deducted by Defendants.

       189.    Plaintiff Lines and the FLSA Tip Plaintiffs are entitled to all tips they received from

 each and every delivery over and above any deductions by Defendants for credit card processing

 fees and other lawful deductions.




                                                   30

                                                                                                         107
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page 31 of 35 Page 10896
                                                                     PageID  of 385




       190.    Upon information and belief, Defendants knowingly retained Plaintiff Lines’ and

 the FLSA Tip Plaintiffs’ tips, in violation of the FLSA.

       191.    Defendants’ conduct was willful and lasted for the duration of the Relevant Time

 Period.

       192.    Defendants’ conduct was in violation of the FLSA.

                                                Count IV

                     Violation of the Texas Labor Code §§ 62.001 et seq.,
               (Asserted by Plaintiff Lines on Behalf of All Texas Class Plaintiffs)

       193.    Plaintiff Lines and the Texas Class Plaintiffs re-allege and incorporate by reference

 all allegations in all preceding paragraphs.

       194.    Defendants have violated the Texas Labor Code by failing to pay Plaintiff Lines

 and the Texas Class Plaintiffs their full and proper compensation.

       195.    Throughout the period covered by the applicable statute of limitations, Defendants

 knowingly failed to pay Plaintiff Lines and the Texas Class Plaintiffs the minimum wage for all

 hours worked "off-the-clock" due to Defendants’ practice of wrongfully reducing the number of

 reported hours that employees worked by deducting purported meal periods, work performed

 before their designated start times, and work performed after the completion of their merchandise

 deliveries. In addition to reduction of their hours worked, Plaintiff Lines and the Texas Class

 Plaintiffs were required to incur all costs and expenses for the use of their vehicles to make

 deliveries on behalf of Defendants. After accounting for these costs and expenses, for which they

 were not reimbursed, Plaintiff Lines’ and the Texas Class Plaintiffs’ hourly wages were reduced

 below minimum wage in violation of the Texas Labor Code.

       196.    Plaintiff Lines and the Texas Class Plaintiffs are entitled to payment at the

 minimum wage for all hours worked.


                                                   31

                                                                                                       108
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page 32 of 35 Page 10997
                                                                     PageID  of 385




       197.    Defendants’ conduct was willful and lasted for the duration of the relevant time

 periods.

       198.    Defendants’ conduct was in violation of the TLC.

                                              Count V

              Retaliatory Discharge in Violation of the Fair Labor Standards Act
                                    29 U.S.C. § 201 et seq.

       199.    Plaintiff Lines re-alleges and incorporates by reference all allegations in all

 preceding paragraphs.

       200.    Plaintiff Lines engaged in protected activity by complaining to Defendants that

 their conduct violated the FLSA by refusing to compensate Drivers the overtime premium for all

 hours worked in excess of forty (40) hours per workweek, failing to properly compensate Drivers

 for time worked “off the clock,” failing to properly reimburse Drivers for toll, mileage, and gas

 expenses, and by retaining Drivers’ earned tips.

       201.    Plaintiff Lines made these complaints to his supervisor, Steven, on November 15,

 2015, December 10, 2015, and December 22, 2015.

       202.    As a direct retaliatory result of Plaintiff Lines’ protected activity, Defendants

 unlawfully terminated him on or around January 22, 2016.

       203.    Defendants’ termination of Plaintiff Lines’ employment was in violation of the

 FLSA.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Lines, on behalf of himself and all Drivers employed by each

Defendant, demands judgment against Defendants as follows:

       204.    At the earliest possible time, Plaintiff Lines should be allowed to give notice of this

 collective action, or the Court should issue such notice, to all members of the proposed collectives,


                                                 32

                                                                                                         109
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page 33 of 35 Page 11098
                                                                     PageID  of 385




 defined herein. Such notice shall inform them that this civil action has been filed, of the nature

 of the action, and of their right to join this lawsuit if they believe they were denied proper

 minimum wages and overtime wages;

       205.      Designation of Plaintiff Lines as representative of the FLSA collectives and Rule

 23 Classes defined herein, and Plaintiff’s counsel as Class Counsel;

       206.      Equitable tolling of the FLSA statute of limitations as a result of Defendants’ failure

 to post requisite notices under the FLSA;

       207.      Certification of this action as a class action pursuant to FRCP Rule 23 for the

 purposes of the claims brought on behalf of all proposed Texas Class members under the Texas

 Labor Code;

       208.      Demand a jury trial on these issues to determine liability and damages;

       209.      Preliminary and permanent injunctions against Defendants and their officers,

 owners, agents, successors, employees, representatives, and any and all persons acting in concert

 with them, from engaging in each of the unlawful practices, policies, customs, and usages set

 forth herein;

       210.      A judgment declaring that the practices complained of herein are unlawful and in

 violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201-219, and the Texas Labor Code, §§

 62.001 et seq.;

       211.      All damages which Plaintiff Lines and all proposed members of the collectives and

 Texas Class Plaintiffs (“FLSA and Texas Class Plaintiffs”), defined herein, have sustained as a

 result of Defendants’ conduct, including back pay, liquidated damages, general and special

 damages for lost compensation and job benefits they would have received but for Defendants’

 improper practices;



                                                   33

                                                                                                           110
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   11 Filed     11/02/18
                                            04/14/17     08:17:32
                                                      Page 34 of 35 Page 11199
                                                                     PageID  of 385




        212.    All damages which Plaintiff Lines has sustained as a result of Defendants’ conduct,

 including back pay, general and special damages for lost compensation and job benefits he would

 have received but for Defendants’ unlawful retaliatory conduct, and for emotional distress

 humiliation, embarrassment, and anguish;

        213.    An award to Plaintiff Lines and all FLSA and Texas Class Plaintiffs of pre-

 judgment interest at the highest level rate, from and after the date of service of the initial complaint

 in this action on all unpaid wages from the date such wages were earned and due;

        214.    An award to Plaintiff Lines and all FLSA and Texas Class Plaintiffs representing

 Defendants’ share of FICA, FUTA, state unemployment insurance and any other required

 employment taxes;

        215.    An award to Plaintiff Lines and all FLSA and Texas Class Plaintiffs for the amount

 of unpaid wages, including interest thereon, and penalties, including liquidated damages subject

 to proof;

        216.    Awarding Plaintiff Lines and all FLSA and Texas Class Plaintiffs their costs and

 disbursements incurred in connection with this action, including reasonable attorneys’ fees, expert

 witness fees, and other costs;

        217.    Pre-judgment and post-judgment interest, as provided by law; and

        218.    Granting Plaintiff Lines and all FLSA and Texas Class Plaintiffs other and further

 relief as this Court finds necessary and proper.

                                DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Lines demands a

trial by jury on all questions of fact raised by this complaint.




                                                    34

                                                                                                            111
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  11 Filed      11/02/18
                                           04/14/17  Page08:17:32
                                                          35 of 35 Page 112100
                                                                   PageID   of 385




Dated: April 14, 2017
       Austin, Texas
                                            Respectfully submitted,



                                            Jay D. Ellwanger
                                            Texas State Bar No. 24036522
                                            jellwanger@dpelaw.com
                                            DiNovo Price Ellwanger & Hardy LLP
                                            7000 North MoPac Expressway
                                            Suite 350
                                            Austin, Texas 78731
                                            (512) 539-2626 (phone)
                                            (512) 539-2627 (fax)

                                            OF COUNSEL:

                                            Holt Major Lackey
                                            Texas State Bar No. 24047763
                                            hlackey@dpelaw.com
                                            DiNovo Price Ellwanger & Hardy LLP
                                            7000 North MoPac Expressway
                                            Suite 350
                                            Austin, Texas 78731
                                            (512) 539-2626 (phone)
                                            (512) 539-2627 (fax)

                                            Robert J. Valli, Jr.
                                            Sara Wyn Kane
                                            James Vagnini
                                            Valli Kane & Vagnini LLP
                                            600 Old Country Road, Suite 519
                                            Garden City, New York 11530
                                            (516) 203-7180 (phone)
                                            (516) 706-0248 (fax)


                                            ATTORNEYS FOR PLAINTIFFS




                                       35

                                                                                     112
     CaseCase
         18-04171-elm  Doc 1 Filed
              4:18-cv-00893        11/02/18
                             Document       Entered
                                        12 Filed     11/02/18
                                                 04/14/17     08:17:32
                                                           Page         Page 113
                                                                 1 of 1 PageID 101of 385

                                            United States District Court
                                             Western District of Texas
                                                      Austin
                                                Deficiency Notice


To:             Ellwanger, Jay D.
From:           Court Operations Department, Western District of Texas
Date:           Monday, April 17, 2017
Re:             01:17-CV-00072-LY / Doc # 11 / Filed On: 04/14/2017 11:31 AM CST


Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it
is deficient in the area(s) checked below. Please correct the
deficiency(ies), as noted below, and re-file document IMMEDIATELY.
When re-filing document, other than a motion, please ensure you add
‘corrected’ to the docket text. If the document you are re-filing is a
motion, select ‘corrected’ from the drop-down list.

If an erroneous filing results in failure to meet a deadline, you will need to seek
relief, for any default, from the presiding judge.
(1) No certificate of service was included in pleading. Please file ONLY the certificate of service in the form of a
pleading using the "Certificate of Service" event located under the 'Service of Process' menu.




                                                                                                                       113
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   13 Filed     11/02/18
                                            04/17/17     08:17:32
                                                      Page         Page 114
                                                            1 of 1 PageID 102of 385



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 JEFFREY LINES, individually and on behalf of §        Case No. 1:17-cv-00072-LY
 all others similarly situated,               §
                                              §
         Plaintiffs,                          §
                                              §        FIRST AMENDED COMPLAINT
                 v.                           §        JURY TRIAL DEMANDED
                                              §
 AMAZON.COM, INC.; TENET CONCEPTS, §
 LLC; and JOHN DOES 1-5,                      §
                                              §
         Defendants.                          §
                                              §

                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic
service were served on the 14th day of April, 2017, with a copy of Plaintiff’s First Amended
Complaint (Dkt. No. 11) via the Court’s CM/ECF system pursuant to Local Rule CV-5.


                                                 /s/ Jay D. Ellwanger
                                                 Jay D. Ellwanger




                                                                                                    114
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   14 Filed     11/02/18
                                            04/21/17     08:17:32
                                                      Page         Page 115
                                                            1 of 3 PageID 103of 385



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

JEFFREY LINES, individually and on                     §
behalf of all others similarly situated,               §
                                                       §
                 Plaintiffs,                           §
                                                       §            Case No. 1:17-cv-00072-LY
vs.                                                    §
                                                       §
AMAZON.COM, INC.; TENET                                §
CONCEPTS, LLC; and JOHN DOES 1-5,                      §
                                                       §
                 Defendants.                           §
                                                       §
                                                       §

             NOTICE OF APPEARANCE AND SUBSTITUTION OF COUNSEL

        Defendants Amazon.com, Inc. 1 and Tenet Concepts, LLC (“Defendants”) file this Notice

of Appearance and Substitution of Counsel in the above-captioned case to notify the Court, the

District Clerk, and all parties of the following:

        Defendants wish to substitute Darren G. Gibson with the law firm of Littler Mendelson,

P.C. as counsel for Defendants in place of Kevin S. Mullen of Littler Mendelson, P.C.

        Mr. Gibson’s contact information is:

        Darren G. Gibson
        State Bar No. 24068846
        LITTLER MENDELSON, P.C.
        A PROFESSIONAL CORPORATION
        100 Congress Ave., Suite 1400
        Austin, Texas 78701
        512.982.7250 (Telephone)
        512.982.7248 (Facsimile)
        dgibson@littler.com




1
 Amazon.com, Inc. denies that it is a proper defendant. Amazon.com, Inc. had no employment, joint employer, or
contractual relationship with Plaintiff or Defendant Tenet Concepts, LLC.


                                                    -1-
                                                                                                                 115
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   14 Filed     11/02/18
                                            04/21/17     08:17:32
                                                      Page         Page 116
                                                            2 of 3 PageID 104of 385



       Defendants respectfully request that the above mentioned substitution be made and that

Mr. Gibson be added as counsel and receive all notices of filings in this lawsuit.

Dated: April 21, 2017                              Respectfully submitted,



                                                   /s/ Darren G. Gibson
                                                   Darren G. Gibson
                                                   State Bar No. 24068846
                                                   LITTLER MENDELSON, P.C.
                                                   A PROFESSIONAL CORPORATION
                                                   100 Congress Avenue, Suite 1400
                                                   Austin, Texas 78701
                                                   512.982.7250 (Telephone)
                                                   512.982.7248 (Facsimile)
                                                   dgibson@littler.com

                                                   ATTORNEYS FOR DEFENDANTS


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded via ECF with the court, on this the 21st day of April, 2017, to the following
counsel:

Jay D. Ellwanger                                   Holt Major Lackey
DiNovo Price Ellwanger & Hardy LLP                 DiNovo Price Ellwanger & Hardy LLP
7000 North MoPac Expressway, Suite 350             7000 North MoPac Expressway, Suite 350
Austin, Texas 78731                                Austin, Texas 78731
512.539.2626 - telephone                           512.539.2626 - telephone
512.539.2627 – facsimile                           512.539.2627 – facsimile

ATTORNEYS FOR PLAINTIFFS                           ATTORNEYS FOR PLAINTIFFS




                                               -2-
                                                                                                116
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   14 Filed     11/02/18
                                            04/21/17     08:17:32
                                                      Page         Page 117
                                                            3 of 3 PageID 105of 385



Robert J. Valli, Jr.
Sara Wyn Kane
James Vagnini
Valli Kane & Vagnini, LLP
600 Old Country Road, Suite 519
Garden City, New York 11530
(516) 203-7180 - telephone
(516) 706-0248 – facsimile

ATTORNEYS FOR PLAINTIFFS



                                       /s/ Darren G. Gibson
                                      Darren G. Gibson



Firmwide:147165530.1 090575.1002




                                       -3-
                                                                                      117
Case 18-04171-elm Doc 1 Filed
     Case 4:18-cv-893         11/02/18
                        NEF for         Entered Filed
                                 Docket Entry   11/02/18  08:17:32 Page
                                                      04/21/2017    Page1118
                                                                          of 1of 385


  MIME−Version:1.0
  From:TXW_USDC_Notice@txwd.uscourts.gov
  To:cmecf_notices@txwd.uscourts.gov
  Bcc:
  −−Case Participants: Jay D. Ellwanger (docketing@dpelaw.com, jellwanger@dpelaw.com), Kevin
  S. Mullen (kevin@themullenfirm.com, smendoza@littler.com), Darren Glenn Gibson
  (dgibson@littler.com, smendoza@littler.com), James A. Vagnini (jvagnini@vkvlawyers.com),
  Salvador Davila (sdavila@littler.com, smendoza@littler.com), Sara Wyn Kane
  (eraxon@vkvlawyers.com, skane@vkvlawyers.com)
  −−Non Case Participants:
  −−No Notice Sent:

  Message−Id:17243617@txwd.uscourts.gov
  Subject:Activity in Case 1:17−cv−00072−LY Lines v. Amazon.Com, Inc. et al Notice of
  Correction
  Content−Type: text/html

                                        U.S. District Court [LIVE]

                                         Western District of Texas

  Notice of Electronic Filing


  The following transaction was entered on 4/21/2017 at 10:59 AM CDT and filed on 4/21/2017

  Case Name:       Lines v. Amazon.Com, Inc. et al
  Case Number:     1:17−cv−00072−LY
  Filer:
  Document Number: No document attached
  Docket Text:
   Notice of Correction: Proposed order is required. Please file the proposed order to
  substitute counsel using the "Attachment" event re [14] MOTION to Substitute Attorney. (jf)


  1:17−cv−00072−LY Notice has been electronically mailed to:

  Darren Glenn Gibson &nbsp &nbsp dgibson@littler.com, smendoza@littler.com

  James A. Vagnini &nbsp &nbsp jvagnini@vkvlawyers.com

  Jay D. Ellwanger &nbsp &nbsp jellwanger@dpelaw.com, docketing@dpelaw.com

  Kevin S. Mullen &nbsp &nbsp kevin@themullenfirm.com, smendoza@littler.com

  Salvador Davila &nbsp &nbsp SDavila@littler.com, Smendoza@littler.com

  Sara Wyn Kane &nbsp &nbsp skane@vkvlawyers.com, eraxon@vkvlawyers.com

  1:17−cv−00072−LY Notice has been delivered by other means to:




                                                                                                118
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   15 Filed     11/02/18
                                            04/21/17     08:17:32
                                                      Page         Page 119
                                                            1 of 1 PageID 106of 385



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

JEFFREY LINES, individually and on                     §
behalf of all others similarly situated,               §
                                                       §
                   Plaintiffs,                         §
                                                       §            Case No. 1:17-cv-00072-LY
vs.                                                    §
                                                       §
AMAZON.COM, INC.; TENET                                §
CONCEPTS, LLC; and JOHN DOES 1-5,                      §
                                                       §
                   Defendants.                         §
                                                       §
                                                       §

                                   ORDER GRANTING DEFENDANTS’
                                   MOTION TO SUBSTITUTE COUNSEL
                                                                           1
         Before the Court is Defendants’ Amazon.com, Inc.                      and Tenet Concepts, LLC

(“Defendants”) Notice of Appearance and Substitution of Counsel. Having considered the

motion,

         IT IS ORDERED that Darren G. Gibson be substituted as counsel for Defendants in place

of Kevin S. Mullen.

         Signed this ______ day of ___________________________________, 2017.




                                                            UNITED STATES DISTRICT JUDGE



Firmwide:147220689.1 090575.1002




1
 Amazon.com, Inc. denies that it is a proper defendant. Amazon.com, Inc. had no employment, joint employer, or
contractual relationship with Plaintiff or Defendant Tenet Concepts, LLC.


                                                    -1-
                                                                                                                 119
  CaseCase
      18-04171-elm  Doc 1 Filed
           4:18-cv-00893        11/02/18
                          Document       Entered
                                     16 Filed     11/02/18
                                              04/24/17     08:17:32
                                                        Page         Page 120
                                                              1 of 1 PageID 107of 385



                                                                                                     FLEO
                                    IN THE UNITED STATES DISTRICT
                                                                  COURT  17APR2t PM (4:57
                                     FOR THE WESTERN DISTRICT OF TEXAS
                                              AUSTIN DIVISION           CLER.U..rRiC1 C T
                                                                                             WESTC
    JEFFREY LINES, individually and on
    behalf of all others similarly situated,

                       Plaintiffs,
   vs.                                                                  Case No. 1:17-cv-00072-LY

   AMAZON.COM, INC.; TENET
   CONCEPTS, LLC; and JOHN DOES 1-5,

                      Defendants.



                                      ORDER GRANTING DEFENDANTS'
                                     MOTION TO SUBSTITUTE COUNSEL
            Before the Court is Defendants'
                                            Amazon.com, Inc.                  1
                                                                                  and Tenet Concepts, LLC
  ("Defendants") Notice of Appearance and
                                          Substitution of Counsel.                     Having considered the
 motion,

        IT IS ORDERED that Darren G. Gibson
                                            be substituted as counsel for Defendants in
                                                                                        place
 of Kevin S. Mullen.

           Signedthisdayof                         44/                                     ,2017.




Firmwide: 147220689.1 090575.1002




 Amazon.com, Inc. denies that it is a proper defendant.
                                                         Amazon.com, Inc. had no employment, joint employer,
contractual relationship with Plaintiff or Defendant
                                                     Tenet Concepts, LLC.                                    or


                                                     -1-
                                                                                                                  120
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   17 Filed     11/02/18
                                            04/25/17     08:17:32
                                                      Page         Page 121
                                                            1 of 3 PageID 108of 385



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JEFFREY LINES, individually and on            §
behalf of all others similarly situated,      §
                                              §
               Plaintiffs,                    §
                                              §          Case No. 1:17-cv-00072-LY
vs.                                           §
                                              §
AMAZON.COM, INC.; TENET                       §
CONCEPTS, LLC; and JOHN DOES 1-5,             §
                                              §
               Defendants.                    §
                                              §
                                              §

 DEFENDANT AMAZON.COM, INC. AND TENET CONCEPTS, LLC’S UNOPPOSED
         MOTION TO EXTEND THE DEADLINE TO RESPOND TO
             PLAINTIFF’S FIRST AMENDED COMPLAINT

       Defendants Amazon.com, Inc. and Tenet Concepts, LLC (“Defendants”) file this

Unopposed Motion to Extend the Deadline to Respond to Plaintiff’s First Amended Complaint

and respectfully state as follows:

       1.      On April 14, 2017, Plaintiff filed a First Amended Complaint alleging that

Defendants failed to properly compensate him and others similarly situated for wages in

violation of the Fair Labor Standards Act and Texas Labor Code, and also brought a claim for

alleged retaliatory discharge. See Dkt. No. 11. Defendants were served electronically on April

14, 2017, making their responses to Plaintiff’s First Amended Complaint due in the normal

course on April 28, 2017.

       2.      The undersigned counsel recently has assumed the role of lead counsel for

Defendants on this case. On April 21, 2017, Defendants filed a Notice of Appearance and




DEFENDANTS’ UNOPPOSED MOTION TO EXTEND DEADLINE TO
RESPOND TO PLAINTIFF’S FIRST AMENDED COMPLAINT – PAGE 1
                                                                                                 121
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   17 Filed     11/02/18
                                            04/25/17     08:17:32
                                                      Page         Page 122
                                                            2 of 3 PageID 109of 385



Substitution of Counsel on April 21, 2107. See Dkt. No. 14. The change in lead counsel

necessitates a brief extension of Defendants’ answer deadline.

       3.      The parties conferred on April 24, 2017, during which Plaintiff agreed to a stay of

the deadline for Defendants to respond to Plaintiff’s First Amended Complaint by 14 days.

Under the parties’ agreement, Defendants’ responsive pleadings are due by May 12, 2017.

       4.      The proposed stay, as requested in this present motion, is in good faith and not for

the purposes of delay.

       Defendants therefore request that the Court enter an Order granting their Unopposed

Motion to Extend the Deadline to Respond to Plaintiff’s First Amended Complaint by 14 days,

making Defendants’ responsive pleadings due by May 12, 2017. A proposed order is attached to

this motion.



Dated: April 25, 2017                             Respectfully submitted,




                                                  /s/ Darren G. Gibson
                                                  Darren G. Gibson
                                                  State Bar No. 24068846
                                                  Salvador Davila
                                                  State Bar No. 24065119
                                                  LITTLER MENDELSON, P.C.
                                                  A PROFESSIONAL CORPORATION
                                                  100 Congress Avenue, Suite 1400
                                                  Austin, Texas 78701
                                                  512.982.7250 (Telephone)
                                                  512.982.7248 (Facsimile)
                                                  dgibson@littler.com
                                                  sdavila@littler.com

                                                  ATTORNEYS FOR DEFENDANTS




DEFENDANTS’ UNOPPOSED MOTION TO EXTEND DEADLINE TO
RESPOND TO PLAINTIFF’S FIRST AMENDED COMPLAINT – PAGE 2
                                                                                                      122
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   17 Filed     11/02/18
                                            04/25/17     08:17:32
                                                      Page         Page 123
                                                            3 of 3 PageID 110of 385



                            CERTIFICATE OF CONFERENCE

       I hereby certify that on April 25, 2017, counsel for Defendants conferred with Plaintiff’s

counsel via electronic mail, and we were advised that Plaintiff does not oppose a 14-day

extension of the deadline for Defendants to respond to Plaintiff’s First Amended Complaint.


                                            /s/ Darren G. Gibson
                                            Darren G. Gibson




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded via ECF with the court, on this the 25th day of April, 2017, to the following
counsel:

Jay D. Ellwanger                                 Holt Major Lackey
DiNovo Price Ellwanger & Hardy LLP               DiNovo Price Ellwanger & Hardy LLP
7000 North MoPac Expressway, Suite 350           7000 North MoPac Expressway, Suite 350
Austin, Texas 78731                              Austin, Texas 78731
512.539.2626 - telephone                         512.539.2626 - telephone
512.539.2627 – facsimile                         512.539.2627 – facsimile

ATTORNEYS FOR PLAINTIFFS                         ATTORNEYS FOR PLAINTIFFS

Robert J. Valli, Jr.
Sara Wyn Kane
James Vagnini
Valli Kane & Vagnini, LLP
600 Old Country Road, Suite 519
Garden City, New York 11530
(516) 203-7180 - telephone
(516) 706-0248 – facsimile

ATTORNEYS FOR PLAINTIFFS



                                             /s/ Darren G. Gibson
                                            Darren G. Gibson



DEFENDANTS’ UNOPPOSED MOTION TO EXTEND DEADLINE TO
RESPOND TO PLAINTIFF’S FIRST AMENDED COMPLAINT – PAGE 3
                                                                                                    123
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   17-1 Entered  11/02/18
                                        Filed 04/25/17    08:17:32
                                                        Page  1 of 1 Page 124
                                                                     PageID   of 385
                                                                            111



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

JEFFREY LINES, individually and on               §
behalf of all others similarly situated,         §
                                                 §
                   Plaintiffs,                   §
                                                 §          Case No. 1:17-cv-00072-LY
vs.                                              §
                                                 §
AMAZON.COM, INC.; TENET                          §
CONCEPTS, LLC; and JOHN DOES 1-5,                §
                                                 §
                   Defendants.                   §
                                                 §
                                                 §

                                           ORDER
         After reviewing Defendants Amazon.com, Inc. and Tenet Concepts, LLC’s Unopposed

Motion to Extend the Deadline to Respond to Plaintiff’s First Amended Complaint, this Court is

of the opinion that the Motion should be GRANTED.

         It is therefore ORDERED that Defendants Amazon.com, Inc. and Tenet Concepts, LLC are

to file their responses to Plaintiff’s First Amended Complaint on or before May 12, 2017.

         SIGNED this ____ day of _____________, 2017.



                                              ______________________________________
                                              UNITED STATES DISTRICT JUDGE

Firmwide:147251008.1 090575.1002




                                                                                                 124
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   18 Filed     11/02/18
                                            05/01/17     08:17:32
                                                      Page         Page 125
                                                            1 of 1 PageID 112of 385


                                                                                    r
                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                                                             2011   MAY -,   " U'e
                                                                                             M
                                        AUSTIN DIVISION

JEFFREY LINES, individually and on                                          wL,
                                                 §
behalf of all others similarly situated,         §                                                   -
                                                 §
                   Plaintiffs,                   §
                                                 §           Case No. 1:17-cv-00072-LY
VS.
                                                 §

AMAZON.COM, INC.; TENET
CONCEPTS, LLC; and JOHN DOES 1-5,                §

                   Defendants.                   §
                                                 §
                                                 §

                                           ORDER
         After reviewing Defendants Amazon.com, Inc. and Tenet Concepts, LLC's Unopposed

Motion to Extend the Deadline to Respond to Plaintiff's First Amended Complaint, this Court is

of the opinion that the Motion should be GRANTED.

         It is therefore ORDERED that Defendants Amazon.com, Inc. and Tenet Concepts, LLC are

to file their responses to Plaintiff's First Amended Complaint on or before May 12, 2017.

         SIGNED this       J7y                       2017.




                                              UNI    D STATES       1ST       J     GE

Firmwide:147251008.1 090575.1002




                                                                                                     125
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   19 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 126
                                                           1 of 20 PageID   of 385
                                                                          113



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

JEFFREY LINES, individually and on                     §
behalf of all others similarly situated,               §
                                                       §
                 Plaintiffs,                           §
                                                       §            Case No. 1:17-cv-00072-LY
vs.                                                    §
                                                       §
AMAZON.COM, INC.; TENET                                §
CONCEPTS, LLC; and JOHN DOES 1-5,                      §
                                                       §
                 Defendants.                           §
                                                       §
                                                       §

                      DEFENDANT AMAZON.COM, INC.’S ANSWER TO
                        PLAINTIFF’S FIRST AMENDED COMPLAINT

        Defendant Amazon.com, Inc. 1 (“Defendant”) files this Original Answer and Affirmative

Defenses to Plaintiff’s First Amended Complaint. Answers to each paragraph of the Complaint

are made without waiving, but expressly reserving, all rights that Defendant may have to seek

relief by appropriate motions directed to the allegations of the Complaint. Defendant responds to

the Complaint as follows:

                                     POINT-BY-POINT ANSWER

        Defendant responds to Plaintiff’s allegations on a point-by-point basis as follows:

        Answering the unnumbered paragraph of the Complaint, to the extent that an answer is

required to the statements therein, Defendant admits only that Plaintiff purports to bring a

cause of action under the Fair Labor Standards Act, 29 U.S.C. §201 et seq. and Title Two of

the Texas Labor Code, § 62.001 et. seq. Further answering, Defendant denies violating the



1
 Amazon.com, Inc. denies that it is a proper defendant. Amazon.com, Inc. had no employment, joint employer, or
contractual relationship with Plaintiff or Defendant Tenet Concepts, LLC.

DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 1
                                                                                                                 126
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   19 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 127
                                                           2 of 20 PageID   of 385
                                                                          114



statutes referenced in this paragraph of the Complaint. Defendant further denies any claim or

implication by Plaintiff that this action may be appropriately maintained as a collective action,

or that there are others similarly situated to Plaintiff. Defendant denies the remaining

allegations therein.

1.     Defendant admits only that Plaintiff purports to bring a collective and class action.

Defendant denies the remaining allegations contained in Paragraph 1.

2.     Defendant admits only that Tenet Concepts maintained a delivery contract with a

subsidiary of Defendant to provide one to two hour delivery services of Amazon's

merchandise. Defendant denies the remaining allegations contained in Paragraph 2.

3.     Defendant denies any claim or implication that it employed Plaintiff. Defendant admits

the remaining allegations contained in paragraph 3.

4.     Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 4.

5.     Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 5.

6.     Defendant denies the allegations contained in Paragraph 6.

7.     Defendant denies the allegations contained in Paragraph 7.

8.     Defendant denies the allegations contained in Paragraph 8.




DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 2
                                                                                                    127
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   19 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 128
                                                           3 of 20 PageID   of 385
                                                                          115



9.     Defendant admits only that Plaintiff purports to bring a collective action. Further

answering, Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 9.

10.    Defendant admits only that Plaintiff purports to bring a class action. Defendant denies

the remaining allegations contained in Paragraph 10.

11.    Defendant admits only that Plaintiff purports to seek the described relief. Defendant

denies that Plaintiff is entitled to any of the relief requested in Paragraph 11, any of the relief

and/or damages sought in the subparagraphs (1) through (6), or to any relief at all.

12.    The allegations in this paragraph are legal or jurisdictional in nature and, therefore,

require no response.

13.    The allegations in this paragraph are legal or jurisdictional in nature and, therefore,

require no response.

14.    The allegations in this paragraph are legal or jurisdictional in nature and, therefore,

require no response. To the extent a response is required, Defendant admits that Defendant

maintains offices and conducts business in this district. Answering further, Defendant denies

the remaining allegations contained in Paragraph 14.

15.    Defendant is without knowledge or information sufficient to form a belief as to

Plaintiff’s citizenship and residence.

16.    Defendant denies any claim or implication that it employed Plaintiff. Defendant denies

the remaining allegations contained in paragraph 16.

17.    Defendant admits the allegations contained in Paragraph 17.

18.    Defendant denies the allegations contained in Paragraph 18.



DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 3
                                                                                                      128
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   19 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 129
                                                           4 of 20 PageID   of 385
                                                                          116



19.    Defendant denies any claim or implication that it employed Plaintiff. Defendant denies

the remaining allegations contained in paragraph 19.

20.    Defendant states that the allegations contained in Paragraph 20 constitute legal

conclusions that require neither an admission nor denial. To the extent a response is required,

Defendant denies the allegations contained in Paragraph 20.

21.    Defendant denies the allegations contained in Paragraph 21.

22.    Defendant admits only that Defendant is engaged in interstate commerce. Answering

further, Defendant denies the remaining allegations contained in Paragraph 22.

23.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 23.

24.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 24.

25.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 25.

26.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 26.

27.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 27.

28.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 28.

29.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 29.




DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 4
                                                                                                  129
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   19 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 130
                                                           5 of 20 PageID   of 385
                                                                          117



30.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 30.

31.    Defendant denies the allegations contained in Paragraph 31.

32.    Defendant denies the allegations contained in Paragraph 32.

33.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 33.

34.    Defendant admits the allegations contained in Paragraph 34.

35.    Defendant admits only that Defendant Tenet Concepts had a contract with a subsidiary

of Defendant to provide deliveries to customers who placed orders through the Amazon Prime

Now app. Defendant denies the remaining allegations contained in Paragraph 35.

36.    Defendant denies the allegations contained in Paragraph 36..

37.    Defendant denies the allegations contained in Paragraph 37.

38.    Defendant admits only that drivers employed by Defendant Tenet Concepts provided

deliveries to customers who placed orders through the Amazon Prime Now app. Defendant

denies the remaining allegations contained in Paragraph 38.

39.    Defendant admits only that drivers wore uniforms with the Amazon Prime Now logo.

Defendant denies the remaining allegations contained in Paragraph 39.

40.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 40.

41.    Defendant denies the allegations contained in Paragraph 41.

42.    Defendant denies the allegations contained in Paragraph 42.

43.    Defendant denies the allegations contained in Paragraph 43.




DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 5
                                                                                              130
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   19 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 131
                                                           6 of 20 PageID   of 385
                                                                          118



44.    Defendant denies the allegations contained in Paragraph 44.

45.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 45.

46.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 46.

47.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 47.

48.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 48.

49.    Defendant denies the allegations contained in Paragraph 49.

50.    Defendant denies the allegations contained in Paragraph 50.

51.    Defendant denies the allegations contained in Paragraph 51.

52.    Defendant denies the allegations contained in Paragraph 52.

53.    Defendant denies the allegations contained in Paragraph 53.

54.    Defendant denies the allegations contained in Paragraph 54.

55.    Defendant denies the allegations contained in Paragraph 55.

56.    Defendant denies the allegations contained in Paragraph 56.

57.    Defendant denies the allegations contained in Paragraph 57.

58.    Defendant denies the allegations contained in Paragraph 58.

59.    Defendant denies the allegations contained in Paragraph 59.

60.    Defendant denies the allegations contained in Paragraph 60.




DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 6
                                                                                             131
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   19 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 132
                                                           7 of 20 PageID   of 385
                                                                          119



61.    Defendant denies the allegations contained in paragraph 61.

62.    Defendant denies the allegations contained in paragraph 62.

63.    Defendant denies the allegations contained in Paragraph 63.

64.    Defendant denies the allegations contained in Paragraph 64.

65.    Defendant admits the allegations contained in Paragraph 65.

66.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 66.

67.    Defendant denies the allegations contained in Paragraph 67.

68.    Defendant denies the allegations contained in Paragraph 68.

69.    Defendant denies the allegations contained in Paragraph 69.

70.    Defendant denies the allegations contained in Paragraph 70.

71.    Defendant denies the allegations contained in Paragraph 71.

72.    Defendant denies the allegations contained in Paragraph 72.

73.    Defendant denies the allegations contained in Paragraph 73.

74.    Defendant admits the allegations contained in Paragraph 74.

75.    Defendant denies the allegations contained in Paragraph 75.

76.    Defendant admits the allegations contained in Paragraph 76.

77.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 77.

78.    Defendant denies the allegations contained in Paragraph 78.

79.    Defendant denies the allegations contained in Paragraph 79.



DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 7
                                                                                             132
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   19 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 133
                                                           8 of 20 PageID   of 385
                                                                          120



80.    Defendant denies the allegations contained in Paragraph 80.

81.    Defendant admits only that the Amazon Prime Now App suggested a tip of $5.00, and

customers were allowed to increase or decrease this amount. Defendant is without knowledge

or information sufficient to form a belief as to the remaining allegations contained in

Paragraph 81.

82.    Defendant denies the allegations contained in Paragraph 82.

83.    Defendant denies the allegations contained in Paragraph 83.

84.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 84.

85.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 85.

86.    Defendant denies the allegations contained in Paragraph 86.

87.    Defendant denies the allegations contained in Paragraph 87.

88.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 88.

89.    Defendant denies any claim or implication that it employed Plaintiff. Defendant admits

the allegations contained in Paragraph 89.

90.    Defendant denies the allegations contained in Paragraph 90.

91.    Defendant denies the allegations contained in Paragraph 91.

92.    Defendant denies the allegations contained in Paragraph 92.

93.    Defendant denies the allegations contained in Paragraph 93.

94.    Defendant denies the allegations contained in Paragraph 94.



DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 8
                                                                                                133
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   19 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 134
                                                           9 of 20 PageID   of 385
                                                                          121



95.    Defendant admits the allegations contained in Paragraph 95.

96.    Defendant denies the allegations contained in Paragraph 96.

97.    Defendant denies the allegations contained in Paragraph 97.

98.    Defendant denies the allegations contained in Paragraph 98.

99.    Defendant denies the allegations contained in Paragraph 99.

100.   Defendant denies the allegations contained in Paragraph 100.

101.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 101.

102.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 102.

103.   Defendant denies the allegations contained in Paragraph 103.

104.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 104.

105.   Defendant denies the allegations contained in Paragraph 105.

106.   Defendant denies the allegations contained in Paragraph 106.

107.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 107.

108.   Defendant denies the allegations contained in Paragraph 108.

109.   Defendant denies the allegations contained in Paragraph 109.

110.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 110.




DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 9
                                                                                             134
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  19 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          10 of 20 Page 135122
                                                                   PageID   of 385




111.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 111.

112.   Defendant denies the allegations contained in Paragraph 112.

113.   Defendant denies the allegations contained in paragraph 113.

114.   Defendant denies the allegations contained in paragraph 114.

115.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 115.

116.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 116.

117.   Defendant denies any claim or implication that it violated the FLSA. Answering

further, Defendant denies the remaining allegations contained in Paragraph 117.

118.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 118.

119.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 119.

120.   Defendant denies any claim or implication that it employed Plaintiff. Defendant denies

the remaining allegations contained in Paragraph 120.

121.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 121.

122.   Defendant denies any claim or implication that it violated the FLSA. Defendant is

without knowledge or information sufficient to form a belief as to the remaining allegations

contained in Paragraph 122




DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 10
                                                                                                135
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  19 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          11 of 20 Page 136123
                                                                   PageID   of 385




123.   Defendant denies any claim or implication that it employed Plaintiff. Defendant denies

the remaining allegations contained in Paragraph 123.

124.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 124.

125.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 125.

126.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 126.

127.   Defendant denies any claim or implication that it employed or terminated Plaintiff.

Defendant is without knowledge or information sufficient to form a belief as to the remaining

allegations contained in Paragraph 127.

128.   Defendant admits only that Plaintiff purports to bring a collective action. Further

answering, Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 128.

129.   Defendant denies the allegations contained in Paragraph 129.

130.   Defendant denies the allegations contained in Paragraph 130.

131.   Defendant denies the allegations contained in Paragraph 131.

132.   Defendant denies the allegations contained in Paragraph 132.

133.   Defendant denies the allegations contained in Paragraph 133.

134.   Defendant denies the allegations contained in Paragraph 134.

135.   Defendant denies the allegations contained in Paragraph 135.




DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 11
                                                                                                  136
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  19 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          12 of 20 Page 137124
                                                                   PageID   of 385




136.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 136.

137.   Defendant denies the allegations contained in Paragraph 137.

138.   Defendant denies the allegations contained in Paragraph 138.

139.   Defendant admits only that Plaintiff purports to bring a collective action. Defendant

denies the remaining allegations contained in Paragraph 139.

140.   Defendant denies the allegations contained in Paragraph 140.

141.   Defendant denies the allegations contained in Paragraph 141.

142.   Defendant denies the allegations contained in Paragraph 142.

143.   Defendant denies the allegations contained in Paragraph 143.

144.   Defendant denies the allegations contained in Paragraph 144.

145.   Defendant denies the allegations contained in Paragraph 145.

146.   Defendant denies the allegations contained in Paragraph 146.

147.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 147.

148.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 148.

149.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 149.




DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 12
                                                                                                  137
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  19 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          13 of 20 Page 138125
                                                                   PageID   of 385




150.   Defendant admits only that Plaintiff purports to bring a collective action. Further

answering, Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 150.

151.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 151.

152.   Defendant denies the allegations contained in Paragraph 152.

153.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 153.

154.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 154.

155.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 155.

156.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 156.

157.   Defendant denies the allegations contained in Paragraph 157.

158.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 158.


DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 13
                                                                                                  138
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  19 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          14 of 20 Page 139126
                                                                   PageID   of 385




159.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 159.

160.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 160.

161.   Defendant admits only that Plaintiff purports to bring a class action. Defendant denies

the remaining allegations contained in Paragraph 161.

162.   Defendant admits only that Plaintiff purports to bring a class action. Defendant denies

the remaining allegations contained in Paragraph 162.

163.   Defendant denies the allegations contained in Paragraph 163.

164.   Defendant denies the allegations contained in Paragraph 164.

165.   Defendant denies the allegations contained in Paragraph 165.

166.   Defendant denies the allegations contained in Paragraph 166.

167.   Defendant denies the allegations contained in Paragraph 167.

168.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 168.

169.   Defendant denies the allegations contained in Paragraph 169.

170.   Defendant denies the allegations contained in Paragraph 170.

171.   Defendant denies the allegations contained in Paragraph 171.

172.   Defendant denies the allegations contained in Paragraph 172.

173.   Defendant denies the allegations contained in Paragraph 173.



DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 14
                                                                                                  139
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  19 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          15 of 20 Page 140127
                                                                   PageID   of 385




174.   Defendant re-alleges all answers in all preceding paragraphs.

175.   Defendant denies the allegations contained in Paragraph 175.

176.   Defendant denies the allegations contained in Paragraph 176.

177.   Defendant denies the allegations contained in Paragraph 177.

178.   Defendant denies the allegations contained in Paragraph 178.

179.   Defendant re-alleges all answers in all preceding paragraphs.

180.   Defendant denies the allegations contained in Paragraph 180.

181.   Defendant denies the allegations contained in Paragraph 181.

182.   Defendant denies the allegations contained in Paragraph 182.

183.   Defendant denies the allegations contained in Paragraph 183.

184.   Defendant denies the allegations contained in Paragraph 184.

185.   Defendant denies the allegations contained in Paragraph 185.

186.   Defendant re-alleges all answers in all preceding paragraphs.

187.   Defendant denies the allegations contained in Paragraph 187.

188.   Defendant denies the allegations contained in Paragraph 188.

189.   Defendant denies the allegations contained in Paragraph 189.

190.   Defendant denies the allegations contained in Paragraph 190.

191.   Defendant denies the allegations contained in Paragraph 191.

192.   Defendant denies the allegations contained in Paragraph 192.

193.   Defendant re-alleges all answers in all preceding paragraphs.




DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 15
                                                                                     140
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  19 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          16 of 20 Page 141128
                                                                   PageID   of 385




194.    Defendant denies the allegations contained in Paragraph 194.

195.    Defendant denies the allegations contained in Paragraph 195.

196.    Defendant denies the allegations contained in Paragraph 196.

197.    Defendant denies the allegations contained in Paragraph 197.

198.    Defendant denies the allegations contained in Paragraph 198.

199.    Defendant re-alleges all answers in all preceding paragraphs.

200.    Defendant denies the allegations contained in Paragraph 200.

201.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 201.

202.    Defendant denies the allegations contained in Paragraph 202.

203.    Defendant denies the allegations contained in Paragraph 203.

204.    Defendant denies that Plaintiff is entitled to any of the relief requested in the Section

titled "Prayer For Relief," any of the relief and/or damages sought in Paragraphs 204 through

218, or to any relief at all.

205.    Answering the section titled "Demand For Trial By Jury," Defendant admits only that

Plaintiff purports to demand a trial by jury.

                            AFFIRMATIVE AND OTHER DEFENSES

        To the extent that any defenses or legal theories asserted herein may be interpreted as

being inconsistent, such defenses or legal theories are hereby pled in the alternative. Subject to

and without waiving the foregoing, and without waiving Plaintiff’s burden to show otherwise,

Defendant pleads as follows:

        1.      Defendant affirmatively pleads that Plaintiff fails to state claims upon which relief



DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 16
                                                                                                        141
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  19 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          17 of 20 Page 142129
                                                                   PageID   of 385




can be granted in that Defendant was not Plaintiff’s employer, nor was Defendant obligated in

any way to compensate Plaintiff under the statutes at issue.

       2.      Defendant affirmatively pleads that Plaintiff’s claims are barred, in whole or in

part, by the doctrine of laches, waiver, and/or estoppel.

       3.      Plaintiff’s claims are barred under the Fair Labor Standards Act, 29 U.S.C. § 201

et seq. (the “FLSA”) to the extent that the work he performed falls within exemptions provided

for in the FLSA.

       4.      Plaintiff’s claims are barred under the FLSA because to the extent that he has

been provided wages in excess of the minimum wage.

       5.      Plaintiff’s claims are barred under the Texas Minimum Wage Act, Chapter 62

Tex. Labor Code (the “TLC”) to the extent he has been provided wages in excess of the

minimum wage.

       6.      Plaintiff is precluded from recovery to the extent he has already been fully

compensated for all hours worked.

       7.      Defendant denies that it was Plaintiff's employer, as that term is used under the

FLSA and/or TLC.

       8.      Plaintiff’s Texas Minimum Wage claims are barred by Section 62.151 of the

Texas Labor Code.

       9.      Defendant, at all times, acted in a good faith belief that it was in compliance with

the FLSA and TLC, and had reasonable grounds to believe that its actions did not violate the

statutes cited in Plaintiff’s First Amended Complaint and that Plaintiff was fully compensated for

all hours worked.

       10.     Defendant asserts a lack of willfulness or intent to violate the FLSA or TLC as a



DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 17
                                                                                                      142
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  19 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          18 of 20 Page 143130
                                                                   PageID   of 385




defense to any claim by Plaintiff for liquidated damages. Defendant specifically denies any

allegations of knowing, willful or intentional conduct and other conduct which may form the

legal basis for entitlement to the liquidated damages requested by Plaintiff.

        11.    Defendant affirmatively pleads that it has made a good faith effort to comply with

the Texas Labor Code and the FLSA and all of their obligations and requirements.

        12.    Defendant affirmatively pleads that its actions were taken without malice.

        13.    Defendant affirmatively pleads that Plaintiff’s claims for damages are subject to

the caps prescribed by Texas Labor Code Chapter 21, Texas Civil Practices & Remedies Code

§41.001 et seq., and all other applicable statutory caps on damages.

        14.    Defendant reserves the right to assert any additional affirmative defenses

discovered during the course of this litigation.

        Defendant requests that the Court enter judgment in favor of Defendant, order that

Plaintiff take nothing by his claim against Defendant, and grant Defendant such other and further

relief, including its attorneys’ fees and costs of suit, at law or in equity, to which it may be justly

entitled.




DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 18
                                                                                                          143
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  19 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          19 of 20 Page 144131
                                                                   PageID   of 385




Dated: May 12, 2017                  Respectfully submitted,



                                     /s/ Darren G. Gibson
                                     Darren G. Gibson
                                     State Bar No. 24068846
                                     Salvador Davila
                                     State Bar No. 24065119

                                     LITTLER MENDELSON, PC
                                     100 Congress Avenue, Suite 1400
                                     Austin, Texas 78701
                                     (512) 982-7250 (Telephone)
                                     (512) 982-7248 (Facsimile)
                                     dgibson@littler.com
                                     sdavila@littler.com

                                     ATTORNEYS FOR DEFENDANT
                                     AMAZON.COM, INC.




DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 19
                                                                                     144
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  19 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          20 of 20 Page 145132
                                                                   PageID   of 385




                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded via ECF with the court, on this the 12th day of May, 2017, to the following
counsel:

Jay D. Ellwanger                               Holt Major Lackey
DiNovo Price Ellwanger & Hardy LLP             DiNovo Price Ellwanger & Hardy LLP
7000 North MoPac Expressway, Suite 350         7000 North MoPac Expressway, Suite 350
Austin, Texas 78731                            Austin, Texas 78731
512.539.2626 - telephone                       512.539.2626 - telephone
512.539.2627 – facsimile                       512.539.2627 – facsimile

ATTORNEYS FOR PLAINTIFFS                       ATTORNEYS FOR PLAINTIFFS

Robert J. Valli, Jr.
Sara Wyn Kane
James Vagnini
Valli Kane & Vagnini, LLP
600 Old Country Road, Suite 519
Garden City, New York 11530
(516) 203-7180 - telephone
(516) 706-0248 – facsimile

ATTORNEYS FOR PLAINTIFFS



                                           /s/ Darren G. Gibson
                                           Darren G. Gibson

Firmwide:147574236.4 090575.1002




DEFENDANT AMAZON.COM, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
– Page 20
                                                                                               145
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   20 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 146
                                                           1 of 18 PageID   of 385
                                                                          133



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JEFFREY LINES, individually and on              §
behalf of all others similarly situated,        §
                                                §
               Plaintiffs,                      §
                                                §          Case No. 1:17-cv-00072-LY
vs.                                             §
                                                §
AMAZON.COM, INC.; TENET                         §
CONCEPTS, LLC; and JOHN DOES 1-5,               §
                                                §
               Defendants.                      §
                                                §
                                                §

                 DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO
                    PLAINTIFF’S FIRST AMENDED COMPLAINT

       Defendant Tenet Concepts, LLC (“Defendant”) files this Original Answer and

Affirmative Defenses to Plaintiff’s First Amended Complaint. Answers to each paragraph of the

Complaint are made without waiving, but expressly reserving, all rights that Defendant may have

to seek relief by appropriate motions directed to the allegations of the Complaint. Defendant

responds to the Complaint as follows:

                                POINT-BY-POINT ANSWER

       Defendant responds to Plaintiff’s allegations on a point-by-point basis as follows:

       Answering the unnumbered paragraph of the Complaint, to the extent that an answer is

required to the statements therein, Defendant admits only that Plaintiff purports to bring a cause

of action under the Fair Labor Standards Act, 29 U.S.C. §201 et seq. and Title Two of the Texas

Labor Code, § 62.001 et. seq.      Further answering, Defendant denies violating the statutes

referenced in this paragraph of the Complaint. Defendant further denies any claim or implication




DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 1
                                                                                                     146
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   20 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 147
                                                           2 of 18 PageID   of 385
                                                                          134



by Plaintiff that this action may be appropriately maintained as a collective action, or that there

are others similarly situated to Plaintiff. Defendant denies the remaining allegations therein.

1.     Defendant admits only that Plaintiff purports to bring a collective and class action.

Defendant denies the remaining allegations contained in Paragraph 1.

2.     Defendant admits only that Tenet Concepts maintained a delivery contract with a

subsidiary of Defendant Amazon to provide one to two hour delivery services of Amazon's

merchandise. Defendant denies the remaining allegations contained in Paragraph 2.

3.     Defendant admits the allegations contained in Paragraph 3.

4.     Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 4.

5.     Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 5.

6.     Defendant denies the allegations contained in Paragraph 6.

7.     Defendant denies the allegations contained in Paragraph 7.

8.     Defendant denies the allegations contained in Paragraph 8.

9.     Defendant admits only that Plaintiff purports to bring a collective action.           Further

answering, Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 9.

10.    Defendant admits only that Plaintiff purports to bring a class action. Defendant denies

the remaining allegations contained in Paragraph 10.



DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 2
                                                                                                       147
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   20 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 148
                                                           3 of 18 PageID   of 385
                                                                          135



11.    Defendant admits only that Plaintiff purports to seek the described relief. Defendant

denies that Plaintiff is entitled to any of the relief requested in Paragraph 11, any of the relief

and/or damages sought in the subparagraphs (1) through (6), or to any relief at all.

12.    The allegations in this paragraph are legal or jurisdictional in nature and, therefore,

require no response.

13.    The allegations in this paragraph are legal or jurisdictional in nature and, therefore,

require no response.

14.    The allegations in this paragraph are legal or jurisdictional in nature and, therefore,

require no response. To the extent a response is required, Defendant admits that Defendant

maintains offices and conducts business in this district. Answering further, Defendant denies the

remaining allegations contained in Paragraph 14.

15.     Defendant is without knowledge or information sufficient to form a belief as to

Plaintiff’s citizenship and residence.

16.    Defendant admits only that Plaintiff was an employee of Defendant. Defendant denies

violating the statutes referenced in paragraph 16.

17.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 17.

18.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 18.

19.    Defendant admits only that Plaintiff was an employee of Defendant. Further answering,

Defendant denies any claim or implication by Plaintiff that this action may be appropriately

maintained as a collective action, or that there are others similarly situated to Plaintiff. Defendant

denies the remaining allegations contained in Paragraph 19.



DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 3
                                                                                                         148
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   20 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 149
                                                           4 of 18 PageID   of 385
                                                                          136



20.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 20.

21.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 21.

22.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 22.

23.    Defendant admits that it is a Texas Limited Liability Company, and has its principal

place of business in Austin, Texas.

24.    Defendant admits only that Plaintiff was an employee of Defendant. Further answering,

Defendant denies any claim or implication by Plaintiff that this action may be appropriately

maintained as a collective action, or that there are others similarly situated to Plaintiff. Defendant

denies the remaining allegations contained in Paragraph 24.

25.    Defendant admits only that Defendant is an employer covered by the FLSA and TLC.

26.    Defendant admits only that Defendant's annual volume of business exceeds $500,000.00.

Defendant denies the remaining allegations contained in Paragraph 26.

27.    Defendant admits only that Defendant is engaged in intrastate commerce. Defendant

denies the remaining allegations contained in Paragraph 27.

28.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 28.

29.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 29.

30.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 30.



DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 4
                                                                                                         149
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   20 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 150
                                                           5 of 18 PageID   of 385
                                                                          137



31.    Defendant denies the allegations contained in Paragraph 31.

32.    Defendant admits only that Plaintiff was an employee of Defendant. Defendant denies the

remaining allegations contained in Paragraph 32.

33.    Defendant admits the allegations contained in Paragraph 33.

34.    Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 34.

35.    Defendant admits only that Defendant Tenet Concepts had a contract with a subsidiary of

Defendant Amazon to provide deliveries to customers who placed orders through the Amazon

Prime Now app.

36.    Defendant denies the allegations contained in Paragraph 36.

37.    Defendant denies the allegations contained in Paragraph 37.

38.    Defendant admits the allegations contained in Paragraph 38.

39.    Defendant admits only that drivers wore uniforms with the Amazon Prime Now logo.

40.    Defendant denies the allegations contained in Paragraph 40.

41.    Defendant denies the allegations contained in Paragraph 41.

42.    Defendant denies the allegations contained in Paragraph 42.

43.    Defendant denies the allegations contained in Paragraph 43.

44.    Defendant denies the allegations contained in Paragraph 44.

45.    Defendant denies the allegations contained in Paragraph 45.

46.    Defendant denies the allegations contained in Paragraph 46.

47.    Defendant denies the allegations contained in Paragraph 47.




DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 5
                                                                                                 150
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   20 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 151
                                                           6 of 18 PageID   of 385
                                                                          138



48.    Defendant admits only that Plaintiff worked 152.08 hours of regular and overtime hours

for the period of October 16, 2015 to October 31, 2015. Defendant denies the remaining

allegations contained in Paragraph 48.

49.    Defendant denies the allegations contained in Paragraph 49.

50.    Defendant denies the allegations contained in Paragraph 50.

51.    Defendant denies the allegations contained in Paragraph 51.

52.    Defendant denies the allegations contained in Paragraph 52.

53.    Defendant denies the allegations contained in Paragraph 53.

54.    Defendant denies the allegations contained in Paragraph 54.

55.    Defendant denies the allegations contained in Paragraph 55.

56.    Defendant denies the allegations contained in Paragraph 56.

57.    Defendant denies the allegations contained in Paragraph 57.

58.    Defendant denies the allegations contained in Paragraph 58.

59.    Defendant denies the allegations contained in Paragraph 59.

60.    Defendant denies the allegations contained in Paragraph 60.

61.    Defendant denies the allegations contained in Paragraph 61.

62.    Defendant admits the allegations contained in Paragraph 62.

63.    Defendant denies the allegations contained in Paragraph 63.

64.    Defendant denies the allegations contained in Paragraph 64.

65.    Defendant admits the allegations contained in Paragraph 65.

66.    Defendant admits the allegations contained in Paragraph 66.

67.    Defendant denies the allegations contained in Paragraph 67.

68.    Defendant denies the allegations contained in Paragraph 68.



DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 6
                                                                                                151
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   20 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 152
                                                           7 of 18 PageID   of 385
                                                                          139



69.    Defendant denies the allegations contained in Paragraph 69.

70.    Defendant denies the allegations contained in Paragraph 70.

71.    Defendant denies the allegations contained in Paragraph 71.

72.    Defendant denies the allegations contained in Paragraph 72.

73.    Defendant denies the allegations contained in Paragraph 73.

74.    Defendant admits the allegations contained in Paragraph 74.

75.    Defendant admits the allegations contained in Paragraph 75.

76.    Defendant admits the allegations contained in Paragraph 76.

77.    Defendant denies the allegations contained in Paragraph 77.

78.    Defendant denies the allegations contained in Paragraph 78.

79.    Defendant denies the allegations contained in Paragraph 79.

80.    Defendant denies the allegations contained in Paragraph 80.

81.    Defendant admits only that the Amazon Prime Now App suggested a tip of $5.00, and

customers were allowed to increase or decrease this amount. Defendant is without knowledge or

information sufficient to form a belief as to the remaining allegations contained in Paragraph 81.

82.    Defendant denies the allegations contained in Paragraph 82.

83.    Defendant denies the allegations contained in Paragraph 83.

84.    Defendant admits only that the tips were on addition to Plaintiff's hourly compensation.

Defendant denies the remaining allegations contained in paragraph 84.

85.    Defendant denies the allegations contained in Paragraph 85.

86.    Defendant denies the allegations contained in Paragraph 86.

87.    Defendant denies the allegations contained in Paragraph 87.

88.    Defendant admits the allegations contained in Paragraph 88.



DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 7
                                                                                                     152
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   20 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 153
                                                           8 of 18 PageID   of 385
                                                                          140



89.    Defendant admits the allegations contained in Paragraph 89.

90.     Defendant denies the allegations contained in Paragraph 90.

91.    Defendant denies the allegations contained in Paragraph 91.

92.    Defendant denies the allegations contained in Paragraph 92.

93.    Defendant denies the allegations contained in Paragraph 93.

94.    Defendant denies the allegations contained in Paragraph 94.

95.    Defendant admits the allegations contained in Paragraph 95.

96.    Defendant denies the allegations contained in Paragraph 96.

97.    Defendant denies the allegations contained in Paragraph 97.

98.    Defendant denies the allegations contained in Paragraph 98.

99.    Defendant denies the allegations contained in Paragraph 99.

100.   Defendant denies the allegations contained in Paragraph 100.

101.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 101.

102.   Defendant admits only that from November 1, 2015 to November 15, 2015, Plaintiff

received mileage reimbursement of $354.51. Defendant denies the remaining allegations

contained in Paragraph 102.

103.   Defendant denies the allegations contained in Paragraph 103.

104.   Defendant denies the allegations contained in Paragraph 104.

105.   Defendant denies the allegations contained in Paragraph 105.

106.   Defendant denies the allegations contained in Paragraph 106.

107.   Defendant denies the allegations contained in Paragraph 107.

108.   Defendant denies the allegations contained in Paragraph 108.



DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 8
                                                                                             153
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   20 Filed     11/02/18
                                            05/12/17     08:17:32
                                                      Page         Page 154
                                                           9 of 18 PageID   of 385
                                                                          141



109.   Defendant denies the allegations contained in Paragraph 109.

110.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 110.

111.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 111.

112.   Defendant denies the allegations contained in Paragraph 112.

113.   Defendant denies the allegations contained in paragraph 113.

114.   Defendant denies the allegations contained in paragraph 114.

115.   Defendant denies the allegations contained in paragraph 115.

116.   Defendant denies the allegations contained in paragraph 116.

117.   Defendant denies any claim or implication that it violated the FLSA. Answering further,

Defendant denies the remaining allegations contained in Paragraph 117.

118.   Defendant denies the allegations contained in paragraph 118.

119.   Defendant denies the allegations contained in paragraph 119.

120.   Defendant denies the allegations contained in paragraph 120.

121.   Defendant denies the allegations contained in paragraph 121.

122.   Defendant denies the allegations contained in Paragraph 122.

123.   Defendant denies the allegations contained in Paragraph 122.

124.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 124.

125.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 125.




DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 9
                                                                                                 154
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  20 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          10 of 18 Page 155142
                                                                   PageID   of 385




126.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 126.

127.   Defendant denies any claim or implication that it unlawfully terminated Plaintiff.

Defendant is without knowledge or information sufficient to form a belief as to the remaining

allegations contained in Paragraph 127.

128.   Defendant admits only that Plaintiff purports to bring a collective action.     Further

answering, Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 128.

129.   Defendant denies the allegations contained in Paragraph 129.

130.   Defendant denies the allegations contained in Paragraph 130.

131.   Defendant denies the allegations contained in Paragraph 131.

132.   Defendant denies the allegations contained in Paragraph 132.

133.   Defendant denies the allegations contained in Paragraph 133.

134.   Defendant denies the allegations contained in Paragraph 134.

135.   Defendant denies the allegations contained in Paragraph 135.

136.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 136.

137.   Defendant denies the allegations contained in Paragraph 137.

138.   Defendant denies the allegations contained in Paragraph 138.

139.   Defendant admits only that Plaintiff purports to bring a collective action. Defendant

denies the remaining allegations contained in Paragraph 139.

140.   Defendant denies the allegations contained in Paragraph 140.



DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 10
                                                                                                  155
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  20 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          11 of 18 Page 156143
                                                                   PageID   of 385




141.   Defendant denies the allegations contained in Paragraph 141.

142.   Defendant denies the allegations contained in Paragraph 142.

143.   Defendant denies the allegations contained in Paragraph 143.

144.   Defendant denies the allegations contained in Paragraph 144.

145.   Defendant denies the allegations contained in Paragraph 145.

146.   Defendant denies the allegations contained in Paragraph 146.

147.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 147.

148.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 148.

149.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 149.

150.   Defendant admits only that Plaintiff purports to bring a collective action.     Further

answering, Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 150.

151.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 151.

152.   Defendant denies the allegations contained in Paragraph 152.




DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 11
                                                                                                  156
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  20 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          12 of 18 Page 157144
                                                                   PageID   of 385




153.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 153.

154.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 154.

155.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 155.

156.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 156.

157.   Defendant denies the allegations contained in Paragraph 157.

158.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 158.

159.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 159.

160.   Defendant denies any claim or implication by Plaintiff that this action may be

appropriately maintained as a collective action, or that there are others similarly situated to

Plaintiff. Defendant denies the remaining allegations contained in Paragraph 160.

161.   Defendant admits only that Plaintiff purports to bring a class action. Defendant denies

the remaining allegations contained in Paragraph 161.



DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 12
                                                                                                  157
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  20 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          13 of 18 Page 158145
                                                                   PageID   of 385




162.   Defendant admits only that Plaintiff purports to bring a class action. Defendant denies

the remaining allegations contained in Paragraph 162.

163.   Defendant denies the allegations contained in Paragraph 163.

164.   Defendant denies the allegations contained in Paragraph 164.

165.   Defendant denies the allegations contained in Paragraph 165.

166.   Defendant denies the allegations contained in Paragraph 166.

167.   Defendant denies the allegations contained in Paragraph 167.

168.   Defendant is without knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 168.

169.   Defendant denies the allegations contained in Paragraph 169.

170.   Defendant denies the allegations contained in Paragraph 170.

171.   Defendant denies the allegations contained in Paragraph 171.

172.   Defendant denies the allegations contained in Paragraph 172.

173.   Defendant denies the allegations contained in Paragraph 173.

174.   Defendant re-alleges all answers in all preceding paragraphs.

175.   Defendant denies the allegations contained in Paragraph 175.

176.   Defendant denies the allegations contained in Paragraph 176.

177.   Defendant denies the allegations contained in Paragraph 177.

178.   Defendant denies the allegations contained in Paragraph 178.

179.   Defendant re-alleges all answers in all preceding paragraphs.

180.   Defendant denies the allegations contained in Paragraph 180.

181.   Defendant denies the allegations contained in Paragraph 181.

182.   Defendant denies the allegations contained in Paragraph 182.



DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 13
                                                                                                 158
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  20 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          14 of 18 Page 159146
                                                                   PageID   of 385




183.   Defendant denies the allegations contained in Paragraph 183.

184.   Defendant denies the allegations contained in Paragraph 184.

185.   Defendant denies the allegations contained in Paragraph 185.

186.   Defendant re-alleges all answers in all preceding paragraphs.

187.   Defendant denies the allegations contained in Paragraph 187.

188.   Defendant denies the allegations contained in Paragraph 188.

189.   Defendant denies the allegations contained in Paragraph 189.

190.   Defendant denies the allegations contained in Paragraph 190.

191.   Defendant denies the allegations contained in Paragraph 191.

192.   Defendant denies the allegations contained in Paragraph 192.

193.   Defendant re-alleges all answers in all preceding paragraphs.

194.   Defendant denies the allegations contained in Paragraph 194.

195.   Defendant denies the allegations contained in Paragraph 195.

196.   Defendant denies the allegations contained in Paragraph 196.

197.   Defendant denies the allegations contained in Paragraph 197.

198.   Defendant denies the allegations contained in Paragraph 198.

199.   Defendant re-alleges all answers in all preceding paragraphs.

200.   Defendant denies the allegations contained in Paragraph 200.

201.   Defendant denies the allegations contained in Paragraph 201.

202.   Defendant denies the allegations contained in Paragraph 202.

203.   Defendant denies the allegations contained in Paragraph 203.




DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 14
                                                                                     159
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  20 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          15 of 18 Page 160147
                                                                   PageID   of 385




204.    Defendant denies that Plaintiff is entitled to any of the relief requested in the Section

titled "Prayer For Relief," any of the relief and/or damages sought in Paragraphs 204 through

218, or to any relief at all.

205.    Answering the section titled "Demand For Trial By Jury," Defendant admits only that

Plaintiff purports to demand a trial by jury.

                                AFFIRMATIVE AND OTHER DEFENSES

        To the extent that any defenses or legal theories asserted herein may be interpreted as

being inconsistent, such defenses or legal theories are hereby pled in the alternative. Subject to

and without waiving the foregoing, and without waiving Plaintiff’s burden to show otherwise,

Defendant pleads as follows:

        1.      Defendant affirmatively pleads that Plaintiff’s claims are barred, in whole or in

part, by the doctrine of laches, waiver, and/or estoppel.

        2.      Plaintiff’s claims are barred under the Fair Labor Standards Act, 29 U.S.C. § 201

et seq. (the “FLSA”) to the extent that the work he performed falls within exemptions provided

for in the FLSA.

        3.      Plaintiff’s claims are barred under the FLSA because to the extent that he has

been provided wages in excess of the minimum wage.

        4.      Plaintiff’s claims are barred under the Texas Minimum Wage Act, Chapter 62

Tex. Labor Code (the “TLC”) to the extent he has been provided wages in excess of the

minimum wage.

        5.      Plaintiff is precluded from recovery to the extent he has already been fully

compensated for all hours worked.

        6.      Plaintiff’s Texas Minimum Wage claims are barred by Section 62.151 of the



DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 15
                                                                                                     160
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  20 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          16 of 18 Page 161148
                                                                   PageID   of 385




        Texas Labor Code.

        7.     Defendant, at all times, acted in a good faith belief that it was in compliance with

the FLSA and TLC, and had reasonable grounds to believe that its actions did not violate the

statutes cited in Plaintiff’s First Amended Complaint and that Plaintiff was fully compensated for

all hours worked.

        8.     Defendant asserts a lack of willfulness or intent to violate the FLSA or TLC as a

defense to any claim by Plaintiff for liquidated damages. Defendant specifically denies any

allegations of knowing, willful or intentional conduct and other conduct which may form the

legal basis for entitlement to the liquidated damages requested by Plaintiff.

        9.     Defendant affirmatively pleads that it has made a good faith effort to comply with

the Texas Labor Code and the FLSA and all of their obligations and requirements.

        10.    Defendant affirmatively pleads that its actions were taken without malice.

        11.    Defendant affirmatively pleads that Plaintiff’s claims for damages are subject to

the caps prescribed by Texas Labor Code Chapter 21, Texas Civil Practices & Remedies Code

§41.001 et seq., and all other applicable statutory caps on damages.

        12.    Defendant reserves the right to assert any additional affirmative defenses

discovered during the course of this litigation.

        Defendant requests that the Court enter judgment in favor of Defendant, order that

Plaintiff take nothing by his claim against Defendant, and grant Defendant such other and further

relief, including its attorneys’ fees and costs of suit, at law or in equity, to which it may be justly

entitled.




DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 16
                                                                                                          161
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  20 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          17 of 18 Page 162149
                                                                   PageID   of 385




Dated: May 12, 2017                  Respectfully submitted,



                                     /s/ Darren G. Gibson
                                     Darren G. Gibson
                                     State Bar No. 24068846
                                     Salvador Davila
                                     State Bar No. 24065119

                                     LITTLER MENDELSON, PC
                                     100 Congress Avenue, Suite 1400
                                     Austin, Texas 78701
                                     (512) 982-7250 (Telephone)
                                     (512) 982-7248 (Facsimile)
                                     dgibson@littler.com
                                     sdavila@littler.com

                                     ATTORNEYS FOR DEFENDANT TENET
                                     CONCEPTS, LLC




DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 17
                                                                                     162
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  20 Filed      11/02/18
                                           05/12/17  Page08:17:32
                                                          18 of 18 Page 163150
                                                                   PageID   of 385




                                   CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded via ECF with the court, on this the 12th day of May, 2017, to the following
counsel:

Jay D. Ellwanger                               Holt Major Lackey
DiNovo Price Ellwanger & Hardy LLP             DiNovo Price Ellwanger & Hardy LLP
7000 North MoPac Expressway, Suite 350         7000 North MoPac Expressway, Suite 350
Austin, Texas 78731                            Austin, Texas 78731
512.539.2626 - telephone                       512.539.2626 - telephone
512.539.2627 – facsimile                       512.539.2627 – facsimile

ATTORNEYS FOR PLAINTIFFS                       ATTORNEYS FOR PLAINTIFFS

Robert J. Valli, Jr.
Sara Wyn Kane
James Vagnini
Valli Kane & Vagnini, LLP
600 Old Country Road, Suite 519
Garden City, New York 11530
(516) 203-7180 - telephone
(516) 706-0248 – facsimile

ATTORNEYS FOR PLAINTIFFS



                                           /s/ Darren G. Gibson
                                           Darren G. Gibson

Firmwide:147575216.2 090575.1002




DEFENDANT TENET CONCEPTS, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT– Page 18
                                                                                               163
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   21 Filed     11/02/18
                                            05/17/17     08:17:32
                                                      Page         Page 164
                                                            1 of 4 PageID 151of 385




                                                                                      164
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   21 Filed     11/02/18
                                            05/17/17     08:17:32
                                                      Page         Page 165
                                                            2 of 4 PageID 152of 385




                                                                                      165
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   21 Filed     11/02/18
                                            05/17/17     08:17:32
                                                      Page         Page 166
                                                            3 of 4 PageID 153of 385




                                                                                      166
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   21 Filed     11/02/18
                                            05/17/17     08:17:32
                                                      Page         Page 167
                                                            4 of 4 PageID 154of 385




                                                                                      167
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   21-1 Entered  11/02/18
                                        Filed 05/17/17    08:17:32
                                                        Page  1 of 1 Page 168
                                                                     PageID   of 385
                                                                            155




                                                                                       168
  CaseCase
      18-04171-elm  Doc 1 Filed
           4:18-cv-00893        11/02/18
                          Document       Entered
                                     22 Filed     11/02/18
                                              05/23/17     08:17:32
                                                        Page         Page 169
                                                              1 of 1 PageID 156of 385


                          IN THE UNITED STATES DISTRICT
                           FOR THE WESTERN DISTRICT OF
                                     AUSTIN DIVISION
                                                        COURT
                                                        TEXAS
                                                                                   FFD
                                                                               17MAY23 PM       t: 12
 JEFFREY LINES, INDIVIDUALLY AND
 ON BEHALF OF ALL OTHERS                         §
                                                 §
 SIMILARLY SITUATED,
                                                 §
            PLAINTIFF,                          §
                                                §
 V.                                                    CAUSE NO. 1:17-CV-072-LY
                                                §
                                                §
 AMAZON.COM, INC., TENET
                                                §
 CONCEPTS, LLC, AND JOHN DOES 1-5,
                                                §
                 DEFENDANTS.                    §

                                            !.] iO a
       Before the court in the above styled and
                                                  numbered cause is Defendants Amazon.Com,
                                                                                              Inc.
And Tenet Concepts, LLC's Motion to
                                           Dismiss filed March 31, 2017 (Clerk's Doe.
                                                                                      No. 9). On
April 14, 2017, Plaintiff filed its First
                                          Amended Complaint (Clerk's Doe. No. II). In
                                                                                      light of the
amended complaint,

       IT IS ORDERED that Defendants
                                         Amazon.Com, Inc. And Tenet Concepts, LLC's
                                                                                    Motion
to Dismiss (Clerk's Doe. No. 9) is
                                   DISMISSED without prejudice to  refihing.
      SIGNED    this/day of May, 2017.

                                          LEEK'
                                          UNIT         STATES   STRICT JUDGE




                                                                                                     169
       CaseCase
           18-04171-elm  Doc 1 Filed
                4:18-cv-00893        11/02/18
                               Document       Entered
                                          23 Filed     11/02/18
                                                   05/23/17     08:17:32
                                                             Page         Page 170
                                                                   1 of 1 PageID 157of 385



                                  IN THE UNiTED STATES DISTRICT
                                                                COURT
                                   FOR THE WESTERN DISTRICT OF TEXAS
                                             AUSTIN DIVISION                                        17 r      '
                                                                                                                     r ri        2
         JEFFRZY LINES, individually and on behalf of
         all others similarly situated,                                                            CLT.
                                                                                                   /.E1
         -vs.
        AMAZON.COM, INC.; TENET CONCEPTS,
                                                                         CaseNo. 1:17-cv-00072                              ir   :




Case   No:2K               DOES 1-5,


                                                     ORDER

                 BE IT REMEMBERED on this the
                                                                  day of                           2Qt       there
        was presented to       the Court the Motion for Admission Pro
                                                                      Hue                     Vice        filed by
                Matthew L. Berman           ("Applicant"), counsel for            all Plaintiffs              and
        the Court, having reviewed the motion, enters
                                                      the following order:
                 IT IS ORDERED that the Motion for Admission Pro
                                                                     Hue Vice is GRANTED, and Applicant
        may appear on behalf of               all Plaintiffs             in the above case.
              IT IS FURTHER ORDERED that Applicant, if
                                                           Applicant has not already done so, shall,
        in compliance with Local Court Rule AT-l(f)(1),
                                                        immediately tender the amount of $100.00,
        made payable to: Clerk, U.S. District Court.

               IT IS FURTHER ORDERED that Applicant, pursuant
                                                                          to the Administrative Policies and
       Procedures for Electronic Filing in Civil and Criminal cases
                                                                      in the Western District ofTexas, shall
       register as a filing user within 10 days of the date of this
                                                                    Order.
                ITIS FINALLY ORDERED that Applicant's Pro Hac Vice
                                                                            status shall not become effective
       until Applicant has complied with all provisions of
                                                           this Order.

                SIGNED this the            day of                              20g.

                                                     7rED STAT             DISTCT JUDGE


                                                                                                                            170
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   24 Filed     11/02/18
                                            07/24/17     08:17:32
                                                      Page         Page 171
                                                            1 of 4 PageID 158of 385




                                                                                      171
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   24 Filed     11/02/18
                                            07/24/17     08:17:32
                                                      Page         Page 172
                                                            2 of 4 PageID 159of 385




                                                                                      172
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   24 Filed     11/02/18
                                            07/24/17     08:17:32
                                                      Page         Page 173
                                                            3 of 4 PageID 160of 385




                                                                                      173
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   24 Filed     11/02/18
                                            07/24/17     08:17:32
                                                      Page         Page 174
                                                            4 of 4 PageID 161of 385




                                                                                      174
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   25 Filed     11/02/18
                                            08/07/17     08:17:32
                                                      Page         Page 175
                                                            1 of 1 PageID 162of 385




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

JEFFREY LINES                     §
                                  §
vs.                               §                          CIVIL NO:
                                  §                          AU:17-CV-00072-LY
AMAZON.COM, INC., TENET CONCEPTS, §
LLC, JOHN DOE 1, JOHN DOE 2, JOHN §
DOE 3, JOHN DOE 4, JOHN DOE 5     §

                      ORDER SETTING INITIAL PRETRIAL CONFERENCE

        IT IS HEREBY ORDERED that the above entitled and numbered case has been set for an

INITIAL PRETRIAL CONFERENCE in Chambers, on the Seventh Floor of the United States

Courthouse, 501 West Fifth Street, Austin, Texas, on October 3, 2017 at 2:30 PM.

        The parties’ proposed scheduling order is tentatively approved and the parties shall comply with

the dates set forth in paragraphs 1 through 7 of such proposed order pending the initial pretrial

conference.

        FURTHER, the parties are notified that at the initial pretrial conference, the Court will schedule a

final pretrial conference and set a trial month.

              SIGNED this 7th day of August, 2017.




                                                         ______________________________
                                                         LEE YEAKEL
                                                         UNITED STATES DISTRICT JUDGE




                                                                                                               175
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   26 Filed     11/02/18
                                            10/03/17     08:17:32
                                                      Page         Page 176
                                                            1 of 7 PageID 163of 385



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JEFFREY LINES, individually and on              §
behalf of all others similarly situated,        §
                                                §
               Plaintiffs,                      §
                                                §             Case No. 1:17-cv-00072-LY
vs.                                             §
                                                §
AMAZON.COM, INC.; TENET                         §
CONCEPTS, LLC; and JOHN DOES 1-5,               §
                                                §
               Defendants.                      §
                                                §
                                                §

                  JOINT DISCOVERY/CASE MANAGEMENT PLAN
                UNDER FEDERAL RULES OF CIVIL PROCEDURE 26(f)

       Plaintiff Jeffrey Lines (“Lines”), and Defendants Amazon.com, Inc. (“Amazon”) and

Tenet Concepts, LLC (“Tenet”), respectfully file this Joint Case Management/Discovery Plan

(“Plan”) pursuant to Federal Rule of Civil Procedure 26(f).

1.     State where and when the meeting of the parties required by Rule 26(f) was held,
       and identify the counsel who attended for each party.

       The parties conferred via telephone on July 21, 2017. Matthew Berman appeared on
       behalf of Lines. Darren Gibson and Salvador Davila appeared on behalf of Defendants
       Amazon and Tenet.

2.     List the cases related to this one that are pending in any state or federal court with
       the case number and court.

       Cause No. 16CV297900: Chen Xu v. Tenet Concepts, LLC and Does 1-100, in the
       Superior Court of the State of California in and for the County of Santa Clara.

       Cause No. 4:17-cv-00692: Willie J. Mukes v. Tenet Concepts, LLC, in the United States
       District Court for the Southern District of Texas, Houston Division.

3.     Briefly describe what this case is about

       This is a wage and hour case brought by Lines, who was employed by Tenet to deliver


JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER FEDERAL RULES
OF CIVIL PROCEDURE 26(f) – Page 1
                                                                                                176
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   26 Filed     11/02/18
                                            10/03/17     08:17:32
                                                      Page         Page 177
                                                            2 of 7 PageID 164of 385



      products under the Amazon Prime Now program out of Amazon’s warehouse in Irving,
      Texas. Lines alleges that Tenet, as the employer, and Amazon, as the alleged joint
      employer, failed to pay him overtime and minimum wages, unlawfully retained tips, and
      failed to reimburse his expenses. Lines asserts claims under the Fair Labor Standards Act
      (“FLSA”), and he seeks to bring his suit as a collective action under the FLSA on behalf
      of similarly situated drivers employed by Tenet in Amazon warehouses in Texas,
      California, and Illinois. In addition, Lines asserts claims under the Texas Labor Code
      (“TLC”), and he seeks to bring his suit as a Rule 23 class action on behalf of similar
      situated drivers in Texas under the TLC. In addition, Lines alleges that he was unlawfully
      discharged in retaliation for reporting alleged FLSA violations.

      Defendants have each filed an answer denying these allegations. Defendants assert that
      Lines is not entitled to any of the relief which he seeks.

4.    Specify the allegation of federal jurisdiction.

      This court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 29 U.S.C. §
      201 et. seq.

5.    Name the parties who disagree and the reasons.

      There are none.

6.    List anticipated additional parties that should be included, when they can be added,
      and by whom they are wanted.

      There are none.

7.    List anticipated interventions.

      There are none.

8.    Describe class-action issues.

      Plaintiff seeks a Federal Rule 23 class for alleged violations of Chapter 62 of the Texas
      Labor Code. Defendants object to this proposed Rule 23 Class.

9.    State whether each party represents that it has made the initial disclosures required
      by Rule 26(a). If no, describe the arrangement that have been made to complete the
      disclosures.

      The parties have not served their initial disclosures. The parties have agreed to exchange
      initial disclosures by August 11, 2017.

10.   Describe the proposed agreed discovery plan, including:



JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER FEDERAL RULES
OF CIVIL PROCEDURE 26(f) – Page 2
                                                                                                   177
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   26 Filed     11/02/18
                                            10/03/17     08:17:32
                                                      Page         Page 178
                                                            3 of 7 PageID 165of 385



      A.     Responses to all the matters raised in Rule 26(f).

             All such responses are addressed elsewhere in this Joint Report.

      B.     When and to whom the plaintiff anticipates it may send interrogatories.

             Amazon.com, Inc. and Tenet Concepts, LLC (collectively, “Defendants”)– on or
             before the close of discovery.

      C.     When and to whom the defendants anticipate they may send interrogatories.

             Defendants will send Plaintiff interrogatories before the close of discovery.

      D.     Of Whom and by when the plaintiff anticipates taking oral depositions.

             Plaintiff will take depositions of Defendants pursuant to Fed. R. Civ. P. 30(b)(6).
             Plaintiff will also depose plaintiff’s Lines’ supervisor(s), dispatcher, warehouse
             manager, and the Human Resources manager for each of the Defendants. Plaintiff
             will also depose certain of Defendants delivery drivers. These depositions will
             take place before the end of discovery.

             Defendants Amazon.com, Inc. and Tenet Concepts, LLC object to depositions
             that go beyond the number allotted for each party by the Federal Rules of Civil
             Procedure.

      E.     Of Whom and by when the defendants anticipate taking oral depositions.

             Defendants will take Plaintiff’s deposition. Prior to the end of the discovery
             deadline, Defendants may also depose other individuals identified in Plaintiff’s
             initial disclosures or other discovery responses, or other persons relevant to the
             case.

      F.     When the plaintiff (or the party with the burden of proof on an issue) will be
             able to designate experts and provide the reports required by Rule
             26(a)(2)(B), and when the opposing party will be able to designate responsive
             experts and provide their reports.

             Plaintiff will designate any experts and will provide any reports required by Rule
             26(a)(2)(B) by July 13, 2018.

             Defendants will designate their experts and provide any reports required by Rule
             26(a)(2)(B) by August 17, 2018.

      G.     List expert depositions the plaintiff (or the party with the burden of proof on
             an issue) anticipates taking and their anticipated completion date. See Rule
             26(a)(2)(B) (expert report).


JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER FEDERAL RULES
OF CIVIL PROCEDURE 26(f) – Page 3
                                                                                                   178
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   26 Filed     11/02/18
                                            10/03/17     08:17:32
                                                      Page         Page 179
                                                            4 of 7 PageID 166of 385




             Plaintiffs anticipate taking the deposition of any expert designated by Defendants
             by the close of discovery.

      H.     List expert depositions the opposing parties anticipate taking and their
             anticipated completion dates. See Rule 26(a)(2)(B) (expert report).

             Defendants anticipate taking the deposition of any expert designated by Plaintiff
             by the close of discovery.

      I.     Production Format

             At this time, the parties agree that production of electronic information (if any)
             will be made in the form of either searchable Adobe .PDF filesor TIFF image files
             (for black-and-white images) and as JPEG image files (for color images) with
             their corresponding load files as set forth in the attached Exhibit A. Such
             productions of electronic information (if any) will be made in electronic form on a
             CD-ROM, or on other removable media, as necessary, in accordance with
             standard electronic discovery protocols. Should a dispute arise regarding the
             production of electronic information, the parties will comply with the Court’s
             procedures regarding discovery disputes. To the extent a party produces electronic
             information in searchable Adobe .PDF format, upon request that party shall
             produce all corresponding metadata (as set forth in the Exhibit A hereto) for such
             files (whether by native format production or by load file production).
             Additionally, where feasible, non-redacted Excel, multi-media, and PowerPoint
             files shall be produced in native format.

             Defendants anticipate needing a protective order to ensure the confidentiality of
             confidential, personal, and proprietary information and documents provided in
             discovery. The parties are currently working to finalize an agreed protective order
             based on the model order for the Western District.

11.   If the parties are not agreed on a part of the discovery plan, describe the separate
      view and proposals of each party.

      Not applicable.

12.   Specify the discovery beyond initial disclosures that has been undertaken to date.

      The parties have not undertaken any discovery.

13.   State the date the planned discovery can reasonably be completed.

      Discovery can reasonably be completed by October 5, 2018.

14.   Describe the possibilities for a prompt settlement or resolution of the case that were


JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER FEDERAL RULES
OF CIVIL PROCEDURE 26(f) – Page 4
                                                                                                   179
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   26 Filed     11/02/18
                                            10/03/17     08:17:32
                                                      Page         Page 180
                                                            5 of 7 PageID 167of 385



      discussed in your Rule 26(f) meeting.

      The parties agreed that discussions regarding settlement or resolution are premature prior
      to preliminary discovery and a ruling on Plaintiff’s anticipated motion for conditional
      certification. The parties agreed to revisit the possibility of a mutually agreeable
      resolution at a later date, as appropriate.

15.   Describe what each party has done or agreed to do to bring about a prompt
      resolution.

      The parties have discussed the appropriate time for settlement discussions and have
      agreed to revisit the possibility of settlement at a later date, as appropriate.

16.   From the attorneys' discussion with the client, state the alternative dispute
      resolution techniques that are reasonably suitable, and state when such a technique
      may be effectively used in this case.

      Mediation may be appropriate at a later date, after completion of initial discovery and a
      ruling on Plaintiff’s anticipated motion for conditional certification.

17.   Magistrate judges may now hear jury and non-jury trials. Indicate the parties’
      joint position on a trial before a magistrate judge.

      The parties do not consent to trial before the magistrate judge.

18.   State whether a jury demand has been made and if it was made on time.

      Plaintiff has made a timely jury demand.

19.   Specify the number of hours it will take to present the evidence in this case.

      The parties anticipate that this case will take 32 hours to present the case to the jury.

20.   List pending motions that could be ruled on at the initial pretrial and scheduling
      conference.

      There are none.

21.   List other motions pending.

      There are none.

22.   Indicate other matters peculiar to this case, including discovery, that deserve the
      special attention of the court at the conference.

      The parties agree that privileged communications between attorneys and clients (or, if the


JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER FEDERAL RULES
OF CIVIL PROCEDURE 26(f) – Page 5
                                                                                                   180
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   26 Filed     11/02/18
                                            10/03/17     08:17:32
                                                      Page         Page 181
                                                            6 of 7 PageID 168of 385



      party is a corporation, between the corporation’s attorneys and its employees) conducted
      after the commencement of this litigation, and work-product created after the
      commencement of litigation, do not need to be included on privilege logs. Similarly,
      drafts of expert reports do not need to be included on privilege logs.

23.   List the names, bar numbers, addresses, and telephone numbers of all counsel.

      Counsel for Plaintiff:
      Jay D. Ellwanger
      Holt Major Lackey
      DiNovo Price Ellwanger & Hardy LLP
      7000 North MoPac Expressway, Suite 350
      Austin, Texas 78731
      512.539.2626 - telephone
      512.539.2627 – facsimile
      jellwanger@dpelaw.com
      hlackey@dpelaw.com

      And

      Robert J. Valli, Jr.
      Sara Wyn Kane
      James Vagnini
      Matthew L. Berman
      Valli Kane & Vagnini, LLP
      600 Old Country Road, Suite 519
      Garden City, New York 11530
      (516) 203-7180 - telephone
      (516) 706-0248 – facsimile


      Counsel for Defendants Amazon.com, Inc. and Tenet Concepts, LLC:
      Darren G. Gibson
      Texas Bar No. 24068846
      Salvador Davila
      Texas Bar No. 24065119
      LITTLER MENDELSON
      A PROFESSIONAL CORPORATION
      100 Congress Avenue, Suite 1400
      Austin, Texas 78701
      Telephone: 512.982.7250
      Facsimile: 512.982.7248
      dgibson@littler.com
      sdavila@littler.com




JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER FEDERAL RULES
OF CIVIL PROCEDURE 26(f) – Page 6
                                                                                                 181
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   26 Filed     11/02/18
                                            10/03/17     08:17:32
                                                      Page         Page 182
                                                            7 of 7 PageID 169of 385



 Dated: October 3, 2017               Respectfully submitted,


                                      /s/Salvador Davila
                                      Darren G. Gibson
                                      Texas Bar No. 24068846
                                      Salvador Davila
                                      Texas Bar No. 24065119

                                      LITTLER MENDELSON, PC
                                      100 Congress Avenue, Suite 1400
                                      Austin, Texas 78701
                                      (512) 982-7250 (Telephone)
                                      (512) 982-7248 (Facsimile)
                                      dgibson@littler.com
                                      sdavila@littler.com

                                      ATTORNEYS FOR DEFENDANTS
                                      AMAZON.COM, INC. and TENET
                                      CONCEPTS, LLC


                                      /s/ Matthew L/ Berman (with permission)
                                      Jay D. Ellwanger
                                      Holt Major Lackey
                                      DiNovo Price Ellwanger & Hardy LLP
                                      7000 North MoPac Expressway, Suite 350
                                      Austin, Texas 78731
                                      512.539.2626 - telephone
                                      512.539.2627 – facsimile
                                      jellwanger@dpelaw.com
                                      hlackey@dpelaw.com

                                      And

                                      Robert J. Valli, Jr.
                                      Sara Wyn Kane
                                      James Vagnini
                                      Matthew L. Berman
                                      Valli Kane & Vagnini, LLP
                                      600 Old Country Road, Suite 519
                                      Garden City, New York 11530
                                      (516) 203-7180 - telephone
                                      (516) 706-0248 – facsimile

                                      ATTORNEYS FOR PLAINTIFF
                                      JEFFREY LINES

JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER FEDERAL RULES
OF CIVIL PROCEDURE 26(f) – Page 7
                                                                                      182
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   26-1 Entered  11/02/18
                                        Filed 10/03/17    08:17:32
                                                        Page  1 of 5 Page 183
                                                                     PageID   of 385
                                                                            170




                     EXHIBIT A




                                                                                       183
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   26-1 Entered  11/02/18
                                        Filed 10/03/17    08:17:32
                                                        Page  2 of 5 Page 184
                                                                     PageID   of 385
                                                                            171



                                         Exhibit A
                         Form of Production/Load File Specifications

                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

   JEFFREY LINES, individually and on             §
   behalf of all others similarly situated,       §
                                                  §
                 Plaintiffs,                      §
                                                  §          Case No. 1:17-cv-00072-LY
   vs.                                            §
                                                  §
   AMAZON.COM, INC.; TENET                        §
   CONCEPTS, LLC; and JOHN DOES 1-5,              §
                                                  §
                 Defendants.                      §
                                                  §
                                                  §

          A.    Load Files in General.

                 All production documents should be accompanied by a Concordance
                 .DAT load file. The Concordance .DAT file should contain the following
                 delimiters:

                        Field Separator               ¶      (ASCII:0020)
                        Quote                         þ      (ASCII:0254)
                        Multi-Entry Delimiter         ;      (ASCII:0059)
                        <Return> Value in Data        ®      (ASCII:0174)

                 The TIFF images should be produced as single-page Group IV TIFF
                 format with an Opticon image load file. The Opticon image load file
                 should contain the BEGBATES value for each corresponding document
                 and appropriate path or folder information to the corresponding images
                 that comprise each document. Each TIFF or JPEG image should be
                 individually Bates numbered (each party using a unique prefix of letters as
                 appropriate, without punctuation, and each page having a unique number
                 of at least six digits, with no separator between the letters and
                 numbers). The Bates number must not obliterate, conceal, or interfere
                 with any information on the produced document.




                                              1
                                                                                               184
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   26-1 Entered  11/02/18
                                        Filed 10/03/17    08:17:32
                                                        Page  3 of 5 Page 185
                                                                     PageID   of 385
                                                                            172



          B.    Production Format from Electronic Format.

                 For documents that are produced directly from electronic format, the full
                 extracted text will be provided by a link in the main (.DAT) load file.

                 To the extent readily available at the time of retrieval, the following
                 extracted data and metadata fields shall to be provided in the Concordance
                 .DAT file:

                     •   FOR E-MAIL AND E-DOCS (REQUIRED)
                              o   PRODUCTION BEG NUM
                              o   PRODUCTION END NUM
                              o   PRODUCTION BEG ATTACH 1
                              o   CUSTODIAN 2
                              o   CONFIDENTIALITY DESIGNATION
                              o   MESSAGE FROM
                              o   MESSAGE TO
                              o   MESSAGE CC
                              o   MESSAGE BCC
                              o   MESSAGE SUBJECT
                              o   MESSAGE DATE/TIME SENT#
                              o MESSAGE DATE/TIME SENT OFFSET∆
                              o MESSAGE DATE/TIME RECEIVED#
                              o MESSAGE DATE/TIME RECEIVED OFFSET∆
                              o   MESSAGE ATTACHMENT COUNT
                              o   MESSAGE ATTACHMENT NAMES
                              o   MESSAGE HAS ATTACHMENTS
                              o   TIME ZONE OFFSET∞
                              o   FILE AUTHOR
                              o   FILE DATE CREATED#
                              o FILE DATE CREATED OFFSET∆
                              o FILE DATE MODIFIED#
                              o FILE DATE MODIFIED OFFSET∆
                              o FILE NAME


   1
     PRODUCTION BEG ATTACH should contain the PRODUCTION BEG NUM value of an attachment’s
   parent document. PRODUCTION BEG ATTACH for a parent document is equal to the PRODUCTION
   BEG NUM for the parent document.
   2
     If it has been captured.


                                              2
                                                                                              185
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   26-1 Entered  11/02/18
                                        Filed 10/03/17    08:17:32
                                                        Page  4 of 5 Page 186
                                                                     PageID   of 385
                                                                            173



                                 o   FILE SIZE
                                 o   FILE EXTENSION
                                 o   ORIGINAL FOLDER NAME 3
                                 o   PAGE COUNT
                                 o   MD5 HASH
                                 o   LINK TO NATIVE FILE 4
                                 o   LINK TO EXTRACTED TEXT 5
                                 o
                       •   FOR SCANNED HARDCOPY DOCUMENTS
                                 •   PRODUCTION BEG NUM
                                 • PRODUCTION END NUM
                                 o PAGE COUNT
                                 o LINK TO TEXT 6


                   These are the only metadata fields that the parties are required to collect
                   and produce, to the extent they are readily available at the time of
                   retrieval.

           C.      DeDuplication

                   Cross-Custodian DeDuplication 7 (also known as Horizontal Duplication)
                   will be applied to all data. Duplicate custodian name and a duplicate
                   custodian path will be provided to memorialize the location of all deduped
                   data.

           D.      Native Production

                   Where feasible, non-redacted Excel, Multi-Media                             and
                   PowerPoint files shall be produced in their native format.
           E.      Databases or Structured Data.

                   If a party is providing databases or structured data, the parties will confer
                   to discuss the appropriate delivery format.


   3
     Mailbox Path for E-Mails or Original Path for E-Docs
   4
     Only for data being produced natively; see Section C below
   5
     Extracted text will be provided at the document level – not the page level
   6
     Extracted text will be provided at the document level – not the page level
   7
     See The Sedona Conference Glossary: E-Discovery & Digital Information Management, p. 11 (2d ed.
   2010).


                                                  3
                                                                                                       186
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   26-1 Entered  11/02/18
                                        Filed 10/03/17    08:17:32
                                                        Page  5 of 5 Page 187
                                                                     PageID   of 385
                                                                            174



            F.        Social Media and Web Content.

                      Social media and other web content shall be produced as Group IV TIFF
                      image files (black-and-white) and JPEG image files (color) with
                      associated metadata load files. The parties will further confer regarding
                      the specific web pages and available metadata.
   Firmwide:149419709.1 090575.1002




                                                  4
                                                                                                  187
 Case4:18-cv-00893
Case  18-04171-elm Doc 1 Filed27
                   Document   11/02/18   Entered
                                 (Court only)    11/02/18
                                              Filed       08:17:32
                                                    10/03/17 Page 1 Page 188 of 385
                                                                    of 1 PageID  175
                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
                         MINUTES OF CIVIL PROCEEDINGS
  COURT OFFICIALS PRESENT
  JUDGE:          LEE YEAKEL                       DATE:           October 03, 2017
  COURT REPORTER: Arlinda Rodriguez                TIME            2:32 PM - 3:03 PM
                                                                   Total Time = 31 MINUTES
                                                                   Non-Evidentiary
  LAW CLERK:         Lisa Newman                   CSO             None
  DEPUTY CLERK:      Samantha Oakes

  CASE NUMBER:      AU:17-CV-00072-LY
  STYLE OF CASE:    JEFFREY LINES
                    v.
                    AMAZON.COM, INC., TENET CONCEPTS, LLC, JOHN DOE 1, JOHN DOE 2,
                    JOHN DOE 3, JOHN DOE 4, JOHN DOE 5
  ATTORNEYS FOR PLAINTIFF:            Jay D. Ellwanger and Holt Lackey



  ATTORNEY FOR DEFENDANTS:            Salvador Davila



  PROCEEDINGS: INITIAL   PRETRIAL CONFERENCE HELD IN CHAMBERS

   X    PARTIES ANNOUNCE READY
        NO APPEARANCE MADE BY
        PRO HAC MOTION GRANTED FOR
   X    STATEMENTS AND ARGUMENTS OF COUNSEL HEARD
   X    FINAL PRETRIAL CONFERENCE IN CHAMBERS SET FOR: March 29, 2019 at 10:00 AM
   X    JURY TRIAL SET IN THE MONTH OF:           April 2019
        WITNESSES SWORN
        EVIDENCE SUBMITTED ON BEHALF OF PLAINTIFF/DEFENDANT
        COURT EXHIBIT FILED
        MOTION GRANTED
        MOTION DENIED
        MOTION TAKEN UNDER ADVISEMENT
        SUPPLEMENTAL DOCUMENTS DUE IN 10 DAYS
   X    WRITTEN ORDER FORTHCOMING




                                                                                             188
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   28 Filed     11/02/18
                                            10/03/17     08:17:32
                                                      Page         Page 189
                                                            1 of 3 PageID 176of 385



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JEFFREY LINES, individually and on              §
behalf of all others similarly situated,        §
                                                §
               Plaintiffs,                      §
                                                §          Case No. 1:17-cv-00072-LY
vs.                                             §
                                                §
AMAZON.COM, INC.; TENET                         §
CONCEPTS, LLC; and JOHN DOES 1-5,               §
                                                §
               Defendants.                      §
                                                §
                                                §

            DEFENDANTS AMAZON.COM, INC. AND TENET CONCEPT, LLC’S
                  UNOPPOSED MOTION FOR ENTRY OF AGREED
                  CONFIDENTIALITY AND PROTECTIVE ORDER

       Defendants Tenet Concepts, LLC and Amazon.com, Inc. (“Defendants”) file this

Unopposed Motion for Entry of Agreed Confidentiality and Protective Order, and in support of

the motion, show as follows:

       1.      This case concerns allegations of violations of federal and state wage and hour

laws. In connection with the discovery process, certain documents to be produced are sensitive,

confidential or proprietary.   To preserve the confidentiality of those documents and their

contents, Defendants request that the Court enter a protective order to limit the disclosure and

dissemination of those documents and their contents.

       2.      The parties hereby stipulate and agree to the Western District form confidentiality

and protective order, attached hereto as Exhibit A.




DEFENDANTS’ UNOPPOSED MOTION FOR ENTRY OF AGREED
CONFIDENTIALITY AND PROTECTIVE ORDER – Page 1
                                                                                                     189
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   28 Filed     11/02/18
                                            10/03/17     08:17:32
                                                      Page         Page 190
                                                            2 of 3 PageID 177of 385



       For these reasons, Defendants request that the Court grant this motion, and that it enter

the proposed agreed Confidentiality and Protective Order or another suitable protective order to

preserve the confidentiality of documents produced in this action and their contents.



Dated: October 3, 2017                       Respectfully submitted,



                                             /s/ Salvador Davila
                                             Darren G. Gibson
                                             State Bar No. 24068846
                                             Salvador Davila
                                             State Bar No. 24065119

                                             LITTLER MENDELSON, PC
                                             100 Congress Avenue, Suite 1400
                                             Austin, Texas 78701
                                             (512) 982-7250 (Telephone)
                                             (512) 982-7248 (Facsimile)
                                             dgibson@littler.com
                                             sdavila@littler.com

                                             ATTORNEYS FOR DEFENDANT
                                             AMAZON.COM, INC.




DEFENDANTS’ UNOPPOSED MOTION FOR ENTRY OF AGREED
CONFIDENTIALITY AND PROTECTIVE ORDER – Page 2
                                                                                                   190
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   28 Filed     11/02/18
                                            10/03/17     08:17:32
                                                      Page         Page 191
                                                            3 of 3 PageID 178of 385



                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded via ECF with the court, on this the 3rd day of October, 2017, to the following
counsel:

Jay D. Ellwanger                               Holt Major Lackey
DiNovo Price Ellwanger & Hardy LLP             DiNovo Price Ellwanger & Hardy LLP
7000 North MoPac Expressway, Suite 350         7000 North MoPac Expressway, Suite 350
Austin, Texas 78731                            Austin, Texas 78731
512.539.2626 - telephone                       512.539.2626 - telephone
512.539.2627 – facsimile                       512.539.2627 – facsimile

ATTORNEYS FOR PLAINTIFFS                       ATTORNEYS FOR PLAINTIFFS

Robert J. Valli, Jr.
Sara Wyn Kane
James Vagnini
Valli Kane & Vagnini, LLP
600 Old Country Road, Suite 519
Garden City, New York 11530
(516) 203-7180 - telephone
(516) 706-0248 – facsimile

ATTORNEYS FOR PLAINTIFFS



                                           /s/ Salvador Davila
                                           Salvador Davila

Firmwide:150400343.1 090575.1002




DEFENDANTS’ UNOPPOSED MOTION FOR ENTRY OF AGREED
CONFIDENTIALITY AND PROTECTIVE ORDER – Page 3
                                                                                                191
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  28-1 Filed    11/02/18
                                             10/03/17    08:17:32
                                                       Page 1 of 10 Page 192179
                                                                     PageID  of 385




                    EXHIBIT A




                                                                                      192
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  28-1 Filed    11/02/18
                                             10/03/17    08:17:32
                                                       Page 2 of 10 Page 193180
                                                                     PageID  of 385


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

JEFFREY LINES                                           §
                                                        §
      Plaintiff                                         §
                                                        §
v.                                                      §      CIVIL ACTION NO. 1:17-CV-00072-LY
AMAZON.COM, INC.; TENET CONCEPTS,                       §
LLC; and JOHN DOES 1-5                                  §
       Defendant                                        §

                            CONFIDENTIALITY AND PROTECTIVE ORDER

        Before the court is the joint motion of the parties for the entry of a confidentiality and
 protective order (“Protective Order”). After careful consideration, it is hereby ORDERED as

 follows:

        1.        Classified Information

        “Classified Information” means any information of any type, kind, or character that is

 designated as “Confidential”, “For Counsel Only”, or “Attorneys Eyes Only” by any of the
 supplying or receiving persons, whether it be a document, information contained in a document,

 information revealed during a deposition, information revealed in an interrogatory answer, or

 otherwise.

        2.        Qualified Persons

        “Qualified Persons” means:

        a.        For Counsel or Attorneys Only information:
                  i.     retained counsel for the parties in this litigation and their respective staff;

                  ii.    actual or potential independent experts or consultants (and their
                         administrative or clerical staff) engaged in connection with this litigation
                         (which shall not include the current employees, officers, members, or
                         agents of parties or affiliates of parties) who, prior to any disclosure of
                         Classified Information to such person, have signed a document agreeing to
                         be bound by the terms of this Protective Order (such signed document to
                         be maintained by the attorney retaining such person) and have been

                                                  [1]

                                                                                                           193
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  28-1 Filed    11/02/18
                                             10/03/17    08:17:32
                                                       Page 3 of 10 Page 194181
                                                                     PageID  of 385


                      designated in writing by notice to all counsel;

               iii.   this court and its staff and any other tribunal or dispute resolution officer
                      duly appointed or assigned in connection with this litigation.

        b.     For Confidential information:
               i.     the persons identified in subparagraph 2(a);

               ii.    the party, if a natural person;

               iii.   if the party is an entity, such officers or employees of the party who are
                       actively involved in the prosecution or defense of this case who, prior to
                       any disclosure of Confidential information to such person, have been
                       designated in writing by notice to all counsel and have signed a document
                       agreeing to be bound by the terms of this Protective Order (such signed
                       document to be maintained by the attorney designating such person);

               iv.    litigation vendors, court reporters, and other litigation support personnel;

               v.     any person who was an author, addressee, or intended or authorized
                      recipient of the Confidential information and who agrees to keep the
                      information confidential, provided that such persons may see and use the
                      Confidential information but not retain a copy.
        c.     Such other person as this court may designate after notice and an opportunity to

be heard.
        3.     Designation Criteria

        a.     Nonclassified Information. Classified Information shall not include information

that either:
               i.     is in the public domain at the time of disclosure, as evidenced by a written
                      document;

               ii.    becomes part of the public domain through no fault of the recipient, as
                      evidenced by a written document;

               iii.   the receiving party can show by written document was in its rightful and
                      lawful possession at the time of disclosure; or

               iv.    lawfully comes into the recipient’s possession subsequent to the time of
                      disclosure from another source without restriction as to disclosure,
                      provided such third party has the right to make the disclosure to the
                      receiving party.

        b.     Classified Information. A party shall designate as Classified Information only

                                                [2]

                                                                                                      194
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  28-1 Filed    11/02/18
                                             10/03/17    08:17:32
                                                       Page 4 of 10 Page 195182
                                                                     PageID  of 385


such information that the party in good faith believes in fact is confidential. Information that is

generally available to the public, such as public filings, catalogues, advertising materials, and the
like, shall not be designated as Classified.

          Information and documents that may be designated as Classified Information include, but
are not limited to, trade secrets, confidential or proprietary financial information, operational

data, business plans, and competitive analyses, personnel files, personal information that is
protected by law, and other sensitive information that, if not restricted as set forth in this order,

may subject the producing or disclosing person to competitive or financial injury or potential

legal liability to third parties.

          Correspondence and other communications between the parties or with nonparties may

be designated as Classified Information if the communication was made with the understanding
or reasonable expectation that the information would not become generally available to the

public.

          c.       For Counsel or Attorneys Only.           The designation “For Counsel Only” or

“Attorneys Eyes Only” shall be reserved for information that is believed to be unknown to the
opposing party or parties, or any of the employees of a corporate party. For purposes of this

order, so-designated information includes, but is not limited to, product formula information,
design information, non-public financial information, pricing information, customer identification

data, and certain study methodologies.

          d.     Ultrasensitive Information. At this point, the parties do not anticipate the need for

higher levels of confidentiality as to ultrasensitive documents or information. However, in the

event that a court orders that ultrasensitive documents or information be produced, the parties
will negotiate and ask the court to enter an ultrasensitive information protocol in advance of

production to further protect such information.

          4.     Use of Classified Information

          All Classified Information provided by any party or nonparty in the course of this


                                                  [3]

                                                                                                         195
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  28-1 Filed    11/02/18
                                             10/03/17    08:17:32
                                                       Page 5 of 10 Page 196183
                                                                     PageID  of 385


litigation shall be used solely for the purpose of preparation, trial, and appeal of this litigation

and for no other purpose, and shall not be disclosed except in accordance with the terms hereof.
         5.       Marking of Documents

         Documents provided in this litigation may be designated by the producing person or by

any party as Classified Information by marking each page of the documents so designated with a
stamp indicating that the information is “Confidential”, “For Counsel Only”, or “Attorneys Eyes

Only”.        In lieu of marking the original of a document, if the original is not provided, the
designating party may mark the copies that are provided.           Originals shall be preserved for

inspection.
         6.       Disclosure at Depositions

         Information disclosed at (a) the deposition of a party or one of its present or former

officers, directors, employees, agents, c onsultants, representatives, or independent experts

retained by counsel for the purpose of this litigation, or (b) the deposition of a nonparty may be
designated by any party as Classified Information by indicating on the record at the deposition

that the testimony is “Confidential” or “For Counsel Only” and is subject to the provisions of this
Order.

         Any party also may designate information disclosed at a deposition as Classified
Information by notifying all parties in writing not later than 30 days of receipt of the transcript of

the specific pages and lines of the transcript that should be treated as Classified Information

thereafter. Each party shall attach a copy of each such written notice to the face of the transcript
and each copy thereof in that party’s possession, custody, or control. All deposition transcripts

shall be treated as For Counsel Only for a period of 30 days after initial receipt of the transcript.

         To the extent possible, the court reporter shall segregate into separate transcripts

information designated as Classified Information with blank, consecutively numbered pages
being provided in a nondesignated main transcript. The separate transcript containing Classified

Information shall have page numbers that correspond to the blank pages in the main transcript.

         Counsel for a party or a nonparty witness shall have the right to exclude from depositions
                                                 [4]

                                                                                                         196
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  28-1 Filed    11/02/18
                                             10/03/17    08:17:32
                                                       Page 6 of 10 Page 197184
                                                                     PageID  of 385


any person who is not authorized to receive Classified Information pursuant to this Protective

Order, but such right of exclusion shall be applicable only during periods of examination or
testimony during which Classified Information is being used or discussed.
        7.      Disclosure to Qualified Persons

        a.       To Whom. Classified Information shall not be disclosed or made available by the
receiving party to persons other than Qualified Persons except as necessary to comply with

applicable law or the valid order of a court of competent jurisdiction; provided, however, that in
the event of a disclosure compelled by law or court order, the receiving party will so notify the

producing party as promptly as practicable (if at all possible, prior to making such disclosure)

and shall seek a protective order or confidential treatment of such information.      Information
designated as For Counsel Only shall be restricted in circulation to Qualified Persons described

in subparagraph 2(a).

        b.          Retention of Copies During this Litigation.     Copies of For Counsel Only

information shall be maintained only in the offices of outside counsel for the receiving party and,
to the extent supplied to experts described in subparagraph 2(a)(ii), in the offices of those

experts. Any documents produced in this litigation, regardless of classification, that are provided
to Qualified Persons shall be maintained only at the office of such Qualified Person and only

necessary working copies of any such documents shall be made.          Copies of documents and

exhibits containing Classified Information may be prepared by independent copy services,
printers, or illustrators for the purpose of this litigation.

        c.     Each party’s outside counsel shall maintain a log of all copies of For Counsel Only
documents that are delivered to Qualified Persons.

        8.      Unintentional Disclosures

        Documents unintentionally produced without designation as Classified Information later
may be designated and shall be treated as Classified Information from the date written notice of

the designation is provided to the receiving party.

        If a receiving party learns of any unauthorized disclosure of Confidential information or

                                                   [5]

                                                                                                      197
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  28-1 Filed    11/02/18
                                             10/03/17    08:17:32
                                                       Page 7 of 10 Page 198185
                                                                     PageID  of 385


For Counsel Only information, the party shall immediately upon learning of such disclosure

inform the producing party of all pertinent facts relating to such disclosure and shall make all
reasonable efforts to prevent disclosure by each unauthorized person who received such

information.
       9.      Documents Produced for Inspection Prior to Designation

       In the event documents are produced for inspection prior to designation, the documents

shall be treated as For Counsel Only during inspection. At the time of copying for the receiving
parties, Classified Information shall be marked prominently “Confidential”, “For Counsel Only”,

or “Attorneys Eyes Only” by the producing party.
       10.     Consent to Disclosure and Use in Examination

       Nothing in this order shall prevent disclosure beyond the terms of this order if each party

designating the information as Classified Information consents to such disclosure or if the court,
after notice to all affected parties and nonparties, orders such disclosure. Nor shall anything in

this order prevent any counsel of record from utilizing Classified Information in the examination

or cross-examination of any person who is indicated on the document as being an author, source,
or recipient of the Classified Information, irrespective of which party produced such information.
       11.     Challenging the Designation

       a.      Classified Information. A party shall not be obligated to challenge the propriety

of a designation of Classified Information at the time such designation is made, and a failure to
do so shall not preclude a subsequent challenge to the designation. In the event that any party to
this litigation disagrees at any stage of these proceedings with the designation of any information

as Classified Information, the parties shall first try to resolve the dispute in good faith on an

informal basis, such as by production of redacted copies. If the dispute cannot be resolved, the
objecting party may invoke this Protective Order by objecting in writing to the party who

designated the document or information as Classified Information. The designating party shall

then have 14 days to move the court for an order preserving the designated status of the disputed
information. The disputed information shall remain Classified Information unless and until the


                                               [6]

                                                                                                      198
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  28-1 Filed    11/02/18
                                             10/03/17    08:17:32
                                                       Page 8 of 10 Page 199186
                                                                     PageID  of 385


court orders otherwise. Failure to move for an order shall constitute a termination of the status of

such item as Classified Information.

       b.       Qualified Persons. In the event that any party in good faith disagrees with the
designation of a person as a Qualified Person or the disclosure of particular Classified

Information to such person, the parties shall first try to resolve the dispute in good faith on an

informal basis. If the dispute cannot be resolved, the objecting party shall have 14 days from the
date of the designation or, in the event particular Classified Information is requested subsequent

to the designation of the Qualified Person, 14 days from service of the request to move the court
for an order denying the disposed person (a) status as a Qualified Person, or (b) access to
particular Classified Information. The objecting person shall have the burden of demonstrating

that disclosure to the disputed person would expose the objecting party to the risk of serious
harm. Upon the timely filing of such a motion, no disclosure of Classified Information shall be

made to the disputed person unless and until the court enters an order preserving the designation.
       12.     Manner of Use in Proceedings

       In the event a party wishes to use any Classified Information in affidavits, declarations,

briefs, memoranda of law, or other papers filed in this litigation, the party shall do one of the
following: (1) with the consent of the producing party, file only a redacted copy of the

information; (2) where appropriate (e.g., in connection with discovery and evidentiary motions)

provide the information solely for in camera review; or (3) file such information under seal with
the court consistent with the sealing requirements of the court.

       13.     Filing Under Seal

       The clerk of this court is directed to maintain under seal all documents, transcripts of

deposition testimony, answers to interrogatories, admissions, and other papers filed under seal in

this litigation that have been designated, in whole or in part, as Classified Information by any
party to this litigation consistent with the sealing requirements of the court.
       14.     Return of Documents

       Not later than 120 days after conclusion of this litigation and any appeal related to it, any

                                                 [7]

                                                                                                       199
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  28-1 Filed    11/02/18
                                             10/03/17    08:17:32
                                                       Page 9 of 10 Page 200187
                                                                     PageID  of 385


Classified Information, all reproductions of such information, and any notes, summaries, or

descriptions of such information in the possession of any of the persons specified in paragraph 2
(except subparagraph 2(a)(iii)) shall be returned to the producing party or destroyed, except as

this court may otherwise order or to the extent such information has been used as evidence at any
trial or hearing. Notwithstanding this obligation to return or destroy information, counsel may

retain attorney work product, including document indices, so long as that work product does not

duplicate verbatim substantial portions of the text of any Classified Information.
         15.    Ongoing Obligations

         Insofar as the provisions of this Protective Order, or any other protective orders entered

in this litigation, restrict the communication and use of the information protected by it, such
provisions shall continue to be binding after the conclusion of this litigation, except that (a) there

shall be no restriction on documents that are used as exhibits in open court unless such exhibits
were filed under seal, and (b) a party may seek the written permission of the producing party or

order of the court with respect to dissolution or modification of this, or any other, protective

order.
         16.    Advice to Clients

         This order shall not bar any attorney in the course of rendering advice to such attorney’s

client with respect to this litigation from conveying to any party client the attorney’s evaluation
in a general way of Classified Information produced or exchanged under the terms of this order;
provided, however, that in rendering such advice and otherwise communicating with the client,

the attorney shall not disclose the specific contents of any Classified Information produced by
another party if such disclosure would be contrary to the terms of this Protective Order.
         17.    Duty to Ensure Compliance

         Any party designating any person as a Qualified Person shall have the duty to reasonably
ensure that such person observes the terms of this Protective Order and shall be responsible upon

breach of such duty for the failure of such person to observe the terms of this Protective Order.




                                                [8]

                                                                                                         200
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  28-1 Filed     11/02/18
                                             10/03/17     08:17:32
                                                       Page  10 of 10 Page 201 188
                                                                       PageID  of 385


       18.     Waiver

       Pursuant to Federal Rule of Evidence 502, neither the attorney-client privilege nor work
product protection is waived by disclosure connected with this litigation.
       19.     Modification and Exceptions

       The parties may, by stipulation, provide for exceptions to this order and any party may
seek an order of this court modifying this Protective Order.
       It is SO ORDERED this                day of                           , 20       .




                                              UNITED STATES DISTRICT JUDGE




                                       Reset all fields   Print Form




                                                   [9]

                                                                                                  201
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   29 Filed     11/02/18
                                            10/03/17     08:17:32
                                                      Page         Page 202
                                                            1 of 4 PageID 189of 385
                                            .

                                            UNiTED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF TEXAS
                                                   AUSTI1 DIVISION

JEFPREY LINES, individually and on behalf §
of all others similar]y situated,

                                                                 1: 17-CV-0072

AMAZON.COM, INC.; TENET                                 §
CONCEPTS. LLC; and JOHN DOES 1-5,

                                                        §


                                                SCHEDULING ORDER

           Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court issues the following

  scheduling order.

           IllS ORDERED THAT:
           I. The parties shall file all amended or supplemental pleadings and shall join additional

  partesonorbeforethI2Ol7
           2. All parties asserting claims for relief shall file and serve on all other parties their

  designation ofpotential witnesses, testifying experts, and proposed exhibits, and shall serve on

  all other parties, but not file, the materials required by Federal Rule     of Civil Procedure
  26(a)(2)(B) on or before July             1   2018                 .   Parties resisting claims for relief

  shall file and serve on all other parties their designations of potential 'witnesses, testifying

  experts, and proposed exhibits, and shall serve on all other iarties, but not file, the materials

  required by Federal Rule of Civil Procedure 26(a)(2)(B) on or before August 17, 2018

  All designations of rebuttal experts shall be filed and served on all other parties not later than 14


  IN SCHEDIJLING ORDER   rcv.   O6IV2OI2)




                                                                                                               202
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   29 Filed     11/02/18
                                            10/03/17     08:17:32
                                                      Page         Page 203
                                                            2 of 4 PageID 190of 385
                                         .                                        .

    days of receipt of the report of the. opposing expert, and the materials required by Federal
                                                                                                 Rnle of

    Civil Procedure 26(a)(Z)(B) for such rebuttal experts) to the extent not already served, shall be

   served, but not filed, on all other parties not later than 14 days of receipt of the report of the

   opposing expert.

             3.1'he parties asserting claims for relieishall submit a written offer ofsettlement to
   opposing.parties on or before February 9,2018                            and each opposing party

   shall respond, in writing, on at before Februar' 23,2018                             .   All offers of
   settlement are to be private, not filed, and the Court is not to beadvised of the same. The parties

   are further ORDERED to retain the written offers of settlement and responses as the Court will

   use these in assessing attorney's fees and court costs at the conclusion of trial.

             4. A.report on alternative dispute resolution in compliance with Local Rule CV-88 shall

   be filed on or before March 9, 2018

             5. An objection to the reliability of an expert's proposed testimony under Federal Rule of

   Evidence 702 shall be made by motion, specifically stating the basis for the objection and

   identil\jing the objectionable testimony, not later than 14 days of receipt of the written report of

   the expert's proposed testimony or not later than 14 days of the expert's deposition,      ifa
   deposition is taken, whichever is later. The failure to strictly comply with. this paragraph will

   be deemed a waiver of any objection that could have been made pursuant to Federal Rule

   of Evidence 702.

             6. The parties shall complete discovery on or before              2018

   Counsel may, by agreement, continue discovery beyond the deadline, but there will be no


   LV SC4EDuUflQORD1flt(icv.O&12l2DI2)            2




                                                                                                            203
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   29 Filed     11/02/18
                                            10/03/17     08:17:32
                                                      Page         Page 204
                                                            3 of 4 PageID 191of 385
                                          .                                                .

    intervention by the Court except in extraordinaiy circumstances, and no trial setting will be

   vacated because of information obtained in post.-deadliuc discovery.

             7.. All dispositive motions shall be filed and served on all other parties on or before
    November 9 2018
                                                and shall be limited to 20 pages. Responses shall be tiled

       4M         on all other parties not later than 14 days of the service of the motion and shall be

   limited to 20 pages. Any repliesshafl be bled and served on all other parties not later than 14

   days of the service of the response and shall be limited to 10 pages, but the Court need not wait

   for the reply before ruling on the motion.

            The parties shall not complete the following paragraph 8. It will be completed by
   the Court at the initial pretrial conference to be scheduled by the Court.

            8. This case       is set for final pretrial conference, in chambers, on               day of

                                                    20/f'
   the month of                                               _.20          .   The final preia1 conference

   shall be attended by at least one of The attorneys who will conduct the trial for each        of the prties
   and by any unrepresented parties. The parties should consult Local Rule CV-16(e) regarding

   matters to be filed in advance of the final pretrial conference.

            SIGNED       thia1/day of                                                  ,   oI 7.




                                                        LEE      KEL
                                                               B STATES         ISTRICT JUDGE



  LV SCKEDUUNG ORDEP. (Icy. 06fl21i012)




                                                                                                                 204
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   29 Filed     11/02/18
                                            10/03/17     08:17:32
                                                      Page         Page 205
                                                            4 of 4 PageID 192of 385
                                            .                                                    .



   AGREED:




                  Matthew L. Berman, Esq.                                  Darren Glenn Gibson




                             S!gnature                                               Signature

      ATTORNEY FOR PLAiNTIFFS                                        ATTORNEY FOR DEFENDANTS
                                                                        Darren Glenn Gibson, Bsq.
         Matthew L. Berman, Esq.                                       LITTLER MENDELSON PC
      VALLI KANE & VAGNINI, LLP                                        100 Congress Ave., Suite 1400
      600 Old Country Road, Suite 501                                      Austin, Texas 78701
       Garden City, New York 11530
                                                                            Salvador Davila, Esq.
           Jay D. Eliwanger, Esq.                                        LI1TLER MENDELSON PC
    DINOVO PRICE ELLWANGER LLP                                          100 Congress Ave., Suite 1400
  7000 North MoPac Expressway, Suite 350                                    Austin, Texas 78701
            Austin, Texas 78731




  PIa,u   c'zll   Jazile   Ny Jones   tyou have qucstlons (512) fl6.5896 Ext. 8709




  L.YSCflEDUUHCORDER (rcv.O$112I2OZ)




                                                                                                        205
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   30 Filed     11/02/18
                                            10/06/17     08:17:32
                                                      Page         Page 206
                                                            1 of 9 PageID 193of 385
                            S                                             .
                                                                                          ri
                         IN THE UNITED STATES DISTRJ COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION                                2UFI   DCI -6   PM 3 50


JEFFREYL1NES                                             §
                                                         §
      Plaintiff                                          §
                                                         §
v.                                                       §     CIVIL ACTION NO. 1:17-CV-00072-LY
AMAZON.COM, INC.; TENET CONCEPTS,                        §
LLC; and JOHN DOES 1-5                                   §
       Defendant                                         §


                            CONFIDENTIALITY AND PROTECTIVE ORDER

        Before the court is the joint motion of the parties for the entry of a confidentiality and

 protective order ("Protective Order"). After careful consideration, it is hereby ORDERED as
 follows:

        1.        Classified Information

        "Classified Information" means any information of any type, kind, or character that is
 designated as "Confidential", "For Counsel Only", or "Attorneys Eyes Only" by any of the
 supplying or receiving persons, whether it be a document, information contained in a document,

 information revealed during a deposition, information revealed in an interrogatory answer, or

 otherwise.

        2.        Qualified Persons

        "Qualified Persons" means:

        a.        For Counsel or Attorneys Only information:
                  i.     retained counsel for the parties in this litigation and their respective staff;

                  ii.    actual or potential independent experts or consultants (and their
                         administrative or clerical staff) engaged in connection with this litigation
                         (which shall not include the current employees, officers, members, or
                         agents of parties or affiliates of parties) who, prior to any disclosure of
                         Classified Information to such person, have signed a document agreeing to
                         be bound by the terms of this Protective Order (such signed document to
                         be maintained by the attorney retaining such person) and have been

                                                   [1]

                                                                                                             206
     CaseCase
         18-04171-elm  Doc 1 Filed
              4:18-cv-00893        11/02/18
                             Document       Entered
                                        30 Filed     11/02/18
                                                 10/06/17     08:17:32
                                                           Page         Page 207
                                                                 2 of 9 PageID 194of 385
CaseNo:1:17cv72                 I                                             I                   Filed: 10/03/17
                                                                                                           Doc. #28


                            designated in writing by notice to all counsel;

                     iii.   this court and its staff and any other tribunal or dispute resolution officer
                            duly appointed or assigned in connection with this litigation.

                     For Confidential information:
                            the persons identified in subparagraph 2(a);

                     ii.    the party, if a natural person;

                     iii.   if the party is an entity, such officers or employees of the party who are
                             actively involved in the prosecution or defense of this case who, prior to
                             any disclosure of Confidential information to such person, have been
                            designated in writing by notice to all counsel and have signed a document
                            agreeing to be bound by the terms of this Protective Order (such signed
                            document to be maintained by the attorney designating such person);

                     iv.    litigation vendors, court reporters, and other litigation support personnel;

                     v.     any person who was an author, addressee, or intended or authorized
                            recipient of the Confidential information and who agrees to keep the
                            information confidential, provided that such persons may see and use the
                            Confidential information but not retain a copy.

              C.     Such other person as this court may designate after notice and an opportunity to

      be heard.

              3.     Designation Criteria

              a.     Nonclassfled Information. Classified Information shall not include information
      that either:
                            is in the public domain at the time   of disclosure, as evidenced by a written
                            document;

                     ii.    becomes part of the public domain through no fault of the recipient, as
                            evidenced by a written document;

                     iii.   the receiving party can show by written document was in its rightful and
                            lawful possession at the time of disclosure; or

                     iv.    lawfully comes into the recipient's possession subsequent to the time of
                            disclosure from another source without restriction as to disclosure,
                            provided such third party has the right to make the disclosure to the
                            receiving party.

              1!     Classified Information. A party shall designate as Classified Information only

                                                      [2]

                                                                                                               207
     CaseCase
         18-04171-elm  Doc 1 Filed
              4:18-cv-00893        11/02/18
                             Document       Entered
                                        30 Filed     11/02/18
                                                 10/06/17     08:17:32
                                                           Page         Page 208
                                                                 3 of 9 PageID 195of 385
CaseNo:1:17cv72                                                                                     Filed: 10/03/17
                                                                                                           Doc. #28

      such information that the party in good faith believes in fact is confidential. Information that is

      generally available to the public, such as public filings, catalogues, advertising materials, and the

      like, shall not be designated as Classified.

                Information and documents that may be designated as Classified Information include, but

      are not limited to, trade secrets, confidential or proprietary financial information, operational

      data, business plans, and competitive analyses, personnel files, personal information that is

      protected by law, and other sensitive information that, if not restricted as set forth in this order,

      may subject the producing or disclosing person to competitive or financial injury or potential

      legal liability to third parties.

                Correspondence and other communications between the parties or with nonparties may

      be designated as Classified Information if the communication was made with the understanding

      or reasonable expectation that the information would not become generally available to the

      public.

                c.       For Counsel or Attorneys Only.           The designation "For Counsel Only" or

      "Attorneys Eyes Only" shall be reserved for information that is believed to be unknown to the

      opposing party or parties, or any of the employees of a corporate party. For purposes of this

      order, so-designated information includes, but is not limited to, product formula information,

      design information, non-public financial information, pricing information, customer identification

      data, and certain study methodologies.

                d.     Ultrasensitive Information. At this point, the parties do not anticipate the need for

      higher levels of confidentiality as to ultrasensitive documents or information. However, in the

      event that a court orders that ultrasensitive documents or information be produced, the parties

      will negotiate and ask the court to enter an ultrasensitive information protocol in advance of

      production to further protect such information.

                4.     Use of Classified Information

                All Classified Information provided by any party or nonparty in the course of this


                                                        [3]

                                                                                                               208
      CaseCase
          18-04171-elm  Doc 1 Filed
               4:18-cv-00893        11/02/18
                              Document       Entered
                                         30 Filed     11/02/18
                                                  10/06/17     08:17:32
                                                            Page         Page 209
                                                                  4 of 9 PageID 196of 385
Case No: 1:17cv72                                                                                     Filed: 10/03/17
                                                                                                               Doc. #28

       litigation shall be used solely for the purpose of preparation, trial, and appeal of this litigation

       and for no other purpose, and shall not be disclosed except in accordance with the terms hereof.
                5.        Marking of Documents

                Documents provided in this litigation may be designated by the producing person or by

       any party as Classified Information by marking each page of the documents so designated with a

       stamp indicating that the information is "Confidential", "For Counsel Only", or "Attorneys Eyes

       Only".        In lieu of marking the original of a document, if the original is not provided, the

       designating party may mark the copies that are provided.            Originals shall be preserved for
       inspection.
                6.        Disclosure at Depositions

                Information disclosed at (a) the deposition of a party or one of its present or former

       officers, directors, employees, agents, consultants, representatives, or independent experts

       retained by counsel for the purpose of this litigation, or (b) the deposition of a nonparty may be

       designated by any party as Classified Information by indicating on the record at the deposition

       that the testimony is "Confidential" or "For Counsel Only" and is subject to the provisions of this

       Order.

                Any party also may designate information disclosed at a deposition as Classified

       Information by notifying all parties in writing not later than 30 days of receipt of the transcript of

       the specific pages and lines of the transcript that should be treated as Classified Information

       thereafter. Each party shall attach a copy of each such written notice to the face of the transcript

       and each copy thereof in that party's possession, custody, or control. All deposition transcripts

       shall be treated as For Counsel Only for a period of 30 days after initial receipt of the transcript.

                To the extent possible, the court reporter shall segregate into separate transcripts

       information designated as Classified Information with blank, consecutively numbered pages

       being provided in a nondesignated main transcript. The separate transcript containing Classified

       Information shall have page numbers that correspond to the blank pages in the main transcript.

                Counsel for a party or a nonparty witness shall have the right to exclude from depositions
                                                        [4]

                                                                                                                   209
      CaseCase
          18-04171-elm  Doc 1 Filed
               4:18-cv-00893        11/02/18
                              Document       Entered
                                         30 Filed     11/02/18
                                                  10/06/17     08:17:32
                                                            Page         Page 210
                                                                  5 of 9 PageID 197of 385
Case No: 1:17cv72                                                                                FUed: 10/03/17
                                                                                                      Doc. #28

       any person who is not authorized to receive Classified Information pursuant to this Protective

       Order, but such right of exclusion shall be applicable only during periods of examination or

       testimony during which Classified Information is being used or discussed.
               7.      Disclosure to Qualified Persons

               a.       To Whom. Classified Information shall not be disclosed or made available by the

       receiving party to persons other than Qualified Persons except as necessary to comply with

       applicable law or the valid order of a court of competent jurisdiction; provided, however, that in

       the event of a disclosure compelled by law or court order, the receiving party will so notify the

       producing party as promptly as practicable (if at all possible, prior to making such disclosure)
       and shall seek a protective order or confidential treatment of such information.       Information

       designated as For Counsel Only shall be restricted in circulation to Qualified Persons described

       in subparagraph 2(a).

               b.          Retention of Copies During this Litigation.     Copies of For Counsel Only

       information shall be maintained only in the offices of outside counsel for the receiving party and,

       to the extent supplied to experts described in subparagraph 2(a)(ii), in the offices of those

       experts. Any documents produced in this litigation, regardless of classification, that are provided

       to Qualified Persons shall be maintained only at the office of such Qualified Person and only

       necessary working copies of any such documents shall be made.           Copies of documents and

       exhibits containing Classified Information may be prepared by independent copy services,

       printers, or illustrators for the purpose of this litigation.

               c.     Each party's outside counsel shall maintain a log of all copies of For Counsel Only

       documents that are delivered to Qualified Persons.

               8.      Unintentional Disclosures

               Documents unintentionally produced without designation as Classified Information later

       may be designated and shall be treated as Classified Information from the date written notice of

       the designation is provided to the receiving party.

               If a receiving party learns of any unauthorized disclosure of Confidential information or

                                                           [5]

                                                                                                             210
      CaseCase
          18-04171-elm  Doc 1 Filed
               4:18-cv-00893        11/02/18
                              Document       Entered
                                         30 Filed     11/02/18
                                                  10/06/17     08:17:32
                                                            Page         Page 211
                                                                  6 of 9 PageID 198of 385
Case No: 1:17cv72                                                                                 Filed: 10/03/17
                                                                                                         Doc. #28

       For Counsel Only information, the party shall immediately upon learning of such disclosure

       inform the producing party of all pertinent facts relating to such disclosure and shall make all

       reasonable efforts to prevent disclosure by each unauthorized person who received such

       information.
              9.      Documents Produced for Inspection Prior to Designation

              In the event documents are produced for inspection prior to designation, the documents

       shall be treated as For Counsel Only during inspection. At the time of copying for the receiving

       parties, Classified Information shall be marked prominently "Confidential", "For Counsel Only",

       or "Attorneys Eyes Only" by the producing party.
              10.     Consent to Disclosure and Use in Examination

              Nothing in this order shall prevent disclosure beyond the terms of this order if each party

       designating the information as Classified Information consents to such disclosure or if the court,

       after notice to all affected parties and nonparties, orders such disclosure. Nor shall anything in

       this order prevent any counsel of record from utilizing Classified Information in the examination

       or cross-examination of any person who is indicated on the document as being an author, source,

       or recipient of the Classified Information, irrespective of which party produced such information.
              11.     Challenging the Designation

              a.      ClassfIed Information.   A party shall not be obligated to challenge the propriety

       of a designation of Classified Information at the time such designation   is made, and a failure to

       do so shall not preclude a subsequent challenge to the designation. In the event that any party to

       this litigation disagrees at any stage of these proceedings with the designation of any information

       as Classified Information, the parties shall first try to resolve the dispute in good faith on an

       informal basis, such as by production of redacted copies. If the dispute cannot be resolved, the

       objecting party may invoke this Protective Order by objecting in writing to the party who
       designated the document or information as Classified Information. The designating party shall

       then have 14 days to move the court for an order preserving the designated status of the disputed

       information. The disputed information shall remain Classified Information unless and until the


                                                      [6]

                                                                                                             211
      CaseCase
          18-04171-elm  Doc 1 Filed
               4:18-cv-00893        11/02/18
                              Document       Entered
                                         30 Filed     11/02/18
                                                  10/06/17     08:17:32
                                                            Page         Page 212
                                                                  7 of 9 PageID 199of 385
Case No: 1:17cv72                 S                                            S                   Filed: 10/03/17
                                                                                                            Doc. #28

       court orders otherwise. Failure to move for an order shall constitute a termination of the status of
       such item as Classified Information.

              b.       Qualfled Persons. In the event that any party in good faith disagrees with the
       designation of a person as a Qualified Person or the disclosure of particular Classified

       Information to such person, the parties shall first try to resolve the dispute in good faith on an

       informal basis. If the dispute cannot be resolved, the objecting party shall have 14 days from the

       date of the designation or, in the event particular Classified Information is requested subsequent

       to the designation of the Qualified Person, 14 days from service of the request to move the court

       for an order denying the disposed person (a) status as a Qualified Person, or (b) access to

       particular Classified Information. The objecting person shall have the burden of demonstrating

       that disclosure to the disputed person would expose the objecting party to the risk of serious
       harm. Upon the timely filing of such a motion, no disclosure of Classified Information shall be

       made to the disputed person unless and until the court enters an order preserving the designation.
               12.    Manner of Use in Proceedings

              In the event a party wishes to use any Classified Information in affidavits, declarations,

       briefs, memoranda of law, or other papers filed in this litigation, the party shall do one of the

       following: (1) with the consent of the producing party, file only a redacted copy of the

       information; (2) where appropriate (e.g., in connection with discovery and evidentiary motions)

       provide the information solely for in camera review; or (3) file such information under seal with

       the court consistent with the sealing requirements of the court.

               13.    Filing Under Seal

              The clerk of this court is directed to maintain under seal all documents, transcripts of

       deposition testimony, answers to interrogatories, admissions, and other papers filed under seal in

       this litigation that have been designated, in whole or in part, as Classified Information by any

       party to this litigation consistent with the sealing requirements of the court.
               14.    Return of Documents

              Not later than 120 days after conclusion of this litigation and any appeal related to it, any

                                                        [7]

                                                                                                                212
      CaseCase
          18-04171-elm  Doc 1 Filed
               4:18-cv-00893        11/02/18
                              Document       Entered
                                         30 Filed     11/02/18
                                                  10/06/17     08:17:32
                                                            Page         Page 213
                                                                  8 of 9 PageID 200of 385
Case No: 1:17cv72                 S                                            S                    Filed: 10/03/17
                                                                                                            Doc. #28

       Classified Information, all reproductions of such information, and any notes, summaries, or

       descriptions of such information in the possession of any of the persons specified in paragraph 2
       (except subparagraph 2(a)(iii)) shall be returned to the producing party or destroyed, except as

       this court may otherwise order or to the extent such information has been used as evidence at any

       trial or hearing. Notwithstanding this obligation to return or destroy information, counsel may

       retain attorney work product, including document indices, so long as that work product does not

       duplicate verbatim substantial portions of the text of any Classified Information.
                15.    Ongoing Obligations

                Insofar as the provisions of this Protective Order, or any other protective orders entered
       in this litigation, restrict the communication and use of the information protected by it, such

       provisions shall continue to be binding after the conclusion of this litigation, except that (a) there

       shall be no restriction on documents that are used as exhibits in open court unless such exhibits

       were filed under seal, and (b) a party may seek the written permission of the producing party or

       order of the court with respect to dissolution or modification of this, or any other, protective

       order.
                16.    Advice to Clients

                This order shall not bar any attorney in the course of rendering advice to such attorney's

       client with respect to this litigation from conveying to any party client the attorney's evaluation

       in a general way   of Classified Information produced or exchanged under the terms of this order;
       provided, however, that in rendering such advice and otherwise communicating with the client,

       the attorney shall not disclose the specific contents of any Classified Information produced by

       another party if such disclosure would be contrary to the terms of this Protective Order.
                17.    Duly to Ensure Compliance

                Any party designating any person as a Qualified Person shall have the duty to reasonably

       ensure that such person observes the terms of this Protective Order and shall be responsible upon

       breach of such duty for the failure of such person to observe the terms of this Protective Order.




                                                       [8]

                                                                                                                213
     CaseCase
         18-04171-elm  Doc 1 Filed
              4:18-cv-00893        11/02/18
                             Document       Entered
                                        30 Filed     11/02/18
                                                 10/06/17     08:17:32
                                                           Page         Page 214
                                                                 9 of 9 PageID 201of 385
CaseNo:1:17cv72                                                                                    Filed: 10/03/17
                                                                                                         Doc. #28

             18.     Waiver

             Pursuant to Federal Rule of Evidence 502, neither the attorney-client privilege nor work

      product protection is waived by disclosure connected with this litigation.
             19.     Modification and Exceptions

             The parties may, by stipulation, provide for exceptions to this order and any party may

      seek an order of this court modifying this Protective Order.
             It is SO ORDERED this               day of                                   ,    201(7


                                                                                         /.'
                                                                             /     -
                                                                       /


                                                  UNIT       STATES        ISTRI       JU GE




                                                     [9]

                                                                                                              214
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   31 Filed     11/02/18
                                            10/19/17     08:17:32
                                                      Page         Page 215
                                                            1 of 4 PageID 202of 385



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
 JEFFREY LINES, individually and on behalf of
 all others similarly situated,

-vs-                                                        Case No.:     1:17-cv-00072

 AMAZON.COM, INC.; TENET CONCEPTS,
 LLC; and JOHN DOES 1-5,




                         MOTION FOR ADMISSION PRO HAC VICE


727+(+2125$%/(-8'*(2)6$,'&2857

                                Monica Hincken
       &RPHV QRZ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB DSSOLFDQW KHUHLQ DQG

PRYHVWKLV&RXUWWRJUDQWDGPLVVLRQWRWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH:HVWHUQ'LVWULFWRI

                                           all Plaintiffs
7H[DVSURKDFYLFHWRUHSUHVHQWBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBLQWKLVFDVHDQGZRXOG

UHVSHFWIXOO\VKRZWKH&RXUWDVIROORZV

     $SSOLFDQWLVDQDWWRUQH\DQGDPHPEHURIWKHODZILUP RUSUDFWLFHVXQGHUWKHQDPHRI

                               Valli Kane & Vagnini, LLP
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

       ZLWKRIILFHVDW

               0DLOLQJDGGUHVV         600 Old Country Road, Suite 519
                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

               &LW\6WDWH=LS&RGH          Garden City, New York 11530
                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

               7HOHSKRQH               (516) 203-7180
                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

               )DFVLPLOH               (516) 706-0248
                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




                                                                                                       215
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   31 Filed     11/02/18
                                            10/19/17     08:17:32
                                                      Page         Page 216
                                                            2 of 4 PageID 203of 385



                 06/26/2015
      6LQFHBBBBBBBBBBBBBBBBBBBBBBB$SSOLFDQWKDVEHHQDQGSUHVHQWO\LVDPHPEHURIDQGLQ

                                                                     New York
      JRRG VWDQGLQJ ZLWK WKH %DU RI WKH 6WDWH RI BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                5351804
      $SSOLFDQW¶VEDUOLFHQVHQXPEHULVBBBBBBBBBBBBBBBBBBBBBBB

    $SSOLFDQWKDVEHHQDGPLWWHGWRSUDFWLFHEHIRUHWKHIROORZLQJFRXUWV

      &RXUW                                              $GPLVVLRQGDWH

      Southern District of New York
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                       08/10/2009
                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

      Eastern District of New York
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                       10/19/2005
                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

      District of New Mexico
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                       July 2016
                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

    $SSOLFDQWLVSUHVHQWO\DPHPEHULQJRRGVWDQGLQJRIWKHEDUVRIWKHFRXUWVOLVWHGDERYH

      H[FHSWDVSURYLGHGEHORZ OLVWDQ\FRXUWQDPHGLQWKHSUHFHGLQJSDUDJUDSKEHIRUHZKLFK

      $SSOLFDQWLVQRORQJHUDGPLWWHGWRSUDFWLFH 

      N/A
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

    $SSOLFDQW KDV QHYHU EHHQ VXEMHFW WR JULHYDQFH SURFHHGLQJV RU LQYROXQWDU\ UHPRYDO

      SURFHHGLQJVZKLOHDPHPEHURIWKHEDURIDQ\VWDWHRUIHGHUDOFRXUWH[FHSWDVSURYLGHG

      EHORZ

      N/A
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

    $SSOLFDQWKDVQRWEHHQFKDUJHGDUUHVWHGRUFRQYLFWHGRIDFULPLQDORIIHQVHRURIIHQVHV

      H[FHSWDVSURYLGHGEHORZ RPLWPLQRUWUDIILFRIIHQVHV 

      N/A
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


                                             



                                                                                                   216
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   31 Filed     11/02/18
                                            10/19/17     08:17:32
                                                      Page         Page 217
                                                            3 of 4 PageID 204of 385



    $SSOLFDQWKDVUHDGDQGLVIDPLOLDUZLWKWKH/RFDO5XOHVRIWKH:HVWHUQ'LVWULFWRI7H[DVDQG

      ZLOOFRPSO\ZLWKWKHVWDQGDUGVRISUDFWLFHVHWRXWWKHUHLQ

    6HOHFWRQH

      G      $SSOLFDQW KDV RQ ILOH DQ DSSOLFDWLRQ IRU DGPLVVLRQ WR SUDFWLFHEHIRUH WKH 8QLWHG

             6WDWHV'LVWULFW&RXUWIRUWKH:HVWHUQ'LVWULFWRI7H[DV

      G
      ✔      $SSOLFDQWKDVFRFRXQVHOLQWKLVFDVHZKRLVDGPLWWHGWRSUDFWLFHEHIRUHWKH8QLWHG

             6WDWHV'LVWULFW&RXUWIRUWKH:HVWHUQ'LVWULFWRI7H[DV

             &RFRXQVHO              Jay D. Ellwanger
                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             0DLOLQJDGGUHVV         7000 North MoPac Expressway, Suite 350
                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             &LW\6WDWH=LS&RGH           Austin, Texas 78731
                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             7HOHSKRQH               (512) 539-2626
                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

    6KRXOG WKH &RXUW JUDQW DSSOLFDQW¶V PRWLRQ $SSOLFDQWVKDOOWHQGHU WKH DPRXQW RI 

      SURKDFYLFHIHH LQ FRPSOLDQFH ZLWK /RFDO &RXUW 5XOH $7 I  >FKHFNV PDGH SD\DEOH

      WRClerk, U.S. District Court@

   6KRXOGWKH&RXUWJUDQWDSSOLFDQW VPRWLRQ$SSOLFDQWVKDOOUHJLVWHUDVDILOLQJXVHUZLWKLQ

      GD\VRIWKLVRUGHUSXUVXDQWWR$GPLQLVWUDWLYH3ROLFLHVDQG3URFHGXUHVIRU(OHFWURQLF)LOLQJ

      LQ&LYLODQG&ULPLQDO&DVHVLQWKH:HVWHUQ'LVWULFWRI7H[DV




                                               



                                                                                                           217
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   31 Filed     11/02/18
                                            10/19/17     08:17:32
                                                      Page         Page 218
                                                            4 of 4 PageID 205of 385



:KHUHIRUH$SSOLFDQWSUD\VWKDWWKLV&RXUWHQWHUDQRUGHUSHUPLWWLQJWKHDGPLVVLRQRI

             Monica Hincken
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBWRWKH:HVWHUQ'LVWULFWRI7H[DVSURKDFYLFH

IRUWKLVFDVHRQO\

                                             5HVSHFWIXOO\VXEPLWWHG


                                                             Monica Hincken
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             >SULQWHGQDPHRI$SSOLFDQW@



                                             >VLJQDWXUHRI$SSOLFDQW@



                                 &(57,),&$7(2)6(59,&(

       ,KHUHE\FHUWLI\WKDW,KDYHVHUYHGDWUXHDQGFRUUHFWFRS\RIWKLVPRWLRQXSRQHDFK
DWWRUQH\RIUHFRUGDQGWKHRULJLQDOXSRQWKH&OHUNRI&RXUWRQWKLVWKHBBBBBBGD\RI
                                                                           9
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            October                   2017


                                                              Monica Hincken
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             >SULQWHGQDPHRI$SSOLFDQW@



                                             >VLJQDWXUHRI$SSOLFDQW@




                                               



                                                                                              218
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   31-1 Entered  11/02/18
                                        Filed 10/19/17    08:17:32
                                                        Page  1 of 1 Page 219
                                                                     PageID   of 385
                                                                            206


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
JEFFREY LINES, individually and on behalf of
all others similarly situated,
-vs-                                                           Case No. 1:17-cv-00072
AMAZON.COM, INC.; TENET CONCEPTS,
LLC; and JOHN DOES 1-5,


                                             ORDER


       %(,75(0(0%(5('RQWKLVWKHBBBBBBBBGD\RIBBBBBBBBBBBBBBBBBBBBWKHUH

ZDV SUHVHQWHG WR WKH &RXUW WKH 0RWLRQ IRU $GPLVVLRQ 3UR +DF 9LFH ILOHG E\

      Monica Hincken
BBBBBBBBBBBBBBBBBBBBBBBBBBB                                   all Plaintiffs
                             ³$SSOLFDQW´ FRXQVHOIRUBBBBBBBBBBBBBBBBBBBBBBBBBBDQG

WKH&RXUWKDYLQJUHYLHZHGWKHPRWLRQHQWHUVWKHIROORZLQJRUGHU

       ,7 ,6 25'(5(' WKDW WKH 0RWLRQ IRU $GPLVVLRQ3UR+DF9LFHLV*5$17(' DQG $SSOLFDQW

                                 all Plaintiffs
PD\DSSHDURQEHKDOIRIBBBBBBBBBBBBBBBBBBBBBBBBBBBBBLQWKHDERYHFDVH

       ,7,6)857+(525'(5('WKDW$SSOLFDQWLI$SSOLFDQWKDVQRWDOUHDG\GRQHVRVKDOO

LQ FRPSOLDQFH ZLWK /RFDO &RXUW 5XOH $7 I   LPPHGLDWHO\ WHQGHU WKH DPRXQW RI 

PDGHSD\DEOHWR Clerk, U.S. District Court

       ,7,6)857+(525'(5('WKDW$SSOLFDQWSXUVXDQWWRWKH$GPLQLVWUDWLYH3ROLFLHVDQG

3URFHGXUHVIRU(OHFWURQLF)LOLQJLQ&LYLODQG&ULPLQDOFDVHVLQWKH:HVWHUQ'LVWULFWRI7H[DVVKDOO

UHJLVWHUDVDILOLQJXVHUZLWKLQGD\VRIWKHGDWHRIWKLV2UGHU

       ,7 ,6 ),1$//< 25'(5(' WKDW $SSOLFDQW¶V3UR+DF9LFHVWDWXV VKDOO QRW EHFRPH HIIHFWLYH

XQWLO$SSOLFDQWKDVFRPSOLHGZLWKDOOSURYLVLRQVRIWKLV2UGHU

       6,*1('WKLVWKHBBBBBBBBGD\RIBBBBBBBBBBBBBBBBBBBBBBBBB


                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               81,7('67$7(6',675,&7-8'*(
                                               81,7(' 67$7(6 ',675,&7 -8'*(


                                                                                                       219
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   32 Filed     11/02/18
                                            10/24/17     08:17:32
                                                      Page         Page 220
                                                            1 of 1 PageID 207of 385
                            .                                                 S
                                                                                                    i




                        IN THE UNITED STATES DISTRICT COURT                                   L


                         FOR THE WESTERN DISTRICT OF TEXAS
                                                                                                                           35
                                   AUSTIN DIVISION          ZU1 OCT                                     21#     'M     :



JEFFREY LINES, individually and on behalf of
all others similarly situated,
 -vs-                                                           Case No.
AMAZON.COM, INC.; TENET CONCEPTS,
LLC; and JOHN DOES 1-5,


                                               ORDER

        BE iT REMEMBERED on this            thed           day of                                   2Ot7         there

 was presented      to the Court the        Motion for Admission Pro                    Hac       Vice        filed by

         Monica Hincken              ("Applicant"), counsel for                    all Plaintiffs                    and

 the Court, having reviewed the motion, enters the following order:

         IT IS ORDERED that the Motion for Admission Pro Hac           Vice   is   GRANTED, and Applicant

 may appear on behalf of               all Plaintiffs             in the above case.

         IT IS FURTHER ORDERED that Applicant, if Applicant has not already done so, shall,

 in compliance with Local Court Rule       AT-l(f)(l), immediately tender the amount of $100.00,

 made payable to: Clerk, U.S. District Court.

        IT IS FURTHER ORDERED that Applicant, pursuant to the Administrative Policies and

 Procedures for Electronic Filing in Civil and Criminal cases in the Western District of Texas, shall

 register as a filing iser within 10 days of the date of this Order.

         IT IS FINALLY ORDERED that Applicant's Pro Hac Vice status shall not become effective

 until Applicant has complied with all provisions of this Order.

         SIGNED this the              day of                                   20 /     r




                                                                                                                                220
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   33 Filed     11/02/18
                                            01/25/18     08:17:32
                                                      Page         Page 221
                                                            1 of 3 PageID 208of 385



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JEFFREY LINES, individually and on               §
behalf of all others similarly situated,         §
                                                 §
               Plaintiffs,                       §
                                                             Case No. 1:17-cv-00072-LY
                                                 §
vs.                                              §
                                                 §
AMAZON.COM, INC.; TENET
                                                 §
CONCEPTS, LLC; and JOHN DOES 1-5,
                                                 §
                                                 §
               Defendants.
                                                 §


      DEFENDANT TENET CONCEPTS, LLC’S SUGGESTION OF BANKRUPTCY


       COMES NOW Defendant Tenet Concepts LLC (“Defendant” or “Tenet” or “Debtor”)

and files this Suggestion of Bankruptcy, and in support of same would respectfully show the

Court as follows:

       1.      Please take notice that on January 25, 2018, Defendant Tenet filed a voluntary

petition for bankruptcy relief under Chapter 11 of Title 11 of the United States Code

(“Bankruptcy Code”) in the United States Bankruptcy Court for the Northern District of Texas,

Fort Worth Division, Case Number 18-40270-rfn11 (“Bankruptcy Case”). A copy of the

voluntary petition is attached hereto as Attachment A.

       2.      Please take further notice that pursuant to § 362(a) of the Bankruptcy Code, the

filing of Tenet’s bankruptcy petition operates as a stay, applicable to all entities, of, among other

things: (a) the commencement or continuation of all judicial, administrative, or other actions or

proceedings against the Debtor that was or could have been commenced before the




DEFENDANT’S SUGGESTION OF BANKRUPTCY                                                          PAGE 1
                                                                                                        221
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   33 Filed     11/02/18
                                            01/25/18     08:17:32
                                                      Page         Page 222
                                                            2 of 3 PageID 209of 385



commencement of the case under this title, or to recover any claims against the Debtor that arose

before the commencement of the Debtor’s case; (b) the enforcement, against the Debtor or

against any property of the Debtor’s bankruptcy estate, of a judgment obtained before the

commencement of the Debtor’s case; or (c) any act to obtain possession of property of or from

the Debtor’s bankruptcy estate, or to exercise control over property of the Debtor’s bankruptcy

estate.

          WHEREFORE, PREMISES CONSIDERED, Defendant Tenet prays the Court to stay all

further proceedings in the above styled and numbered cause, and for such other and further relief

Defendant may show itself justly entitled.

                                             Respectfully submitted,


                                             /s/ Darren G. Gibson
                                             Darren G. Gibson
                                             Texas Bar No. 24068846
                                             Salvador Davila
                                             Texas Bar No. 24065119

                                             LITTLER MENDELSON, PC
                                             100 Congress Avenue, Suite 1400
                                             Austin, Texas 78701
                                             (512) 982-7250 (Telephone)
                                             (512) 982-7248 (Facsimile)
                                             dgibson@littler.com
                                             sdavila@littler.com

                                             ATTORNEYS FOR DEFENDANTS
                                             AMAZON.COM, INC. and TENET
                                             CONCEPTS, LLC




DEFENDANT’S SUGGESTION OF BANKRUPTCY                                                       PAGE 2
                                                                                                    222
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   33 Filed     11/02/18
                                            01/25/18     08:17:32
                                                      Page         Page 223
                                                            3 of 3 PageID 210of 385




                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded on this the 25th day of January, 2018, to the following counsel, as referenced
below:

Via Facsimile: 512.539.2627                       Via Facsimile: 516.706.0248
Via Email: jellwanger@equalrights.law             Robert J. Valli, Jr.
Via Email: hlackey@equalrights.law                Sara Wyn Kane
Jay Ellwanger                                     James Vagnini
Holt M. Lackey                                    Valli Kane & Vagnini, LLP
Ellwanger Law LLP                                 600 Old Country Road, Suite 519
8310-1 N. Capital of Texas Hwy.                   Garden City, New York 11530
Suite 190                                         Attorneys for Plaintiff
Austin, Texas 78731
Attorney for Plaintiff




                                                  /s/ Darren G. Gibson
                                                  Darren G. Gibson



Firmwide:152492424.1 090575.1002




DEFENDANT’S SUGGESTION OF BANKRUPTCY                                                   PAGE 3
                                                                                                223
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   33-1 Entered  11/02/18
                                        Filed 01/25/18    08:17:32
                                                        Page  1 of 5 Page 224
                                                                     PageID   of 385
                                                                            211




                         ATTACHMENT A




                                                                                       224
         CaseCase
              18-04171-elm  Doc 1 Document
                  4:18-cv-00893   Filed 11/02/18
                                            33-1 Entered  11/02/18
                                                 Filed 01/25/18    08:17:32
                                                                 Page  2 of 5 Page 225
                                                                              PageID   of 385
                                                                                     212
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
    Northern
 ____________________              Texas (Fort Worth
                      District of _________________               Div.)
                                       (State)
                           18-
 Case number (If known): _________________________ Chapter _____                                                                         Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.   Debtor’s name                            Tenet Concepts, LLC
                                           ______________________________________________________________________________________________________




2.   All other names debtor used           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer
                                            6 ___
                                           ___ 1 – ___
                                                     1 ___
                                                        7 ___
                                                           5 ___
                                                              4 ___
                                                                 4 ___
                                                                     8 ___
                                                                        0
     Identification Number (EIN)



4.   Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                            8200 Cameron Rd., Suite A198
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street


                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                            Austin                       TX       78754
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                            Travis
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   Debtor’s website (URL)                       www.tenetconcepts.com
                                           ____________________________________________________________________________________________________


6.   Type of debtor                        
                                           x Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                                                                                                                                                    225
            CaseCase
                 18-04171-elm  Doc 1 Document
                     4:18-cv-00893   Filed 11/02/18
                                               33-1 Entered  11/02/18
                                                    Filed 01/25/18    08:17:32
                                                                    Page  3 of 5 Page 226
                                                                                 PageID   of 385
                                                                                        213

Debtor            Tenet Concepts, LLC
                _______________________________________________________                                                    18-
                                                                                               Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         x None of the above
                                         

                                         B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .

                                             4 ___
                                            ___ 8 ___
                                                   8 ___
                                                      5

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      Chapter 7
                                          Chapter 9
                                         x Chapter 11. Check all that apply:
                                         
                                                        Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                             4/01/19 and every 3 years after that).
                                                         
                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                            A plan is being filed with this petition.

                                                            Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                            The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                          Chapter 12
9.    Were prior bankruptcy cases        x No
                                         
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases           
                                         x No
      pending or being filed by a
      business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                     District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                                                                                                                                                    226
          CaseCase
               18-04171-elm  Doc 1 Document
                   4:18-cv-00893   Filed 11/02/18
                                             33-1 Entered  11/02/18
                                                  Filed 01/25/18    08:17:32
                                                                  Page  4 of 5 Page 227
                                                                               PageID   of 385
                                                                                      214

Debtor          Tenet Concepts, LLC
              _______________________________________________________                                                   18-
                                                                                            Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this    Check all that apply:
      district?
                                       
                                       x Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                        A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have      x No
                                       
      possession of any real            Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                      Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard? _____________________________________________________________________

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                                   Other _______________________________________________________________________________



                                                Where is the property?_____________________________________________________________________
                                                                          Number          Street

                                                                          ____________________________________________________________________

                                                                          _______________________________________         _______     ________________
                                                                          City                                            State       ZIP Code


                                                Is the property insured?
                                                   No
                                                   Yes. Insurance agency ____________________________________________________________________

                                                         Contact name     ____________________________________________________________________

                                                         Phone            ________________________________




            Statistical and administrative information



13.   Debtor’s estimation of           Check one:
      available funds                   Funds will be available for distribution to unsecured creditors.
                                       
                                       x After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                       
                                       x 1-49                            1,000-5,000                              25,001-50,000
14.   Estimated number of               50-99                           5,001-10,000                             50,001-100,000
      creditors
                                        100-199                         10,001-25,000                            More than 100,000
                                        200-999

                                        $0-$50,000                     x $1,000,001-$10 million
                                                                                                                  $500,000,001-$1 billion
15.   Estimated assets                  $50,001-$100,000                $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                        $100,001-$500,000               $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                        $500,001-$1 million             $100,000,001-$500 million                More than $50 billion



  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
                                                                                                                                                  227
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   33-1 Entered  11/02/18
                                        Filed 01/25/18    08:17:32
                                                        Page  5 of 5 Page 228
                                                                     PageID   of 385
                                                                            215




                          /s/ J. Robert Forshey




                                                                                       228
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   34 Filed     11/02/18
                                            01/29/18     08:17:32
                                                      Page         Page 229
                                                            1 of 1 PageID 216of 385



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION               2018   JAN 29   PM   t4:   52

JEFFREY LINES, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED,
           PLAINTIFF,
                                                      CAUSE NO. 1:1 7-CV-072-LY
V.

AMAZON.COM, INC., TENET
CONCEPTS, LLC, AND JOHN DOES 1-5,
                DEFENDANTS.

                                                1P


       IT IS ORDERED that this cause is set for a status conference on Tuesday, February 13,

2018, at 1:30 p.m. in Chambers, Seventh Floor of the United States Courthouse, 501 West 5th

Street, Austin, Texas. An attorney representing each party must be present at the status conference.

       SIGNED this              of January, 2018.




                                                    TED STA ES DISTRICT JUDGE




                                                                                                       229
 Case4:18-cv-00893
Case  18-04171-elm Doc 1 Filed35
                   Document   11/02/18   Entered
                                 (Court only)    11/02/18
                                              Filed       08:17:32
                                                    02/13/18 Page 1 Page 230 of 385
                                                                    of 1 PageID  217

                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
                         MINUTES OF CIVIL PROCEEDINGS
  COURT OFFICIALS PRESENT
  JUDGE:          LEE YEAKEL                       DATE:     February 13, 2018
  COURT REPORTER: Arlinda Rodriguez                TIME:     1:30 PM - 2:50 PM
                                                             Total Time = 20 MINUTES
                                                             Non-Evidentiary
  LAW CLERK:        Lisa Newman                    CSO:      None
  DEPUTY CLERK:     Samantha Oakes

  CASE NUMBER:      AU:17-CV-00072-LY
  STYLE OF CASE:    JEFFREY LINES
                    v.
                    AMAZON.COM, INC., TENET CONCEPTS, LLC, JOHN DOE 1, JOHN DOE 2,
                    JOHN DOE 3, JOHN DOE 4, JOHN DOE 5
  ATTORNEYS FOR PLAINTIFFS:           Jay D. Ellwanger and Holt Major Lackey



  ATTORNEYS FOR DEFENDANTS:           Salvador Davila and Darren Glenn Gibson



  PROCEEDINGS: CONFERENCE IN CHAMBERS
  X     PARTIES ANNOUNCE READY
        NO APPEARANCE MADE BY
        PRO HAC MOTION GRANTED FOR
  X     STATEMENTS AND ARGUMENTS OF COUNSEL HEARD
        RULE INVOKED
        TESTIMONY HEARD ON BEHALF OF PLAINTIFF/DEFENDANT
        WITNESSES SWORN
        EVIDENCE SUBMITTED ON BEHALF OF PLAINTIFF/DEFENDANT
        COURT EXHIBIT FILED
        MOTION GRANTED
        MOTION DENIED
        MOTION TAKEN UNDER ADVISEMENT
  X     JOINT STATUS REPORT DUE IN 2 WEEKS
  X     WRITTEN ORDER FORTHCOMING




                                                                                       230
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   36 Filed     11/02/18
                                            02/13/18     08:17:32
                                                      Page         Page 231
                                                            1 of 1 PageID 218of 385



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION
                                                                              ZOI8FEB 13     P11   5:O
JEFFREY LINES, INDIVIDUALLY AND                   §
ON BEHALF OF ALL OTHERS                           §
SIMILARLY SITUATED,                               §
           PLAINTIFF,                             §
                                                  §
                                                       CAUSE NO. 1:1 7-CV-072-LY
V.                                                §
                                                  §
AMAZON.COM, INC., TENET                           §
CONCEPTS, LLC, AND JOHN DOES 1-5,                 §
                DEFENDANTS.                       §

                                              )   1U


       Before the court is the above styled and numbered cause. On February 13, 2018, the court

conducted a status conference at which all parties were represented. As a result of the discussion at

the status conference,

       IT IS ORDERED that the parties shall submit a joint-status report addressing the issues

discussed at the conference on or before February 27, 2018.

       SIGNED this              of February, 2018.




                                                  TED STATE DISTRICT JUDGE




                                                                                                         231
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   37 Filed     11/02/18
                                            02/20/18     08:17:32
                                                      Page         Page 232
                                                            1 of 5 PageID 219of 385



                            UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
JEFFREY LINES, individually and on behalf of
all others similarly situated


-vs-                                                        Case No.:     1:17-cv-0072

AMAZON.COM, INC.; TENET CONCEPTS,
LLC; and JOHN DOES 1-5




                         MOTION FOR ADMISSION PRO HAC VICE


TO THE HONORABLE JUDGE OF SAID COURT:

                              Holt M. Lackey
       Comes now ________________________________________, applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

                                           all Plaintiffs
Texas pro hac vice to represent ________________________________ in this case, and would

respectfully show the Court as follows:

1.     Applicant is an attorney and a member of the law firm (or practices under the name of)

                                  Ellwanger Law, LLLP
       _________________________________________________________________________,

       with offices at

               Mailing address:         8310-1 N. Capital of Texas Hwy., Ste. 190
                                        ________________________________________________

               City, State, Zip Code:         Austin, TX 78731
                                              ___________________________________________

               Telephone:               (737) 808-2238
                                        ________________________________________________

               Facsimile:               (737) 808-2238
                                        ________________________________________________




                                                                                                      232
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   37 Filed     11/02/18
                                            02/20/18     08:17:32
                                                      Page         Page 233
                                                            2 of 5 PageID 220of 385



2.               November 2005
      Since _______________________, Applicant has been and presently is a member of and in
                                                              Texas
      good standing with the Bar of the State of _______________________________.

                                               24047763
      Applicant’s bar license number is _______________________.

3.    Applicant has been admitted to practice before the following courts:

      Court:                                              Admission date:

      Eastern District of Texas
       ______________________________                     7/28/2016
                                                          ______________________________

      Southern District of Texas
       ______________________________                     5/5/2006
                                                          ______________________________

      Northern District of Texas
      ______________________________                      1/22/2018
                                                          ______________________________

      ______________________________                      ______________________________

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):
      N/A
      ________________________________________________________________________

      ________________________________________________________________________

5.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as provided

      below:
      N/A
      ________________________________________________________________________

      ________________________________________________________________________

6.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):
      N/A
      ________________________________________________________________________


                                             -2-



                                                                                                  233
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   37 Filed     11/02/18
                                            02/20/18     08:17:32
                                                      Page         Page 234
                                                            3 of 5 PageID 221of 385



7.    Applicant has read and is familiar with the Local Rules of the Western District of Texas and

      will comply with the standards of practice set out therein.

8.    Select one:

      G      Applicant has on file an application for admission to practice before the United

             States District Court for the Western District of Texas.

      G
      ✔      Applicant has co-counsel in this case who is admitted to practice before the United

             States District Court for the Western District of Texas.

             Co-counsel:              Jay D. Ellwanger
                                      ________________________________________________

             Mailing address:         8310-1 N. Capital of Texas Hwy, Ste. 190
                                      ________________________________________________

             City, State, Zip Code:          Austin, TX 78731
                                             ___________________________________________

             Telephone:               (737) 808-2238
                                      ________________________________________________

9.    Should the Court grant applicant’s motion, Applicant shall tender the amount of $100.00

      pro hac vice fee in compliance with Local Court Rule AT-1(f)(2) [checks made payable

      to: Clerk, U.S. District Court].

10.   Should the Court grant applicant's motion, Applicant shall register as a filing user within 10

      days of this order, pursuant to Administrative Policies and Procedures for Electronic Filing

      in Civil and Criminal Cases in the Western District of Texas.




                                              -3-



                                                                                                       234
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   37 Filed     11/02/18
                                            02/20/18     08:17:32
                                                      Page         Page 235
                                                            4 of 5 PageID 222of 385



Wherefore, Applicant prays that this Court enter an order permitting the admission of

              Holt M. Lackey
_________________________________________ to the Western District of Texas pro hac vice

for this case only.

                                             Respectfully submitted,


                                                              Holt M. Lackey
                                             __________________________________________
                                             [printed name of Applicant]


                                             __________________________________________
                                             [signature of Applicant]



                                 CERTIFICATE OF SERVICE

       I hereby certify that I have served a true and correct copy of this motion upon each
                                                                          20th day of
attorney of record and the original upon the Clerk of Court on this the ______
_________________________,
           February               ___________.
                                      2018


                                                              Holt M. Lackey
                                             __________________________________________
                                             [printed name of Applicant]


                                             __________________________________________
                                             [signature of Applicant]




                                               -4-



                                                                                              235
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   37 Filed     11/02/18
                                            02/20/18     08:17:32
                                                      Page         Page 236
                                                            5 of 5 PageID 223of 385


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION
JEFFREY LINES, individually and on behalf of
all others similarly situated

-vs-                                                           Case No. 1:17-cv-0072
AMAZON.COM, INC.; TENET CONCEPTS,
LLC; and JOHN DOES 1-5



                                             ORDER


       BE IT REMEMBERED on this the ________ day of ________________, 20____, there

was presented to the Court the Motion for Admission Pro Hac Vice filed by

       Holt M. Lackey
___________________________                                    all Plaintiffs
                            (“Applicant”), counsel for __________________________ and

the Court, having reviewed the motion, enters the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and Applicant

may appear on behalf of _____________________________
                                 all Plaintiffs       in the above case.

       IT IS FURTHER ORDERED that Applicant, if Applicant has not already done so, shall,

in compliance with Local Court Rule AT-1(f)(2), immediately tender the amount of $100.00,

made payable to: Clerk, U.S. District Court.

       IT IS FURTHER ORDERED that Applicant, pursuant to the Administrative Policies and

Procedures for Electronic Filing in Civil and Criminal cases in the Western District of Texas, shall

register as a filing user within 10 days of the date of this Order.

       IT IS FINALLY ORDERED that Applicant’s Pro Hac Vice status shall not become effective

until Applicant has complied with all provisions of this Order.

       SIGNED this the ________ day of _____________________ 20____.


                                               _______________________________________
                                               UNITED
                                               UNITED STATES
                                                       STATES DISTRICT
                                                               DISTRICT JUDGE
                                                                        JUDGE


                                                                                                       236
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   38 Filed     11/02/18
                                            02/27/18     08:17:32
                                                      Page         Page 237
                                                            1 of 5 PageID 224of 385



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
 JEFFREY LINES, individually and on behalf of §           CASE NO. 1:17-cv-0072
 all others similarly situated,               §
                                              §
 Plaintiffs,                                  §
                                              §
 v.                                           §           JURY TRIAL DEMANDED
                                              §
 AMAZON.COM, INC.; TENET CONCEPTS, §
 LLC; and JOHN DOES 1-5,                      §
                                              §
 Defendants.                                  §
                                              §


                                    JOINT STATUS REPORT

       Plaintiff Jeffrey Lines, individually and on behalf of all others similarly situated

(“Plaintiff”) and Defendants Amazon.com, Inc. (“Amazon”) and Tenet Concepts LLC (“Tenet”

and collectively with Amazon “Defendants”) file this Joint Status Report.

       On January 25, 2018, Tenet filed for Chapter 11 Bankruptcy in the United States

Bankruptcy Court for the Northern District of Texas, Fort Worth Division, Case Number 18-

40270-rfn11. See Dkt. 33-1. That same day, Tenet filed a Suggestion of Bankruptcy in this case.

(Dkt. 33). On January 29, 2018, the Court ordered a status conference to be held on February 13,

2018. (Dkt. 34). On February 13, 2018, the Court held that conference and ordered the parties to

submit a joint-status report addressing the issues discussed at the conference on or before February

27, 2018. (Dkt. 36). On February 23, 2018, the parties met and conferred in person at the offices

of Defendants’ attorneys regarding this joint-status report. While the parties did not reach

agreement on their positions as to the proper next procedural steps in this case, the parties did agree

to file the appropriate motions to request their respective preferred relief, as described below,

within fourteen (14) days of this joint-status report (on or before March 13, 2018).



                                                                                                          237
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   38 Filed     11/02/18
                                            02/27/18     08:17:32
                                                      Page         Page 238
                                                            2 of 5 PageID 225of 385



Plaintiff’s Position:

         Plaintiffs intend1 to move on or before March 13, 2018 for the Bankruptcy Court to lift the

automatic stay as it pertains to Tenet. Plaintiffs further intend to move this Court on or before that

date for leave to add Principle Distribution, LLC (“Principle”) (on information and belief based

on publicly available documents the sole Member of Tenet) as a Defendant, and to remove John

Does 1-5 as Defendants. Should the Bankruptcy Court deny Plaintiff’s motion to lift the automatic

stay as it pertains to Tenet, Plaintiff reserves the right to non-suit Tenet in this action and proceed

against Amazon and Principle.

Defendants’ Position:

         Mr. Lines’ claims against Tenet have been stayed by automatic stay of 11 U.S.C. §362 and

will be adjudicated by the bankruptcy court. Defendants contend that Mr. Lines’ claims against

Amazon should also be heard as part of the pending Chapter 11 bankruptcy proceeding relating to

Tenet in the Bankruptcy Court for the Northern District of Texas, because they are intertwined

with Mr. Lines’ claims against Tenet. In fact, the Defendants believe that the automatic stay may

be applicable to or may be extended to Mr. Lines’ claims against Amazon because of

indemnification rights Amazon may have against Tenet. Only the Bankruptcy Court in which the

bankruptcy case for Tenet is pending can grant relief from the automatic stay. Accordingly,

Defendants anticipate filing a motion with this Court to transfer this action to the Northern District

of Texas, Fort Worth Division, in the interest of justice and for the convenience of the parties,

pursuant to 28 U.S.C. § 1412. Once the case is transferred to the Fort Worth District Court, the



1
 At the February 23, 2018 conference, Defendants’ counsel suggested that there may be documents: (a) that contradict
Plaintiff’s belief, based on publicly available documents, that Principle is the sole Member of Tenet; and/or (b) that
show that Tenet owes indemnification obligations to Amazon such that Tenet is ultimately liable for any judgment
against Amazon. As of this filing such documents have not been produced. Plaintiff reserves the right to amend the
course of action described above in the event that Defendants produce documents that contradict Plaintiff’s
understanding of the facts based on the information available to Plaintiff as of this filing.



                                                                                                                         238
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   38 Filed     11/02/18
                                            02/27/18     08:17:32
                                                      Page         Page 239
                                                            3 of 5 PageID 226of 385



standing order of reference in the Northern District of Texas provides that this case will be referred

to the Northern District of Texas Bankruptcy Court. Thus, the claims in this action would proceed

in the Northern District of Texas Bankruptcy Court, which is the court currently handling

Defendant Tenet’s Chapter 11 Bankruptcy.

       Defendants would also ask the Court to note that notice of Tenet’s bankruptcy case has

been sent to all of its current and former employees, and which comprise the universe of potential

members of the putative FLSA collective and putative Texas class.         They have all been given

notice of the Tenet bankruptcy case and instructions on how to assert their claims against the Tenet

bankruptcy estate. Those claims will be adjudicated and paid as part of the chapter 11 process.

Permitting Mr. Lines to proceed against Amazon in this Court, given Amazon’s potential

indemnification rights, will result in double recovery against Tenet. In view of the on-going claims

allowance process and the application of the stay which can only be lifted by the Bankruptcy Court,

that forum is the only practical choice to proceed forward.

       Defendants anticipate requesting, in the alternative, that this Court refer this action to the

Western District of Texas Bankruptcy Court, Austin Division. Thereafter, in the interest of justice

and/or for the convenience of the parties, Defendants would move to transfer this action to the

Northern District of Texas Bankruptcy Court. However, Defendants contend that the first option

above would be the most convenient and expedient method of proceeding with this litigation,

especially in view of the fact that the Bankruptcy Court for the Northern District of Texas is the

only forum that can address any request for relief from the automatic stay


Dated: February 27, 2018
       Austin, Texas




                                                                                                         239
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   38 Filed     11/02/18
                                            02/27/18     08:17:32
                                                      Page         Page 240
                                                            4 of 5 PageID 227of 385



                                            Respectfully submitted,



                                            Jay D. Ellwanger
                                            Texas State Bar No. 24036522
                                            jellwanger@equalrights.law
                                            Ellwanger Law LLLP
                                            8310-1 N. Capital of Texas Hwy., Ste. 190
                                            Austin, Texas 78731
                                            (737) 808-2262 (phone)
                                            (737) 808-2260 (fax)

                                            OF COUNSEL:

                                            Holt Major Lackey
                                            (pro hac vice pending)
                                            Texas State Bar No. 24047763
                                            hlackey@equalrights.law
                                            Ellwanger Law LLLP
                                            8310-1 N. Capital of Texas Hwy., Ste. 190
                                            Austin, Texas 78731
                                            (737) 808-2238 (phone)
                                            (737) 808-2260 (fax)

                                            Robert J. Valli, Jr.
                                            Sara Wyn Kane
                                            James Vagnini
                                            Valli Kane & Vagnini, LLP
                                            600 Old Country Road, Suite 519
                                            Garden City, New York 11530
                                            (516) 203-7180 (phone)
                                            (516) 706-0248 (fax)


                                            ATTORNEYS FOR PLAINTIFFS



                                            /s/ Darren G.Gibson (by permission)
                                            Darren G. Gibson
                                            Texas Bar No. 24068846
                                            Salvador Davila
                                            Texas Bar No. 24065119


                                            LITTLER MENDELSON, PC




                                                                                        240
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   38 Filed     11/02/18
                                            02/27/18     08:17:32
                                                      Page         Page 241
                                                            5 of 5 PageID 228of 385



                                            100 Congress Avenue, Suite 1400
                                            Austin, Texas 78701
                                            (512) 982-7250 (Telephone)
                                            (512) 982-7248 (Facsimile)
                                            dgibson@littler.com
                                            sdavila@littler.com

                                            ATTORNEYS FOR DEFENDANTS
                                            AMAZON.COM, INC. and TENET
                                            CONCEPTS, LLC




                                                                                      241
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   39 Filed     11/02/18
                                            02/27/18     08:17:32
                                                      Page         Page 242
                                                            1 of 1 PageID 229of 385
                                                                            S
                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERJ DISTRICT OF TEXAS
                                     AUSTIN DIVISION                                                   2018FE827 PMI23I4
 JEFFREY LINES, individually and on behalf of
 all others similarly situated                                                                         WLSTi

 -vs-                                                            Case No. 1:17-cv-0072
 AMAZON.COM, INC.; TENET CONCEPTS,
 LLC; and JOHN DOES 1-5


                                              ORDER

         BE IT REMEMBERED on this the                      day                                    20      there

 was    presented to the Court the Motion for Admission Pro Hac                              Vice      filed by

         Holt M. Lackey              ("Applicant"), counsel for                  all Plaintiffs            and

 the Court, having reviewed the motion, enters the following order:

         IT IS ORDERED that the Motion for Admission Pro Hac           Vice is   GRANTED, and Applicant

 may appear on behalf of               all Plaintiffs             in the above case.

         IT IS FURTHER ORDERED that Applicant, if Applicant has not already done so, shall,

 in compliance with Local Court Rule AT-1(f)(2), immediately tender the amount of $100.00,

 made payable to: Clerk, U.S. District Court.

         IT IS FURTHER ORDERED that Applicant, pursuant to the Administrative Policies and

 Procedures for Electronic Filing in Civil and Criminal cases in the Western District of Texas, shall

 register as a filing user within 10 days of the date of this Order.

         IT IS FINALLY ORDERED that Applicant's Pro Hac Vice status shall not become effective

 until Applicant has complied with all provisions ol this Order.

         SIGNED this the          714ay of      /et'u17'                     2016'

                                                 E.'N[)STAI"1STRIJDGE

                                                                                                                  242
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   40 Filed     11/02/18
                                            03/13/18     08:17:32
                                                      Page         Page 243
                                                            1 of 3 PageID 230of 385



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
 JEFFREY LINES, individually and on behalf of §          CASE NO. 1:17-cv-0072
 all others similarly situated,               §
                                              §
 Plaintiffs,                                  §
                                              §
 v.                                           §          JURY TRIAL DEMANDED
                                              §
 AMAZON.COM, INC.; TENET CONCEPTS, §
 LLC; and JOHN DOES 1-5,                      §
                                              §
 Defendants.                                  §

                   AGREED AMENDMENT TO JOINT STATUS REPORT
        Plaintiff Jeffrey Lines, individually and on behalf of all others similarly situated

(“Plaintiff”) and Defendants Amazon.com, Inc. (“Amazon”) and Tenet Concepts LLC (“Tenet”

and collectively with Amazon “Defendants”) file this Agreed Amendment to Joint Status Report.

        On February 27, 2018, Plaintiff and Defendants filed a Joint Status Report. Dkt. 38. In that

report, the parties reported that they had agreed “to file the appropriate motions to request their

respective preferred relief, as described [therein], within fourteen (14) days of [that] joint-status

report (on or before March 13, 2018).” Due to intervening events, the parties now agree that a one-

week extension of that self-imposed filing deadline is desirable and in the interests of justice.

Accordingly, the parties now agree to file the appropriate motions to request their preferred relief

within seven (7) days of this Agreed Amendment to Joint Status Report (March 20, 2018).

        The parties agree that this amendment is not made for the purposes of delay but in the

interests of justice.




                                                                                                        243
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   40 Filed     11/02/18
                                            03/13/18     08:17:32
                                                      Page         Page 244
                                                            2 of 3 PageID 231of 385



Dated: March 13, 2018                     Respectfully submitted,
       Austin, Texas


 /s/ Darren G.Gibson (by permission)
 Darren G. Gibson                         Jay D. Ellwanger
 Texas Bar No. 24068846                   Texas State Bar No. 24036522
 Salvador Davila                          jellwanger@equalrights.law
 Texas Bar No. 24065119                   Holt Major Lackey
                                          Texas State Bar No. 24047763
 LITTLER MENDELSON, PC                    hlackey@equalrights.law
 100 Congress Avenue, Suite 1400          Ellwanger Law LLLP
 Austin, Texas 78701                      8310-1 N. Capital of Texas Hwy., Ste. 190
 (512) 982-7250 (Telephone)               Austin, Texas 78731
 (512) 982-7248 (Facsimile)               (737) 808-2262 (phone)
 dgibson@littler.com                      (737) 808-2260 (fax)
 sdavila@littler.com
                                          OF COUNSEL:
 ATTORNEYS FOR DEFENDANTS
 AMAZON.COM, INC. and TENET               Robert J. Valli, Jr.
 CONCEPTS, LLC                            Sara Wyn Kane
                                          James Vagnini
                                          Valli Kane & Vagnini, LLP
                                          600 Old Country Road, Suite 519
                                          Garden City, New York 11530
                                           (516) 203-7180 (phone)
                                           (516) 706-0248 (fax)

                                          ATTORNEYS FOR PLAINTIFFS




                                                                                      244
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   40 Filed     11/02/18
                                            03/13/18     08:17:32
                                                      Page         Page 245
                                                            3 of 3 PageID 232of 385



                                CERTIFICATE OF SERVICE
        I certify that the foregoing document was served upon all counsel of record via the Court’s
electronic filing system in accordance with the Federal Rules of Civil Procedure on March 13,
2018.


                                                       /s/ Jay D. Ellwanger
                                                       Jay D. Ellwanger




                                                                                                      245
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   41 Filed     11/02/18
                                            03/20/18     08:17:32
                                                      Page         Page 246
                                                           1 of 11 PageID   of 385
                                                                          233



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

JEFFREY LINES, individually and on              §
behalf of all others similarly situated,        §
                                                §
              Plaintiffs,                       §
                                                §    Case No. 1:17-cv-00072-LY
vs.                                             §
                                                §
AMAZON.COM, INC.; TENET                         §
CONCEPTS, LLC; and JOHN DOES 1-5,               §
                                                §
              Defendants.                       §
                                                §
                                                §

 DEFENDANTS AMAZON.COM, INC. AND TENET CONCEPTS, LLC’S MOTION TO
              TRANSFER VENUE AND BRIEF IN SUPPORT

       Defendants Amazon.com, Inc. (“Amazon”) and Tenet Concepts, LLC (“Tenet”)

(collectively, “Defendants”) hereby move to transfer these proceedings to the Northern District

of Texas, Fort Worth Division, pursuant to 28 U.S.C. § 1412, for potential referral to the

Bankruptcy Court of the Northern District of Texas, where the bankruptcy case of Tenet is

currently pending. In the alternative, Defendants move to refer these proceedings to the Western

District of Texas Bankruptcy Court, Austin Division, for transfer to the Bankruptcy Court of the

Northern District of Texas.

                                   I.      INTRODUCTION

        This case is a wage and hour lawsuit. Plaintiff Jeffery Lines (“Plaintiff”) has sued Tenet

and Amazon for unpaid wages under state and federal law arising from his employment with

Tenet and alleged joint employment with Amazon (which Defendants deny). On January 25,

2018, Tenet filed a voluntary petition for bankruptcy under Chapter 11, and Plaintiff’s claims

against Tenet were automatically stayed pursuant to 11 U.S.C. § 362. Though Plaintiff’s claims


                                                1

                                                                                                     246
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   41 Filed     11/02/18
                                            03/20/18     08:17:32
                                                      Page         Page 247
                                                           2 of 11 PageID   of 385
                                                                          234



against Amazon have not yet been stayed, those claims are so intertwined with the claims by the

Plaintiff against Tenet that they cannot be separately litigated. The Plaintiff’s claims against

Amazon are really claims against Tenet, because Tenet has the duty to defend and indemnify

Amazon. Therefore, a judgment against Amazon would essentially be a judgment against Tenet.

And the continuation of the lawsuit, even if it is only against Amazon, will result in a claim

against Tenet in the form of defense costs in addition to any underlying liability. Moreover,

Amazon is Tenet’s sole customer, and its continued relationship with Tenet is necessary to

Tenet’s chapter 11 reorganization and payment of its creditors.          Consequently, Tenet and

Amazon assert that the automatic stay also applies to Plaintiff’s claims against Amazon.

       Plaintiff relies on a theory of joint employment by Tenet and Amazon, and throughout his

First Amended Complaint, he repeatedly asserts allegations against “Defendants” collectively,

making it unclear which actions are attributable to Tenet and which are attributable to Amazon.

Plaintiff does not allege any separate claims against Amazon, and he does not seek any separate

relief from Amazon. In addition, the service contract between Tenet and Amazon provides

indemnification rights to Amazon, which means the resolution of the claims against Amazon, or

even just their continued litigation, will have a direct impact on the Tenet bankruptcy estate.

Therefore, Defendants move to transfer this action to the Northern District of Texas, Fort Worth

Division, under 28 U.S.C. § 1412, in the interests of justice, to be litigated as part of the pending

Chapter 11 bankruptcy proceeding relating to Tenet.

       In the alternative, Defendants request that this proceeding be referred to the Bankruptcy

Court of the Western District of Texas as a related proceeding, pursuant to the Western District

of Texas’ October 4, 2013 Order of Reference of Bankruptcy Cases and Proceedings (the

“Standing Reference Order”).



                                                 2

                                                                                                        247
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   41 Filed     11/02/18
                                            03/20/18     08:17:32
                                                      Page         Page 248
                                                           3 of 11 PageID   of 385
                                                                          235



                             II.     PROCEDURAL BACKGROUND

        In his operative First Amended Complaint, Plaintiff alleges that Defendants jointly

employed him and other delivery drivers in Texas, California, and Illinois to deliver merchandise

under the Amazon Prime Now model, which provided for one to two-hour delivery to Amazon

Prime Now customers. 1 Plaintiff allegedly worked from Amazon’s warehouse in Irving, Texas

from October 6, 2015 until January 22, 2016. 2

        Plaintiff alleges Tenet “maintained a service contract with Defendant Amazon to provide

delivery services for Defendant Amazon’s merchandise to Defendant Amazon’s customers.”3

Both Defendants admitted in their respective pleadings that Tenet and an Amazon subsidiary had

a contract under which Tenet would provide one to two hour delivery services of Amazon’s

merchandise to Amazon Prime Now customers. 4 The contract between Amazon and Tenet

incorporates Amazon’s Delivery Provider Terms of Service, which include an indemnification

provision requiring Tenet to indemnify and defend Amazon in this lawsuit. (Decl. ¶ 4.)

        The allegations in Plaintiff’s First Amended Complaint are almost entirely against

“Defendants” collectively, and Plaintiff rarely differentiates between Tenet and Amazon in

describing the alleged conduct. 5 Tenet admits to being an employer of Plaintiff. 6 Amazon denies

any employment relationship with Plaintiff, and both Defendants deny a joint employer

relationship. 7

        Based on these allegations, Plaintiff asserts four claims: (1) unpaid overtime under the

1
  Dkt. No. 11, ¶¶ 2, 31, 36, 38.
2
  Id. at ¶¶ 32, 37.
3
  Id. at ¶¶ 2, 35.
4
  Dkt. Nos. 19 & 20, ¶¶ 2, 35.
5
  See, e.g., Dkt. No. 11 at ¶¶ 4-8, 10-11, 42-44, 48-62, 139-142. These citations only point to some of the
allegations against “Defendants,” but in total, the word “Defendants” occurs in the Amended Complaint
173 times. See generally, id.
6
  Dkt. No. 20, ¶ 3.
7
  Dkt. No. 19, ¶¶ 3, 31; Dkt. No. 20, ¶¶ 3. 31.
                                                    3

                                                                                                              248
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   41 Filed     11/02/18
                                            03/20/18     08:17:32
                                                      Page         Page 249
                                                           4 of 11 PageID   of 385
                                                                          236



FLSA; (2) minimum wage violations under the FLSA; (3) unlawful retention of tips under the

FLSA; and (4) minimum wage violations under the Texas Labor Code. 8 Plaintiff also alleges a

fifth claim for retaliation under the FLSA, claiming that Defendants terminated his employment

after he complained to Defendants about alleged FLSA violations. 9

        Plaintiff seeks to represent three putative collectives under the FLSA—an overtime

collective, a minimum wage collective, and a tip collective. 10 In addition, Plaintiff seeks to

represent a Rule 23 “Texas class” to assert claims under state law. 11

        On January 25, 2018, Tenet filed a Suggestion of Bankruptcy, providing notice that it had

filed a voluntary petition for bankruptcy relief under Chapter 11 in the Bankruptcy Court for the

Northern District of Texas, Fort Worth Division, Case Number 18-40270-rfn11. 12 Tenet’s

Suggestion of Bankruptcy also provided notice of the automatic stay under section 362(a) of

litigation and other proceedings against Tenet. 13 As set forth above, the claims by Plaintiff

against Tenet and Amazon are so intertwined with and related to Tenet’s bankruptcy case that

the claims against both are subject to the automatic stay.

        Prior to the Suggestion of Bankruptcy, the parties engaged in limited discovery, including

the exchange of initial disclosures. On the day the Suggestion of Bankruptcy was filed,

Defendants served written responses and objections to Plaintiffs’ discovery requests, and

Amazon has since produced a limited number of documents in response to those requests.

                           III.   ARGUMENT AND AUTHORITIES

        The transfer of an action related to a bankruptcy case is controlled by 28 U.S.C. § 1412,


8
  See Dkt. No. 11.
9
  Id. at ¶¶ 199-203.
10
   Id. ¶¶ 128, 139, 150.
11
   Id. at ¶ 162.
12
   Dkt. No. 33.
13
   Id.
                                                 4

                                                                                                     249
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   41 Filed     11/02/18
                                            03/20/18     08:17:32
                                                      Page         Page 250
                                                           5 of 11 PageID   of 385
                                                                          237



which states: “[a] district court may transfer a case or proceeding under Title 11 to a district

court for another district, in the interest of justice or for the convenience of the parties.” 28

U.S.C. § 1412; see Leal v. Bednar, No. 3:16-CV-3424-G, 2017 WL 565176, at *3 (N.D. Tex.

Feb. 13, 2017) (applying section 1412 to transfer case relating to the bankruptcy proceeding);

Marroquin v. Taylor Bean & Whitaker Mortg. Corp., No. 3:09-BK-07047-JAF, 2013 WL

1703867, at *2 (Bankr. W.D. Tex. Apr. 19, 2013) (same); Marquette Transportation Company v.

Trinity Marine Products, Inc., No. CIVA 06-0826, 2006 WL 2349461, at *4 (E.D. La. Aug. 11,

2006) (same). 14 Rulings under 28 U.S.C. § 1412 are determined on a case-by-case basis that is

subject to the broad discretion of the court considering a transfer of venue motion. Reis v.

Ardinger (In re Adkins Supply, Inc.), No. 11-10353-RLJ-7, 2015 WL 1498856, at *5 (Bankr.

N.D. Tex. Mar. 27, 2015).

        A.      This Action Relates to Tenet’s Bankruptcy Case.

        The Bankruptcy Court of the Northern District of Texas is the proper venue to hear

Plaintiff’s claims against both Tenet and Amazon because they indisputably “relate to” the

bankruptcy case. See 28 U.S.C. §§ 157(a)-(b). “Related to” jurisdiction exists where the outcome

of a case “could conceivably have any effect” on the bankruptcy estate. Edge Petroleum Oper.

Co. v. GPR Holdings, L.L.C. (In re TXNB Internal Case), 483 F.3d 292, 298 (5th Cir. 2007)

(“Certainty is unnecessary; an action is ‘related to’ bankruptcy if the outcome could alter,

positively or negatively, the debtor's rights, liabilities, options, or freedom of action or could

influence the administration of the bankrupt estate.”) (citing Arnold v. Garlock, Inc., 278 F.3d

14
  The result under 28 U.S.C. § 1404(a) is the same. Campbell v. Williams, No. 1:14-CV-097, 2015 WL
3657627, at *4 (S.D. Tex. June 12, 2015) (“The only substantial difference between the statutes is the
additional requirement under § 1404(a) that an action may be transferred to any place where venue could
have been valid originally.”). This case could have been originally filed the Northern District of Texas
because it is “a judicial district in which a substantial part of the events or omissions giving rise to the
claim occurred.” 28 U.S.C. § 1391(b)(2). Plaintiff alleges he worked out of Amazon’s Irving, Texas
warehouse, which is within the Northern District. Dkt. No. 11, ¶ 37.
                                                     5

                                                                                                               250
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   41 Filed     11/02/18
                                            03/20/18     08:17:32
                                                      Page         Page 251
                                                           6 of 11 PageID   of 385
                                                                          238



426, 434 (5th Cir. 2001); Feld v. Zale Corp. (In re Zale Corp.), 62 F.3d 746, 752 (5th Cir.

1995)), cert. denied, 552 U.S. 1022 (2007). This is a “broad and deferential analysis,” and there

is no doubt the test is met here. Campbell, 2015 WL 3657627, at *2.

        In this case, the outcome of Plaintiff’s claims absolutely will have an effect on the

bankruptcy estate in a number of ways. First, Plaintiff’s claims against Tenet are inextricably

intertwined with his claims against Amazon. Plaintiff proceeds on a theory that Tenet and

Amazon are joint employers of the putative class members, and he does not bother to

differentiate between the acts of Tenet and the acts of Amazon in his First Amended

Complaint. 15 Plaintiff does not allege any separate claims against Amazon, and he does not seek

any separate relief from Amazon. 16 The sole basis for recovery from Amazon arises out of the

alleged joint employment relationship and the same facts alleged against Tenet. Even Plaintiff’s

proposed collective and class definitions aim squarely at Defendants collectively, referring to

“[a]ll delivery drivers employed by Defendants” and to “Defendants’ policies” that allegedly

violated the law. 17 Thus, Plaintiff’s claims cannot be tried without Tenet, particularly when

Tenet admits it was Plaintiff’s employer. 18 But Tenet, which is protected by the automatic stay

under section 362, cannot participate in proceedings in this Court.

        Second, even if Plaintiff could prevail on any of his claims against Amazon alone, this

too would affect the bankruptcy estate. As Plaintiff admits, Tenet contracted with Amazon to

provide delivery services to Amazon’s customers. 19 That contract includes an indemnification

provision, pursuant to which Tenet has agreed to indemnify and defend Amazon in this case.

(Decl. ¶ 4.) Thus, even if Plaintiff prevails against Amazon alone, it will impact the bankruptcy

15
   See, e.g., Dkt, No. 11, ¶¶ 4-8, 10-11, 42-44, 48-62, 139-142.
16
   See generally id.
17
   Id. at ¶¶ 128, 139, 150, 162.
18
   Dkt. No. 20, ¶ 3.
19
   See Dkt. No. 11, ¶ 35.
                                                     6

                                                                                                    251
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   41 Filed     11/02/18
                                            03/20/18     08:17:32
                                                      Page         Page 252
                                                           7 of 11 PageID   of 385
                                                                          239



estate. Lone Star Fund V (US), LP v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). See

Leal, 2017 WL 565176 (case in which the plaintiff sought payment of subrogation from

defendants, including the debtor, was related to the bankruptcy proceeding).

       Third, even if Plaintiff does not prevail against Amazon, the mere continuation of this

lawsuit creates a claim against Tenet because of its duty to indemnify Amazon. Every day this

action continues against Amazon, Tenet is accruing an obligation to pay more defense costs.

Finally, Amazon is Tenet’s only customer. Tenet’s business relationship with Amazon is crucial

to Tenet’s ability to reorganize and pay any of its creditors, including the Plaintiff.

       Therefore, to allow this case to go forward would put Tenet—and Amazon—in an

untenable position. Because of the indemnity agreement, a judgment against Amazon would be a

judgment against the Tenet bankruptcy estate and continuation of this suit against Amazon

creates a claim for defense costs against Tenet.. Consequently, the claims by the Plaintiff against

Amazon are not only related to the bankruptcy case, but Tenet’s interests are so closely aligned

with Amazon’s that the automatic stay applies to Amazon as well. And, the only court that can

grant relief from that stay is the Bankruptcy Court in the Northern District.

       B.      Because this Action Relates to the Bankruptcy, It Should be Transferred to
               the Bankruptcy Court in the “Interest of Justice.”

       Section 1412 of the Judicial Code provides that proceedings may be transferred “in the

interest of justice.” 28 U.S.C. § 1412. There is a “strong presumption that proceedings related to

a bankruptcy case should be transferred to the district where the bankruptcy proceedings are

pending.” Leal, 2017 WL 565176 at *4; see also Campbell, 2015 WL 3657627, at *3-4 (stating a

presumption in favor of the “home court,” or the court where the bankruptcy case is pending);

LSREF2 Baron, LLC v. Aguilar, No. 3:12-CV-1242-M, 2013 WL 230381, at *4 (N.D. Tex. Jan.

18, 2013) (weighing presumption in favor of the forum where the bankruptcy case is pending as


                                                  7

                                                                                                      252
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   41 Filed     11/02/18
                                            03/20/18     08:17:32
                                                      Page         Page 253
                                                           8 of 11 PageID   of 385
                                                                          240



a factor in favor of transfer). The most important factor when considering transfer of a related

proceeding to the bankruptcy court is “whether transfer would promote the economic and

efficient administration of the bankruptcy estate.’” Leal, 2017 WL 565176 at *4 (quoting

LSREF2 Baron, LLC, 2013 WL 230381, at *4). Other factors include: (1) whether the interests

of judicial economy would be served by the transfer; (2) the possibility of a fair trial; (3) either

forum’s interest in the controversy; (4) the enforceability of any judgment obtained; and (5) the

plaintiff’s original choice of forum. Leal, 2017 WL 565176 at *4.

       Here, transfer of this case to the Northern District for referral to the Bankruptcy Court

will further the economic administration of the estate by consolidating this dispute with other

claims against the estate into one forum, thereby eliminating the risk of inconsistent rulings. The

Bankruptcy Court has an interest in remaining the sole adjudicator of claims against Tenet’s

estate. Indeed, courts have held that “bankruptcy jurisdiction is designed to provide a single

forum for dealing with all claims to the bankrupt’s assets.” Elscint, Inc. v. First Wis Fin. Corp.

(Matter of Xonics, Inc.) (7th Cir. 1987) 813 F.2d 127, 131 (7th Cir. 1987); Eggers v. TVZ

Records, LLC, No. A-08-CA-668-SS, 2010 WL 11506652, at *2 (W.D. Tex. Jan. 22, 2010) (“To

transfer this case to the bankruptcy court would streamline disposition of both this case and the

Bankruptcy Action, by bringing all matters related to the debtor and his assets into a single

forum.”). If Plaintiff were allowed to proceed against Amazon in this Court, it will result in a

liability for Tenet due to the indemnification provision of the contract between Tenet and

Amazon. Moreover, the Plaintiff’s claims against Tenet and Amazon are so intertwined that the

automatic stay should apply to both, and, since the Bankruptcy Court in the Northern District is

the only court with the power to modify the stay, this action should be in that court. Thus, in the

interest of the economic administration of Tenet’s bankruptcy case, this Court should give



                                                 8

                                                                                                       253
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   41 Filed     11/02/18
                                            03/20/18     08:17:32
                                                      Page         Page 254
                                                           9 of 11 PageID   of 385
                                                                          241



deference to the claims adjudication process in place in the Bankruptcy Court by allowing the

proceeding to be transferred there.

          Furthermore, judicial economy and fairness will be served by transferring the proceeding

to the Bankruptcy Court. Notice of Tenet’s bankruptcy has been sent to all of its current and

former employees, which comprise the universe of potential members of the putative FLSA

collective and putative Texas class. As a result, any claims those persons may have against Tenet

will be adjudicated as part of the bankruptcy proceeding. Moreover, the Bankruptcy Court will

be intimately familiar with Tenet’s bankruptcy and the various administrative issues related to

the cases, including the availability of Tenet’s resources. Transfer of this case to the Bankruptcy

Court will diminish the possibility of overlapping or inconsistent judgments. See Leal, 2017 WL

565176, at *4.

          The remaining factors also weigh in favor of transfer. Plaintiff resides in the Northern

District, and he was employed by Tenet in the Northern District of Texas, not the Western

District. 20 And there is no reason to believe that the parties will not be able to receive a fair trial

in the Northern District. In addition, a judgment outside of the Bankruptcy Court would be void

and unenforceable against Tenet, absent the Bankruptcy Court lifting the stay. In addition, a

judgment will be equally enforceable whether entered in the Northern District or the Western

District. While the Plaintiff’s original choice of forum is considered, here it is outweighed by the

interests of justice. See Campbell, 2015 WL 3657627, at *3 (though a court typically gives

weight to a plaintiff’s choice of forum, “a transfer is nonetheless appropriate if it is in the interest

of justice or for the convenience of the parties”).

          Given that Tenet’s bankruptcy is pending in the Northern District of Texas, transfer of

this case is warranted given (i) the judicial economy and the economic benefit to the estate to
20
     First Am. Compl. ¶¶ 15, 37.
                                                   9

                                                                                                           254
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  41 Filed      11/02/18
                                           03/20/18  Page08:17:32
                                                          10 of 11 Page 255242
                                                                   PageID   of 385




having all claims in one proceeding; (ii) the Bankruptcy Court’s interest in having all claims in a

single forum and the reduced risk of inconsistent rulings; (iii) the Northern District’s connection

to the underlying matter; and (iv) the enforceability of any judgment.

       C.      In the Alternative, This Case Should Be Referred to the Bankruptcy Court of
               the Western district of Texas

       In the alternative, Defendants request that the Court refer this action to the Bankruptcy

Court of the Western District of Texas under 28 U.S.C. § 157(a) and the Standing Reference

Order. In the event of such a referral, Defendants will then move that Court to transfer the case to

the Bankruptcy Court in the Northern District, for all of the reasons set forth above.

                                     IV.     CONCLUSION

       For the above reasons, Defendants request that the Court transfer this action to the

Northern District of Texas, Fort Worth Division, for referral to the Bankruptcy Court of the

Northern District of Texas. In the alternative, Defendants request the Court transfer this action to

the Bankruptcy Court of the Western District of Texas.

Dated: March 20, 2018                         Respectfully submitted,



                                              /s/ Darren G. Gibson
                                              Darren G. Gibson
                                              State Bar No. 24068846
                                              Salvador Davila
                                              State Bar No. 24065119

                                              LITTLER MENDELSON, PC
                                              100 Congress Avenue, Suite 1400
                                              Austin, Texas 78701
                                              (512) 982-7250 (Telephone)
                                              (512) 982-7248 (Facsimile)
                                              dgibson@littler.com
                                              sdavila@littler.com

                                              ATTORNEYS FOR DEFENDANTS TENET
                                              CONCEPTS, LLC AND AMAZON.COM, INC.

                                                10

                                                                                                       255
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  41 Filed      11/02/18
                                           03/20/18  Page08:17:32
                                                          11 of 11 Page 256243
                                                                   PageID   of 385




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded via ECF with the court, on this the 20th day of March, 2018, to the following
counsel:

Jay D. Ellwanger                               Holt Major Lackey
DiNovo Price Ellwanger & Hardy LLP             DiNovo Price Ellwanger & Hardy LLP
7000 North MoPac Expressway, Suite 350         7000 North MoPac Expressway, Suite 350
Austin, Texas 78731                            Austin, Texas 78731
512.539.2626 - telephone                       512.539.2626 - telephone
512.539.2627 – facsimile                       512.539.2627 – facsimile

ATTORNEYS FOR PLAINTIFFS                       ATTORNEYS FOR PLAINTIFFS

Robert J. Valli, Jr.
Sara Wyn Kane
James Vagnini
Valli Kane & Vagnini, LLP
600 Old Country Road, Suite 519
Garden City, New York 11530
(516) 203-7180 - telephone
(516) 706-0248 – facsimile

ATTORNEYS FOR PLAINTIFFS



                                          /s/ Darren G. Gibson
                                          Darren G. Gibson




                                            11

                                                                                               256
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  41-1 Filed    11/02/18
                                             03/20/18    08:17:32
                                                       Page 1 of 37 Page 257244
                                                                     PageID  of 385




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

JEFFREY LINES, individually and on                        §
behalf of all others similarly situated,                  §
                                                          §
                   Plaintiffs,                            §
                                                          §      Case No. 1:17-cv-00072-LY
vs.                                                       §
                                                          §
AMAZON.COM, INC.; TENET                                   §
CONCEPTS, LLC; and JOHN DOES 1-5,                         §
                                                          §
                   Defendants.                            §
                                                          §
                                                          §

                                    DECLARATION OF SCOTT CASS

           This declaration is made pursuant 28 U.S.C. §1746. My name is Scott Cass. As the

President and Chief Financial Officer for Tenet Concepts, LLC, I am duly qualified and

authorized in all respects to make this declaration.

1.         On or about March 9, 2015, Amazon Logistics, Inc. 1 (“Amazon”) and Tenet Concepts,

LLC (“Tenet”) executed a Delivery Provider Terms of Service Work Order agreement

(“Contract”). A true and correct copy of the Contract is attached as Exhibit A.

2.         On or about November 30, 2016, Amazon and Tenet executed a Sixteenth Amendment to

the Contract (“Amended Contract”). A true and correct copy of the Amended Contract is

attached as Exhibit B.

3.         On or about June 21, 2016, Amazon and Tenet entered into a Delivery Provider Terms of

Service (“DSP Terms of Service”). A true and correct copy of the DSP Terms of Service is

attached as Exhibit C. The Contract and Amended Contract incorporated the DSP Terms of



1
    Amazon Logistics, Inc. is a subsidiary of Amazon.com, Inc.

                                                          1

                                                                                                   257
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  41-1 Filed    11/02/18
                                             03/20/18    08:17:32
                                                       Page 2 of 37 Page 258245
                                                                     PageID  of 385




Service, as the same may be amended, modified, or supplemented from time to time. See

Exhibits A and B.

4.     The DSP Terms of Service contains an indemnification clause, requiring Tenet to

indemnify and defend Amazon in this litigation, styled Case No. 1:17-cv-00072-LY, Jeffrey

Lines v. Amazon.com, Inc., Tenet Concepts, LLC, et. al., in the United States District Court for

the Western District of Texas, Austin Division. See Exhibit C, ¶9.

5.     Specifically, the DSP Terms of Services states as follows:

       You will defend, indemnify and hold harmless Amazon and its Affiliates and
       successors, and each of their respective directors, officers and employees (each an
       “Indemnified Party” and, collectively, the “Indemnified Parties”) from any third-
       party allegation or claim based on, or any loss, damage, settlement, cost, expense
       and any other liability (including but not limited to reasonable attorneys’ fees and
       expenses) arising out of or in connection with, (i) any allegation or claim of
       negligence, strict liability or misconduct of you or your Personnel, (ii) a breach of
       these Terms, the Program Policies, or any Work Order by you or your Personnel,
       (iii) any action or inaction by you or any of your Personnel (including, without
       limitation, any and all loss or damage to personal property or bodily harm
       (including death)), or (iv) any allegation or claim that you or any of your
       Personnel failed to comply with applicable Law. However, the foregoing
       indemnification obligation does not apply to the extent that any claim subject to
       indemnification results from the negligence or willful misconduct of the
       Indemnified Parties.

       Your duty to defend is independent of your duty to indemnify. Your obligations
       under this Section are independent of any of your other obligations under these
       Terms. You will use counsel reasonably satisfactory to the Indemnified Parties to
       defend each indemnified claim, and the Indemnified Parties will cooperate (at
       your expense) with you in the defense. You will not consent to the entry of any
       judgment or enter into any settlement without the Indemnified Parties’ written
       consent.

Exhibit C, ¶9.

6.     I have read the above and foregoing Declaration, I have personal knowledge of the facts

stated in the Declaration, and I affirm that they are true and correct.




                                                  2

                                                                                                   258
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  41-1 Filed    11/02/18
                                             03/20/18    08:17:32
                                                       Page 3 of 37 Page 259246
                                                                     PageID  of 385




                                                                                      259
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  41-1 Filed    11/02/18
                                             03/20/18    08:17:32
                                                       Page 4 of 37 Page 260247
                                                                     PageID  of 385




                    EXHIBIT A




                                                                                      260
DocuSign Envelope ID: 5701D716-E7A4-486B-94A6-7071CC394BEA
           Case 18-04171-elm
              Case           Doc 1Document
                   4:18-cv-00893   Filed 11/02/18 Entered
                                             41-1 Filed    11/02/18
                                                        03/20/18    08:17:32
                                                                  Page 5 of 37 Page 261248
                                                                                PageID  of 385




                                              Delivery Provider Terms of Service

                                                             Work Order

            This Work Order (this “Work Order”) is effective as of March 1, 2015 (“Work Order Agreement
            Date”), and is made a part of the Delivery Provider Terms of Service (as the same may be amended,
            modified or supplemented from time to time, the “Terms”) between Amazon Logistics, Inc.
            (“Amazon”), and you or the entity that you represent. By accepting this Work Order, you (a) on
            behalf of yourself and the entity that you represent, agree to be bound by all terms and conditions
            of this Work Order, and (b) represent and warrant that you have legal authority to bind the entity
            that you represent to this Work Order. This Work Order incorporates the terms and conditions of
            each Schedule attached to this Work Order (including the policies set forth on Schedule A to this
            Work Order (the “Policies”)). Please see the Terms for definitions of certain capitalized terms
            used in this Work Order.

            1.      Services. Services under this Work Order will commence on the Work Order Agreement
            Date, and this Work Order will be subject to the same termination rights set forth in the Terms.
            Deliverables may be tendered by Amazon or its designees from delivery stations, sort centers,
            fulfillment centers, and/or other distribution points (including merchant locations) (collectively,
            the “Distribution Points”) and accepted by you Monday through Sunday, 365 days a year, at times
            and days designated by Amazon. The initial Distribution Points at which Deliverables will be
            tendered are set forth on Schedule B to this Work Order. Amazon and you may from time to time
            and at any time update the Distribution Points set forth on Schedule B to this Work Order.
            Deliveries of Deliverables are to be made on the same day they are tendered to you and within the
            delivery time window specified by Amazon. You will perform the Services in accordance with
            the Policies and with any standard operating procedures (including those relating to check-in and
            loading of Deliverables at Distribution Points and the delivery of Deliverables to Amazon
            customers) that are agreed between Amazon and you from time to time.

            2.     Service Areas. Deliverables will be delivered within the geographic areas serviced by the
            Distribution Points set forth on Schedule B to this Work Order, as updated from time to time by
            Amazon and you.

            3.     Performance Standards. You will perform the Services under this Work Order in
            accordance with the performance standards set forth on Schedule C to this Work Order.

            4.     Fees Payable by Amazon. The following are the rates and charges to be charged to and
            paid by Amazon in consideration of the Services furnished by you:

                     a.       The Fees for Services set forth on Schedule D to this Work Order.

                    b.      The Uniform and Vehicle Brand Promotion Fee set forth on Schedule D to this
            Work Order. In consideration of accepting this fee, you agree that (i) all of your Personnel who
            are visiting customer premises or otherwise interacting with customers will wear a uniform that
            complies with the specifications set forth on Schedule E to this Work Order, which Amazon may
            change from time to time, and (ii) all of your Vehicles will, while being used to provide Services
            under the Agreement, meet the vehicle branding specifications set forth on Schedule F to this Work



            Amazon Confidential                                                                          1 of 12   261
                                                                                              AMZ_JLINES_00000038
DocuSign Envelope ID: 5701D716-E7A4-486B-94A6-7071CC394BEA
           Case 18-04171-elm
              Case           Doc 1Document
                   4:18-cv-00893   Filed 11/02/18 Entered
                                             41-1 Filed    11/02/18
                                                        03/20/18    08:17:32
                                                                  Page 6 of 37 Page 262249
                                                                                PageID  of 385




            Order, which Amazon may change from time to time. In exchange for your participation, Amazon
            agrees to provide the identifying logos, marks and insignia that comprise the uniform and vehicle
            branding specifications. You may elect to cease receiving the Uniform and Vehicle Brand
            Promotion Fee by giving Amazon 30 days’ prior written notice.

            5.      Insurance. You will, at all times during which you provide the Services and for at least
            two years after all Services are completed, carry, at your expense: (a) “Commercial General
            Liability” insurance with limits of not less than $5,000,000 per occurrence and in the general
            aggregate (or such other amount approved by Amazon in writing); (b) “Business Automobile
            Liability” insurance (also known as ‘motor fleet’ insurance) with limits of not less than $5,000,000
            per occurrence for bodily injury and property damage combined (or such other amount approved
            by Amazon in writing); (c) “Worker’s Compensation” insurance, including but not limited to
            coverage for all costs, benefits and liabilities under workers’ compensation and similar Laws that
            may accrue in favor of any person employed by you in all states where you perform Services, and
            “Employer’s Liability” insurance with a limit of not less than $1,000,000 (or such other amount
            approved by Amazon in writing); and (d) “Cargo Legal Liability” insurance, or similar coverage,
            with limits sufficient to cover your liability under Section 6 (Claims for Loss or Damage) of the
            Terms, but in no event less than $25,000 per loss (or such other amount approved by Amazon in
            writing). You may satisfy the foregoing minimum limits by any combination of primary liability
            and umbrella excess liability coverage that results in the same protection to you and Amazon
            insured parties. You may self-insure for workers’ compensation where allowed by applicable Law.
            Each of your insurance policies must: (u) be issued by companies with a rating of A-/VII or better
            in the current Best’s Insurance Reports published by A.M. Best Company, Inc.; (v) provide that
            the coverage limits will not be reduced below the minimum amounts required by this paragraph
            and such policy will not be canceled or allowed to expire without at least 30 days’ prior written
            notice from the insurance carrier to Amazon; (w) for (a) and (b) above, name Amazon and its
            Affiliates, and their respective officers, directors, employees, successors, assigns, licensees,
            distributors, contractors and agents as additional insureds with the standard separation of insureds
            provision or an endorsement for cross-liability coverage; (x) provide coverage on an occurrence
            basis; (y) waive any insurer right of subrogation against Amazon and its Affiliates and their
            respective officers, directors, employees, successors, assigns, licensees, distributors, contractors
            and agents, where allowed by applicable Law; and (z) provide primary coverage, without any right
            of contribution from any other insurance that Amazon or any of its Affiliates may have.

            6.      Audit Rights. Upon 72 hours’ advance written notice to you, Amazon may, during normal
            business hours and at the expense of Amazon, review your records relating to the Terms, the
            Program Policies, this Work Order or your performance of the Services under this Work Order.
            Upon 24 hours’ advance written notice to you, Amazon may, during normal business hours and at
            the expense of Amazon, perform an on-site visit of your delivery operations or conduct “ride-
            along” observations of your Personnel performing the Services (each, a “Ride-Along
            Observation”); provided, that, without your consent, (a) during the first week of providing the
            Services under this Work Order, Amazon will conduct no more than one Ride-Along Observation
            per day, and (b) after the first week of providing the Services under this Work Order, Amazon will
            conduct no more than four Ride-Along Observations per month. If any review establishes that
            there has been any noncompliance by you or overpayment by Amazon, you will promptly cure the
            non-compliance and/or refund the overpayment, as applicable, and will bear all expenses in
            connection with the review, all without limiting any other rights or remedies that may be available



            Amazon Confidential                                                                           2 of 12   262
                                                                                               AMZ_JLINES_00000039
DocuSign Envelope ID: 5701D716-E7A4-486B-94A6-7071CC394BEA
           Case 18-04171-elm
              Case           Doc 1Document
                   4:18-cv-00893   Filed 11/02/18 Entered
                                             41-1 Filed    11/02/18
                                                        03/20/18    08:17:32
                                                                  Page 7 of 37 Page 263250
                                                                                PageID  of 385




            to Amazon. Also, upon 24 hours’ advance written notice, Amazon may, during normal business
            hours and at the expense of Amazon, inspect any of the processes, procedures, or systems related
            to your delivery operations.

            7.     Personnel Performing Services. You agree that you and all of your Personnel that
            perform the Services will satisfy the criteria set forth in the Policies and on Schedule G to this
            Work Order.

            8.      Notices to Amazon. Notices to Amazon under this Work Order or the Terms may be
            provided by (a) facsimile transmission to 206-266-2009, or (B) nationally recognized overnight
            courier service, certified mail (return receipt requested), or personal delivery to Amazon Logistics,
            Inc., 410 Terry Avenue North, Seattle, WA 98109-5210, Attention: General Counsel.

                                                     [Signature Page Follows]




            Amazon Confidential                                                                            3 of 12   263
                                                                                               AMZ_JLINES_00000040
DocuSign Envelope ID: 5701D716-E7A4-486B-94A6-7071CC394BEA
           Case 18-04171-elm
              Case           Doc 1Document
                   4:18-cv-00893   Filed 11/02/18 Entered
                                             41-1 Filed    11/02/18
                                                        03/20/18    08:17:32
                                                                  Page 8 of 37 Page 264251
                                                                                PageID  of 385




                           IN WITNESS WHEREOF, properly authorized representatives of the undersigned
            have executed this Work Order.

               Amazon Logistics, Inc.                                 Tenet Concepts, LLC


               By:                                                    By:
                                                                            
               Name:                                                  Name:
                                                                          
               Title:                                                 Title:
                                                                                
               Date Signed: _________________________                 Date Signed: _________________________




                                                    [Signature Page to Work Order]


            Amazon Confidential                                                                             4 of 12   264
                                                                                                     AMZ_JLINES_00000041
DocuSign Envelope ID: 5701D716-E7A4-486B-94A6-7071CC394BEA
           Case 18-04171-elm
              Case           Doc 1Document
                   4:18-cv-00893   Filed 11/02/18 Entered
                                             41-1 Filed    11/02/18
                                                        03/20/18    08:17:32
                                                                  Page 9 of 37 Page 265252
                                                                                PageID  of 385




                                                             Schedule A

                                                              Policies

            Your Personnel; No Subcontractors.

            You will hire and employ all drivers, cyclists, walkers, and other Personnel who are assigned by
            you to perform the Services under this Work Order. You will not engage subcontractors to
            perform the Services without the prior written consent of Amazon.




            Amazon Confidential                                                                         5 of 12   265
                                                                                            AMZ_JLINES_00000042
DocuSign Envelope ID: 5701D716-E7A4-486B-94A6-7071CC394BEA
           Case 18-04171-elm
             Case             Doc 1
                   4:18-cv-00893    Filed 11/02/18
                                  Document         Entered
                                             41-1 Filed     11/02/18
                                                        03/20/18     08:17:32
                                                                  Page  10 of 37 Page 266 253
                                                                                  PageID  of 385




                                                             Schedule B

                                                        Distribution Points

                 1. DSF1 – San Francisco, CA




            Amazon Confidential                                                           6 of 12   266
                                                                                 AMZ_JLINES_00000043
DocuSign Envelope ID: 5701D716-E7A4-486B-94A6-7071CC394BEA
           Case 18-04171-elm
             Case             Doc 1
                   4:18-cv-00893    Filed 11/02/18
                                  Document         Entered
                                             41-1 Filed     11/02/18
                                                        03/20/18     08:17:32
                                                                  Page  11 of 37 Page 267 254
                                                                                  PageID  of 385




                                                             Schedule C

                                                     Performance Standards

                                                                                                         Minimum
          Category                Performance Metric                  Measurement Definition            Service Level
         Customer   Estimated Arrival Date (EAD)              % of packages that were attempted for
         Experience - Attempted                               delivery on the date scheduled.           >=99%
         Customer                                             Defects Per Million Opportunities
         Experience Delivery Accuracy                         (DPMO) of Orders mis-delivered            <1000
         Customer   First Time Delivery Success               % of packages that were delivered in the
         Experience (FTDS)                                    first attempt                            >=90%
                                                              Concessions DPMO - attributed to your
         Quality        Concessions                           Personnel (lates, mis-deliveries, etc.)   <1000
                                                              Amazon Customer Service CPO
                                                              (excluding contacts for redelivery
         Quality        Contacts Per Order (CPO)              requests) attributed to your Personnel    <1%




            Amazon Confidential                                                                               7 of 12   267
                                                                                                   AMZ_JLINES_00000044
DocuSign Envelope ID: 5701D716-E7A4-486B-94A6-7071CC394BEA
           Case 18-04171-elm
             Case             Doc 1
                   4:18-cv-00893    Filed 11/02/18
                                  Document         Entered
                                             41-1 Filed     11/02/18
                                                        03/20/18     08:17:32
                                                                  Page  12 of 37 Page 268 255
                                                                                  PageID  of 385




                                                             Schedule D

                                                   Fees Payable by Amazon*

            Fees for Services

              Delivery Fee – Normal Route
              (8.5 hours)                       $279.50 per Planned Route
              Delivery Fee – Normal Route
              (10.5 hours)                      $294.00 per Planned Route
              Delivery Fee – FBAF Route (7
              hours)                            $242.00 per Planned Route
              Delivery Fee – FBAF Route
              (10 hours)                        $347.00 per Planned Route

            Uniform and Vehicle Brand Promotion Fee

              All Planned Routes                $23.00 per Planned Route

            * If you are unable for any reason to service all of the Planned Routes to which you commit, you
            will pay Amazon an amount equal to the fees that would have been payable to you under this
            Work Order in respect of each Planned Route that you are unable to service.




            Amazon Confidential                                                                        8 of 12   268
                                                                                            AMZ_JLINES_00000045
DocuSign Envelope ID: 5701D716-E7A4-486B-94A6-7071CC394BEA
           Case 18-04171-elm
             Case             Doc 1
                   4:18-cv-00893    Filed 11/02/18
                                  Document         Entered
                                             41-1 Filed     11/02/18
                                                        03/20/18     08:17:32
                                                                  Page  13 of 37 Page 269 256
                                                                                  PageID  of 385




                                                             Schedule E

                                                     Uniform Specifications
            Uniform Shirt and Jacket:

            To be determined from time to time by Amazon.

            Uniform Pants or Shorts:

            To be determined from time to time by Amazon.

            Uniform Hat:

            To be determined from time to time by Amazon.




            Amazon Confidential                                                           9 of 12   269
                                                                                 AMZ_JLINES_00000046
DocuSign Envelope ID: 5701D716-E7A4-486B-94A6-7071CC394BEA
           Case 18-04171-elm
             Case             Doc 1
                   4:18-cv-00893    Filed 11/02/18
                                  Document         Entered
                                             41-1 Filed     11/02/18
                                                        03/20/18     08:17:32
                                                                  Page  14 of 37 Page 270 257
                                                                                  PageID  of 385




                                                             Schedule F

                                                Vehicle Branding Specifications

            Upon a request from Amazon, you agree to make available for branding by Amazon any and all
            Vehicles that will be used to provide Services under this Work Order. If required by Amazon,
            such Vehicles must be branded before they are used to provide Services under this Work Order.
            Unless Amazon agrees otherwise, Vehicles that display Amazon branding will be dedicated
            exclusively to the Services and will not be used for any other purpose.




            Amazon Confidential                                                                    10 of 12   270
                                                                                         AMZ_JLINES_00000047
DocuSign Envelope ID: 5701D716-E7A4-486B-94A6-7071CC394BEA
           Case 18-04171-elm
             Case             Doc 1
                   4:18-cv-00893    Filed 11/02/18
                                  Document         Entered
                                             41-1 Filed     11/02/18
                                                        03/20/18     08:17:32
                                                                  Page  15 of 37 Page 271 258
                                                                                  PageID  of 385




                                                             Schedule G

                                                   Delivery Personnel Criteria

            Minimum Delivery Personnel Requirements

            All of your delivery Personnel must satisfy the following requirements:

                 x   Must possess valid driver’s license of the type required by Law to operate applicable
                     Vehicles and transport applicable Deliverables
                 x   Minimum age: 21
                 x   Minimum six months of verifiable experience in like Vehicle within last three years
                 x   No DUI/DWI within five previous years
                 x   No major preventable collisions within three previous years
                 x   Maximum of two non-serious moving violation convictions or preventable minor
                     collisions or any combinations thereof in a commercial or personal vehicle within
                     previous three years
                 x   No driver’s license suspensions within previous three years relative to a moving violation
                     in a commercial or personal vehicle
                 x   Pass a drug and alcohol screening test
                 x   Pass a regulatory agency (DOT) specific physical examination
                 x   Pass an extended road test
                 x   Pass a background verification (described further below)
                 x   Verify competency in critical skill areas for the specific driving position

            Background Verification

            You will require each applicant to provide a Social Security Number (“SSN”) or equivalent unique
            identifier, and will conduct a SSN search confirming that the supplied SSN is valid and that it
            correctly identifies the applicant. The SSN search (“SSN Search”) must include:

            1.       An identification of aliases via SSN search results; and

            2.     A search by all aliases (including those provided by SSN search and those supplied by
            applicant) when conducting each criminal records search.

            You will conduct:

            1.      a search of the National Criminal Database and a search in each county and corresponding
            federal district, if any, in which a criminal history is identified by the National Criminal Database
            search;

            2.     a federal crimes search of all federal districts in which the applicant has lived (as
            determined by a self-report and the SSN search);




            Amazon Confidential                                                                           11 of 12   271
                                                                                               AMZ_JLINES_00000048
DocuSign Envelope ID: 5701D716-E7A4-486B-94A6-7071CC394BEA
           Case 18-04171-elm
             Case             Doc 1
                   4:18-cv-00893    Filed 11/02/18
                                  Document         Entered
                                             41-1 Filed     11/02/18
                                                        03/20/18     08:17:32
                                                                  Page  16 of 37 Page 272 259
                                                                                  PageID  of 385




            3.      a felony and misdemeanor search of all county courts in which the applicant has lived in
            the past seven years (as determined by a self-report and the SSN Search); provided, that for former
            addresses located within AL, CO, FL, GA, KY, MD, MO, NE, NM, NY, NC, OR, SC, UT, WA,
            or WI only, a “statewide” search is permitted in lieu of a county court search;

            4.     a search of the National Sex Offender Database and a search in each county and
            corresponding federal district, if any, in which a criminal history is identified by the National Sex
            Offender Database; and

            5.       a search of the Office of Foreign Assets Control.

            Criminal History Assignment

            You will use the following criteria when determining who may be placed for assignment with
            Amazon when criminal history is discovered:

            1.       You will not assign any Personnel having any felony conviction within the past seven years
            related to alcohol, drugs, harassment, sex crimes, theft (including identity theft), traffic,
            trespassing, violence or weapons. The list of prohibited convictions includes, but is not limited to,
            assault, battery, domestic disputes, murder, disfigurement, rape, terrorist acts or other crimes
            involving bodily injury or threats of bodily injury, theft, burglary, robbery, embezzlement,
            shoplifting, forgery, and fraud. Amazon does not consider convictions for crimes involving the
            failure to pay child support or alimony to fit within the category of crimes of dishonesty.

            2.     You will not assign any Personnel having any misdemeanor conviction within the past
            seven years related to harassment, theft (including identity theft), fraud, sex crimes, violence,
            weapons, or trespassing.

            3.     You will not assign any Personnel having any misdemeanor convictions within the past
            three years related to the possession, sale or use of illegal drugs. Marijuana related misdemeanor
            convictions older than two years may not be considered in California.

            4.     You will not assign any Personnel appearing on any national or applicable state sex
            offender registry or any relevant national governmental restricted list (e.g., Office of Foreign Asset
            Control (OFAC)), within the past seven years.

            5.      You will not assign any Personnel that have a pending case(s) reportable by state law that,
            if convicted, would result in failure to satisfy the requirements set forth in this Schedule G.

            You will include the end of sentencing, limited to release date from prison, parole and probation,
            when determining whether a crime is within the past seven-, three- or two-year scope. Probation
            cannot be used to extend scope in CA, KS, MA, MD, NM, NY, WA, WI (Dane Co).




            Amazon Confidential                                                                            12 of 12   272
                                                                                                AMZ_JLINES_00000049
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  41-1 Filed     11/02/18
                                             03/20/18     08:17:32
                                                       Page  17 of 37 Page 273 260
                                                                       PageID  of 385




                     EXHIBIT B




                                                                                        273
DocuSign Envelope ID: 04F7F86B-45F2-4C90-BACE-F5A568CD1173
           Case 18-04171-elm
             Case             Doc 1
                   4:18-cv-00893    Filed 11/02/18
                                  Document         Entered
                                             41-1 Filed     11/02/18
                                                        03/20/18     08:17:32
                                                                  Page  18 of 37 Page 274 261
                                                                                  PageID  of 385



                                                     Sixteenth Amendment
                                                         to Work Order
                                          under the Delivery Provider Terms of Service

                     This Sixteenth Amendment to Work Order (this “Sixteenth Amendment”) is effective as of
            December 4, 2016, and amends that certain Work Order, dated as of March 1, 2015, as amended by the
            First Amendment to Work Order, dated as of March 16, 2015, the Second Amendment to Work Order,
            dated as of March 30, 2015, the Third Amendment to Work Order, dated as of April 10, 2015, the Fourth
            Amendment to Work Order, dated as of May 1, 2015, the Fifth Amendment to Work Order, dated as of
            July 26, 2015, the Sixth Amendment to Work Order, dated as of August 17, 2015, the Seventh Amendment
            to Work Order, dated as of September 30, 2015, the Eighth Amendment to Work Order, dated as of
            September 30, 2015, the Ninth Amendment to Work Order, dated as of October 11, 2015, the Tenth
            Amendment to Work Order, dated as of November 1, 2015, the Eleventh Amendment to Work Order, dated
            as of February 3, 2016, the Twelfth Amendment to Work Order, dated as of February 14, 2016, the
            Thirteenth Amendment to Work Order, dated as of March 1, 2016, the Fourteenth Amendment to Work
            Order, dated as of August 28, 2016, and the Fifteenth Amendment to Work Order, dated as of October 9,
            2016 (the “Work Order”), by and between Tenet Concepts, LLC (“you”) and Amazon Logistics, Inc., a
            Delaware corporation (“Amazon”). All capitalized terms used and not defined in this Sixteenth
            Amendment have the respective meanings assigned to such terms in the Delivery Provider Terms of Service
            to which you agreed on the Delivery Provider Platform (as the same may be amended, modified, or
            supplemented from time to time, the “Terms”).

                     Amazon and you agree as follows:

                    1.      Amendment to Schedule D. Schedule D to the Work Order is hereby deleted in its entirety
            and replaced with Schedule D attached hereto.

                     2.      No Other Amendments; Conflicts. Except as expressly amended hereby, the Work Order
            remains in full force and effect in accordance with its terms. In the event of any conflict between the terms
            of this Sixteenth Amendment and the terms of the Work Order, the terms of this Sixteenth Amendment will
            control.

                                                      [Signature Page Follows]




            Amazon Confidential                                                                                     1 of 7   274
                                                                                                                 2824516
                                                                                                      AMZ_JLINES_00000031
DocuSign Envelope ID: 04F7F86B-45F2-4C90-BACE-F5A568CD1173
           Case 18-04171-elm
             Case             Doc 1
                   4:18-cv-00893    Filed 11/02/18
                                  Document         Entered
                                             41-1 Filed     11/02/18
                                                        03/20/18     08:17:32
                                                                  Page  19 of 37 Page 275 262
                                                                                  PageID  of 385



                             IN WITNESS WHEREOF, properly authorized representatives of the undersigned have
            executed this Sixteenth Amendment.

               Amazon Logistics, Inc.                                Tenet Concepts, LLC


               By:                                                   By:
               Name:    % !$                          Name:     "

               Title:     ! !!!                Title:    ! 
                               #
               Date Signed: ____________________________                            #
                                                                     Date Signed: ____________________________




                                        [Signature Page to Sixteenth Amendment to Work Order]


            Amazon Confidential                                                                             2 of 7   275
                                                                                                         2824516
                                                                                                 AMZ_JLINES_00000032
DocuSign Envelope ID: 04F7F86B-45F2-4C90-BACE-F5A568CD1173
           Case 18-04171-elm
             Case             Doc 1
                   4:18-cv-00893    Filed 11/02/18
                                  Document         Entered
                                             41-1 Filed     11/02/18
                                                        03/20/18     08:17:32
                                                                  Page  20 of 37 Page 276 263
                                                                                  PageID  of 385



                                                             Schedule D

                                                     Fees Payable by Amazon

            Part I – Fresh and FBAF (DSF1)*

            Fees for Services

              Delivery Fee – Normal Route
              (8.5 hours)                       $279.50 per Planned Route
              Delivery Fee – Normal Route
              (10.5 hours)                      $294.00 per Planned Route
              Delivery Fee – FBAF Route (7
              hours)                            $242.00 per Planned Route
              Delivery Fee – FBAF Route
              (10 hours)                        $347.00 per Planned Route

            Uniform and Vehicle Brand Promotion Fee

              All Planned Routes                $23.00 per Planned Route

            * If you are unable for any reason to service all of the Planned Routes contemplated by this Part I of
            Schedule D to which you commit, you will pay Amazon an amount equal to the fees that would have been
            payable to you under this Part I of Schedule D in respect of each such Planned Route that you are unable
            to service.




            Amazon Confidential                                                                                 3 of 7   276
                                                                                                             2824516
                                                                                                  AMZ_JLINES_00000033
DocuSign Envelope ID: 04F7F86B-45F2-4C90-BACE-F5A568CD1173
           Case 18-04171-elm
             Case             Doc 1
                   4:18-cv-00893    Filed 11/02/18
                                  Document         Entered
                                             41-1 Filed     11/02/18
                                                        03/20/18     08:17:32
                                                                  Page  21 of 37 Page 277 264
                                                                                  PageID  of 385



            Part II – Prime Now

              Distribution Duration of         Fees for Services (per   Uniform and         Total (per Planned
              Point        Planned             Planned Route)           Vehicle Brand       Route)
                           Route                                        Promotion Fee
                                                                        (per Planned
                                                                        Route)
              UCA7*               1 hour       $21.78                   $5.00               $26.78
                                  2 hours      $48.56                   $5.00               $53.56
                                  3 hours      $75.34                   $5.00               $80.34
                                  4.5 hours    $102.12                  $5.00               $107.12
                                  6.5 hours    $155.68                  $5.00               $160.68
                                  8.5 hours    $209.24                  $5.00               $214.24
                                  10.5 hours   $262.80                  $5.00               $267.80
              UCA8**              4.5 hours    Launch Period: $102.60   $5.00               Launch Period: $107.60
                                               Steady State: $99.20                         Steady State: $104.20
                                  6.5 hours    Launch Period: $156.40   $5.00               Launch Period: $161.40
                                               Steady State: $151.30                        Steady State: $156.30
                                  8.5 hours    Launch Period: $210.20   $5.00               Launch Period: $215.20
                                               Steady State: $203.40                        Steady State: $208.40
                                  10.5 hours   Launch Period: $264.00   $5.00               Launch Period: $269.00
                                               Steady State: $255.50                        Steady State: $260.50
              UTX1                4.5 hours    $79.00                   $5.00               $84.00
                                  6.5 hours    $121.00                  $5.00               $126.00
                                  8.5 hours    $163.00                  $5.00               $168.00
                                  10.5 hours   $205.00                  $5.00               $210.00
              UTX2 and            4.5 hours    $74.00                   $5.00               $79.00
              UTX3                6.5 hours    $113.50                  $5.00               $118.50
                                  8.5 hours    $153.00                  $5.00               $158.00
                                  10.5 hours   $192.50                  $5.00               $197.50

            * At UCA7, in addition to the applicable Planned Route rate set forth in the table above, Amazon will
            pay you $4.00 per delivery for Amazon Fresh deliveries only.

            ** For purposes of the UCA8 rates: (a) “Launch Period” means the period through (and including) the
            three-week anniversary of the date on which the UCA8 site is publicly launched to fulfill Prime Now orders;
            and (b) “Steady State” means the period following the Launch Period.




            Amazon Confidential                                                                                   4 of 7   277
                                                                                                               2824516
                                                                                                    AMZ_JLINES_00000034
DocuSign Envelope ID: 04F7F86B-45F2-4C90-BACE-F5A568CD1173
           Case 18-04171-elm
             Case             Doc 1
                   4:18-cv-00893    Filed 11/02/18
                                  Document         Entered
                                             41-1 Filed     11/02/18
                                                        03/20/18     08:17:32
                                                                  Page  22 of 37 Page 278 265
                                                                                  PageID  of 385



     Part III – Parcel

      Distribution Point    Duration/Type   Base Route Rate (per   Uniform and Vehicle   Dispatcher Fee (per   Fuel
                            of Planned      Planned Route)         Brand Promotion Fee   calendar week per     Allowance
                            Route                                  (per Planned Route)   Distribution Point)
      DAU1                  5.5 hours       $158.25                $5.00                 $1,395.00             See below.
                            6.5 hours       $180.70                $5.00
                            7.5 hours       $203.15                $5.00
                            8.5 hours       $225.60                $5.00
                            9.5 hours       $248.05                $5.00
                            10.5 hours      $270.50                $5.00
      DCH1, DCH2,           5.5 hours       $165.00                $5.00                 $1,350.00             See below.
      and DCH3              6.5 hours       $189.80                $5.00
                            7.5 hours       $214.60                $5.00
                            8.5 hours       $239.40                $5.00
                            9.5 hours       $264.20                $5.00
                            10.5 hours      $289.00                $5.00
      DDA1 and DDA4         5.5 hours       $150.00                $5.00                 $1,300.00             See below.
                            6.5 hours       $170.80                $5.00
                            7.5 hours       $191.60                $5.00
                            8.5 hours       $212.40                $5.00
                            9.5 hours       $233.20                $5.00
                            10.5 hours      $254.00                $5.00
      DHO1                  5.5 hours       $159.50                $5.00                 $1,410.00             See below.
                            6.5 hours       $182.20                $5.00
                            7.5 hours       $204.90                $5.00
                            8.5 hours       $227.60                $5.00
                            9.5 hours       $250.30                $5.00
                            10.5 hours      $273.00                $5.00
      DSF3                  4 hours         $135.00                $5.00                 $1,500.00             See below.
                            5.5 hours       $161.70                $5.00
                            6.5 hours       $195.00                $5.00
                            Same Day        $195.00                $5.00
                            Planned Route
      DSF4                  5.5 hours       $157.50                $5.00                 $1,500.00             See below.
                            6.5 hours       $190.00                $5.00
                            Same Day        $190.00                $5.00
                            Planned Route
      SAT5                  5.5 hours       $150.00                $5.00                 $1,500.00             See below.
                            6.5 hours       $170.80                $5.00
                            7.5 hours       $191.60                $5.00
                            8.5 hours       $212.40                $5.00
                            9.5 hours       $233.20                $5.00
                            10.5 hours      $250.00                $5.00
                            Helper (if      $135.32                N/A
                            applicable)

             1. Base Route Rate. The Base Route Rates set forth above are the rates payable by Amazon for any
                 Planned Route that is actually performed by you.

             2. Fuel Allowance. The Base Route Rates will be supplemented by the fuel allowance rate per mile
                 corresponding to the Index Price (as defined below) set forth on Attachment 1 to this Part III of
                 Schedule D (as applied, the “Fuel Allowance”) applicable on the date on which the Planned Route is



             Amazon Confidential                                                                                    5 of 7   278
                                                                                                                 2824516
                                                                                                      AMZ_JLINES_00000035
DocuSign Envelope ID: 04F7F86B-45F2-4C90-BACE-F5A568CD1173
           Case 18-04171-elm
             Case             Doc 1
                   4:18-cv-00893    Filed 11/02/18
                                  Document         Entered
                                             41-1 Filed     11/02/18
                                                        03/20/18     08:17:32
                                                                  Page  23 of 37 Page 279 266
                                                                                  PageID  of 385



                performed. For the purposes of this paragraph 2, the applicable index price level (the “Index Price”)
                used to calculate the Fuel Allowance payable in respect of Services performed in any given calendar
                month will be based on the applicable regional PADD-EIA prices for the prior calendar month. The
                PADD-EIA prices used to calculate the Fuel Allowance can be found at
                http://www.eia.gov/dnav/pet/pet_pri_gnd_a_epm0_pte_dpgal_m.htm. Mileage will be based on the
                average planned miles (based on Amazon’s route planning technology) for all Planned Routes
                originating from the applicable Distribution Point during the prior calendar month, provided that if
                there is insufficient data to calculate average planned miles for the prior calendar month, mileage will
                be based on an estimate of the average planned miles (based on Amazon’s route planning technology)
                for all Planned Routes originating from the applicable Distribution Point during the current calendar
                month.

            3. Dispatcher Fee. In connection with performing Services, it is anticipated that you will provide a
                dispatcher to assign Planned Routes to your delivery Personnel and to communicate with your delivery
                Personnel before, during, and after a Planned Route is completed. Amazon will pay you the Dispatcher
                Fee set forth above on a weekly basis for each calendar week during which you actually provide a
                dispatcher in connection with performing Services. If, for any given calendar week, the daily average
                number of Planned Routes that you perform from a specific Distribution Point is greater than 30
                Planned Routes, Amazon will pay you a second Dispatcher Fee for such week.

            4. Uniform and Vehicle Brand Promotion Fee. In consideration of accepting the Uniform and Vehicle
                Brand Promotion Fee, you agree that (a) all of your Personnel who are visiting customer premises or
                otherwise interacting with customers will wear a uniform that complies with the specifications set forth
                on Schedule E to this Work Order, which Amazon may change from time to time, and (b) all of your
                Vehicles will, while being used to provide Services under the Agreement, meet the vehicle branding
                specifications set forth on Schedule F to this Work Order, which Amazon may change from time to
                time. In exchange for your participation, Amazon agrees to provide the identifying logos, marks and
                insignia that comprise the uniform and vehicle branding specifications. You may elect to cease
                receiving the Uniform and Vehicle Brand Promotion Fee by giving Amazon 30 days’ prior written
                notice.

            5. Unplanned Time. Certain factors outside of your and your Personnel’s control may make it impractical
                to complete a 10.5-hour Planned Route in no more than 10.5 hours. Such factors may include the late
                arrival of a line haul to the Distribution Point, unexpected traffic delays and other on-road issues, and
                increased volumes on Planned Routes. In such circumstances, Amazon may, in its discretion, elect to
                pay you for this unplanned time exceeding 10.5 hours at a rate equal to (a) $28.52 per hour at DAU1,
                (b) $31.55 per hour at DCH1, DCH2, and DCH3, (c) $26.82 per hour at DDA1, DDA4, and SAT5, (d)
                $28.78 per hour at DHO1, (e) $33.00 per hour at DSF3, and (f) $32.50 per hour at DSF4.

            6. Training Routes. If, at the request of Amazon, one of your new delivery associates accompanies an
                experienced delivery associate on a Planned Route for training purposes (a “Training Route”), Amazon
                will pay you (a) $201.27 per Training Route at DAU1, DCH1, DCH2, DCH3, DDA1, DDA4, and
                DHO1, and (b) $161.56 per Training Route at SAT5.




            Amazon Confidential                                                                                     6 of 7   279
                                                                                                                 2824516
                                                                                                      AMZ_JLINES_00000036
DocuSign Envelope ID: 04F7F86B-45F2-4C90-BACE-F5A568CD1173
           Case 18-04171-elm
             Case             Doc 1
                   4:18-cv-00893    Filed 11/02/18
                                  Document         Entered
                                             41-1 Filed     11/02/18
                                                        03/20/18     08:17:32
                                                                  Page  24 of 37 Page 280 267
                                                                                  PageID  of 385



                                              Attachment 1 to Part III of Schedule D

                                            Index Price
                                                                           Fuel Allowance
                                        (Dollars per Gallon)
                                      From                To               Dollars per Mile
                                      $1.20              $1.32                  $0.11
                                      $1.33              $1.45                  $0.12
                                      $1.46              $1.58                  $0.13
                                      $1.59              $1.71                  $0.14
                                      $1.72              $1.84                  $0.15
                                      $1.85              $1.97                  $0.16
                                      $1.98              $2.10                  $0.17
                                      $2.11              $2.23                  $0.18
                                      $2.24              $2.36                  $0.19
                                      $2.37              $2.49                  $0.20
                                      $2.50              $2.62                  $0.21
                                      $2.63              $2.75                  $0.22
                                      $2.76              $2.88                  $0.23
                                      $2.89              $3.01                  $0.24
                                      $3.02              $3.14                  $0.25
                                      $3.15              $3.27                  $0.26
                                      $3.28              $3.40                  $0.27
                                      $3.41              $3.53                  $0.28
                                      $3.54              $3.66                  $0.29
                                      $3.67              $3.79                  $0.30
                                      $3.80              $3.92                  $0.31
                                      $3.93              $4.05                  $0.32
                                      $4.06              $4.18                  $0.33
                                      $4.19              $4.31                  $0.34
                                      $4.32              $4.44                  $0.35
                                      $4.45              $4.57                  $0.36
                                      $4.58              $4.70                  $0.37
                                      $4.71              $4.83                  $0.38
                                      $4.84              $4.96                  $0.39
                                      $4.97              $5.09                  $0.40
                                      $5.10              $5.22                  $0.41
                                      $5.23              $5.35                  $0.42
                                      $5.36              $5.48                  $0.43
                                      $5.49              $5.61                  $0.44
                                      $5.62              $5.74                  $0.45
                                      $5.75              $5.87                  $0.46
                                      $5.88              $6.00                  $0.47




            Amazon Confidential                                                                        7 of 7   280
                                                                                                    2824516
                                                                                              AMZ_JLINES_00000037
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  41-1 Filed     11/02/18
                                             03/20/18     08:17:32
                                                       Page  25 of 37 Page 281 268
                                                                       PageID  of 385




                     EXHIBIT C




                                                                                        281
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  41-1 Filed     11/02/18
                                             03/20/18     08:17:32
                                                       Page  26 of 37 Page 282 269
                                                                       PageID  of 385




                       DELIVERY PROVIDER TERMS OF SERVICE
                              (Last Updated: June 21, 2016)

        These Delivery Provider Terms of Service (these “Terms”) contain the terms and
conditions that govern your performance of the Services and constitute a legally binding agreement
between the applicable Amazon Contracting Party or any of its Affiliates that enters into a Work
Order under these Terms (“Amazon”), on the one hand, and you or the entity that you represent
(“you”), on the other hand. These Terms take effect on the date when you click an “Agree” or
similar button or check box presented with these Terms or, if earlier, when you begin to perform
the Services (the “Effective Date”). By accepting these Terms, you (a) on behalf of yourself and
the entity that you represent, agree to be bound by all terms and conditions of these Terms, and (b)
represent and warrant that you have legal authority to bind the entity that you represent to these
Terms. Please see Section 11 for definitions of certain capitalized terms used in these Terms.

1.     Services.

        a.      Work Orders. At Amazon’s request and as specified in one or more work orders
that become binding on you (whether by executing the same or otherwise agreeing to the applicable
terms, including pursuant to the functionality of the Site) (“Work Orders”), you will provide
transportation, delivery and related services (whether on foot, by bicycle, by motor vehicle, or
otherwise) (“Services”, as such term is further described in any Work Order) in accordance with
the terms and conditions of these Terms, the Program Policies, and any performance standards set
forth in each applicable Work Order. These Terms and the Program Policies govern each Work
Order, and if you commence Services for Amazon in the absence of a Work Order, these Terms
and the Program Policies will nevertheless apply.

        b.     Affiliates. Any Affiliate of the applicable Amazon Contracting Party may enter
into Work Orders with you pursuant to these Terms, and with respect to such Work Orders, such
Affiliate becomes a party to these Terms and references to Amazon in these Terms are deemed to
be references to such Affiliate. Each Work Order is a separate obligation of the Affiliate of the
applicable Amazon Contracting Party that is named in such Work Order, and neither the Amazon
Contracting Party nor any other Affiliate of the Amazon Contracting Party has any obligation
under such Work Order.

        c.      No Minimum Volume/No Exclusivity. You acknowledge and agree that Amazon
makes no promises or representations whatsoever as to the amount of business that you can expect
at any time under these Terms, whether before or after any Work Order becomes binding on you.
Amazon may from time to time give volume, density, weight, product distribution or other
projections to you, but such projections are speculative only and will not in any event give rise to
any liability on the part of Amazon. The parties acknowledge and agree that Amazon may engage
the services of other companies that may perform the same or similar services as those provided
by you. These Terms do not obligate you to perform any Services unless and until a Work Order
has become binding on you in accordance with Section 1.a.




                                                                                                       282
                                                                                   AMZ_JLINES_00000019
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  41-1 Filed     11/02/18
                                             03/20/18     08:17:32
                                                       Page  27 of 37 Page 283 270
                                                                       PageID  of 385




2.    Personnel Performing Services; Relationship of the Parties; Transportation
Authority; Vehicles; License of Equipment.

       a.      Personnel Performing Services; Relationship of the Parties.

               i.      Each driver, cyclist, walker, and other Personnel provided by you to
perform the Services will: (i) have such credentials (e.g., background investigation or references
and drug screening), skills, training and expertise as are required by Law, the Program Policies
and each applicable Work Order and otherwise be suitable and appropriate to perform the Services;
and (ii) have satisfactorily completed your delivery person training program (as applicable) and
any other vetting process that you have established prior to providing any Services to or on behalf
of Amazon. You will not permit any of your Personnel who at any time fails to satisfy the
requirements of this Section 2.a to provide Services directly or indirectly for or on behalf of
Amazon. Further, upon receipt of a written notice (which may be by email) from Amazon
specifying that any of your Personnel has failed to satisfy the requirements of this Section 2.a, you
will not permit such Personnel to provide Services directly or indirectly for or on behalf of
Amazon.

                ii.      You are an independent contractor of Amazon. As between Amazon and
you, you have exclusive responsibility for your Personnel and exclusive control over your policies
relating to wages, fees and other compensation, hours, and working conditions. You have the
exclusive right to hire, engage, transfer, suspend, lay off, recall, promote, discipline, discharge and
adjust grievances with your Personnel. Your Personnel are not eligible to participate in any
employee benefit plans or other benefits available to employees of Amazon or any of its Affiliates.
Neither you nor any of your Personnel has any authority to bind Amazon or any of its Affiliates to
any agreement or obligation.

        b.     Transportation Authority. During the Term (as defined in Section 8.a), you will
obtain and maintain all motor carrier and other transportation related authorities, permits, and
registrations with Governmental Authorities (including, without limitation, those relating to the
transportation of alcohol products) as are required to perform the Services under these Terms, the
Program Policies, and each applicable Work Order.

        c.     Vehicles. You will provide, operate, maintain and be responsible for, at your
expense, all vehicles (including bicycles) required to perform the Services under these Terms, the
Program Policies, and each applicable Work Order (each, a “Vehicle”, and collectively, the
“Vehicles”), and you will keep the Vehicles in good working order in accordance with the
manufacturer’s recommendations. You agree that, if required by Law, all such Vehicles will
display any applicable registration numbers and will satisfy all applicable safety, speed, hours of
service and other requirements imposed by Law.

       d.      License of Equipment.

              i.     As used in these Terms: (A) “Equipment” means, collectively, Hardware
and Licensed Materials; (B) “Hardware” means handheld communication devices/scanners and all
associated equipment furnished to you by Amazon, together with any related manuals and other




                                                                                                          283
                                                                                     AMZ_JLINES_00000020
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  41-1 Filed     11/02/18
                                             03/20/18     08:17:32
                                                       Page  28 of 37 Page 284 271
                                                                       PageID  of 385




documentation; and (C) “Licensed Materials” means any software (including, without limitation,
any scanning and delivery application), content or other information furnished to you (whether
standalone or for use on Hardware, on devices owned by you, or otherwise) by Amazon, together
with any related manuals and other documentation.

                ii.     Amazon grants to you, during the Term, a limited, non-exclusive, non-
transferable, non-sublicensable, revocable license to use the Equipment in each country in which
you provide the Services, solely for the purpose of performing the Services. You will provide all
other equipment necessary for the performance of the Services at your own expense. You will not,
in whole or in part: (A) copy the Equipment; (B) distribute copies of the Equipment or any part of
the Equipment to any third party; (C) modify, adapt, translate, reverse engineer, make alterations
to, decompile, disassemble or make derivative works based on the Equipment or any part of the
Equipment; (D) rent, loan, sublicense, lease, distribute or attempt to grant other rights to the
Equipment or any part of the Equipment to third parties; (E) permit remote access to the Equipment
by any third party; or (F) use the Equipment other than to perform the Services. You will require
all of your Personnel using the Equipment to attend the training specified by Amazon, including
for updates and periodic refresher training. You will keep all Hardware in good repair, good
operating condition and working order and in compliance with the manufacturer’s specifications
and will furnish all Hardware to Amazon for maintenance, service and repair as specified by
Amazon. You will not make any additions, attachments, alterations or improvements to Hardware
without the prior written consent of Amazon. If any Hardware or part of any Hardware is lost,
stolen, unreturned, damaged, sold, transferred, leased, encumbered or assigned without the express
prior written consent of Amazon, you will promptly pay Amazon the full replacement cost of the
Hardware, together with any incidental costs that are incurred by Amazon to replace the Hardware.

            iii. AMAZON LICENSES THE EQUIPMENT TO YOU “AS IS” AND
MAKES NO WARRANTIES OF ANY KIND REGARDING THE EQUIPMENT, INCLUDING,
BUT NOT LIMITED TO, THE DESIGN, OPERATION OR CONDITION OF, OR THE
QUALITY OF THE MATERIAL, COMPONENTS OR WORKMANSHIP IN, THE
EQUIPMENT. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
AMAZON EXPRESSLY DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY,
NONINFRINGEMENT, TITLE OR FITNESS FOR A PARTICULAR PURPOSE. AMAZON
DOES NOT WARRANT THAT THE EQUIPMENT WILL MEET YOUR REQUIREMENTS
OR WILL OPERATE UNINTERRUPTED, ERROR FREE OR PROVIDE ACCURATE,
COMPLETE OR UP-TO-DATE INFORMATION. AMAZON WILL NOT BE RESPONSIBLE
FOR ANY LOSS, DAMAGE OR CLAIM CAUSED BY OR ATTRIBUTABLE TO ANY
DEFECT OR DEFICIENCY IN ANY EQUIPMENT WHETHER ARISING OUT OF THE
EQUIPMENT’S MANUFACTURE, DESIGN OR OTHERWISE.

               iv.    Amazon will defend and indemnify you from any loss, damage, cost, and
expense (including reasonable attorneys’ fees and expenses) arising out of any claim, action or
proceeding brought by a third party (each, a “Third-Party Claim”) alleging that your use of the
Equipment as authorized under this Section 2.d infringes or misappropriates any third-party patent,
copyright, trademark, trade secret or other intellectual property rights (collectively, “Third-Party
Proprietary Rights”). Amazon will have sole control of the defense of any Third-Party Claim, and




                                                                                                       284
                                                                                   AMZ_JLINES_00000021
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  41-1 Filed     11/02/18
                                             03/20/18     08:17:32
                                                       Page  29 of 37 Page 285 272
                                                                       PageID  of 385




you will cooperate (at Amazon’s expense) with Amazon in the defense. Amazon’s obligation to
indemnify under this Section 2.d(iv) will not apply to the extent that any Equipment infringes or
misappropriates any Third-Party Proprietary Rights as a result of (A) any modification of or to the
Equipment made by you or any of your Personnel, (B) use of the Equipment by you or any of your
Personnel other than as contemplated by this Section 2.d, or (C) the combination of the Equipment
with other products or services.

3.     Fees.

        a.      Amazon will pay you in accordance with the rate structure included in each
applicable Work Order or that is otherwise agreed between the parties pursuant to the functionality
of the Site. Except as provided in any Work Order or otherwise on the Site, the rate structure will
not be subject to adjustment in the event that delivery volumes, number of stops, time per stop or
between stops, distances traveled, labor or vehicle costs or any other forecast or assumption with
respect to a Planned Route differs in any respect from the forecasts and assumptions used to set
the rate structure set out in any Work Order or otherwise on the Site. Except as provided in any
Work Order or otherwise on the Site, you will be entitled to no compensation or reimbursement of
any expenses for performing the Services.

       b.     Amazon may (i) deduct from and offset against any amounts owing by Amazon to
you under these Terms or any Work Order any sums payable by you to Amazon, or (ii) invoice
you for such amounts due Amazon and you will pay Amazon invoiced amounts upon receipt of
such invoice.

        c.     You acknowledge that, depending on the jurisdiction in which the Services are
provided and the program to which the Services relate, an Amazon customer may be able during
order checkout, at the customer’s option, to provide that an e-tip be directed toward the delivery
person and/or the persons responsible for fulfilling orders (the “Tips”). If applicable, Amazon will
distribute to you all Tips collected in connection with applicable deliveries made by your
Personnel, and you agree to distribute all such Tips to your Personnel in accordance with applicable
Law.

4.      Invoicing. Unless otherwise directed by Amazon, you will provide weekly invoices (at no
charge) in a form acceptable to Amazon. Each invoice will include at least the following data in
addition to any other itemized data reasonably requested by Amazon: service date, service type,
number of Planned Routes per Service Area by shift (if applicable), and total cost. At Amazon’s
request, you will issue separate invoices for each account established under these Terms or any
Work Order. The payment obligation under each invoice is a separate obligation of the account to
which the invoiced Services were provided pursuant to the applicable Work Order, and no other
account has any obligation under such invoice or Work Order. Amazon will pay, or cause to be
paid, all undisputed portions of your properly submitted invoices within 30 days of receipt.
Amazon has no obligation to pay, or cause to be paid, any fees or expenses invoiced more than
three months after the applicable Services are performed, and you waive any claim for payment of
amounts not invoiced within that three-month period. Amazon or its designee may conduct invoice
audits to verify accuracy. Discrepant invoices will be rejected or short paid with appropriate




                                                                                                       285
                                                                                   AMZ_JLINES_00000022
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  41-1 Filed     11/02/18
                                             03/20/18     08:17:32
                                                       Page  30 of 37 Page 286 273
                                                                       PageID  of 385




explanation of the discrepancy. The parties will use their commercially reasonable efforts to
resolve any disputes promptly.

5.     Representations, Warranties and Covenants.

        a.     You represent and warrant to Amazon that you are a legal business entity duly
formed, validly existing and in good standing under the Laws of the jurisdiction of your formation
and that you have all requisite right, power and authority to enter into, and perform your obligations
under, these Terms and each Work Order.

       b.      In addition to any compliance obligations set forth in these Terms, you are solely
responsible for any and all obligations owed to your Personnel pursuant to applicable Law and for
the management of your Personnel and promptly investigating and resolving all workplace
complaints made by your Personnel.

        c.      You acknowledge that Amazon’s Code of Business Conduct and Ethics posted at
http://phx.corporate-ir.net/phoenix.zhtml?c=97664&p=irol-govConduct (the “Code”) prohibits
the paying of bribes to anyone for any reason, whether in dealings with Governmental Authorities
or the private sector. You will not violate or knowingly permit anyone to violate the Code’s
prohibition on bribery or any applicable anti-corruption Laws. Amazon may immediately
terminate or suspend performance under these Terms if you breach this Section. You will maintain
true, accurate and complete books and records concerning any payments made by you to any other
person or entity in connection with the performance of the Services, including any such payments
made on behalf of Amazon. Amazon and its designated representatives may inspect your books
and records to verify such payments and for compliance with this Section and the Code.

        d.      You will: (i) perform the Services in a competent and workmanlike manner in
accordance with the level of professional care customarily observed by highly skilled professionals
rendering similar services; (ii) not violate or infringe any third party’s right in proprietary or
confidential information in performing the Services; (iii) comply with all Laws pertaining to the
Services, including without limitation all Laws applicable to transport, health and safety; (iv) hold
and comply with all applicable licenses and permits required by Governmental Authorities in
performing the Services; (v) notify Amazon as soon as possible of any event or circumstance that
impairs the safety of or delays delivery of Deliverables, and use an acceptable industry standard
of care in the protection of the Deliverables; (vi) at all times have sufficient equipment, Personnel
and resources available to perform the Services (and, in any case in which you believe, in your
reasonable business judgment, that you do not have sufficient equipment, Personnel and resources
available to perform the Services, you will immediately notify Amazon); (vii) comply, at your sole
cost and expense, with any social compliance and product safety requirements specified by
Amazon, including Amazon’s Supplier Code of Standards and Responsibilities posted at
http://www.amazon.com/gp/help/customer/display.html?ie=UTF8&nodeId=200885140
(collectively, “Compliance Requirements”), and permit, as requested by Amazon from time to
time, Amazon’s designee to audit your compliance with any Compliance Requirements, and you
will implement any corrective actions required by Amazon resulting from such audits at your
expense; and (vii) not have any lien on Amazon property or assets, including any Deliverables or




                                                                                                         286
                                                                                    AMZ_JLINES_00000023
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  41-1 Filed     11/02/18
                                             03/20/18     08:17:32
                                                       Page  31 of 37 Page 287 274
                                                                       PageID  of 385




any documents relating to any Deliverables, and you waive all rights to any lien upon any shipment
or related documents on behalf of yourself and any third party engaged by you.

        e.      Hazardous Materials Notifications. You will notify Amazon’s dangerous goods
compliance department (at the phone number or email address designated by Amazon for this
purpose) promptly (and in any event within 24 hours) after you become aware of any (i) injury to
persons, property damage, environmental damage, fire, breakage, spillage, leakage, or any other
accident or incident involving any product defined, designated, or classified as hazardous material,
hazardous substance, or dangerous good (including limited and excepted quantities, consumer
commodity, ORM-D, lithium batteries, and radioactive and magnetic materials) under any
applicable Law and transported by you under these Terms (collectively, “Hazardous Materials”),
(ii) event or circumstance involving Hazardous Materials that violates or is reasonably likely to
violate any applicable Law, or (iii) investigation of any shipment containing Hazardous Materials
by any governmental agency or authority.

6.       Claims for Loss or Damage. You will be liable for Delay, loss or damage to Deliverables
occurring while such Deliverables are in the care, custody or control of you and/or your Personnel
in an amount equal to the actual cost of the Delayed, lost or damaged Deliverables, including the
replacement cost of the Deliverables and direct costs associated with the original packaging,
handling, and shipping (including the costs of packaging, handling and shipping the replacement).
Claims for Delayed, lost or damaged Deliverables may be based upon Amazon’s manifest, may
be initiated electronically (including via email), and may be filed at any time within 120 days after
the Deliverable was tendered to you. You will acknowledge all claims within 30 days of receipt
and will process all claims to conclusion and pay or credit the applicable account within 60 days
of receipt. You will cooperate with Amazon’s loss prevention and investigative personnel in the
conduct of investigations related to fraud, theft and other matters of mutual concern.

7.      Insurance. You will, at all times during which you provide the Services and for at least
two years after all Services are completed, carry, at your expense, the types of insurance and
minimum limits of insurance, in each case, that are specified in the Program Policies, each
applicable Work Order, or otherwise on the Site. You will submit certificates of insurance
evidencing required insurance coverages to Amazon through the Site or by such other means
specified by Amazon prior to the commencement of the Services and at each policy renewal
thereafter. You consent to Amazon disclosing your certificates of insurance or other information
to third parties for the purpose of verifying your compliance with this Section 7.

8.     Term and Termination.

       a.      Term and Termination. The term of these Terms will begin on the Effective Date
and will continue until terminated in accordance with this Section 8.a (the “Term.”). Either party
may terminate these Terms at any time, with or without cause, by providing the other party with
30 days’ prior written notice. If the term of any Work Order extends beyond the Term, these
Terms will survive for the purposes of that Work Order until the termination of that Work Order.

        b.      No Damages for Termination. Amazon will not be liable, on account of termination
or expiration of these Terms, for loss of goodwill, prospective profits or anticipated orders. Unless




                                                                                                        287
                                                                                   AMZ_JLINES_00000024
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  41-1 Filed     11/02/18
                                             03/20/18     08:17:32
                                                       Page  32 of 37 Page 288 275
                                                                       PageID  of 385




specifically provided in any Work Order, Amazon will not be liable, on account of termination of
these Terms or any Work Order, for any expenditures, investments, leases or commitments made
by you under these Terms or any Work Order or for any other reason. You acknowledge and agree
that you have no expectation, and that you have not received any assurances from Amazon or any
other person, that your business relationship with Amazon will continue beyond the Term.

       c.     Transition Assistance. In connection with the termination or expiration of these
Terms or any Work Order for any reason, you will provide reasonable assistance to Amazon in
order to enable and facilitate an orderly transition of the Services to Amazon or a third party
designated by Amazon.

9.     Indemnification.

        a.      You will defend, indemnify and hold harmless Amazon and its Affiliates and
successors, and each of their respective directors, officers and employees (each an “Indemnified
Party” and, collectively, the “Indemnified Parties”) from any third-party allegation or claim based
on, or any loss, damage, settlement, cost, expense and any other liability (including but not limited
to reasonable attorneys’ fees and expenses) arising out of or in connection with, (i) any allegation
or claim of negligence, strict liability or misconduct of you or your Personnel, (ii) a breach of these
Terms, the Program Policies, or any Work Order by you or your Personnel, (iii) any action or
inaction by you or any of your Personnel (including, without limitation, any and all loss or damage
to personal property or bodily harm (including death)), or (iv) any allegation or claim that you or
any of your Personnel failed to comply with applicable Law. However, the foregoing
indemnification obligation does not apply to the extent that any claim subject to indemnification
results from the negligence or willful misconduct of the Indemnified Parties.

        b.      Your duty to defend is independent of your duty to indemnify. Your obligations
under this Section are independent of any of your other obligations under these Terms. You will
use counsel reasonably satisfactory to the Indemnified Parties to defend each indemnified claim,
and the Indemnified Parties will cooperate (at your expense) with you in the defense. You will
not consent to the entry of any judgment or enter into any settlement without the Indemnified
Parties’ prior written consent.

10.    Confidentiality; Customer Information; Work Product.

         a.     You will at all times comply with the terms of any nondisclosure agreement
executed or otherwise agreed to by you in favor of Amazon and/or its Affiliates (an “NDA”). If
no NDA exists, you and your representatives will (i) protect and keep confidential the existence of
these Terms (including all Work Orders), their terms and conditions, and any other information
obtained from Amazon or any of its representatives that is identified as confidential or proprietary
or that, given the nature of such information or the manner of its disclosure, reasonably should be
considered confidential or proprietary (including, without limitation, all information relating to
Amazon’s technology, customers (including Customer Information (as defined below)), business
plans, marketing activities, and finances) (collectively, “Confidential Information”), (ii) use
Confidential Information solely for the purpose of providing Services, and (iii) return all
Confidential Information to Amazon promptly following a request from Amazon. All Confidential




                                                                                                          288
                                                                                     AMZ_JLINES_00000025
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  41-1 Filed     11/02/18
                                             03/20/18     08:17:32
                                                       Page  33 of 37 Page 289 276
                                                                       PageID  of 385




Information will remain Amazon’s exclusive property, and you will have no rights to use
Confidential Information except as expressly provided in an NDA or these Terms.

       b.      If you are required by any Governmental Authority to disclose the contents of any
Deliverable, you will promptly provide Amazon with notice of such requirement. In such
instances, you will use commercially reasonable efforts to (i) ensure that any items removed from
a container are promptly put back into the container following the relevant Government
Authority’s inspection, and (ii) provide Amazon with an audit against the manifest for such items.

        c.      Except as expressly set forth in these Terms, the Program Policies, or any Work
Order, you will not use any trade name, trademark, service mark, logo or commercial symbol, or
any other proprietary rights of Amazon or any of its Affiliates in any manner (including but not
limited to use in any client list, press release, advertisement or other promotional material) without
the prior written authorization of such use by a Vice President of Amazon. Without the prior
written authorization by a Vice President of Amazon, you will not make any public announcement
or other statement (including, without limitation, a press release, response to a media query,
advertisement, or other promotional material) in which you refer to Amazon or its Affiliates, these
Terms, any Work Order, the Services, or any Confidential Information.

        d.      You will, and will cause your Personnel to, use all personally identifiable
information concerning Amazon’s customers, including names and addresses (collectively,
“Customer Information”), solely for the purpose of providing Services. You will comply with all
instructions of Amazon in respect of the processing of Customer Information, and you will
maintain appropriate technical and organizational security measures to prevent unauthorized use
or disclosure of Customer Information. All Customer Information is and will remain the exclusive
property of Amazon, and you will not transfer, rent, barter, trade or sell Customer Information and
will not develop lists of or aggregate Customer Information. Except as otherwise required by
applicable Law, you will, and will cause your Personnel to, delete all instances (including backups
and other copies) of Customer Information associated with each shipment within two weeks after
completing the shipment. Before disposing of any hardware, media or software (including any
sale or transfer of such material or any disposition of your business) that contains or previously
contained Customer Information, at Amazon’s direction, you will either return such hardware,
media or software to Amazon, or perform a complete forensic destruction of the Customer
Information (which may include a physical destruction, preferably incineration, or secure data
wipe) such that no Customer Information can be recovered or retrieved. For the avoidance of
doubt, the contents of Deliverables tendered by Amazon to you are Customer Information subject
to this Section 10.

        e.     The parties agree that, between the parties, any information or data arising out of
or in connection with the Services, including without limitation any Amazon customer data or
Customer Information and any data, analysis or other work specifically commissioned by Amazon
and agreed to by you (collectively, “Work Product”), is owned by Amazon. For purposes of these
Terms, Work Product does not include: (a) any inventions or developments made by you and
existing prior to the Effective Date; or (b) any inventions or developments developed entirely
independently by you, at any time, without any use, knowledge of, or reference to, the Confidential
Information. The Work Product has been specially ordered and commissioned by Amazon. You




                                                                                                         289
                                                                                    AMZ_JLINES_00000026
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  41-1 Filed     11/02/18
                                             03/20/18     08:17:32
                                                       Page  34 of 37 Page 290 277
                                                                       PageID  of 385




agree that the Work Product is a “work made for hire” for copyright purposes, with all copyrights
in the Work Product owned by Amazon. To the extent that the Work Product does not qualify as
a work made for hire under applicable Law, and to the extent that the Work Product includes
material subject to copyright, trade secret, or other proprietary rights protection, you hereby assign
to Amazon (or to such of its Affiliates as it may designate), its successors and assigns, all right,
title and interest in and to the Work Product. To the extent necessary to effect this assignment,
you will execute any documents that Amazon reasonably requests. At any time upon request from
Amazon and upon termination or expiration of these Terms, you will deliver to Amazon in tangible
form all materials containing Work Product, whether complete or in process. All Work Product
will be Confidential Information that is subject to this Section 10.

11.    Defined Terms.

        a.      “Affiliate” means, with respect to any entity, any person or other entity that directly
or indirectly controls, is controlled by, or is under common control with, such first entity.

        b.    “Amazon Contracting Party” means: (i) if the Services are provided in the United
States, Amazon Logistics, Inc.; or (ii) if the Services are provided in the United Kingdom, Amazon
UK Services Ltd.

        c.     “Chosen Courts” means: (i) if the Services are provided in the United States, the
federal and state courts in King County, Washington; or (ii) if the Services are provided in the
United Kingdom, the courts in England and Wales.

        d.     “Delay” means, with respect to any Deliverable, that such Deliverable was not
delivered within the delivery window specified by Amazon.

       e.      “Deliverables” means parcels, totes or other deliverables tendered by Amazon to
you or any of your Personnel.

       f.      “Governing Laws” means: (i) if the Services are provided in the United States, the
laws of the State of Washington; or (ii) if the Services are provided in the United Kingdom, the
laws of England and Wales.

        g.     “Governmental Authority” means any governmental, quasi-governmental or
regulatory authority, body, department, commission, board, bureau, agency, division, court,
securities exchange or other legislative, executive or judicial governmental entity or
instrumentality, whether foreign or domestic, of any country, nation, state, county, parish or
municipality, jurisdiction or other political subdivision.

       h.      “Law” means any national, federal, state, local or foreign statute, common law,
ordinance, rule, regulation, order, judgment or agency requirement of, or issued, promulgated or
entered into with, any Governmental Authority.

       i.      “Personnel” means, with respect to any party, such party’s employees, agents,
representatives, and subcontractors. For the avoidance of doubt, your Personnel will include any
individual assigned by you to perform the Services.




                                                                                                          290
                                                                                     AMZ_JLINES_00000027
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  41-1 Filed     11/02/18
                                             03/20/18     08:17:32
                                                       Page  35 of 37 Page 291 278
                                                                       PageID  of 385




         j.     “Planned Route” means a number of Deliverables in a given area that Amazon plans
for a single person and/or Vehicle for delivery on a specific shift and day and that in turn is assigned
by you to a specific person and/or Vehicle for delivery on a specific shift and day.

       k.     “Program Policies” means any terms, conditions, policies, guidelines and other
information of which you are notified in accordance with Section 12.c or that are referenced in
these Terms or posted on the Site.

       l.     “Service Area” means the zip codes, cities, geographies or other areas with respect
to which you provide the Services, as specifically defined in a Work Order.

       m.     “Site” means the Amazon Delivery Provider website (or any successor or related
website designated by Amazon).

        n.      “Taxes” means those applicable sales or use taxes or value added taxes that you are
legally obligated to charge.

12.    Miscellaneous.

        a.      You will not assign any of your rights or obligations under these Terms or any
Work Order without Amazon’s prior written consent. Any attempt by you to assign, subcontract
or delegate in violation of this Section will be null and void.

        b.      These Terms and the Work Orders are governed by the applicable Governing Laws,
excluding any conflict of laws rules. You irrevocably submit to venue and exclusive jurisdiction
in the applicable Chosen Courts for any dispute arising out of or relating to these Terms, any Work
Order or the Services, and you waive all objections to jurisdiction and venue of the applicable
Chosen Courts.

        c.       Notices to you under these Terms may be provided by (i) posting a notice on the
Site, or (ii) sending a message to the email address then associated with your account. Notices
provided by posting on the Site will be effective upon posting, and notices provided by email will
be effective when sent by Amazon. It is your responsibility to keep your email address current,
and you will be deemed to have received any email sent to the email address then associated with
your account when Amazon sends the email, whether or not you actually receive it. Notices to
Amazon under these Terms may be provided by (A) facsimile transmission to the number stated
in the Program Policies or any applicable Work Order, or (B) pre-paid post requiring signature on
receipt or personal delivery to the address stated in the Program Policies or any applicable Work
Order. Amazon may update the facsimile number and/or address for notices to Amazon by posting
a notice on the Site. Notices to Amazon will be deemed effective when delivered in person, when
delivered by pre-paid post, or when received by facsimile.

       d.     If any provision of these Terms, the Program Policies, or any Work Order is
determined to be unenforceable, the parties intend that these Terms, the Program Policies, or the
Work Order (as applicable) be enforced as if the unenforceable provisions were not present and




                                                                                                           291
                                                                                      AMZ_JLINES_00000028
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  41-1 Filed     11/02/18
                                             03/20/18     08:17:32
                                                       Page  36 of 37 Page 292 279
                                                                       PageID  of 385




that any partially valid and enforceable provisions be enforced to the extent that they are
enforceable.

        e.      A party does not waive any right under any provision of these Terms, the Program
Policies, or any Work Order by failing to insist on compliance with, or by failing to exercise any
right under, the applicable provision. Any waivers granted under these Terms, the Program
Policies, or any Work Order are effective only if recorded in a writing signed by the party granting
such waiver. The rights and remedies of the parties under these Terms, the Program Policies, and
any Work Order are cumulative and are not exclusive, and either party may enforce any of its
rights or remedies under these Terms, the Program Policies, or any Work Order or other rights and
remedies available to it at law or in equity. The Section headings of these Terms are for
convenience only and have no interpretive value.

       f.     The following provisions, along with any other provisions that by their nature
should survive termination or expiration of these Terms, will survive: Sections 4, 6, 7, 8.b, 8.c,
and 9-12.

       g.     You acknowledge that any breach of these Terms, the Program Policies, or any
Work Order by you or any of your representatives would cause irreparable harm to Amazon for
which Amazon has no adequate remedies at law. Accordingly, Amazon is entitled to specific
performance or injunctive relief for any breach of these Terms, the Program Policies, or any Work
Order by you or any of your representatives without the necessity of proving damages or posting
bond.

        h.     Except for your indemnity obligations under Section 9 and liability arising out of
your breach of Section 10, neither party will be liable under any circumstances for lost
opportunities or profits, consequential, special, punitive, incidental or indirect damages of any
kind. Nothing in these Terms shall limit or exclude either party's liability for any matter that may
not be limited or excluded by applicable Law.

        i.      You may charge and Amazon will pay Taxes invoiced by you, provided that those
Taxes are stated on the original invoice that you provide to Amazon and your invoices state those
Taxes separately and meet the appropriate tax requirements for a valid tax invoice, if any. Amazon
may provide you an exemption certificate acceptable to the relevant taxing authority, in which
case, you will not collect the Taxes covered by the certificate. You will be responsible for all other
taxes (including interest and penalties) or fees arising from transactions and the documentation of
transactions under these Terms and any Work Order. Amazon will maintain the right to deduct or
withhold any taxes that Amazon determines it is obligated to withhold from any amounts payable
to you under these Terms or any Work Order, and payment to you as reduced by such deductions
or withholdings will constitute full payment and settlement to you of all amounts payable to you
under these Terms or any Work Order. You will provide Amazon with any forms, documents, or
certifications as may be required for Amazon to satisfy any information reporting or withholding
tax obligations with respect to any payments under these Terms or any Work Order.

      j.     These Terms (together with the Program Policies, which are incorporated in these
Terms by this reference), any Work Orders, and any NDA constitute the complete and final




                                                                                                         292
                                                                                    AMZ_JLINES_00000029
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  41-1 Filed     11/02/18
                                             03/20/18     08:17:32
                                                       Page  37 of 37 Page 293 280
                                                                       PageID  of 385




agreement of the parties pertaining to the Services and supersede and replace the parties’ prior
agreements, understandings, representations and discussions (whether written or oral) relating to
the Services.

        k.      Amazon may modify these Terms (including any Program Policies) at any time by
posting a revised version on the Site or by otherwise notifying you in accordance with Section
12.c. The modified Terms will become effective upon posting or, if Amazon notifies you by email,
as stated in the email message. By continuing to provide the Services after the effective date of
any modification to these Terms, you agree to be bound by the modified Terms. It is your
responsibility to check the Site regularly for modifications to these Terms.

       l.      The parties may use standard business forms or other communications, but use of
such forms is for convenience only and does not alter the provisions of these Terms. NEITHER
PARTY WILL BE BOUND BY, AND EACH SPECIFICALLY OBJECTS TO, ANY
PROVISION THAT IS DIFFERENT FROM OR IN ADDITION TO THESE TERMS
(WHETHER PROFFERED VERBALLY OR IN ANY QUOTATION, INVOICE, BILL OF
LADING,         SHIPPING        DOCUMENT,            ACCEPTANCE,            CONFIRMATION,
CORRESPONDENCE, OR OTHERWISE).

         m.     You will not be liable for your failure or delay in fulfilling your obligations under
these Terms, the Program Policies, or any Work Order if such failure or delay is caused by fire,
flood, weather conditions or other Acts of God, invasions, riots, closing of public highways, civil
unrest, war, or acts of terrorism or any circumstance beyond your reasonable control and without
fault or negligence on your part (“Force Majeure”); provided, that (i) you will promptly notify
Amazon in writing of the occurrence and details of any event of Force Majeure that has caused, or
is likely to cause, you to either delay or fail to perform your obligations under these Terms or any
Work Order, and (ii) you will use reasonable efforts to overcome or limit the effects of any such
event of Force Majeure on Amazon. If the service interruption caused by the Force Majeure
continues for 30 days, either party will have the right to terminate any affected Work Order with
respect to the Services not being performed by giving the other party 24 hours’ prior written notice.
To be effective, such notice must be delivered during the service interruption.

        n.     If there is a conflict among these Terms, the Program Policies, and any Work Order,
the Program Policies will prevail over these Terms and the Work Order, and the Work Order will
prevail over these Terms.




                                                                                                        293
                                                                                   AMZ_JLINES_00000030
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   41-2 Entered  11/02/18
                                        Filed 03/20/18    08:17:32
                                                        Page  1 of 1 Page 294
                                                                     PageID   of 385
                                                                            281



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

JEFFREY LINES, individually and on                 §
behalf of all others similarly situated,           §
                                                   §
                   Plaintiffs,                     §
                                                   §     Case No. 1:17-cv-00072-LY
vs.                                                §
                                                   §
AMAZON.COM, INC.; TENET                            §
CONCEPTS, LLC; and JOHN DOES 1-5,                  §
                                                   §
                   Defendants.                     §
                                                   §
                                                   §

          ORDER GRANTING DEFENDANTS’ MOTION TO TRANSFER VENUE

         Before this Court is Defendants’ Motion to Transfer Venue and Brief in Support. After

considering the relevant pleadings and evidence in this matter, the Court is of the opinion that the

Motion should be GRANTED.

         It is therefore ORDERED that this action shall be transferred to the Northern District of

Texas, Fort Worth Division, for further handling.

         All relief not specifically granted here in denied.

         SIGNED this ______ day of March, 2018.



                                                ____________________________________
                                                UNITED STATES DISTRICT JUDGE




Firmwide:153520206.1 090575.1002




                                                                                                       294
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   42 Filed     11/02/18
                                            03/20/18     08:17:32
                                                      Page         Page 295
                                                            1 of 3 PageID 282of 385



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
 JEFFREY LINES, individually and on behalf of §          CASE NO. 1:17-cv-0072
 all others similarly situated,               §
                                              §
 Plaintiffs,                                  §
                                              §
 v.                                           §          JURY TRIAL DEMANDED
                                              §
 AMAZON.COM, INC.; TENET CONCEPTS, §
 LLC; and JOHN DOES 1-5,                      §
                                              §
 Defendants.                                  §

      PLAINTIFF JEFFREY LINES’ NOTICE OF SUBSTANTIAL COMPLIANCE
                    REGARDING JOINT STATUS REPORT
       Plaintiff Jeffrey Lines, individually and on behalf of all others similarly situated

(“Plaintiff”) file this Notice of Substantial Compliance Regarding Joint Status Report.

       On February 27, 2018, Plaintiff and Defendants filed a Joint Status Report. Dkt. 38. In that

report, the parties reported that they had agreed “to file the appropriate motions to request their

respective preferred relief, as described [therein], within fourteen (14) days of [that] joint-status

report (on or before March 13, 2018).” On March 13, 2018, the Parties filed an Agreed Amendment

Amendment to Joint Status Report notifying the Court that they had agreed instead to file the

appropriate motions to request their preferred relief by today, March 20, 2018. Dkt. 40. In

accordance with these deadlines, today Plaintiff Jeffrey Lines filed a Motion for Limited Relief

from Automatic Stay Pursuant to 11 U.S.C. § 362(d)(1) (“Motion”) in the Bankruptcy Court for

the Northern District of Texas.




                                                                                                        295
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   42 Filed     11/02/18
                                            03/20/18     08:17:32
                                                      Page         Page 296
                                                            2 of 3 PageID 283of 385



Dated: March 20, 2018                     Respectfully submitted,
       Austin, Texas



                                          Jay D. Ellwanger
                                          Texas State Bar No. 24036522
                                          jellwanger@equalrights.law
                                          Holt Major Lackey
                                          Texas State Bar No. 24047763
                                          hlackey@equalrights.law
                                          Ellwanger Law LLLP
                                          8310-1 N. Capital of Texas Hwy., Ste. 190
                                          Austin, Texas 78731
                                          (737) 808-2262 (phone)
                                          (737) 808-2260 (fax)

                                          OF COUNSEL:

                                          Robert J. Valli, Jr.
                                          Sara Wyn Kane
                                          James Vagnini
                                          Valli Kane & Vagnini, LLP
                                          600 Old Country Road, Suite 519
                                          Garden City, New York 11530
                                           (516) 203-7180 (phone)
                                           (516) 706-0248 (fax)

                                          ATTORNEYS FOR PLAINTIFFS




                                                                                      296
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   42 Filed     11/02/18
                                            03/20/18     08:17:32
                                                      Page         Page 297
                                                            3 of 3 PageID 284of 385



                                CERTIFICATE OF SERVICE
        I certify that the foregoing document was served upon all counsel of record via the Court’s
electronic filing system in accordance with the Federal Rules of Civil Procedure on March 20,
2018.


                                                       /s/ Jay D. Ellwanger
                                                       Jay D. Ellwanger




                                                                                                      297
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   43 Filed     11/02/18
                                            03/27/18     08:17:32
                                                      Page         Page 298
                                                           1 of 13 PageID   of 385
                                                                          285




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
JEFFREY LINES, individually and on behalf of all §
others similarly situated,                       §
                                                 §   CASE NO. 1:17-cv-0072
Plaintiffs,                                      §
                                                 §
v.                                               §
                                                 §
AMAZON.COM, INC.; TENET CONCEPTS, §                  JURY TRIAL DEMANDED
LLC; and JOHN DOES 1-5,                          §
                                                 §
Defendants.                                      §

 JEFFREY LINES’ RESPONSE TO DEFENDANTS’ MOTION TO TRANSFER VENUE




                                                                                     298
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   43 Filed     11/02/18
                                            03/27/18     08:17:32
                                                      Page         Page 299
                                                           2 of 13 PageID   of 385
                                                                          286




       Defendants’ Motion to Transfer Venue (“Motion”) should be denied because it makes

multiple incorrect conclusions of bankruptcy law that are currently before the Bankruptcy Court

for the Northern District of Texas. Specifically, the Motion assumes (1) that Defendant Tenet

Concepts, LLC (“Tenet”) “is protected by the automatic stay under Section 362”; and (2) that

Plaintiff’s claims against Defendant Amazon.com, Inc. (“Amazon”) are necessarily “related to”

the bankruptcy case, such that Amazon is vicariously entitled to a bankruptcy stay.

       This Court need not reach either of these contested questions, because they are the

subject of Plaintiff’s Motion for Relief from the Automatic Stay (“Motion for Relief”), which

was filed in the Bankruptcy Court, served on all interested parties entitled to service under that

court’s rules, and set for hearing on April 11, 2018. The scope of the automatic stay, whether

there is “cause” to lift it, and whether a civil action is sufficiently “related to” a bankruptcy case

to warrant bankruptcy jurisdiction are all questions given, by statute, to the Bankruptcy Court. 11

U.S.C. § 362(d)(1); 28 U.S.C. 157(b)(3). Defendants’ Motion concedes that “the only court that

can grant relief from that stay is the Bankruptcy Court in the Northern District.” Motion at 7.

Accordingly, this Motion in this Court must be denied.

                                     Procedural Background

       Lines filed this case in this District on February 2, 2017, and filed a First Amended

Complaint on April 14, 2017. Tenet and Amazon are both named as Defendants in both the

Original and FAC. The case is based on Lines’ employment as a delivery driver with Tenet and

Amazon from October 6, 2015 until his unlawful termination on or around January 22, 2016.

       Lines alleges that Tenet and Amazon, as joint employers, (i) failed to pay him and other

similarly situated drivers for all hours worked; (ii) failed to pay him and other similarly situated

drivers the statutorily required overtime premium for all hours worked in excess of forty hours


                                                  1
                                                                                                         299
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   43 Filed     11/02/18
                                            03/27/18     08:17:32
                                                      Page         Page 300
                                                           3 of 13 PageID   of 385
                                                                          287




per week; (iii) required him and other similarly situated drivers to work “off the clock” before

their scheduled start times, through their meal breaks, and at the conclusion of each work day;

(iv) unlawfully retain his and other similarly situated drivers’ tips; (v) failed to reimburse his and

other similarly situated drivers’ expenses; and (vi) unlawfully discharged Lines as retaliation for

raising these FLSA violations. Lines alleges that this conduct violates the Fair Labor Standards

Act, as amended, 29 U.S.C. §§ 201 et seq. ("FLSA") and related causes of action.

       On January 25, 2018 Tenet filed a Voluntary Petition in the Bankruptcy Court and a

Suggestion of Bankruptcy in this Court. Dkt. 33. On January 29, 2018, this Court ordered a

status conference to discuss the effect of the bankruptcy filing on this case. Dkt. 24. At that

February 13, 2018, status conference, the Parties and the Court discussed options for proceeding

with the case, including that (i) Plaintiff could seek relief from the automatic stay, (ii) the case

could be transferred to the Bankruptcy Court, and (iii) Plaintiff could non-suit Tenet and proceed

against Amazon. The Court ordered the Parties to meet, confer, and submit a Joint Status Report

within two weeks of that conference regarding the Parties’ plans for how to proceed. Dkt. 36.

       On Febraury 27, 2018, as ordered, the Parties submitted a Joint Status Report in which

Plaintiff reported that he intended to move the Bankruptcy Court to life the automatic stay as it

pertains to Tenet. Dkt. 38.1 On March 20, 2018, as anticipated in the Joint Status Report and

according to the briefing schedule agreed to by the parties in an amended status report, Plaintiff

filed a Motion for Relief from Automatic Stay in the Bankruptcy Court seeking permission to


1
  In that Status Report, Plaintiff also reserved the right to add Principle Distribution, LLC, which Plaintiff then
believed to be Tenet’s sole member, as a Defendant. The Joint Status Report explains that Defendants denied that
Principle was the sole member and owner of Tenet, and that Plaintiff’s decision on whether to add Principle could
depend on evidence that at that time had not yet been produced by Defendants. Evidence produced by Defendants
since the Joint Status Report suggests that Principle divested from Tenet in October 2015. Based on this evidence,
Plaintiff does not currently intend to add Principle as a defendant, though it reserves the right to do so should
additional evidence supporting Principle’s liability come to light.


                                                          2
                                                                                                                      300
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   43 Filed     11/02/18
                                            03/27/18     08:17:32
                                                      Page         Page 301
                                                           4 of 13 PageID   of 385
                                                                          288




proceed to verdict in this Case.2

       Plaintiff served its Motion for Relief upon all parties entitled to service under the Northern

District’s Bankruptcy Local Rules, including the Office of United States Trustee, the twenty

largest unsecured creditors of Tenet, and the Internal Revenue Service. Any responses to

Plaintiff’s Motion for Relief from these interested parties are due on April 4, and the Motion for

Relief is already scheduled for a hearing on April 11.

         The April 11 hearing on Plaintiff’s Motion for Relief in the Bankruptcy Court will

resolve a disputed question of bankruptcy law—whether the automatic stay precludes Plaintiff

from proceeding against Tenet in this Court. Defendants’ Motion to Transfer is fundamentally

premised on the assumption that the automatic stay will preclude Plaintiff from proceeding

against Tenet in this Court. That assumption is disputed, and will be resolved by the Bankruptcy

Court at the April 11 hearing.

                                                    Argument

    1. The Motion Assumes that the automatic stay bars Tenet from participating in
       proceedings in this Court. That question is currently before the Bankruptcy Court.

         Defendants’ Motion is premised on the assertion that “Tenet, which is protected by the

automatic stay under section 362, cannot participate in proceedings in this Court.” Motion at 6.

But as Defendants acknowledge, the scope of the section 362 stay on this lawsuit is an issue for

the Bankruptcy Court, and “the only court that can grant relief from that stay is the Bankruptcy

Court in the Northern District.” Motion at 7.

         Even where the stay applies, a bankruptcy court may terminate, annul, lift or condition

the Automatic Stay “for cause.” 11 U.S.C. § 362(d)(1). “Cause” within the context of Section


2
 To comply with a Northern District Bankruptcy rule requiring notice language to interested parties, Plaintiff filed
an Amended Motion for Relief on March 21, 2018. That Amended Motion is attached as Exhibit A.


                                                          3
                                                                                                                       301
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   43 Filed     11/02/18
                                            03/27/18     08:17:32
                                                      Page         Page 302
                                                           5 of 13 PageID   of 385
                                                                          289




362(d)(1) is undefined, and “is a broad concept that is intentionally flexible so that courts may

respond to different or unique circumstances.” In re Choice ATM Enterprises, Inc., No. 14-

44982-DML, 2015 WL 1014617, at *3 (Bankr. N.D. Tex. Mar. 4, 2015); Mooney v. Gill, 310

B.R. 543, 546–47 (N.D.Tex.2002) (quoting In re Sentry Park, Ltd., 87 B.R. 427, 430

(Bankr.W.D.Tex.1988)). Section 362(d) thus gives bankruptcy courts “flexibility to address

specific exigencies on a case-by-case basis.” Choice ATM, 2015 WL 1014617, at *3; (quoting In

re Chesnut, 422 F.3d 298, 303-04 (5th Cir.2005)). “Congress itself provided some guidance as to

what constitutes ‘cause,’ specifically mentioning ‘a desire to permit an action to proceed to

completion in another tribunal’ and ‘the lack of connection with or interference with the pending

bankruptcy case.’” Choice ATM, 2015 WL 1014617, at *3; (quoting H.R. REP. No. 95–595,

343.44 (1977), reprinted in 1978 U.S.C.C.A.N. 5787, 6300).

       There is thus no mandatory standard for finding “cause” in the Fifth Circuit, with the

Circuit instead affording flexibility to bankruptcy courts to balance the factors and equities. See

In re Mirant Corp., 440 F.3d 238, 253 (5th Cir. 2006). Furthermore, “the automatic stay was

never intended to preclude a determination of tort liability and the attendant damages. It was

merely intended to prevent a prejudicial dissipation of the bankrupt’s assets.” Continental, 61

B.R. at 779 (citing In re Bock Laundry Mach. Co., 37 B.R. 564, 567 (Bankr. N.D. Ohio 1984)).

       Whether Tenet “cannot participate in proceedings in this Court,” a premise that underlies

Defendants’ entire Motion, is a disputed question of law currently and properly before the

Bankruptcy Court.     Plaintiff’s Motion for Relief before the Bankruptcy Court follows the

ordinary and appropriate process for determining whether this case may proceed in this Court in

light of Tenet’s bankruptcy, as was contemplated at the Status Conference and in the Joint Status

Report. It is for good reason that bankruptcy law entrusts the determination of the scope of the


                                                4
                                                                                                      302
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   43 Filed     11/02/18
                                            03/27/18     08:17:32
                                                      Page         Page 303
                                                           6 of 13 PageID   of 385
                                                                          290




automatic stay and discretion to lift the automatic stay to the Bankruptcy Court. The Bankruptcy

Court has jurisdiction to consider the interests of the bankruptcy estate and the other creditors,

and so is procedurally best positioned to determine whether proceeding with this case in this

Court would interfere with the goals of bankruptcy law.

       If the Bankruptcy Court determines, contrary to the Motion, that Tenet can “participate in

proceedings in this Court,” then the rationale behind Defendants’ Motion disappears. If, on the

other hand, the Bankruptcy Court affirms Defendants’ premise, then Plaintiff would not disagree

with Defendants’ conclusion that the matter should be transferred. But the Bankruptcy Court has

not yet ruled, and Defendants’ premise is still contested and unclear. Defendants’ Motion

(without prejudice to refile depending on the outcome of the April 11 bankruptcy hearing) should

be denied to allow the Bankruptcy Court to make this determination of bankruptcy law.

   2. The Motion assumes that the case against Amazon is “related to” the bankruptcy
      case. That is likewise a question for the Bankruptcy Court.

       Without citation, Defendants’ Motion suggests Plaintiff is required to “differentiate”

between Defendants’ wrongful acts in order to have independent claims against Amazon. But

there is no such pleading requirement under the FLSA, which allows suit against any entity that

is an “employer.” See, e.g. Rudy v. Consolidated Restaurant Co., Inc., 2010 WL 3565418 at *5

(5th Cir. 2010) (stating that “[t]he FLSA contemplates that there may be several simultaneous

employers who may be responsible for FLSA compliance” and under the FLSA “the statutory

definition of employer must be liberally construed to effectuate Congress’ remedial intent.”).

       The repeated suggestion in the Motion that Lines’ claims against Amazon are entirely

derivative of his claims against Tenet is mistaken. Defendants’ observation that many allegations

of the FAC are lodged against “Defendants” collectively rather than only Tenet or Amazon does

not mean that the allegations are not lodged against Amazon. To the contrary, Plaintiff alleges

                                                5
                                                                                                     303
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   43 Filed     11/02/18
                                            03/27/18     08:17:32
                                                      Page         Page 304
                                                           7 of 13 PageID   of 385
                                                                          291




that Amazon was fully an employer and is fully liable for the claims.

       The nature of Lines’ claims are such that Lines was not in a position, when he filed the

FAC before any discovery had been conducted, to know which Defendant was specifically

responsible for each of his allegations. Though discovery is ongoing and incomplete, the facts

uncovered thus far (as well as those disclosed in the pleadings and at the 341 meeting in the

Bankruptcy Action), evidence that Amazon effectively controlled every aspect of Lines’ and

similarly situated drivers’ employment with Tenet and Amazon. Specifically:

         a. Tenet “provides delivery services exclusively for Amazon.” Dkt. 4 at 2, par. 3;

         b. Tenet was formed on January 27, 2015 by its Founder and then-sole-Member
            Principle Distribution, LLC, apparently for the sole purpose of entering its first
            Work Order with Amazon on March 1, 2015. See Certificate of Formation, (Exhibit
            B); Sixteenth Amendment to Work Order, AMZ_JLines_00000031, (Exhibit C);
            Tenet Testimony at March 9, 2018 341 Meeting (hereinafter “341 Meeting.”);

         c. Tenet was minimally capitalized at its founding. See 341 Meeting;

         d. Lines and other similarly situated drivers worked out of Amazon facilities, and
            although Tenet had management on-site at those facilities, Tenet’s on-site
            management would “take orders” from Amazon employees. See 341 Meeting; Dkt.
            4 at 2, par. 6;

         e. Lines and similarly situated drivers wore Amazon branding on their person and
            vehicles while performing their job duties, received work assignments through an
            Amazon application on their mobile device, and were subject to voluminous
            regulations and terms spelled out in Amazon’s contract with Tenet. See, e.g.
            Delivery Provider Terms of Service, AMZ_JLines_00000019-30, (Exhibit D);

         f. Amazon retained ownership of and the right to inspect all documents and data
            regarding its relationship with Tenet. Id. at AMZ_JLines_00000026-27; Work
            Order, AMZ_JLines_00000038-40 at AMZ_JLines_00000039-40, (Exhibit E).

         g. Amazon required Tenet to “distribute each Tip … in accordance with the
            disbursement report derived from Amazon’s systems and furnished to you by
            Amazon.” AMZ_JLines_00000003, (Exhibit F).

         h. Tenet’s Driver’s handbook sets forth numerous regulations under the heading
            “Amazon Regulations,” including comprehensive instructions regarding attendance,
            dispatch, time off, personal appearance, and logging of hours. Driver’s Handbook,

                                                6
                                                                                                  304
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   43 Filed     11/02/18
                                            03/27/18     08:17:32
                                                      Page         Page 305
                                                           8 of 13 PageID   of 385
                                                                          292




             Tenet-000024, Tenet-000026-28, (Exhibit G).

Contrary to the suggestion in the Motion, Lines alleges that Amazon was every bit as much his

“employer” for purposes of the FLSA, and is equally liable as a Defendant in this case.

       Under the Bankruptcy Code, the automatic stay applies only to actions against Tenet. 11

U.S.C. § 362(a)(1-8). “By its terms the automatic stay applies only to the debtor, not to co-

debtors under Chapter 7 or Chapter 11 of the Bankruptcy Code nor to” co-defendants. Reliant

Energy Servs., Inc. v. Enron Canada Corp., 349 F.3d 816, 825 (5th Cir. 2003) (quoting GATX

Aircraft Corp. v. M/V Courtney Leigh, 768 F.2d 711, 716 (5th Cir.1985). Thus Section 362 is

“rarely … a valid basis on which to stay actions against non-debtors.” Arnold v. Garlock, Inc.

278 F.3d 426, 436 (5th Cir. 2001).

       The question of whether the alleged indemnity agreement renders Plaintiff’s claims

against Amazon sufficiently “related to” the bankruptcy case is reserved to the Bankruptcy Court

under the very procedural statute Defendants invoke. 28 U.S.C. 157(b)(3) (“The bankruptcy

judge shall determine, on the judge’s own motion or on timely motion of a party, whether a

proceeding is a core proceeding under this subsection or is a proceeding that is otherwise related

to a case under title 11.”). Whether to extend the automatic stay to Amazon in this case is thus a

matter properly raised before the Bankruptcy Court at the April 11 hearing. This Court need not

reach the issue until the Bankruptcy Court has ruled.

       Extending the automatic stay to solvent Defendant Amazon would, in any event, be

inequitable under these circumstances. The evidence suggests that Tenet was an under-

capitalized special purpose entity established solely to provide delivery driver human resources

services exclusively to Amazon. Tenet’s pleadings and testimony in the Bankruptcy Court state

that the defense of this and two similar lawsuits was the primary cause of Tenet’s bankruptcy. If


                                                7
                                                                                                     305
CaseCase
     18-04171-elm Doc 1 Document
         4:18-cv-00893  Filed 11/02/18 Entered
                                   43 Filed     11/02/18
                                            03/27/18     08:17:32
                                                      Page         Page 306
                                                           9 of 13 PageID   of 385
                                                                          293




Amazon’s interpretation of the effect of the indemnity clause were correct, then by only

employing its delivery drivers through jointly through a minimally capitalized shell company,

Amazon could avoid a district court ever having jurisdiction to enforce the FLSA against it

(because the joint employer is so minimally capitalized that merely defending a lawsuit will

drive it into bankruptcy). Amazon is directly liable to Plaintiffs for its violations of the FLSA;

that it may have a right to recover indemnification from Tenet is secondary to this case and a

question for the Bankruptcy Court. Unless and until the Bankruptcy Court rules that the

automatic stay applies to Amazon, this case may continue in this Court.

   3. The “interest of justice,” convenience of the parties, and the Leal factors cited by
      Defendants all weigh against transfer.

       Until the Bankruptcy Court rules on the scope of the automatic stay, this Court need not

reach the ultimate question of whether transfer is warranted. The Bankruptcy Court’s

determination will either moot the rationale behind Defendants’ Motion by clarifying that the

Case may proceed in this District consistent with bankruptcy law, or the Bankruptcy Court will

rule that the automatic stay precludes this Case from proceeding in this District, in which case

Plaintiff will not oppose the Motion.       Nonetheless, applying the factors relied upon by

Defendants weigh against transfer or are neutral.

       The most important Leal factor is “whether transfer would promote the economic and

efficient administration of the bankruptcy estate. Leal, 2017 WL 565176 at *4. This is best

decided by the Bankruptcy Court, which has jurisdiction over the bankruptcy estate and

interested parties, and has already scheduled a hearing. The other Leal factors also weigh against

transfer or are neutral. Those factors are: (1) whether the interests of judicial economy would be

served by the transfer; (2) the possibility of a fair trial; (3) either forum’s interest in the

controversy; (4) the enforceability of any judgment obtained; and (5) the plaintiff’s original

                                                8
                                                                                                     306
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  43 Filed      11/02/18
                                           03/27/18  Page08:17:32
                                                          10 of 13 Page 307294
                                                                   PageID   of 385




choice of forum. The interests of judicial economy favor proceeding in this Court, where the case

has proceeded for over a year. This Court has more experience and is better suited to preside

over Rule 23 class actions than is the Bankruptcy Court. A trial in this Court would be fair and

afford Plaintiff his Seventh Amendment right to a jury trial. The Western District of Texas has a

significant interest in the controversy because many members of the putative class reside in the

Western District, Defendant Tenet is headquartered in the Western District in Austin, and

Defendant Amazon also has a significant corporate presence in the Western District in Austin.

The enforceability of any judgment obtained will be the same in either venue, so is neutral as a

factor. Finally, the Plaintiff’s original choice of forum weighs decisively against transfer.

       Defendants’ analysis of these factors again relies on presuming that the Bankruptcy Court

will agree with Defendants’ legal conclusions. For example, Defendants’ analysis of the

“efficient administration of the bankruptcy estate” factor rests on the unsupported assertion that

“[t]he Bankruptcy Court has an interest in remaining the sole adjudicator of claims against

Tenet’s estate.” Motion at 8. But this is essentially the question before the Bankruptcy Court in

Plaintiff’s Motion for Relief. The Bankruptcy Court will make its interests, and whether

proceeding in this Court is consistent with those interests, clear after the April 11 hearing.

       Transfer is thus not mandated by any precedent cited in Defendants’ Motion. The

ultimate question of transfer need not be reached until the Bankruptcy Court clarifies the scope

of the automatic stay. That determination will either contradict or confirm the assumptions that

Defendants make in their Motion, vitiating either the rationale behind Defendants’ Motion or the

rationale behind Plaintiff’s opposition to the Motion. Absent and until the Bankruptcy Court

denies Plaintiff’s Motion for Relief, the “interest of justice” weighs against allowing Amazon to

escape this Court’s jurisdiction simply because it employs its delivery drivers through a


                                                  9
                                                                                                     307
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  43 Filed      11/02/18
                                           03/27/18  Page08:17:32
                                                          11 of 13 Page 308295
                                                                   PageID   of 385




minimally capitalized special purpose entity.

       Amazon, one of the world’s largest corporations, effectively directed nearly every aspect

of Lines’ and the putative class’s employment and was the primary beneficiary of both their

labor and the scheme to undercompensate them as alleged in the District Court Action. To allow

Amazon to avoid accountability in District Court for its labor practices simply because it

contractually outsourced some aspects of human resources (without sacrificing ultimate control)

and demanded indemnity from Tenet, an undercapitalized special purpose entity created only to

service Amazon, would place form over substance and undermine the purposes of both the

Bankruptcy Code and the FLSA.

       The purpose of the automatic stay is to protect the bankrupt and its creditors—not to

insulate solvent third parties like Amazon from liability for their employment practices. The

totality of the circumstances here—the special purpose entity created solely to contract with

Amazon; the timing of the bankruptcy filing on the extended due date of the discovery responses

just before Lines could move for conditional certification; the citation of the litigation as the

primary reason behind the bankruptcy filing; and the attempt by Amazon to rely on the

bankruptcy to avoid its discovery obligations—suggest that the stay is being used by Amazon

(and Tenet) primarily as a tactic to deny Lines the process to which he is entitled in district court.

“Courts have regarded the opportunity to litigate the issue of liability as a significant right which

cannot be easily set aside, even where pre-petition causes of action are involved.” In re Todd

Shipyards Corp., 92 B.R. 600, 603 (Bankr. D.N.J. 1988) (citing In re Continental Air Lines, Inc.,

61 B.R. 758, 779, (S.D. Tex. 1986)).

                                          CONCLUSION

       For the above reasons, Defendants’ Motion to Transfer Venue should be denied.


                                                 10
                                                                                                         308
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  43 Filed      11/02/18
                                           03/27/18  Page08:17:32
                                                          12 of 13 Page 309296
                                                                   PageID   of 385




Dated: March 27, 2018                       Respectfully submitted,

Austin, Texas


                                            Jay D. Ellwanger
                                            Texas State Bar No. 24036522
                                            jellwanger@equalrights.law
                                            Holt Major Lackey (pro hac vice)
                                            Texas State Bar No. 24047763
                                            hlackey@equalrights.law
                                            Ellwanger Law LLLP
                                            8310-1 N. Capital of Texas Hwy.
                                            Suite 190
                                            Austin, Texas 78731
                                            (737) 808-2262 (phone)
                                            (737) 808-2260 (fax)

                                            OF COUNSEL:

                                            Sara Wyn Kane (pro hac vice)
                                            James Vagnini (pro hac vice)
                                            Robert Berman (pro hac vice)
                                            Monica Hincken (pro hac vice)
                                            Valli Kane & Vagnini, LLP
                                            600 Old Country Road, Suite 519
                                            Garden City, New York 11530
                                             (516) 203-7180 (phone)
                                             (516) 706-0248 (fax)

                                            ATTORNEYS FOR PLAINTIFFS




                                       11
                                                                                     309
Case 18-04171-elm
   Case            Doc 1Document
         4:18-cv-00893  Filed 11/02/18  Entered
                                  43 Filed      11/02/18
                                           03/27/18  Page08:17:32
                                                          13 of 13 Page 310297
                                                                   PageID   of 385




                              CERTIFICATE OF SERVICE
       I certify that the foregoing document was served upon all counsel of record via the
Court’s electronic filing system in accordance with the Federal Rules of Civil Procedure on
March 27, 2018.


                                                  /s/ Jay D. Ellwanger
                                                  Jay D. Ellwanger




                                            12
                                                                                              310
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  43-1 Filed    11/02/18
                                             03/27/18    08:17:32
                                                       Page 1 of 14 Page 311298
                                                                     PageID  of 385




                         EXHIBIT A




                                                                                      311
  Case 18-04171-elm
     Case           Doc 1Document
          4:18-cv-00893   Filed 11/02/18 Entered
                                    43-1 Filed    11/02/18
                                               03/27/18    08:17:32
                                                         Page 2 of 14 Page 312299
                                                                       PageID  of 385




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION
                                                      §
   In re:                                             §   CASE NO. 18-40270-rfn11
                                                      §
   TENET CONCEPTS, LLC,                               §
                                                      §
                                                      §
                            Debtor.                   §   Chapter 11 Case
                                                      §
                                                      §
                                                      §
                                                      §
                                                      §

   JEFFREY LINES’ AMENDED MOTION FOR LIMITED RELIEF FROM AUTOMATIC
                    STAY PURSUANT TO 11 U.S.C. § 362(d)(1)

       Jeffrey Lines (“Lines”), by and through his attorneys, hereby moves this Honorable Court to

grant limited relief from Debtor Tenet Concept LLC’s (“Debtor” or “Tenant”) automatic stay pursuant

to 11 USC § 362(d)(1) to allow Lines’ and the putative class of which he is the class representative to

proceed to liquidate their claims in the Federal Court action Jeffrey Lines et al. v. Amazon.com Inc. et

al., currently pending in the Austin Division of the Western District of Texas, No 1:17-cv-0072-LY (the

“District Court Action”).

                        FACTUAL AND PROCEDURAL BACKGROUND

       Lines filed the District Court Action on February 2, 2017, and filed a First Amended Complaint

on April 14, 2017. Debtor, Amazon.com, Inc. (“Amazon”) and John Does 1-5 were the named

Defendants in both the Original and First Amended Complaint. The District Court Action is based on

Lines’ employment as a delivery driver with Debtor and Amazon from October 6, 2015 until his

unlawful termination on or around January 22, 2016.

       In the District Court Action, Lines alleges that Debtor and Amazon, as joint employers, (i) failed




                                                                                                       312
   Case 18-04171-elm
      Case           Doc 1Document
           4:18-cv-00893   Filed 11/02/18 Entered
                                     43-1 Filed    11/02/18
                                                03/27/18    08:17:32
                                                          Page 3 of 14 Page 313300
                                                                        PageID  of 385




to pay him and other similarly situated drivers for all hours worked; (ii) failed to pay him and other

similarly situated drivers the statutorily required overtime premium for all hours worked in excess of

forty hour per workweek; (iii) required him and other similarly situated drivers to work “off the clock”

before their scheduled start times, through their purported meal breaks, and at the conclusion of each

work day; (iv) unlawfully retain his and other similarly situated drivers’ tips; (v) failed to reimburse his

and other similarly situated drivers’ expenses; and (vi) unlawfully discharged Lines as retaliation for

raising FLSA violations. Lines alleges that this conduct violates violates the Fair Labor Standards Act,

as amended, 29 U.S.C. §§ 201 et seq. ("FLSA") and related causes of action.

       The facts uncovered thus far in discovery in the District Court Action, as well as in the pleadings

and at the 341 meeting in this Bankruptcy Action, suggest that Amazon effectively controlled every

aspect of Lines’ and similarly situated drivers’ employment with Debtor and Amazon. Specifically:

         a. Debtor “provides delivery services exclusively for Amazon.” Dkt. 4 at 2, par. 3;

         b. Debtor was formed on January 27, 2015 by its Founder and then-sole-Member Principle

             Distribution, LLC, apparently for the sole purpose of entering its first Work Order with

             Amazon on March 1, 2015. See Certificate of Formation, attached as Exhibit A; Sixteenth

             Amendment to Work Order, AMZ_JLines_00000031, attached as Exhibit B; Debtor

             Testimony at March 9, 2018 341 Meeting (hereinafter “341 Meeting.”);

         c. Debtor was minimally capitalized at its founding. See 341 Meeting;

         d. Lines and other similarly situated drivers worked out of Amazon facilities, and although

             Debtor had management on-site at those facilities, Debtor’s on-site management would

             “take orders” from Amazon employees. See 341 Meeting; Dkt. 4 at 2, par. 6;

         e. Lines and similarly situated drivers wore Amazon branding on their person and vehicles

             while performing their job duties, received work assignments through an Amazon
                                                     2



                                                                                                          313
  Case 18-04171-elm
     Case           Doc 1Document
          4:18-cv-00893   Filed 11/02/18 Entered
                                    43-1 Filed    11/02/18
                                               03/27/18    08:17:32
                                                         Page 4 of 14 Page 314301
                                                                       PageID  of 385




             application on their mobile device, and were subject to voluminous regulations and terms

             spelled out in Amazon’s contract with Debtor. See, e.g. Delivery Provider Terms of

             Service, AMZ_JLines_00000019-30, attached as Exhibit C;

         f. Amazon retained ownership of and the right to inspect all documents and data regarding its

             relationship   with    Debtor.   Id.   at   AMZ_JLines_00000026-27;         Work      Order,

             AMZ_JLines_00000038-40 at AMZ_JLines_00000039-40, attached as Exhibit D.

         g. Amazon required Debtor to “distribute each Tip … in accordance with the disbursement

             report derived from Amazon’s systems and furnished to you by Amazon.”

             AMZ_JLines_00000003, attached as Exhibit E.

         h. Debtor’s Driver’s handbook sets forth numerous regulations under the heading “Amazon

             Regulations,” including comprehensive instructions regarding attendance, dispatch, time

             off, personal appearance, and logging of hours. Driver’s Handbook, Tenet-000024, Tenet-

             000026-28, attached as Exhibit F.

Accordingly, Lines seeks to hold Amazon liable in the District Court Action as a joint employer.

       According to Debtor, the District Court Action and two other class action lawsuits against

Debtor are “the reason this [bankruptcy] case was filed.” 341 Meeting; See also Dkt. 4 at 2, par. 5-6.

Both Debtor and Amazon have relied on this Bankruptcy Action to frustrate discovery in the District

Court Action. The Discovery Period in the District Court Action began in earnest with an Initial Pretrial

Conference held by the Western District court on October 3, 2017, and the entry of a Scheduling Order

that same day. WDTX Dkt. 29, attached as Exhibit G. On December 19, 2017, Plaintiff Lines served his

First Sets of Interrogatories, Requests for Production, and Requests for Admissions on Debtor and

Amazon. Excerpts of Plaintiff’s First Discovery Requests, attached as Exhibit H. According to the

Federal Rules of Civil Procedure, Defendants’ responses to this discovery were thus due on January 18,
                                                    3



                                                                                                       314
   Case 18-04171-elm
      Case           Doc 1Document
           4:18-cv-00893   Filed 11/02/18 Entered
                                     43-1 Filed    11/02/18
                                                03/27/18    08:17:32
                                                          Page 5 of 14 Page 315302
                                                                        PageID  of 385




2018. These discovery requests were propounded at the class certification phase of the District Court

Action, and accordingly dealt with matters relevant to class certification rather than the ultimate merits

of the case.

       On January 12, 2018, counsel representing Debtor and Amazon in the District Court Action

requested an extension of the January 18th discovery deadline. After representations were made by

counsel for both Defendants as to which documents would be timely produced, counsel for Lines agreed

to extend the response deadline to January 25, 2018. See Correspondence, attached as Exhibit I.

      On January 25th Debtor and Amazon served their responses and objections to the Discovery. As to

numerous discovery requests, Debtor stood on its objections, while Amazon relied on the claim that

various documents were in Debtor’s possession rather than Amazon’s. That same day, Debtor filed its

Voluntary Petition in the Bankruptcy Action in this Court and a Suggestion of Bankruptcy in the

Western District court.

      On January 31, 2018, counsel for Lines held a discovery conference with counsel for Debtor and

Amazon in the District Court Action. During that conference, and subsequent conferences, counsel for

Defendants took the position that the automatic bankruptcy stay precluded any further discovery action

against Debtor, including any effort to compel Amazon to obtain documents from Debtor.

       Counsel for Defendants in the District Court Action have also taken the position that the

bankruptcy stay applies to at least partially stay the case against Amazon, due to an indemnity

agreement between Debtor and Amazon, and have argued that the case should be transferred to

bankruptcy court. See District Court Action Dkt. 38, attached as Exhibit J. Lines does not dispute that

the stay prevents him from enforcing any judgment against Tenet outside of this Bankruptcy Action.

However, the stay need not necessarily prevent the litigation from proceeding in the District Court

Action in order to liquidate Lines’ claims against Debtor for purposes of this Bankruptcy Action.
                                                    4



                                                                                                        315
   Case 18-04171-elm
      Case           Doc 1Document
           4:18-cv-00893   Filed 11/02/18 Entered
                                     43-1 Filed    11/02/18
                                                03/27/18    08:17:32
                                                          Page 6 of 14 Page 316303
                                                                        PageID  of 385




       Amazon, one of the world’s largest corporations, effectively directed nearly every aspect of

Lines’ and the putative class’s employment and was the primary beneficiary of both their labor and the

scheme to undercompensate them as alleged in the District Court Action. To allow Amazon to avoid

accountability in District Court for its labor practices simply because it contractually outsourced some

aspects of human resources (without sacrificing ultimate control) and demanded indemnity from Tenet,

an undercapitalized special purpose entity created only to service Amazon, would place form over

substance and undermine the purposes of both the Bankruptcy Code and the FLSA. Accordingly, Jeffrey

Lines respectfully files this Motion for Relief from the Automatic Stay to modify the stay so that his and

the putative class’s claims may be liquidated in the District Court Action against Amazon and Debtor.

                                              ARGUMENT

       The equities weigh in favor of granting the limited relief requested by Lines because:

       (1) The Curtis and Johnson factors weigh in favor of granting the limited relief described above;
           and
       (2) Lines will be severely prejudiced if he is not permitted to prosecute his claims against
           Amazon.

       Under the Bankruptcy Code, the automatic stay applies only to actions against the debtor. 11

U.S.C. § 362(a)(1-8). “By its terms the automatic stay applies only to the debtor, not to co-debtors under

Chapter 7 or Chapter 11 of the Bankruptcy Code nor to” co-defendants. Reliant Energy Servs., Inc. v.

Enron Canada Corp., 349 F.3d 816, 825 (5th Cir. 2003) (quoting GATX Aircraft Corp. v. M/V Courtney

Leigh, 768 F.2d 711, 716 (5th Cir.1985). Thus Section 362 is “rarely … a valid basis on which to stay

actions against non-debtors.” Arnold v. Garlock, Inc. 278 F.3d 426, 436 (5th Cir. 2001).

       Even where the stay applies, a bankruptcy court may terminate, annul, lift or condition the

Automatic Stay “for cause.” 11 U.S.C. § 362(d)(1). “Cause” within the context of Section 362(d)(1) is

undefined, and “is a broad concept that is intentionally flexible so that courts may respond to different or

                                                     5



                                                                                                          316
   Case 18-04171-elm
      Case           Doc 1Document
           4:18-cv-00893   Filed 11/02/18 Entered
                                     43-1 Filed    11/02/18
                                                03/27/18    08:17:32
                                                          Page 7 of 14 Page 317304
                                                                        PageID  of 385




unique circumstances.” In re Choice ATM Enterprises, Inc., No. 14-44982-DML, 2015 WL 1014617, at

*3 (Bankr. N.D. Tex. Mar. 4, 2015); Mooney v. Gill, 310 B.R. 543, 546–47 (N.D.Tex.2002) (quoting In

re Sentry Park, Ltd., 87 B.R. 427, 430 (Bankr.W.D.Tex.1988)). Section 362(d) thus gives bankruptcy

courts “flexibility to address specific exigencies on a case-by-case basis.” Choice ATM, 2015 WL

1014617, at *3; (quoting In re Chesnut, 422 F.3d 298, 303-04 (5th Cir.2005)). “Congress itself provided

some guidance as to what constitutes ‘cause,’ specifically mentioning ‘a desire to permit an action to

proceed to completion in another tribunal’ and ‘the lack of connection with or interference with the

pending bankruptcy case.’” Choice ATM, 2015 WL 1014617, at *3; (quoting H.R. REP. No. 95–595,

343.44 (1977), reprinted in 1978 U.S.C.C.A.N. 5787, 6300). There is thus no mandatory standard for

finding “cause” in the Fifth Circuit, with the Circuit instead affording flexibility to bankruptcy courts to

balance the factors and equities. See In re Mirant Corp., 440 F.3d 238, 253 (5th Cir.2006).

       In determining whether to grant requests to proceed with litigation outside of bankruptcy, courts

utilize varying methodologies and rely on various factors, including those set out in In re Curtis, 40 B.R.

795, 799–800 (Bankr.D.Utah 1984) and In re Johnson, 115 B.R. 634, 636 (Bankr.D.Minn.1989). Choice

ATM, 2015 WL 1014617, at *3 and notes 10 & 11. Bankruptcy courts in this Circuit apply these factors

under a variety of approaches, with the court applying the factors that are “relevant to the case before it.”

Choice ATM, 2015 WL 1014617, at *3-4. This Court has previously suggested that the test ultimately

turns upon a “balance[ing of] the hardships of the parties.” Mooney, 310 B.R. at 546.

       The stay may be modified to permit the continuance of a civil suit if no great prejudice to either

the estate or the debtor results, and if the hardship to petitioner by continuance of the stay outweighs the

hardship to the debtor by modification of the stay. Matter of McGraw, 18 B.R. 140, 141–142, (Bankr.

W.D. Wis. 1982).


                                                     6



                                                                                                           317
   Case 18-04171-elm
      Case           Doc 1Document
           4:18-cv-00893   Filed 11/02/18 Entered
                                     43-1 Filed    11/02/18
                                                03/27/18    08:17:32
                                                          Page 8 of 14 Page 318305
                                                                        PageID  of 385




1. The Relevant Curtis and Johnson Factors Favor Granting Relief from the Stay

       The relevant Curtis and Johnson factors favor allowing Lines to proceed in the Western District

of Texas against Amazon and Debtor. Because the District Court Action involves Lines’ claims against

both Debtor Tenet and Amazon, proceeding in the Western District of Texas will allow complete

resolution of the issues (Curtis factor 1). The District Court Action focuses on third party Amazon, and

thus will not interfere with the Bankruptcy Action. (Curtis factors 2 and 6; Johnson factor 5). Because

the limited relief from the stay sought by Lines will only allow liquidation of his and the putative class’s

claims, the District Court Action would also not prejudice the interests of the other creditors. (Curtis

factor 7). The burden on Debtor and other creditors will be particularly minimal here because Debtor has

already had a full 37 days in which to respond to the bulk of Lines’ discovery requests, meaning that the

search for and collection of responsive documents has presumably already been carried out before

Debtor even filed its voluntary petition for bankruptcy.

       Judicial economy (Curtis factor 10; Johnson factor 2) likewise favors granting Lines’ requested

relief. Lines’ claims are fundamentally about and against Amazon, one of the world’s largest

corporations, that controlled every relevant aspect of Lines’ employment. The District Court Action has

proceeded to the point that Lines is prepared to file a motion for conditional class certification, creating

a likelihood that the investment of resources advancing this complex litigation to this point would be

wasted if trial of Lines’ claims were deferred. (Johnson factor 3). Lines and the putative class have a

strong likelihood of success on these claims, and the Western District of Texas has significant expertise

in the FLSA class action subject matter of those claims. (Johnson factors 4 and 6). The claims are not

principally about or against Debtor Tenet, a minimally capitalized special purpose entity established

only to provide personnel to Amazon’s operations in an apparent scheme to minimize Amazon’s

exposure to liability for underpaying its workforce.
                                                       7



                                                                                                          318
  Case 18-04171-elm
     Case           Doc 1Document
          4:18-cv-00893   Filed 11/02/18 Entered
                                    43-1 Filed    11/02/18
                                               03/27/18    08:17:32
                                                         Page 9 of 14 Page 319306
                                                                       PageID  of 385




          This wage and hour lawsuit against Amazon is most efficiently and equitably administered in a

United States District Court. Amazon is far from bankrupt. Amazon should not escape discovery or

liability regarding its employment practices simply because it contrived to employ its Amazon Prime

Now delivery drivers through an undercapitalized shell company that was apparently manufactured to

create a legal buffer between Amazon and its employees.

2. Lines will be severely prejudiced if he is not permitted to prosecute his claims against Amazon

          The final Curtis factor looks to the “balance of hurt” entailed in either granting or denying the

requested relief. It is essentially this factor on which this Court relied in Mooney when it conducted a

“balance [of] the hardships of the parties.” 310 B.R. at 546. Here, the hardship and hurt imposed on

Lines by allowing the bankruptcy stay to defeat his claims against the far-from bankrupt Amazon

outweighs any hardship or hurt to Debtor or other creditors by allowing liquidation in the District Court

Action.

          The District Court Action has been pending for more than a year, and the bulk of the requested

discovery was due even before the bankruptcy stay was entered. The District Court Action has

progressed to the point that Lines is prepared to move for conditional certification of the class of

Amazon Prime Now delivery drivers employed through Debtor in Texas, Illinois, and California. Lines’

right to pursue this action against his employer Amazon in United States District Court was created by

Congress in the Federal Labor Standards Act, and is consistent with Congress’s stated “desire to permit

an action to proceed to completion in another tribunal” notwithstanding a bankruptcy filing where the

district court action lacks “connection with or interference with the pending bankruptcy case.” H.R.

REP. No. 95–595, 343.44 (1977), reprinted in 1978 U.S.C.C.A.N. 5787, 6300.

          The purpose of the automatic stay is not to insulate highly solvent third parties like Amazon from


                                                      8



                                                                                                          319
   Case 18-04171-elm
     Case             Doc 1
           4:18-cv-00893    Filed 11/02/18
                          Document         Entered
                                     43-1 Filed     11/02/18
                                                03/27/18     08:17:32
                                                          Page  10 of 14 Page 320 307
                                                                          PageID  of 385




liability for their employment practices, nor to interfere with reasonably necessary discovery in litigation

involving such solvent third parties. Furthermore, it has been noted that “the automatic stay was never

intended to preclude a determination of tort liability and the attendant damages. It was merely intended

to prevent a prejudicial dissipation of the debtor’s assets.” Continental, 61 B.R. at 779 (citing In re Bock

Laundry Mach. Co., 37 B.R. 564, 567 (Bankr. N.D. Ohio 1984)).

       The totality of the circumstances here—the special purpose entity created solely to enter into

contracts with Amazon; the timing of the bankruptcy filing on the extended due date of the discovery

responses just before Lines could file his motion for conditional certification; the citation of the

litigation as the primary reason behind the bankruptcy filing; and the attempt by Amazon to rely on the

bankruptcy to avoid its discovery obligations in the Western District Action—suggest that the stay is

being used by Amazon (and Debtor) primarily as a tactic to deny Lines the process to which he is

entitled in district court and prejudice his pending litigation. “Courts have regarded the opportunity to

litigate the issue of liability as a significant right which cannot be easily set aside, even where pre-

petition causes of action are involved.” In re Todd Shipyards Corp., 92 B.R. 600, 603 (Bankr. D.N.J.

1988) (citing In re Continental Air Lines, Inc., 61 B.R. 758, 779, (S.D. Tex. 1986)).

       Any prejudice to Debtor or other creditors from allowing Lines’ and the class’s claims to be

liquidated in District Court, by contrast, would be minimal. The value of Lines’ and the prospective

class’s claims against both Amazon and Debtor must be determined—the issue is merely whether

making that determination in this Bankruptcy Action or in the year-old Western District Action that

principally involves Amazon as well as debtor better serves judicial economy and fairness to the parties.

                                                NOTICE

       PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(b), A RESPONSE IS REQUIRED

TO THIS MOTION, OR THE ALLEGATIONS IN THE MOTION MAY BE DEEMED ADMITTED,
                                                     9



                                                                                                          320
   Case 18-04171-elm
     Case             Doc 1
           4:18-cv-00893    Filed 11/02/18
                          Document         Entered
                                     43-1 Filed     11/02/18
                                                03/27/18     08:17:32
                                                          Page  11 of 14 Page 321 308
                                                                          PageID  of 385




AND AN ORDER GRANTING THE RELIEF SOUGHT MAY BE ENTERED BY DEFAULT.

       ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK OF THE

UNITED STATES BANKRUPTCY COURT AT ELDON B. MAHON U.S. COURTHOUSE, 501 W.

10TH STREET, FORT WORTH, TEXAS 76102 BEFORE CLOSE OF BUSINESS ON APRIL 4, 2018,

WHICH IS AT LEAST 14 DAYS FROM THE DATE OF SERVICE HEREOF. A COPY SHALL BE

SERVED UPON COUNSEL FOR THE MOVING PARTY AND ANY TRUSTEE OR EXAMINER

APPOINTED IN THE CASE. ANY RESPONSE SHALL INCLUDE A DETAILED AND

COMPREHENSIVE STATEMENT AS TO HOW THE MOVANT CAN BE “ADEQUATELY

PROTECTED” IF THE STAY IS TO BE CONTINUED.

                                             CONCLUSION

       Petitioner Lines respectfully requests that this Court lift or modify Debtor’s automatic stay

pursuant to 11 U.S.C. § 362 (d)(1) to allow the District Court Action to proceed through jury trial and

liquidation of the class claims against Debtor.

Dated: March 21, 2018                              Respectfully submitted,
Austin, Texas


                                                   Jay D. Ellwanger
                                                   Texas State Bar No. 24036522
                                                   jellwanger@equalrights.law
                                                   Holt Major Lackey
                                                   Texas State Bar No. 24047763
                                                   hlackey@equalrights.law
                                                   Ellwanger Law LLLP
                                                   8310-1 N. Capital of Texas Hwy.
                                                   Suite 190
                                                   Austin, Texas 78731
                                                   (737) 808-2262 (phone)
                                                   (737) 808-2260 (fax)

                                                   OF COUNSEL:

                                                  10



                                                                                                     321
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  43-1 Filed     11/02/18
                                             03/27/18     08:17:32
                                                       Page  12 of 14 Page 322 309
                                                                       PageID  of 385




                                          Robert J. Valli, Jr.
                                          Sara Wyn Kane
                                          James Vagnini
                                          Valli Kane & Vagnini, LLP
                                          600 Old Country Road, Suite 519
                                          Garden City, New York 11530
                                           (516) 203-7180 (phone)
                                           (516) 706-0248 (fax)

                                          ATTORNEYS FOR PLAINTIFFS




                                         11



                                                                                        322
  Case 18-04171-elm
    Case             Doc 1
          4:18-cv-00893    Filed 11/02/18
                         Document         Entered
                                    43-1 Filed     11/02/18
                                               03/27/18     08:17:32
                                                         Page  13 of 14 Page 323 310
                                                                         PageID  of 385




                                    CERTIFICATE OF CONFERENCE

       Pursuant to a February 13, 2018 Order of Judge Lee Yeakel of the Western District of Texas,

counsel for Jeffrey Lines and counsel for Tenet Concepts, LLC and Amazon.com, Inc. conferred on

numerous occasions regarding the procedural posture of the District Court Action pending in the Austin

Division of the Western District of Texas in light of this Bankruptcy Action. Throughout these

conferences it was established that Defendants oppose any lifting of the bankruptcy stay, and on March

20, 2018, Defendants filed a motion in the District Court Action to transfer the case to this Court. This

Motion is thus opposed.

                                                            /s/ Holt M. Lackey________
                                                            Holt M. Lackey


                                       CERTIFICATE OF SERVICE

       I hereby certify that the preceding pleading was served on March 21, 2018 on (1) the Office of

the United States Trustee, via the CM/ECF system; (2) Counsel for any committees appointed under

Section 1102 of the Bankruptcy Code, via the CM/ECF system; (3) Top twenty largest unsecured

creditors of the Debtor (as listed in Debtor’s Form 204): (a) Protective Insurance Company, 111

Congressional Blvd, Suite 500, Carmel IN 46032, (b) The Hartford, PO Box 660916, Dallas, TX 75266-

0916, (c) Littler Mendelson P.C., PO Box 45547, San Francisco, CA 94145, (d) IPFS Corporation, PO

Box 730223, Dallas, TX 75373-0223, (e) McDonald Sanders, LLC, 777 Main Street, Suite 1300, Fort

Worth, TX 76102, (f) IPFS Corporation, 24722 Network Place, Chicago, IL 60673-1247, (g) Vanbridge

LLC, PO Box 416103, Boston, MA 02241-6103, (h) BSX Insurance, 3355 W. Alabama, Houston, TX

77098; (4) Debtor at 8200 Cameron Road, Suite A198, Austin, TX 78754, Attn: Scott Cass; (5) Debtor’s

reorganization counsel, via the CM/ECF system, and via first-class mail, at: Bobby Forshey, Forsehy &

Prostok, LLP, 777 Main Street, Suite 1290, Fort Worth, TX 76102; (6) IRS, via first-class mail, at:
                                                   12



                                                                                                       323
  Case 18-04171-elm
    Case             Doc 1
          4:18-cv-00893    Filed 11/02/18
                         Document         Entered
                                    43-1 Filed     11/02/18
                                               03/27/18     08:17:32
                                                         Page  14 of 14 Page 324 311
                                                                         PageID  of 385




International Revenue Service, Special Procedures-Insolvency, PO Box 7346, Philadelphia, PA 19101-

7346.

                                                       /s/ Holt M. Lackey________
                                                       Holt M. Lackey




                                               13



                                                                                                324
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   43-2 Entered  11/02/18
                                        Filed 03/27/18    08:17:32
                                                        Page  1 of 4 Page 325
                                                                     PageID   of 385
                                                                            312




                          EXHIBIT B




                                                                                       325
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   43-2 Entered  11/02/18
                                        Filed 03/27/18    08:17:32
                                                        Page  2 of 4 Page 326
                                                                     PageID   of 385
                                                                            313




                                                                                       326
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   43-2 Entered  11/02/18
                                        Filed 03/27/18    08:17:32
                                                        Page  3 of 4 Page 327
                                                                     PageID   of 385
                                                                            314




                                                                                       327
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   43-2 Entered  11/02/18
                                        Filed 03/27/18    08:17:32
                                                        Page  4 of 4 Page 328
                                                                     PageID   of 385
                                                                            315




                                                                                       328
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   43-3 Entered  11/02/18
                                        Filed 03/27/18    08:17:32
                                                        Page  1 of 2 Page 329
                                                                     PageID   of 385
                                                                            316




                          EXHIBIT C




                                                                                       329
DocuSign Envelope ID: 04F7F86B-45F2-4C90-BACE-F5A568CD1173
           CaseCase
                18-04171-elm  Doc 1 Document
                    4:18-cv-00893   Filed 11/02/18
                                              43-3 Entered  11/02/18
                                                   Filed 03/27/18    08:17:32
                                                                   Page  2 of 2 Page 330
                                                                                PageID   of 385
                                                                                       317



                                                     Sixteenth Amendment
                                                         to Work Order
                                          under the Delivery Provider Terms of Service

                     This Sixteenth Amendment to Work Order (this “Sixteenth Amendment”) is effective as of
            December 4, 2016, and amends that certain Work Order, dated as of March 1, 2015, as amended by the
            First Amendment to Work Order, dated as of March 16, 2015, the Second Amendment to Work Order,
            dated as of March 30, 2015, the Third Amendment to Work Order, dated as of April 10, 2015, the Fourth
            Amendment to Work Order, dated as of May 1, 2015, the Fifth Amendment to Work Order, dated as of
            July 26, 2015, the Sixth Amendment to Work Order, dated as of August 17, 2015, the Seventh Amendment
            to Work Order, dated as of September 30, 2015, the Eighth Amendment to Work Order, dated as of
            September 30, 2015, the Ninth Amendment to Work Order, dated as of October 11, 2015, the Tenth
            Amendment to Work Order, dated as of November 1, 2015, the Eleventh Amendment to Work Order, dated
            as of February 3, 2016, the Twelfth Amendment to Work Order, dated as of February 14, 2016, the
            Thirteenth Amendment to Work Order, dated as of March 1, 2016, the Fourteenth Amendment to Work
            Order, dated as of August 28, 2016, and the Fifteenth Amendment to Work Order, dated as of October 9,
            2016 (the “Work Order”), by and between Tenet Concepts, LLC (“you”) and Amazon Logistics, Inc., a
            Delaware corporation (“Amazon”). All capitalized terms used and not defined in this Sixteenth
            Amendment have the respective meanings assigned to such terms in the Delivery Provider Terms of Service
            to which you agreed on the Delivery Provider Platform (as the same may be amended, modified, or
            supplemented from time to time, the “Terms”).

                     Amazon and you agree as follows:

                    1.      Amendment to Schedule D. Schedule D to the Work Order is hereby deleted in its entirety
            and replaced with Schedule D attached hereto.

                     2.      No Other Amendments; Conflicts. Except as expressly amended hereby, the Work Order
            remains in full force and effect in accordance with its terms. In the event of any conflict between the terms
            of this Sixteenth Amendment and the terms of the Work Order, the terms of this Sixteenth Amendment will
            control.

                                                      [Signature Page Follows]




            Amazon Confidential                                                                                     1 of 7   330
                                                                                                                 2824516
                                                                                                      AMZ_JLINES_00000031
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  43-4 Filed    11/02/18
                                             03/27/18    08:17:32
                                                       Page 1 of 13 Page 331318
                                                                     PageID  of 385




                         EXHIBIT D




                                                                                      331
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  43-4 Filed    11/02/18
                                             03/27/18    08:17:32
                                                       Page 2 of 13 Page 332319
                                                                     PageID  of 385




                       DELIVERY PROVIDER TERMS OF SERVICE
                              (Last Updated: June 21, 2016)

        These Delivery Provider Terms of Service (these “Terms”) contain the terms and
conditions that govern your performance of the Services and constitute a legally binding agreement
between the applicable Amazon Contracting Party or any of its Affiliates that enters into a Work
Order under these Terms (“Amazon”), on the one hand, and you or the entity that you represent
(“you”), on the other hand. These Terms take effect on the date when you click an “Agree” or
similar button or check box presented with these Terms or, if earlier, when you begin to perform
the Services (the “Effective Date”). By accepting these Terms, you (a) on behalf of yourself and
the entity that you represent, agree to be bound by all terms and conditions of these Terms, and (b)
represent and warrant that you have legal authority to bind the entity that you represent to these
Terms. Please see Section 11 for definitions of certain capitalized terms used in these Terms.

1.     Services.

        a.      Work Orders. At Amazon’s request and as specified in one or more work orders
that become binding on you (whether by executing the same or otherwise agreeing to the applicable
terms, including pursuant to the functionality of the Site) (“Work Orders”), you will provide
transportation, delivery and related services (whether on foot, by bicycle, by motor vehicle, or
otherwise) (“Services”, as such term is further described in any Work Order) in accordance with
the terms and conditions of these Terms, the Program Policies, and any performance standards set
forth in each applicable Work Order. These Terms and the Program Policies govern each Work
Order, and if you commence Services for Amazon in the absence of a Work Order, these Terms
and the Program Policies will nevertheless apply.

        b.     Affiliates. Any Affiliate of the applicable Amazon Contracting Party may enter
into Work Orders with you pursuant to these Terms, and with respect to such Work Orders, such
Affiliate becomes a party to these Terms and references to Amazon in these Terms are deemed to
be references to such Affiliate. Each Work Order is a separate obligation of the Affiliate of the
applicable Amazon Contracting Party that is named in such Work Order, and neither the Amazon
Contracting Party nor any other Affiliate of the Amazon Contracting Party has any obligation
under such Work Order.

        c.      No Minimum Volume/No Exclusivity. You acknowledge and agree that Amazon
makes no promises or representations whatsoever as to the amount of business that you can expect
at any time under these Terms, whether before or after any Work Order becomes binding on you.
Amazon may from time to time give volume, density, weight, product distribution or other
projections to you, but such projections are speculative only and will not in any event give rise to
any liability on the part of Amazon. The parties acknowledge and agree that Amazon may engage
the services of other companies that may perform the same or similar services as those provided
by you. These Terms do not obligate you to perform any Services unless and until a Work Order
has become binding on you in accordance with Section 1.a.




                                                                                                       332
                                                                                   AMZ_JLINES_00000019
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  43-4 Filed    11/02/18
                                             03/27/18    08:17:32
                                                       Page 3 of 13 Page 333320
                                                                     PageID  of 385




2.    Personnel Performing Services; Relationship of the Parties; Transportation
Authority; Vehicles; License of Equipment.

       a.      Personnel Performing Services; Relationship of the Parties.

               i.      Each driver, cyclist, walker, and other Personnel provided by you to
perform the Services will: (i) have such credentials (e.g., background investigation or references
and drug screening), skills, training and expertise as are required by Law, the Program Policies
and each applicable Work Order and otherwise be suitable and appropriate to perform the Services;
and (ii) have satisfactorily completed your delivery person training program (as applicable) and
any other vetting process that you have established prior to providing any Services to or on behalf
of Amazon. You will not permit any of your Personnel who at any time fails to satisfy the
requirements of this Section 2.a to provide Services directly or indirectly for or on behalf of
Amazon. Further, upon receipt of a written notice (which may be by email) from Amazon
specifying that any of your Personnel has failed to satisfy the requirements of this Section 2.a, you
will not permit such Personnel to provide Services directly or indirectly for or on behalf of
Amazon.

                ii.      You are an independent contractor of Amazon. As between Amazon and
you, you have exclusive responsibility for your Personnel and exclusive control over your policies
relating to wages, fees and other compensation, hours, and working conditions. You have the
exclusive right to hire, engage, transfer, suspend, lay off, recall, promote, discipline, discharge and
adjust grievances with your Personnel. Your Personnel are not eligible to participate in any
employee benefit plans or other benefits available to employees of Amazon or any of its Affiliates.
Neither you nor any of your Personnel has any authority to bind Amazon or any of its Affiliates to
any agreement or obligation.

        b.     Transportation Authority. During the Term (as defined in Section 8.a), you will
obtain and maintain all motor carrier and other transportation related authorities, permits, and
registrations with Governmental Authorities (including, without limitation, those relating to the
transportation of alcohol products) as are required to perform the Services under these Terms, the
Program Policies, and each applicable Work Order.

        c.     Vehicles. You will provide, operate, maintain and be responsible for, at your
expense, all vehicles (including bicycles) required to perform the Services under these Terms, the
Program Policies, and each applicable Work Order (each, a “Vehicle”, and collectively, the
“Vehicles”), and you will keep the Vehicles in good working order in accordance with the
manufacturer’s recommendations. You agree that, if required by Law, all such Vehicles will
display any applicable registration numbers and will satisfy all applicable safety, speed, hours of
service and other requirements imposed by Law.

       d.      License of Equipment.

              i.     As used in these Terms: (A) “Equipment” means, collectively, Hardware
and Licensed Materials; (B) “Hardware” means handheld communication devices/scanners and all
associated equipment furnished to you by Amazon, together with any related manuals and other




                                                                                                          333
                                                                                     AMZ_JLINES_00000020
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  43-4 Filed    11/02/18
                                             03/27/18    08:17:32
                                                       Page 4 of 13 Page 334321
                                                                     PageID  of 385




documentation; and (C) “Licensed Materials” means any software (including, without limitation,
any scanning and delivery application), content or other information furnished to you (whether
standalone or for use on Hardware, on devices owned by you, or otherwise) by Amazon, together
with any related manuals and other documentation.

                ii.     Amazon grants to you, during the Term, a limited, non-exclusive, non-
transferable, non-sublicensable, revocable license to use the Equipment in each country in which
you provide the Services, solely for the purpose of performing the Services. You will provide all
other equipment necessary for the performance of the Services at your own expense. You will not,
in whole or in part: (A) copy the Equipment; (B) distribute copies of the Equipment or any part of
the Equipment to any third party; (C) modify, adapt, translate, reverse engineer, make alterations
to, decompile, disassemble or make derivative works based on the Equipment or any part of the
Equipment; (D) rent, loan, sublicense, lease, distribute or attempt to grant other rights to the
Equipment or any part of the Equipment to third parties; (E) permit remote access to the Equipment
by any third party; or (F) use the Equipment other than to perform the Services. You will require
all of your Personnel using the Equipment to attend the training specified by Amazon, including
for updates and periodic refresher training. You will keep all Hardware in good repair, good
operating condition and working order and in compliance with the manufacturer’s specifications
and will furnish all Hardware to Amazon for maintenance, service and repair as specified by
Amazon. You will not make any additions, attachments, alterations or improvements to Hardware
without the prior written consent of Amazon. If any Hardware or part of any Hardware is lost,
stolen, unreturned, damaged, sold, transferred, leased, encumbered or assigned without the express
prior written consent of Amazon, you will promptly pay Amazon the full replacement cost of the
Hardware, together with any incidental costs that are incurred by Amazon to replace the Hardware.

            iii. AMAZON LICENSES THE EQUIPMENT TO YOU “AS IS” AND
MAKES NO WARRANTIES OF ANY KIND REGARDING THE EQUIPMENT, INCLUDING,
BUT NOT LIMITED TO, THE DESIGN, OPERATION OR CONDITION OF, OR THE
QUALITY OF THE MATERIAL, COMPONENTS OR WORKMANSHIP IN, THE
EQUIPMENT. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
AMAZON EXPRESSLY DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY,
NONINFRINGEMENT, TITLE OR FITNESS FOR A PARTICULAR PURPOSE. AMAZON
DOES NOT WARRANT THAT THE EQUIPMENT WILL MEET YOUR REQUIREMENTS
OR WILL OPERATE UNINTERRUPTED, ERROR FREE OR PROVIDE ACCURATE,
COMPLETE OR UP-TO-DATE INFORMATION. AMAZON WILL NOT BE RESPONSIBLE
FOR ANY LOSS, DAMAGE OR CLAIM CAUSED BY OR ATTRIBUTABLE TO ANY
DEFECT OR DEFICIENCY IN ANY EQUIPMENT WHETHER ARISING OUT OF THE
EQUIPMENT’S MANUFACTURE, DESIGN OR OTHERWISE.

               iv.    Amazon will defend and indemnify you from any loss, damage, cost, and
expense (including reasonable attorneys’ fees and expenses) arising out of any claim, action or
proceeding brought by a third party (each, a “Third-Party Claim”) alleging that your use of the
Equipment as authorized under this Section 2.d infringes or misappropriates any third-party patent,
copyright, trademark, trade secret or other intellectual property rights (collectively, “Third-Party
Proprietary Rights”). Amazon will have sole control of the defense of any Third-Party Claim, and




                                                                                                       334
                                                                                   AMZ_JLINES_00000021
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  43-4 Filed    11/02/18
                                             03/27/18    08:17:32
                                                       Page 5 of 13 Page 335322
                                                                     PageID  of 385




you will cooperate (at Amazon’s expense) with Amazon in the defense. Amazon’s obligation to
indemnify under this Section 2.d(iv) will not apply to the extent that any Equipment infringes or
misappropriates any Third-Party Proprietary Rights as a result of (A) any modification of or to the
Equipment made by you or any of your Personnel, (B) use of the Equipment by you or any of your
Personnel other than as contemplated by this Section 2.d, or (C) the combination of the Equipment
with other products or services.

3.     Fees.

        a.      Amazon will pay you in accordance with the rate structure included in each
applicable Work Order or that is otherwise agreed between the parties pursuant to the functionality
of the Site. Except as provided in any Work Order or otherwise on the Site, the rate structure will
not be subject to adjustment in the event that delivery volumes, number of stops, time per stop or
between stops, distances traveled, labor or vehicle costs or any other forecast or assumption with
respect to a Planned Route differs in any respect from the forecasts and assumptions used to set
the rate structure set out in any Work Order or otherwise on the Site. Except as provided in any
Work Order or otherwise on the Site, you will be entitled to no compensation or reimbursement of
any expenses for performing the Services.

       b.     Amazon may (i) deduct from and offset against any amounts owing by Amazon to
you under these Terms or any Work Order any sums payable by you to Amazon, or (ii) invoice
you for such amounts due Amazon and you will pay Amazon invoiced amounts upon receipt of
such invoice.

        c.     You acknowledge that, depending on the jurisdiction in which the Services are
provided and the program to which the Services relate, an Amazon customer may be able during
order checkout, at the customer’s option, to provide that an e-tip be directed toward the delivery
person and/or the persons responsible for fulfilling orders (the “Tips”). If applicable, Amazon will
distribute to you all Tips collected in connection with applicable deliveries made by your
Personnel, and you agree to distribute all such Tips to your Personnel in accordance with applicable
Law.

4.      Invoicing. Unless otherwise directed by Amazon, you will provide weekly invoices (at no
charge) in a form acceptable to Amazon. Each invoice will include at least the following data in
addition to any other itemized data reasonably requested by Amazon: service date, service type,
number of Planned Routes per Service Area by shift (if applicable), and total cost. At Amazon’s
request, you will issue separate invoices for each account established under these Terms or any
Work Order. The payment obligation under each invoice is a separate obligation of the account to
which the invoiced Services were provided pursuant to the applicable Work Order, and no other
account has any obligation under such invoice or Work Order. Amazon will pay, or cause to be
paid, all undisputed portions of your properly submitted invoices within 30 days of receipt.
Amazon has no obligation to pay, or cause to be paid, any fees or expenses invoiced more than
three months after the applicable Services are performed, and you waive any claim for payment of
amounts not invoiced within that three-month period. Amazon or its designee may conduct invoice
audits to verify accuracy. Discrepant invoices will be rejected or short paid with appropriate




                                                                                                       335
                                                                                   AMZ_JLINES_00000022
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  43-4 Filed    11/02/18
                                             03/27/18    08:17:32
                                                       Page 6 of 13 Page 336323
                                                                     PageID  of 385




explanation of the discrepancy. The parties will use their commercially reasonable efforts to
resolve any disputes promptly.

5.     Representations, Warranties and Covenants.

        a.     You represent and warrant to Amazon that you are a legal business entity duly
formed, validly existing and in good standing under the Laws of the jurisdiction of your formation
and that you have all requisite right, power and authority to enter into, and perform your obligations
under, these Terms and each Work Order.

       b.      In addition to any compliance obligations set forth in these Terms, you are solely
responsible for any and all obligations owed to your Personnel pursuant to applicable Law and for
the management of your Personnel and promptly investigating and resolving all workplace
complaints made by your Personnel.

        c.      You acknowledge that Amazon’s Code of Business Conduct and Ethics posted at
http://phx.corporate-ir.net/phoenix.zhtml?c=97664&p=irol-govConduct (the “Code”) prohibits
the paying of bribes to anyone for any reason, whether in dealings with Governmental Authorities
or the private sector. You will not violate or knowingly permit anyone to violate the Code’s
prohibition on bribery or any applicable anti-corruption Laws. Amazon may immediately
terminate or suspend performance under these Terms if you breach this Section. You will maintain
true, accurate and complete books and records concerning any payments made by you to any other
person or entity in connection with the performance of the Services, including any such payments
made on behalf of Amazon. Amazon and its designated representatives may inspect your books
and records to verify such payments and for compliance with this Section and the Code.

        d.      You will: (i) perform the Services in a competent and workmanlike manner in
accordance with the level of professional care customarily observed by highly skilled professionals
rendering similar services; (ii) not violate or infringe any third party’s right in proprietary or
confidential information in performing the Services; (iii) comply with all Laws pertaining to the
Services, including without limitation all Laws applicable to transport, health and safety; (iv) hold
and comply with all applicable licenses and permits required by Governmental Authorities in
performing the Services; (v) notify Amazon as soon as possible of any event or circumstance that
impairs the safety of or delays delivery of Deliverables, and use an acceptable industry standard
of care in the protection of the Deliverables; (vi) at all times have sufficient equipment, Personnel
and resources available to perform the Services (and, in any case in which you believe, in your
reasonable business judgment, that you do not have sufficient equipment, Personnel and resources
available to perform the Services, you will immediately notify Amazon); (vii) comply, at your sole
cost and expense, with any social compliance and product safety requirements specified by
Amazon, including Amazon’s Supplier Code of Standards and Responsibilities posted at
http://www.amazon.com/gp/help/customer/display.html?ie=UTF8&nodeId=200885140
(collectively, “Compliance Requirements”), and permit, as requested by Amazon from time to
time, Amazon’s designee to audit your compliance with any Compliance Requirements, and you
will implement any corrective actions required by Amazon resulting from such audits at your
expense; and (vii) not have any lien on Amazon property or assets, including any Deliverables or




                                                                                                         336
                                                                                    AMZ_JLINES_00000023
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  43-4 Filed    11/02/18
                                             03/27/18    08:17:32
                                                       Page 7 of 13 Page 337324
                                                                     PageID  of 385




any documents relating to any Deliverables, and you waive all rights to any lien upon any shipment
or related documents on behalf of yourself and any third party engaged by you.

        e.      Hazardous Materials Notifications. You will notify Amazon’s dangerous goods
compliance department (at the phone number or email address designated by Amazon for this
purpose) promptly (and in any event within 24 hours) after you become aware of any (i) injury to
persons, property damage, environmental damage, fire, breakage, spillage, leakage, or any other
accident or incident involving any product defined, designated, or classified as hazardous material,
hazardous substance, or dangerous good (including limited and excepted quantities, consumer
commodity, ORM-D, lithium batteries, and radioactive and magnetic materials) under any
applicable Law and transported by you under these Terms (collectively, “Hazardous Materials”),
(ii) event or circumstance involving Hazardous Materials that violates or is reasonably likely to
violate any applicable Law, or (iii) investigation of any shipment containing Hazardous Materials
by any governmental agency or authority.

6.       Claims for Loss or Damage. You will be liable for Delay, loss or damage to Deliverables
occurring while such Deliverables are in the care, custody or control of you and/or your Personnel
in an amount equal to the actual cost of the Delayed, lost or damaged Deliverables, including the
replacement cost of the Deliverables and direct costs associated with the original packaging,
handling, and shipping (including the costs of packaging, handling and shipping the replacement).
Claims for Delayed, lost or damaged Deliverables may be based upon Amazon’s manifest, may
be initiated electronically (including via email), and may be filed at any time within 120 days after
the Deliverable was tendered to you. You will acknowledge all claims within 30 days of receipt
and will process all claims to conclusion and pay or credit the applicable account within 60 days
of receipt. You will cooperate with Amazon’s loss prevention and investigative personnel in the
conduct of investigations related to fraud, theft and other matters of mutual concern.

7.      Insurance. You will, at all times during which you provide the Services and for at least
two years after all Services are completed, carry, at your expense, the types of insurance and
minimum limits of insurance, in each case, that are specified in the Program Policies, each
applicable Work Order, or otherwise on the Site. You will submit certificates of insurance
evidencing required insurance coverages to Amazon through the Site or by such other means
specified by Amazon prior to the commencement of the Services and at each policy renewal
thereafter. You consent to Amazon disclosing your certificates of insurance or other information
to third parties for the purpose of verifying your compliance with this Section 7.

8.     Term and Termination.

       a.      Term and Termination. The term of these Terms will begin on the Effective Date
and will continue until terminated in accordance with this Section 8.a (the “Term.”). Either party
may terminate these Terms at any time, with or without cause, by providing the other party with
30 days’ prior written notice. If the term of any Work Order extends beyond the Term, these
Terms will survive for the purposes of that Work Order until the termination of that Work Order.

        b.      No Damages for Termination. Amazon will not be liable, on account of termination
or expiration of these Terms, for loss of goodwill, prospective profits or anticipated orders. Unless




                                                                                                        337
                                                                                   AMZ_JLINES_00000024
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  43-4 Filed    11/02/18
                                             03/27/18    08:17:32
                                                       Page 8 of 13 Page 338325
                                                                     PageID  of 385




specifically provided in any Work Order, Amazon will not be liable, on account of termination of
these Terms or any Work Order, for any expenditures, investments, leases or commitments made
by you under these Terms or any Work Order or for any other reason. You acknowledge and agree
that you have no expectation, and that you have not received any assurances from Amazon or any
other person, that your business relationship with Amazon will continue beyond the Term.

       c.     Transition Assistance. In connection with the termination or expiration of these
Terms or any Work Order for any reason, you will provide reasonable assistance to Amazon in
order to enable and facilitate an orderly transition of the Services to Amazon or a third party
designated by Amazon.

9.     Indemnification.

        a.      You will defend, indemnify and hold harmless Amazon and its Affiliates and
successors, and each of their respective directors, officers and employees (each an “Indemnified
Party” and, collectively, the “Indemnified Parties”) from any third-party allegation or claim based
on, or any loss, damage, settlement, cost, expense and any other liability (including but not limited
to reasonable attorneys’ fees and expenses) arising out of or in connection with, (i) any allegation
or claim of negligence, strict liability or misconduct of you or your Personnel, (ii) a breach of these
Terms, the Program Policies, or any Work Order by you or your Personnel, (iii) any action or
inaction by you or any of your Personnel (including, without limitation, any and all loss or damage
to personal property or bodily harm (including death)), or (iv) any allegation or claim that you or
any of your Personnel failed to comply with applicable Law. However, the foregoing
indemnification obligation does not apply to the extent that any claim subject to indemnification
results from the negligence or willful misconduct of the Indemnified Parties.

        b.      Your duty to defend is independent of your duty to indemnify. Your obligations
under this Section are independent of any of your other obligations under these Terms. You will
use counsel reasonably satisfactory to the Indemnified Parties to defend each indemnified claim,
and the Indemnified Parties will cooperate (at your expense) with you in the defense. You will
not consent to the entry of any judgment or enter into any settlement without the Indemnified
Parties’ prior written consent.

10.    Confidentiality; Customer Information; Work Product.

         a.     You will at all times comply with the terms of any nondisclosure agreement
executed or otherwise agreed to by you in favor of Amazon and/or its Affiliates (an “NDA”). If
no NDA exists, you and your representatives will (i) protect and keep confidential the existence of
these Terms (including all Work Orders), their terms and conditions, and any other information
obtained from Amazon or any of its representatives that is identified as confidential or proprietary
or that, given the nature of such information or the manner of its disclosure, reasonably should be
considered confidential or proprietary (including, without limitation, all information relating to
Amazon’s technology, customers (including Customer Information (as defined below)), business
plans, marketing activities, and finances) (collectively, “Confidential Information”), (ii) use
Confidential Information solely for the purpose of providing Services, and (iii) return all
Confidential Information to Amazon promptly following a request from Amazon. All Confidential




                                                                                                          338
                                                                                     AMZ_JLINES_00000025
Case 18-04171-elm
   Case           Doc 1Document
        4:18-cv-00893   Filed 11/02/18 Entered
                                  43-4 Filed    11/02/18
                                             03/27/18    08:17:32
                                                       Page 9 of 13 Page 339326
                                                                     PageID  of 385




Information will remain Amazon’s exclusive property, and you will have no rights to use
Confidential Information except as expressly provided in an NDA or these Terms.

       b.      If you are required by any Governmental Authority to disclose the contents of any
Deliverable, you will promptly provide Amazon with notice of such requirement. In such
instances, you will use commercially reasonable efforts to (i) ensure that any items removed from
a container are promptly put back into the container following the relevant Government
Authority’s inspection, and (ii) provide Amazon with an audit against the manifest for such items.

        c.      Except as expressly set forth in these Terms, the Program Policies, or any Work
Order, you will not use any trade name, trademark, service mark, logo or commercial symbol, or
any other proprietary rights of Amazon or any of its Affiliates in any manner (including but not
limited to use in any client list, press release, advertisement or other promotional material) without
the prior written authorization of such use by a Vice President of Amazon. Without the prior
written authorization by a Vice President of Amazon, you will not make any public announcement
or other statement (including, without limitation, a press release, response to a media query,
advertisement, or other promotional material) in which you refer to Amazon or its Affiliates, these
Terms, any Work Order, the Services, or any Confidential Information.

        d.      You will, and will cause your Personnel to, use all personally identifiable
information concerning Amazon’s customers, including names and addresses (collectively,
“Customer Information”), solely for the purpose of providing Services. You will comply with all
instructions of Amazon in respect of the processing of Customer Information, and you will
maintain appropriate technical and organizational security measures to prevent unauthorized use
or disclosure of Customer Information. All Customer Information is and will remain the exclusive
property of Amazon, and you will not transfer, rent, barter, trade or sell Customer Information and
will not develop lists of or aggregate Customer Information. Except as otherwise required by
applicable Law, you will, and will cause your Personnel to, delete all instances (including backups
and other copies) of Customer Information associated with each shipment within two weeks after
completing the shipment. Before disposing of any hardware, media or software (including any
sale or transfer of such material or any disposition of your business) that contains or previously
contained Customer Information, at Amazon’s direction, you will either return such hardware,
media or software to Amazon, or perform a complete forensic destruction of the Customer
Information (which may include a physical destruction, preferably incineration, or secure data
wipe) such that no Customer Information can be recovered or retrieved. For the avoidance of
doubt, the contents of Deliverables tendered by Amazon to you are Customer Information subject
to this Section 10.

        e.     The parties agree that, between the parties, any information or data arising out of
or in connection with the Services, including without limitation any Amazon customer data or
Customer Information and any data, analysis or other work specifically commissioned by Amazon
and agreed to by you (collectively, “Work Product”), is owned by Amazon. For purposes of these
Terms, Work Product does not include: (a) any inventions or developments made by you and
existing prior to the Effective Date; or (b) any inventions or developments developed entirely
independently by you, at any time, without any use, knowledge of, or reference to, the Confidential
Information. The Work Product has been specially ordered and commissioned by Amazon. You




                                                                                                         339
                                                                                    AMZ_JLINES_00000026
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  43-4 Filed     11/02/18
                                             03/27/18     08:17:32
                                                       Page  10 of 13 Page 340 327
                                                                       PageID  of 385




agree that the Work Product is a “work made for hire” for copyright purposes, with all copyrights
in the Work Product owned by Amazon. To the extent that the Work Product does not qualify as
a work made for hire under applicable Law, and to the extent that the Work Product includes
material subject to copyright, trade secret, or other proprietary rights protection, you hereby assign
to Amazon (or to such of its Affiliates as it may designate), its successors and assigns, all right,
title and interest in and to the Work Product. To the extent necessary to effect this assignment,
you will execute any documents that Amazon reasonably requests. At any time upon request from
Amazon and upon termination or expiration of these Terms, you will deliver to Amazon in tangible
form all materials containing Work Product, whether complete or in process. All Work Product
will be Confidential Information that is subject to this Section 10.

11.    Defined Terms.

        a.      “Affiliate” means, with respect to any entity, any person or other entity that directly
or indirectly controls, is controlled by, or is under common control with, such first entity.

        b.    “Amazon Contracting Party” means: (i) if the Services are provided in the United
States, Amazon Logistics, Inc.; or (ii) if the Services are provided in the United Kingdom, Amazon
UK Services Ltd.

        c.     “Chosen Courts” means: (i) if the Services are provided in the United States, the
federal and state courts in King County, Washington; or (ii) if the Services are provided in the
United Kingdom, the courts in England and Wales.

        d.     “Delay” means, with respect to any Deliverable, that such Deliverable was not
delivered within the delivery window specified by Amazon.

       e.      “Deliverables” means parcels, totes or other deliverables tendered by Amazon to
you or any of your Personnel.

       f.      “Governing Laws” means: (i) if the Services are provided in the United States, the
laws of the State of Washington; or (ii) if the Services are provided in the United Kingdom, the
laws of England and Wales.

        g.     “Governmental Authority” means any governmental, quasi-governmental or
regulatory authority, body, department, commission, board, bureau, agency, division, court,
securities exchange or other legislative, executive or judicial governmental entity or
instrumentality, whether foreign or domestic, of any country, nation, state, county, parish or
municipality, jurisdiction or other political subdivision.

       h.      “Law” means any national, federal, state, local or foreign statute, common law,
ordinance, rule, regulation, order, judgment or agency requirement of, or issued, promulgated or
entered into with, any Governmental Authority.

       i.      “Personnel” means, with respect to any party, such party’s employees, agents,
representatives, and subcontractors. For the avoidance of doubt, your Personnel will include any
individual assigned by you to perform the Services.




                                                                                                          340
                                                                                     AMZ_JLINES_00000027
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  43-4 Filed     11/02/18
                                             03/27/18     08:17:32
                                                       Page  11 of 13 Page 341 328
                                                                       PageID  of 385




         j.     “Planned Route” means a number of Deliverables in a given area that Amazon plans
for a single person and/or Vehicle for delivery on a specific shift and day and that in turn is assigned
by you to a specific person and/or Vehicle for delivery on a specific shift and day.

       k.     “Program Policies” means any terms, conditions, policies, guidelines and other
information of which you are notified in accordance with Section 12.c or that are referenced in
these Terms or posted on the Site.

       l.     “Service Area” means the zip codes, cities, geographies or other areas with respect
to which you provide the Services, as specifically defined in a Work Order.

       m.     “Site” means the Amazon Delivery Provider website (or any successor or related
website designated by Amazon).

        n.      “Taxes” means those applicable sales or use taxes or value added taxes that you are
legally obligated to charge.

12.    Miscellaneous.

        a.      You will not assign any of your rights or obligations under these Terms or any
Work Order without Amazon’s prior written consent. Any attempt by you to assign, subcontract
or delegate in violation of this Section will be null and void.

        b.      These Terms and the Work Orders are governed by the applicable Governing Laws,
excluding any conflict of laws rules. You irrevocably submit to venue and exclusive jurisdiction
in the applicable Chosen Courts for any dispute arising out of or relating to these Terms, any Work
Order or the Services, and you waive all objections to jurisdiction and venue of the applicable
Chosen Courts.

        c.       Notices to you under these Terms may be provided by (i) posting a notice on the
Site, or (ii) sending a message to the email address then associated with your account. Notices
provided by posting on the Site will be effective upon posting, and notices provided by email will
be effective when sent by Amazon. It is your responsibility to keep your email address current,
and you will be deemed to have received any email sent to the email address then associated with
your account when Amazon sends the email, whether or not you actually receive it. Notices to
Amazon under these Terms may be provided by (A) facsimile transmission to the number stated
in the Program Policies or any applicable Work Order, or (B) pre-paid post requiring signature on
receipt or personal delivery to the address stated in the Program Policies or any applicable Work
Order. Amazon may update the facsimile number and/or address for notices to Amazon by posting
a notice on the Site. Notices to Amazon will be deemed effective when delivered in person, when
delivered by pre-paid post, or when received by facsimile.

       d.     If any provision of these Terms, the Program Policies, or any Work Order is
determined to be unenforceable, the parties intend that these Terms, the Program Policies, or the
Work Order (as applicable) be enforced as if the unenforceable provisions were not present and




                                                                                                           341
                                                                                      AMZ_JLINES_00000028
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  43-4 Filed     11/02/18
                                             03/27/18     08:17:32
                                                       Page  12 of 13 Page 342 329
                                                                       PageID  of 385




that any partially valid and enforceable provisions be enforced to the extent that they are
enforceable.

        e.      A party does not waive any right under any provision of these Terms, the Program
Policies, or any Work Order by failing to insist on compliance with, or by failing to exercise any
right under, the applicable provision. Any waivers granted under these Terms, the Program
Policies, or any Work Order are effective only if recorded in a writing signed by the party granting
such waiver. The rights and remedies of the parties under these Terms, the Program Policies, and
any Work Order are cumulative and are not exclusive, and either party may enforce any of its
rights or remedies under these Terms, the Program Policies, or any Work Order or other rights and
remedies available to it at law or in equity. The Section headings of these Terms are for
convenience only and have no interpretive value.

       f.     The following provisions, along with any other provisions that by their nature
should survive termination or expiration of these Terms, will survive: Sections 4, 6, 7, 8.b, 8.c,
and 9-12.

       g.     You acknowledge that any breach of these Terms, the Program Policies, or any
Work Order by you or any of your representatives would cause irreparable harm to Amazon for
which Amazon has no adequate remedies at law. Accordingly, Amazon is entitled to specific
performance or injunctive relief for any breach of these Terms, the Program Policies, or any Work
Order by you or any of your representatives without the necessity of proving damages or posting
bond.

        h.     Except for your indemnity obligations under Section 9 and liability arising out of
your breach of Section 10, neither party will be liable under any circumstances for lost
opportunities or profits, consequential, special, punitive, incidental or indirect damages of any
kind. Nothing in these Terms shall limit or exclude either party's liability for any matter that may
not be limited or excluded by applicable Law.

        i.      You may charge and Amazon will pay Taxes invoiced by you, provided that those
Taxes are stated on the original invoice that you provide to Amazon and your invoices state those
Taxes separately and meet the appropriate tax requirements for a valid tax invoice, if any. Amazon
may provide you an exemption certificate acceptable to the relevant taxing authority, in which
case, you will not collect the Taxes covered by the certificate. You will be responsible for all other
taxes (including interest and penalties) or fees arising from transactions and the documentation of
transactions under these Terms and any Work Order. Amazon will maintain the right to deduct or
withhold any taxes that Amazon determines it is obligated to withhold from any amounts payable
to you under these Terms or any Work Order, and payment to you as reduced by such deductions
or withholdings will constitute full payment and settlement to you of all amounts payable to you
under these Terms or any Work Order. You will provide Amazon with any forms, documents, or
certifications as may be required for Amazon to satisfy any information reporting or withholding
tax obligations with respect to any payments under these Terms or any Work Order.

      j.     These Terms (together with the Program Policies, which are incorporated in these
Terms by this reference), any Work Orders, and any NDA constitute the complete and final




                                                                                                         342
                                                                                    AMZ_JLINES_00000029
Case 18-04171-elm
  Case             Doc 1
        4:18-cv-00893    Filed 11/02/18
                       Document         Entered
                                  43-4 Filed     11/02/18
                                             03/27/18     08:17:32
                                                       Page  13 of 13 Page 343 330
                                                                       PageID  of 385




agreement of the parties pertaining to the Services and supersede and replace the parties’ prior
agreements, understandings, representations and discussions (whether written or oral) relating to
the Services.

        k.      Amazon may modify these Terms (including any Program Policies) at any time by
posting a revised version on the Site or by otherwise notifying you in accordance with Section
12.c. The modified Terms will become effective upon posting or, if Amazon notifies you by email,
as stated in the email message. By continuing to provide the Services after the effective date of
any modification to these Terms, you agree to be bound by the modified Terms. It is your
responsibility to check the Site regularly for modifications to these Terms.

       l.      The parties may use standard business forms or other communications, but use of
such forms is for convenience only and does not alter the provisions of these Terms. NEITHER
PARTY WILL BE BOUND BY, AND EACH SPECIFICALLY OBJECTS TO, ANY
PROVISION THAT IS DIFFERENT FROM OR IN ADDITION TO THESE TERMS
(WHETHER PROFFERED VERBALLY OR IN ANY QUOTATION, INVOICE, BILL OF
LADING,         SHIPPING        DOCUMENT,            ACCEPTANCE,            CONFIRMATION,
CORRESPONDENCE, OR OTHERWISE).

         m.     You will not be liable for your failure or delay in fulfilling your obligations under
these Terms, the Program Policies, or any Work Order if such failure or delay is caused by fire,
flood, weather conditions or other Acts of God, invasions, riots, closing of public highways, civil
unrest, war, or acts of terrorism or any circumstance beyond your reasonable control and without
fault or negligence on your part (“Force Majeure”); provided, that (i) you will promptly notify
Amazon in writing of the occurrence and details of any event of Force Majeure that has caused, or
is likely to cause, you to either delay or fail to perform your obligations under these Terms or any
Work Order, and (ii) you will use reasonable efforts to overcome or limit the effects of any such
event of Force Majeure on Amazon. If the service interruption caused by the Force Majeure
continues for 30 days, either party will have the right to terminate any affected Work Order with
respect to the Services not being performed by giving the other party 24 hours’ prior written notice.
To be effective, such notice must be delivered during the service interruption.

        n.     If there is a conflict among these Terms, the Program Policies, and any Work Order,
the Program Policies will prevail over these Terms and the Work Order, and the Work Order will
prevail over these Terms.




                                                                                                        343
                                                                                   AMZ_JLINES_00000030
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   43-5 Entered  11/02/18
                                        Filed 03/27/18    08:17:32
                                                        Page  1 of 6 Page 344
                                                                     PageID   of 385
                                                                            331




                          EXHIBIT E




                                                                                       344
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   43-5 Entered  11/02/18
                                        Filed 03/27/18    08:17:32
                                                        Page  2 of 6 Page 345
                                                                     PageID   of 385
                                                                            332



Information will remain Amazon’s exclusive property, and you will have no rights to use
Confidential Information except as expressly provided in an NDA or these Terms.

       b.      If you are required by any Governmental Authority to disclose the contents of any
Deliverable, you will promptly provide Amazon with notice of such requirement. In such
instances, you will use commercially reasonable efforts to (i) ensure that any items removed from
a container are promptly put back into the container following the relevant Government
Authority’s inspection, and (ii) provide Amazon with an audit against the manifest for such items.

        c.      Except as expressly set forth in these Terms, the Program Policies, or any Work
Order, you will not use any trade name, trademark, service mark, logo or commercial symbol, or
any other proprietary rights of Amazon or any of its Affiliates in any manner (including but not
limited to use in any client list, press release, advertisement or other promotional material) without
the prior written authorization of such use by a Vice President of Amazon. Without the prior
written authorization by a Vice President of Amazon, you will not make any public announcement
or other statement (including, without limitation, a press release, response to a media query,
advertisement, or other promotional material) in which you refer to Amazon or its Affiliates, these
Terms, any Work Order, the Services, or any Confidential Information.

        d.      You will, and will cause your Personnel to, use all personally identifiable
information concerning Amazon’s customers, including names and addresses (collectively,
“Customer Information”), solely for the purpose of providing Services. You will comply with all
instructions of Amazon in respect of the processing of Customer Information, and you will
maintain appropriate technical and organizational security measures to prevent unauthorized use
or disclosure of Customer Information. All Customer Information is and will remain the exclusive
property of Amazon, and you will not transfer, rent, barter, trade or sell Customer Information and
will not develop lists of or aggregate Customer Information. Except as otherwise required by
applicable Law, you will, and will cause your Personnel to, delete all instances (including backups
and other copies) of Customer Information associated with each shipment within two weeks after
completing the shipment. Before disposing of any hardware, media or software (including any
sale or transfer of such material or any disposition of your business) that contains or previously
contained Customer Information, at Amazon’s direction, you will either return such hardware,
media or software to Amazon, or perform a complete forensic destruction of the Customer
Information (which may include a physical destruction, preferably incineration, or secure data
wipe) such that no Customer Information can be recovered or retrieved. For the avoidance of
doubt, the contents of Deliverables tendered by Amazon to you are Customer Information subject
to this Section 10.

        e.     The parties agree that, between the parties, any information or data arising out of
or in connection with the Services, including without limitation any Amazon customer data or
Customer Information and any data, analysis or other work specifically commissioned by Amazon
and agreed to by you (collectively, “Work Product”), is owned by Amazon. For purposes of these
Terms, Work Product does not include: (a) any inventions or developments made by you and
existing prior to the Effective Date; or (b) any inventions or developments developed entirely
independently by you, at any time, without any use, knowledge of, or reference to, the Confidential
Information. The Work Product has been specially ordered and commissioned by Amazon. You




                                                                                                         345
                                                                                    AMZ_JLINES_00000026
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   43-5 Entered  11/02/18
                                        Filed 03/27/18    08:17:32
                                                        Page  3 of 6 Page 346
                                                                     PageID   of 385
                                                                            333



agree that the Work Product is a “work made for hire” for copyright purposes, with all copyrights
in the Work Product owned by Amazon. To the extent that the Work Product does not qualify as
a work made for hire under applicable Law, and to the extent that the Work Product includes
material subject to copyright, trade secret, or other proprietary rights protection, you hereby assign
to Amazon (or to such of its Affiliates as it may designate), its successors and assigns, all right,
title and interest in and to the Work Product. To the extent necessary to effect this assignment,
you will execute any documents that Amazon reasonably requests. At any time upon request from
Amazon and upon termination or expiration of these Terms, you will deliver to Amazon in tangible
form all materials containing Work Product, whether complete or in process. All Work Product
will be Confidential Information that is subject to this Section 10.

11.    Defined Terms.

        a.      “Affiliate” means, with respect to any entity, any person or other entity that directly
or indirectly controls, is controlled by, or is under common control with, such first entity.

        b.    “Amazon Contracting Party” means: (i) if the Services are provided in the United
States, Amazon Logistics, Inc.; or (ii) if the Services are provided in the United Kingdom, Amazon
UK Services Ltd.

        c.     “Chosen Courts” means: (i) if the Services are provided in the United States, the
federal and state courts in King County, Washington; or (ii) if the Services are provided in the
United Kingdom, the courts in England and Wales.

        d.     “Delay” means, with respect to any Deliverable, that such Deliverable was not
delivered within the delivery window specified by Amazon.

       e.      “Deliverables” means parcels, totes or other deliverables tendered by Amazon to
you or any of your Personnel.

       f.      “Governing Laws” means: (i) if the Services are provided in the United States, the
laws of the State of Washington; or (ii) if the Services are provided in the United Kingdom, the
laws of England and Wales.

        g.     “Governmental Authority” means any governmental, quasi-governmental or
regulatory authority, body, department, commission, board, bureau, agency, division, court,
securities exchange or other legislative, executive or judicial governmental entity or
instrumentality, whether foreign or domestic, of any country, nation, state, county, parish or
municipality, jurisdiction or other political subdivision.

       h.      “Law” means any national, federal, state, local or foreign statute, common law,
ordinance, rule, regulation, order, judgment or agency requirement of, or issued, promulgated or
entered into with, any Governmental Authority.

       i.      “Personnel” means, with respect to any party, such party’s employees, agents,
representatives, and subcontractors. For the avoidance of doubt, your Personnel will include any
individual assigned by you to perform the Services.




                                                                                                          346
                                                                                     AMZ_JLINES_00000027
DocuSign Envelope ID: 5701D716-E7A4-486B-94A6-7071CC394BEA
           CaseCase
                18-04171-elm  Doc 1 Document
                    4:18-cv-00893   Filed 11/02/18
                                              43-5 Entered  11/02/18
                                                   Filed 03/27/18    08:17:32
                                                                   Page  4 of 6 Page 347
                                                                                PageID   of 385
                                                                                       334



                                              Delivery Provider Terms of Service

                                                             Work Order

            This Work Order (this “Work Order”) is effective as of March 1, 2015 (“Work Order Agreement
            Date”), and is made a part of the Delivery Provider Terms of Service (as the same may be amended,
            modified or supplemented from time to time, the “Terms”) between Amazon Logistics, Inc.
            (“Amazon”), and you or the entity that you represent. By accepting this Work Order, you (a) on
            behalf of yourself and the entity that you represent, agree to be bound by all terms and conditions
            of this Work Order, and (b) represent and warrant that you have legal authority to bind the entity
            that you represent to this Work Order. This Work Order incorporates the terms and conditions of
            each Schedule attached to this Work Order (including the policies set forth on Schedule A to this
            Work Order (the “Policies”)). Please see the Terms for definitions of certain capitalized terms
            used in this Work Order.

            1.      Services. Services under this Work Order will commence on the Work Order Agreement
            Date, and this Work Order will be subject to the same termination rights set forth in the Terms.
            Deliverables may be tendered by Amazon or its designees from delivery stations, sort centers,
            fulfillment centers, and/or other distribution points (including merchant locations) (collectively,
            the “Distribution Points”) and accepted by you Monday through Sunday, 365 days a year, at times
            and days designated by Amazon. The initial Distribution Points at which Deliverables will be
            tendered are set forth on Schedule B to this Work Order. Amazon and you may from time to time
            and at any time update the Distribution Points set forth on Schedule B to this Work Order.
            Deliveries of Deliverables are to be made on the same day they are tendered to you and within the
            delivery time window specified by Amazon. You will perform the Services in accordance with
            the Policies and with any standard operating procedures (including those relating to check-in and
            loading of Deliverables at Distribution Points and the delivery of Deliverables to Amazon
            customers) that are agreed between Amazon and you from time to time.

            2.     Service Areas. Deliverables will be delivered within the geographic areas serviced by the
            Distribution Points set forth on Schedule B to this Work Order, as updated from time to time by
            Amazon and you.

            3.     Performance Standards. You will perform the Services under this Work Order in
            accordance with the performance standards set forth on Schedule C to this Work Order.

            4.     Fees Payable by Amazon. The following are the rates and charges to be charged to and
            paid by Amazon in consideration of the Services furnished by you:

                     a.       The Fees for Services set forth on Schedule D to this Work Order.

                    b.      The Uniform and Vehicle Brand Promotion Fee set forth on Schedule D to this
            Work Order. In consideration of accepting this fee, you agree that (i) all of your Personnel who
            are visiting customer premises or otherwise interacting with customers will wear a uniform that
            complies with the specifications set forth on Schedule E to this Work Order, which Amazon may
            change from time to time, and (ii) all of your Vehicles will, while being used to provide Services
            under the Agreement, meet the vehicle branding specifications set forth on Schedule F to this Work



            Amazon Confidential                                                                          1 of 12   347
                                                                                              AMZ_JLINES_00000038
DocuSign Envelope ID: 5701D716-E7A4-486B-94A6-7071CC394BEA
           CaseCase
                18-04171-elm  Doc 1 Document
                    4:18-cv-00893   Filed 11/02/18
                                              43-5 Entered  11/02/18
                                                   Filed 03/27/18    08:17:32
                                                                   Page  5 of 6 Page 348
                                                                                PageID   of 385
                                                                                       335



            Order, which Amazon may change from time to time. In exchange for your participation, Amazon
            agrees to provide the identifying logos, marks and insignia that comprise the uniform and vehicle
            branding specifications. You may elect to cease receiving the Uniform and Vehicle Brand
            Promotion Fee by giving Amazon 30 days’ prior written notice.

            5.      Insurance. You will, at all times during which you provide the Services and for at least
            two years after all Services are completed, carry, at your expense: (a) “Commercial General
            Liability” insurance with limits of not less than $5,000,000 per occurrence and in the general
            aggregate (or such other amount approved by Amazon in writing); (b) “Business Automobile
            Liability” insurance (also known as ‘motor fleet’ insurance) with limits of not less than $5,000,000
            per occurrence for bodily injury and property damage combined (or such other amount approved
            by Amazon in writing); (c) “Worker’s Compensation” insurance, including but not limited to
            coverage for all costs, benefits and liabilities under workers’ compensation and similar Laws that
            may accrue in favor of any person employed by you in all states where you perform Services, and
            “Employer’s Liability” insurance with a limit of not less than $1,000,000 (or such other amount
            approved by Amazon in writing); and (d) “Cargo Legal Liability” insurance, or similar coverage,
            with limits sufficient to cover your liability under Section 6 (Claims for Loss or Damage) of the
            Terms, but in no event less than $25,000 per loss (or such other amount approved by Amazon in
            writing). You may satisfy the foregoing minimum limits by any combination of primary liability
            and umbrella excess liability coverage that results in the same protection to you and Amazon
            insured parties. You may self-insure for workers’ compensation where allowed by applicable Law.
            Each of your insurance policies must: (u) be issued by companies with a rating of A-/VII or better
            in the current Best’s Insurance Reports published by A.M. Best Company, Inc.; (v) provide that
            the coverage limits will not be reduced below the minimum amounts required by this paragraph
            and such policy will not be canceled or allowed to expire without at least 30 days’ prior written
            notice from the insurance carrier to Amazon; (w) for (a) and (b) above, name Amazon and its
            Affiliates, and their respective officers, directors, employees, successors, assigns, licensees,
            distributors, contractors and agents as additional insureds with the standard separation of insureds
            provision or an endorsement for cross-liability coverage; (x) provide coverage on an occurrence
            basis; (y) waive any insurer right of subrogation against Amazon and its Affiliates and their
            respective officers, directors, employees, successors, assigns, licensees, distributors, contractors
            and agents, where allowed by applicable Law; and (z) provide primary coverage, without any right
            of contribution from any other insurance that Amazon or any of its Affiliates may have.

            6.      Audit Rights. Upon 72 hours’ advance written notice to you, Amazon may, during normal
            business hours and at the expense of Amazon, review your records relating to the Terms, the
            Program Policies, this Work Order or your performance of the Services under this Work Order.
            Upon 24 hours’ advance written notice to you, Amazon may, during normal business hours and at
            the expense of Amazon, perform an on-site visit of your delivery operations or conduct “ride-
            along” observations of your Personnel performing the Services (each, a “Ride-Along
            Observation”); provided, that, without your consent, (a) during the first week of providing the
            Services under this Work Order, Amazon will conduct no more than one Ride-Along Observation
            per day, and (b) after the first week of providing the Services under this Work Order, Amazon will
            conduct no more than four Ride-Along Observations per month. If any review establishes that
            there has been any noncompliance by you or overpayment by Amazon, you will promptly cure the
            non-compliance and/or refund the overpayment, as applicable, and will bear all expenses in
            connection with the review, all without limiting any other rights or remedies that may be available



            Amazon Confidential                                                                           2 of 12   348
                                                                                               AMZ_JLINES_00000039
DocuSign Envelope ID: 5701D716-E7A4-486B-94A6-7071CC394BEA
           CaseCase
                18-04171-elm  Doc 1 Document
                    4:18-cv-00893   Filed 11/02/18
                                              43-5 Entered  11/02/18
                                                   Filed 03/27/18    08:17:32
                                                                   Page  6 of 6 Page 349
                                                                                PageID   of 385
                                                                                       336



            to Amazon. Also, upon 24 hours’ advance written notice, Amazon may, during normal business
            hours and at the expense of Amazon, inspect any of the processes, procedures, or systems related
            to your delivery operations.

            7.     Personnel Performing Services. You agree that you and all of your Personnel that
            perform the Services will satisfy the criteria set forth in the Policies and on Schedule G to this
            Work Order.

            8.      Notices to Amazon. Notices to Amazon under this Work Order or the Terms may be
            provided by (a) facsimile transmission to 206-266-2009, or (B) nationally recognized overnight
            courier service, certified mail (return receipt requested), or personal delivery to Amazon Logistics,
            Inc., 410 Terry Avenue North, Seattle, WA 98109-5210, Attention: General Counsel.

                                                     [Signature Page Follows]




            Amazon Confidential                                                                            3 of 12   349
                                                                                               AMZ_JLINES_00000040
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   43-6 Entered  11/02/18
                                        Filed 03/27/18    08:17:32
                                                        Page  1 of 2 Page 350
                                                                     PageID   of 385
                                                                            337




                          EXHIBIT F




                                                                                       350
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   43-6 Entered  11/02/18
                                        Filed 03/27/18    08:17:32
                                                        Page  2 of 2 Page 351
                                                                     PageID   of 385
                                                                            338




                                                                                       351
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   43-7 Entered  11/02/18
                                        Filed 03/27/18    08:17:32
                                                        Page  1 of 5 Page 352
                                                                     PageID   of 385
                                                                            339




                          EXHIBIT G




                                                                                       352
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   43-7 Entered  11/02/18
                                        Filed 03/27/18    08:17:32
                                                        Page  2 of 5 Page 353
                                                                     PageID   of 385
                                                                            340




   DRIVER’S HANDBOOK
                         EFFECTIVE DATE: MARCH 1, 2015




                                                      REVISION: 4        JULY 2015




                                                                                       353
                                                                                 TENET - 000024
       CaseCase
            18-04171-elm  Doc 1 Document
                4:18-cv-00893   Filed 11/02/18
                                          43-7 Entered  11/02/18
                                               Filed 03/27/18    08:17:32
                                                               Page  3 of 5 Page 354
                                                                            PageID   of 385
                                                                                   341
                                                                                                                Page |3

• The employee must seek the employer’s agreement before using their vehicle for work
• The car must be legally registered, warranted and insured for the purposes of work – the employee must show
  evidence of this on request
• The employee must not carry loads for which the vehicle is unsuited
• The vehicle must not be used in conditions for which it was not designed (such as off-road).

Tenet Concepts Responsibilities
Take all steps to ensure company vehicles are as safe as possible and will not require staff to drive under conditions that
are unsafe and/or likely to create an unsafe environment, physical distress, fatigue, etc.
Tenet Concepts will do this by undertaking the following tasks:
Giving priority to safety features when selecting new vehicles, including:
• choosing vehicles with ESC (Electronic Stability Control), ABS brakes and side head-protecting airbags
Ensuring all vehicles are well maintained and that the equipment promotes driver, operator and passenger safety by:
• servicing the vehicles according to manufacturers’ recommendations
• setting up procedures where employees check vehicles’ oil, water, tyre pressures and general cleanliness on a monthly
  basis, then record the inspections
• keeping maintenance schedules in the glove boxes of all vehicles, which are completed each time the vehicles are
  serviced in any way
• following the maintenance schedules in the vehicles’ manuals
• setting up a procedure to identify and rectify faults as soon as practicable.
Collecting and collating statistics on incidents, crashes and their causes, including:
• The number of crashes
• Who was thought to be at fault?
• The probable causes of the crashes and other contributors, such as unrealistic work schedules
• The financial cost of all crashes
• The number of prosecutions
• The number of near-miss events
• Other costs, such as downtime, Tenet Concepts compensation claims, temporary workers and lost productivity.




Amazon Regulations
Show up, or Get a Substitute
The #1 Rule of the job is: Show up, or get a substitute that’s approved by the Dispatcher.
Each name on the work schedule is there because we need that person for that shift. When a person fails to show up it
creates poor service and, also, unfairly dumps extra work on fellow Team Members. So, come to work as scheduled or
replace yourself with a substitute that’s approved by the Dispatcher.

Call the Dispatcher when there’s an emergency.
If an illness or emergency arises and it appears that you will be late for work, or if you ever cannot find a
Substitute, contact the Dispatcher immediately (at least 1 hour before your start time) and arrange with the Dispatcher
to get a substitute for you.

Give schedule requests to the dispatcher at least 2 weeks before the requested time off.
                                                                                                                      354
                                                                                                                 TENET - 000026
        CaseCase
             18-04171-elm  Doc 1 Document
                 4:18-cv-00893   Filed 11/02/18
                                           43-7 Entered  11/02/18
                                                Filed 03/27/18    08:17:32
                                                                Page  4 of 5 Page 355
                                                                             PageID   of 385
                                                                                    342
                                                                                                                    Page |4

If you would like time off, fill out an Employee time off request form and provide to the Manager at least 2 weeks before
the requested time off. He or she will do their best to give you the day off. But keep in mind that the Manager’s #1 duty is
a well-ran shift. If you’re needed for a certain shift, you will be scheduled.
Check the schedule each time you work, to avoid missing a shift.

Your Shift Is YOUR Responsibility.
Once the schedule is posted, it’s your responsibility to work your scheduled hours or to get a substitute that’s approved by
the Dispatcher. Whenever you arrange for a substitute, make sure that person contacts the Dispatcher directly and tells
the Dispatcher that they’re substituting for you. If the Dispatcher is not notified of the change by the substitute and it turns
out the substitute doesn’t report to work, the Dispatcher will have to hold YOU accountable for the unfilled shift.

Arrive Prepared to deliver efficiently, you must be prepared:

    •   Black pants – work appropriate (No sweatpants, No athletic shorts)
    •   Amazon polo shirt
    •   Closed toed shoes
    •   Reflective vest
    •   No holes in pants
    •   No low cut top
    •   No shorts shorter than fingertip length when arms extended
    •   Hats must be worn with the bill forward
    •   No competitor clothing

Follow the Personal Appearance Code
A first-class image attracts and impresses customers. So, come to work clean and professional-looking. Do that by
dressing according to the company’s personal appearance code. The following is a partial description of the dress code.


Personal Appearance Code
RESOLVING DISAGREEMENT. Any discussion or disagreement regarding whether a particular aspect of clothing or
grooming meets the code will be decided by the company.

HAIR. Hair should be neat-looking and trim. On the back of the head, hair should be cut above the top of the collar and on
the side it should not extend below the bottom of the ear OR if hair is longer than the collar and bottom of the ear it should
be tucked under the hat OR it should be suitably restrained with a hairnet, rubber band, or barrette and should be kept
behind the shoulders at all times. Hair in front should be at least 1/2-inch above the eyebrows. Unconventional hair styles
and hair dyed unnatural colors can alarm some customers and therefore, is discouraged.


BEARD/MUSTACHE must be neatly trimmed.

HAT. Only company issued hats should be worn. It should be clean, not faded, not torn, and have no pins or patches
except those authorized by the company. Wear it securely on top of your head with the bill straight forward. Wear it at all
times while working. If your hat becomes dirty, faded from sun, or greasy around the band, obtain a new one from the
Dispatcher.

SHIRT. Wear only the company issued shirt. It should be clean, not faded, not torn, and have no pins, buttons or patches
except those authorized by the company. It must be free of body odor, and should be tucked into the pants and have all
buttons buttoned except the top one. It should fit properly, neither baggy nor tight.

UNDERSHIRT. You may wear a clean, white short-sleeve T-shirt underneath but the sleeves must not show. Lettering,
pictures, and hoods on shirts or undershirts are not allowed.

AMAZON BADGES. Must be worn at all times in the building and on your route, they must be displayed above your waist.

PANTS. Black pants are required. Pants should extend to approximately3-inches off the floor, should not drag on the floor
or rise above the ankles .They should be clean, wrinkle-free, not faded, not torn, and have no holes, rips, frays, patches,
pins, decorative stitching or rivets. In warm weather, black shorts may be worn in place of long pants. (No shorts shorter
than fingertip length when arms extended)
                                                                                                                          355
                                                                                                                     TENET - 000027
        CaseCase
             18-04171-elm  Doc 1 Document
                 4:18-cv-00893   Filed 11/02/18
                                           43-7 Entered  11/02/18
                                                Filed 03/27/18    08:17:32
                                                                Page  5 of 5 Page 356
                                                                             PageID   of 385
                                                                                    343
                                                                                                               Page |5


SHOES. Must cover the entire foot. Sandals and similar footwear are not allowed. Shoes should have no rips, holes, or
patches. Dots, checks, plaids or other patterns are not allowed. White, black, brown, or grey is preferred.

SOCKS. Socks are required. They must be white or black.

REFLECTIVE VEST. Must be worn at all times

JEWELRY. Should be kept to a minimum

BODY CLEANLINESS. Clean-smelling body and pleasant breath are a must .Fingernails should be clean, and neatly
trimmed.

SMOKING AND PERSONAL HABITS.
Smoking is prohibited in the work area and in vans. Chewing tobacco and engaging in similar activities is not allowed.

PRE-POST ROUTE CHECKLIST – Must be filled out completely
    If any equipment is missing notify the dispatcher
       All breaks and lunch times must be provided.
       Hours must be totaled and driver must sign.
       Dispatcher will check and sign.
       Mileage must be accurate.
       Make sure to check your vehicle for damage before you leave the yard.




                             -REMAINDER OF PAGE INTENTIONALLY LEFT BLANK-




                                                                                                                     356
                                                                                                                TENET - 000028
CaseCase
     18-04171-elm  Doc 1 Document
         4:18-cv-00893   Filed 11/02/18
                                   43-8 Entered  11/02/18
                                        Filed 03/27/18    08:17:32
                                                        Page  1 of 1 Page 357
                                                                     PageID   of 385
                                                                            344



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
JEFFREY LINES, individually and on behalf of all §
others similarly situated,                       §
                                                 §       CASE NO. 1:17-cv-0072
Plaintiffs,                                      §
                                                 §
v.                                               §
                                                 §
AMAZON.COM, INC.; TENET CONCEPTS, §                      JURY TRIAL DEMANDED
LLC; and JOHN DOES 1-5,                          §
                                                 §
Defendants.                                      §

                                          ORDER

       Before the Court is Defendants’ Motion to Transfer Venue. Having considered the

Motion and responsive briefing, the Court is of the opinion that the Motion should be DENIED.




                                              1
                                                                                                357
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   44 Filed     11/02/18
                                            04/02/18     08:17:32
                                                      Page         Page 358
                                                            1 of 7 PageID 345of 385



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

JEFFREY LINES, individually and on                §
behalf of all others similarly situated,          §
                                                  §
                  Plaintiffs,                     §
                                                  §    Case No. 1:17-cv-00072-LY
vs.                                               §
                                                  §
AMAZON.COM, INC.; TENET                           §
CONCEPTS, LLC; and JOHN DOES 1-5,                 §
                                                  §
                  Defendants.                     §
                                                  §
                                                  §

    DEFENDANTS AMAZON.COM, INC. AND TENET CONCEPTS, LLC’S REPLY TO
      JEFFREY LINES’ RESPONSE TO THEIR MOTION TO TRANSFER VENUE

          After Defendants Amazon.com, Inc. (“Amazon”) and Tenet Concepts, LLC (“Tenet”)

filed their Motion to Transfer Venue to the Northern District of Texas for referral to the

Bankruptcy Court for the Northern District of Texas (“Bankruptcy Court”) where Tenet’s

bankruptcy is pending, Plaintiff filed a Motion for Relief from the Automatic Stay in the

Bankruptcy Court, requesting that the Bankruptcy Court lift the stay so that Plaintiff may

proceed against Tenet in this action. As a result, in its Opposition to Defendants Motion to

Transfer, Plaintiff now urges this Court to deny Defendants’ motion because the Bankruptcy

Court is considering overlapping issues in the context of Plaintiff’s Motion for Relief. 1

          As thoroughly explained in the Motion to Transfer Venue, the interests of justice require

transfer of this action to the Northern District of Texas for referral to the Bankruptcy Court, and

nothing in Plaintiff’s Response compels a contrary result. But if the Court finds that the issues

before the Bankruptcy Court necessarily overlap with the issues in Defendants’ Motion to


1
    See Dkt. No. 43.
                                                  1

                                                                                                      358
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   44 Filed     11/02/18
                                            04/02/18     08:17:32
                                                      Page         Page 359
                                                            2 of 7 PageID 346of 385



Transfer Venue, Defendants do not oppose a short stay pending the Bankruptcy Court’s ruling on

Plaintiff’s Motion for Relief from the automatic stay.

I.      THE COURT MAY STAY THESE PROCEEDINGS PENDING THE
        BANKRUPTCY’S RESOLUTION OF PLAINTIFF’S MOTION FOR RELIEF
        FROM THE AUTOMATIC STAY.

        The gravamen of Plaintiff’s first two arguments is that Defendants’ Motion should be

denied because, after this motion was filed, Plaintiff moved the Bankruptcy Court for relief from

the automatic stay, and therefore, in determining that motion, the Bankruptcy Court will

determine (1) whether Tenet can participate in this litigation and (2) whether the case against

Amazon is “related to” Tenet’s bankruptcy case. 2 As Defendants’ Motion to Transfer Venue

makes clear, a transfer of venue and referral to the Bankruptcy Court is the most appropriate

course for the lawsuit, because as Plaintiff concedes, only the Bankruptcy Court has control over

any modification of the automatic stay that currently protects Tenet. 3 In addition, as Defendants

explained in their Motion, this proceeding is related to the bankruptcy proceeding because,

regardless of what separate allegations Plaintiff may have against Amazon, the indemnity

agreement between Tenet and Amazon means that a judgement against Amazon will impact

Tenet and the bankruptcy estate. 4 See Leal v. Bednar, No. 3:16-CV-3424-G, 2017 WL 565176,

*3 (N.D. Tex. Feb. 13, 2017) (action seeking payment of subrogation from defendants, including

the debtor, was related to the bankruptcy proceeding).

        That said, if Plaintiff prefers to allow the Bankruptcy Court to rule on his request for

relief from the stay before this Court rules on Defendants’ pending motion to transfer venue,

Defendants do not oppose a short stay of these proceedings pending the Bankruptcy Court’s

ruling. Dwyer v. USAA Savings Bank, 2017 WL 7805760 (W.D. Tex. Nov. 21, 2017) (granting a

2
  Dkt. No. 43 at 3-8.
3
  Dkt. No. 38.
4
  Id. at 6-7; Dkt. No. 41-1 at ¶ 4.
                                                2

                                                                                                     359
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   44 Filed     11/02/18
                                            04/02/18     08:17:32
                                                      Page         Page 360
                                                            3 of 7 PageID 347of 385



short stay pending appeal of a legal issue that would affect the viability of the plaintiff’s claims

after considering whether the plaintiff would be prejudiced, the issues in the case would be

simplified, and whether discovery was complete).

           Rather than dismissing Defendants’ motion without prejudice for it to be refiled if the

Bankruptcy Court denies Plaintiff’s motion to lift the stay, 5 the resolution of this motion and

these proceedings should be stayed pending the resolution of Plaintiff’s motion for relief from

the stay. With the April 11 hearing date just over a week away, a short stay would not prejudice

Plaintiff. Due to the indemnity agreement between Amazon and Tenet, both would be prejudiced

if Amazon were forced to continue to defend against Plaintiff’s allegations in this Court when

the parties and the forum are unclear. As Plaintiff acknowledges, the ruling of the Bankruptcy

Court could simplify the issues before this Court. Finally, though formal discovery has begun, it

is not complete, and a short stay will not impede its progress. If the Court is inclined to wait for

the Bankruptcy Court’s input before deciding Defendants’ motion, these proceedings should be

stayed pending the Bankruptcy Court’s ruling.

II.        THE INTERESTS OF JUSTICE WEIGH IN FAVOR OF A TRANSFER TO THE
           NORTHERN DISTRICT OF TEXAS.

           Once the Court does consider the merits of Defendants’ Motion to Transfer, the interests

of justice require that this case be transferred to the Northern District of Texas for referral to the

Bankruptcy Court. See Leal, 2017 WL 565176, at *3 (listing factors for consideration when

analyzing transfer of related case to the bankruptcy court).

           In addition to the presumption in favor of transferring related cases to the District where

bankruptcy is proceeding, the most important factor, “whether transfer would promote the

economic and efficient administration of the bankruptcy estate,” see Leal, 2017 WL 565176 at


5
    See, e.g., Dkt. No. 43 at 4-5, 8.
                                                    3

                                                                                                         360
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   44 Filed     11/02/18
                                            04/02/18     08:17:32
                                                      Page         Page 361
                                                            4 of 7 PageID 348of 385



*4, weighs in favor of transfer. Because any judgment against Amazon would impact the

bankruptcy estate under Defendants’ indemnity agreement, transfer would further the economic

administration of the estate by consolidating all of the claims against the estate into one forum,

thereby eliminating the risk of inconsistent rulings. Plaintiff does not dispute this premise or

attempt to distinguish the case law Defendants’ cited in support of it. Rather, Plaintiff merely

states that this argument presumes that the Bankruptcy Court has an interest in being the sole

adjudicator of claim’s against Tenet’s estate, and that issue is currently pending before the

Bankruptcy Court. 6 Though Plaintiff contends he now has separate facts pointing to Amazon’s

liability, he does not deny that: (i) his claims include an alleged joint employment relationship;

(ii) the claims alleged against Tenet and Amazon are the same; or (iii) if he were allowed to

proceed against Amazon, it could result in liability against Tenet. Thus, in the interest of the

economic administration of Tenet’s bankruptcy case, this Court should give deference to the

claims adjudication process in place in the Bankruptcy Court by allowing the proceeding to be

transferred there.

          Furthermore, judicial economy and fairness will be served by transferring the proceeding

to the Bankruptcy Court. See Leal, 2017 WL 565176 at *4. Plaintiff does not dispute that the

Bankruptcy Court will be most familiar with Tenet’s bankruptcy and the availability of Tenet’s

resources; instead, without citation to law, he contends trial should proceed before this Court

“where the case has proceeded for over a year.” 7 However, the case is still procedurally in the

early stages and formal discovery has just begun. There have been no dispositive motions or

rulings, and Plaintiff has not moved for conditional certification. No efficiency would be lost by

transferring this case to the Bankruptcy Court.


6
    Dkt. No. 43 at 9.
7
    Id.
                                                  4

                                                                                                     361
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   44 Filed     11/02/18
                                            04/02/18     08:17:32
                                                      Page         Page 362
                                                            5 of 7 PageID 349of 385



        Plaintiff also does not dispute that the parties can receive a fair trial before the

Bankruptcy Court. See Leal, 2017 WL 565176 at *4. Instead, without citation, Plaintiff argues

this Court has more “experience” over Rule 23 class actions, but he does not explain how that

impacts transfer. 8 Plaintiff also fails to sufficiently dispute that the Northern District of Texas

has an interest in this action. See id. at *4. Though Plaintiff argues that “many members of the

putative class” live in this district and Tenet’s headquarters are in Austin, Plaintiff fails to

mention that he himself resides in the Northern District, and was employed by Tenet in the

Northern District. 9

        As for the enforceability of any judgment, Plaintiff’s argument that it will be “the same”

in both courts presumes that the Bankruptcy Court will lift the automatic stay. 10 If it does not, a

judgment outside of the Bankruptcy Court would be unenforceable against Tenet. See 28 U.S.C.

§ 1334(e); United States v. Miller, No. CIV.A.5:02-CV-0168-C, 2003 WL 23109906, at *12

(N.D. Tex. Dec. 22, 2003) (“both federal and state law hold that an action taken in violation of

the automatic stay is without effect”). Even considering the Plaintiff’s original choice of forum,

these factors compel transfer in the interests of justice. See Campbell v. Williams, 2015 WL

3657627, at *3 (S.D. Tex. June 12, 2015).

                                     III.     CONCLUSION

        Defendants request that the Court transfer this action to the Northern District of Texas,

Fort Worth Division, for referral to the Bankruptcy Court of the Northern District of Texas. In

the alternative, Defendants do not oppose a short stay pending the Bankruptcy Court’s resolution

of Plaintiff’s Motion for Relief from Stay.



8
  Dkt. No. 43 at 9.
9
  First Am. Compl. ¶¶ 15, 37.
10
   Dkt. No. 42 at 9.
                                                 5

                                                                                                       362
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   44 Filed     11/02/18
                                            04/02/18     08:17:32
                                                      Page         Page 363
                                                            6 of 7 PageID 350of 385



Dated: April 2, 2018                  Respectfully submitted,



                                      /s/ Darren G. Gibson
                                      Darren G. Gibson
                                      State Bar No. 24068846
                                      Salvador Davila
                                      State Bar No. 24065119

                                      LITTLER MENDELSON, PC
                                      100 Congress Avenue, Suite 1400
                                      Austin, Texas 78701
                                      (512) 982-7250 (Telephone)
                                      (512) 982-7248 (Facsimile)
                                      dgibson@littler.com
                                      sdavila@littler.com

                                      ATTORNEYS FOR DEFENDANTS TENET
                                      CONCEPTS, LLC AND AMAZON.COM, INC.




                                         6

                                                                                      363
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   44 Filed     11/02/18
                                            04/02/18     08:17:32
                                                      Page         Page 364
                                                            7 of 7 PageID 351of 385



                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded via ECF with the court, on this the 2nd day of April, 2018, to the following
counsel:

Jay D. Ellwanger                                 Holt Major Lackey
DiNovo Price Ellwanger & Hardy LLP               DiNovo Price Ellwanger & Hardy LLP
7000 North MoPac Expressway, Suite 350           7000 North MoPac Expressway, Suite 350
Austin, Texas 78731                              Austin, Texas 78731
512.539.2626 - telephone                         512.539.2626 - telephone
512.539.2627 – facsimile                         512.539.2627 – facsimile

ATTORNEYS FOR PLAINTIFFS                         ATTORNEYS FOR PLAINTIFFS

Robert J. Valli, Jr.
Sara Wyn Kane
James Vagnini
Valli Kane & Vagnini, LLP
600 Old Country Road, Suite 519
Garden City, New York 11530
(516) 203-7180 - telephone
(516) 706-0248 – facsimile

ATTORNEYS FOR PLAINTIFFS



                                          /s/ Darren G. Gibson
                                          Darren G. Gibson




                                             7

                                                                                               364
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   45 Filed     11/02/18
                                            07/06/18     08:17:32
                                                      Page         Page 365
                                                            1 of 4 PageID 352of 385



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 JEFFREY LINES, individually and on                §
 behalf of all others similarly situated,          §
                                                   §
                 Plaintiffs,                       §
                                                   §     Case No. 1:17-cv-00072-LY
 vs.                                               §
                                                   §
 AMAZON.COM, INC.; TENET                           §
 CONCEPTS, LLC; and JOHN DOES 1-5,                 §
                                                   §
                 Defendants.                       §
                                                   §
                                                   §

       PLAINTIFFS’ WITHDRAWAL OF OPPOSITION TO MOTION TO TRANSFER

         Plaintiff Jeffrey Lines, individually and on behalf of all others similarly situated

(“Plaintiff”) files this withdrawal of his opposition to Defendants Amazon.com, Inc. (“Amazon”)

and Tenet Concepts LLC (“Tenet” and collectively with Amazon “Defendants”) Motion to

Transfer Venue (Dkt. 41).

         By way of background, on January 25, 2018, Tenet filed for Chapter 11 Bankruptcy in the

United States Bankruptcy Court for the Northern District of Texas, Fort Worth Division, Case

Number 18-40270-rfn11 (“the Tenet Bankruptcy”). (See Dkt. 33-1). That same day, Tenet filed a

Suggestion of Bankruptcy in this case. (Dkt. 33). On February 27, 2018, the parties submitted a

Joint Status Report, informing the Court of their positions as to the proper next procedural steps in

this case, due to the pending Tenet bankruptcy case. (Dkt. 38).

         On March 20, 2018, in accordance with the plans the parties announced in the Joint Status

Report, all parties filed the appropriate motions to seek their respective preferred relief. Tenet and

Amazon filed their Motion to Transfer Venue, seeking to transfer this case to the Northern District


                                                  1

                                                                                                         365
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   45 Filed     11/02/18
                                            07/06/18     08:17:32
                                                      Page         Page 366
                                                            2 of 4 PageID 353of 385



of Texas for potential referral to the Bankruptcy Court where the Tenet bankruptcy case is pending.

(Dkt. 41). On the same date, Plaintiff filed a Notice of Substantial Compliance, informing this

Court that he filed a Motion for Limited Relief from Automatic Stay Pursuant to 11 U.S.C.

§362(d)(1) in the Bankruptcy Court seeking relief from the automatic stay to allow Plaintiff to

proceed against both Amazon and Tenet in this case (“Motion for Limited Relief”). (Dkt. 42).

Plaintiff has consistently taken the position that if its Motion for Limited Relief was denied by the

Bankruptcy Court, then it “would not disagree” with the relief sought by Defendants’ Motion to

Transfer. See, e.g. Dkt. 43 at 5.

       The hearing on Plaintiff’s Motion for Limited Relief was held on May 8, 2018. At that May

8 hearing, Judge Russell F. Nelms of the Bankruptcy Court of the Northern District of Texas ruled

that Plaintiff’s Motion for Limited Relief was temporarily denied and that the claims against

Amazon and Tenet in this case are subject to the automatic stay imposed by 11 U.S.C. §362, except

for the issue of whether Amazon is an employer of Plaintiff under the Fair Labor Standards Act.

Judge Nelms further ordered the parties to appear for a status conference on the Motion for Limited

Relief on June 11, 2018. As required by the Judge Nelms’ May 8, 2018 ruling on the Motion for

Limited Relief, a status conference was held on June 11, 2018 in the Bankruptcy Court. At that

hearing, Judge Nelms found no reason to set aside or reconsider his order of May 8, 2018.

       Accordingly, and consistent with Plaintiff’s representation that he would not oppose

Defendants’ Motion to Transfer if his Motion for Limited Relief was denied, Plaintiff hereby

withdraws his opposition to Defendants Motion to Transfer.

       Plaintiff respectfully requests the Court to consider Defendants’ Motion to Transfer (Dkt.

41) to be unopposed, and to consider Plaintiff’s brief in opposition to the Motion to Transfer (Dkt.

43) to be withdrawn.



                                                 2

                                                                                                        366
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   45 Filed     11/02/18
                                            07/06/18     08:17:32
                                                      Page         Page 367
                                                            3 of 4 PageID 354of 385



Dated: July 6, 2018


                                             Respectfully submitted,


                                             Jay D. Ellwanger
                                             Jay D. Ellwanger
                                             Texas State Bar No. 24036522
                                             jellwanger@equalright.law
                                             Holt Major Lackey
                                             Texas State Bar No. 24047763
                                             hlackey@equalright.law
                                             Ellwanger Law LLLP
                                             8310-1 N. Capital of Texas Hwy.
                                             Suite 190
                                             Austin, Texas 78731
                                             (737) 808-2262 (phone)
                                             (737) 808-2260 (fax)

                                             OF COUNSEL:

                                             Sara Wyn Kane (pro hac vice)
                                             James Vagnini (pro hac vice)
                                             Robert Berman (pro hac vice)
                                             Monica Hincken (pro hac vice)
                                             Valli Kane & Vagnini, LLP
                                             600 Old Country Road, Suite 519
                                             Garden City, New York 11530
                                             (516) 203-7180 (phone)
                                             (516) 706-0248 (fax)


                                             ATTORNEYS FOR PLAINTIFF




                                         3

                                                                                      367
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   45 Filed     11/02/18
                                            07/06/18     08:17:32
                                                      Page         Page 368
                                                            4 of 4 PageID 355of 385



                              CERTIFICATE OF CONFERENCE

        I certify that I discussed the foregoing filing with counsel for Defendants and confirmed

that it is not opposed.

                                                              Holt M. Lackey____________
                                                              Holt M. Lackey


                                  CERTIFICATE OF SERVICE

        I certify that the foregoing document was served upon all counsel of record via the Court’s
electronic filing system in accordance with the Federal Rules of Civil Procedure on July 6, 2018.

                                                              Holt M. Lackey____________
                                                              Holt M. Lackey




                                                  4

                                                                                                      368
             CaseCase
                 18-04171-elm  Doc 1 Filed
                      4:18-cv-00893        11/02/18
                                     Document       Entered
                                                47 Filed     11/02/18
                                                         10/31/18     08:17:32
                                                                   Page         Page 369
                                                                         1 of 6 PageID 358of 385
                                     U.S. District Court [LIVE]
                                  Western District of Texas (Austin)
                           CIVIL DOCKET FOR CASE #: 1:17−cv−00072−LY

Lines v. Amazon.Com, Inc. et al                                   Date Filed: 02/02/2017
Assigned to: Judge Lee Yeakel                                     Jury Demand: Plaintiff
Cause: 15:2(a) Fair Labor Standards Act                           Nature of Suit: 710 Labor: Fair Standards
                                                                  Jurisdiction: Federal Question
Plaintiff
Jeffrey Lines                                       represented by Holt Major Lackey
individually and on behalf of all others similary                  Ellwanger Law LLP
situated                                                           8310−1 N. Capital of Texas Highway
                                                                   Suite 190
                                                                   Austin, TX 78731
                                                                   737−808−2238
                                                                   Email: hlackey@equalrights.law
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                  James A. Vagnini
                                                                  Valli Kne & Vagnini, LLP
                                                                  600 Old Country Rd., Ste. 519
                                                                  Garden City, NY 11530
                                                                  516−203−7180
                                                                  Fax: 516−706−0248
                                                                  Email: jvagnini@vkvlawyers.com
                                                                  LEAD ATTORNEY
                                                                  PRO HAC VICE
                                                                  ATTORNEY TO BE NOTICED

                                                                  Sara Wyn Kane
                                                                  Valli Kane & Vagnini, LLP
                                                                  600 Old Country Road, Suite 519
                                                                  Garden City, NY 11530
                                                                  516−203−7180
                                                                  Fax: 516−706−0248
                                                                  Email: skane@vkvlawyers.com
                                                                  LEAD ATTORNEY
                                                                  PRO HAC VICE
                                                                  ATTORNEY TO BE NOTICED

                                                                  Matthew Berman
                                                                  Valli Kane & Vagnini, LLP
                                                                  600 Old Country Rd, Ste. 519
                                                                  Garden City, NY 11530
                                                                  516−203−7180
                                                                  Fax: 516−706−0248
                                                                  Email: mberman@vkvlawyers.com
                                                                  PRO HAC VICE
                                                                  ATTORNEY TO BE NOTICED

                                                                  Monica Hincken

                                                                                                              369
            CaseCase
                18-04171-elm  Doc 1 Filed
                     4:18-cv-00893        11/02/18
                                    Document       Entered
                                               47 Filed     11/02/18
                                                        10/31/18     08:17:32
                                                                  Page         Page 370
                                                                        2 of 6 PageID 359of 385
                                                               Valli Kane & Vagnini, LLP
                                                               600 Old Country Road, Suite 519
                                                               Garden City, NY 11530
                                                               516−203−7180
                                                               Fax: 516−706−0248
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED

                                                               Jay D. Ellwanger
                                                               Ellwanger Law LLLP
                                                               8310 N. Capital of Texas Hwy.
                                                               Suite 190
                                                               Austin, TX 78731
                                                               737−808−2262
                                                               Email: jellwanger@equalrights.law
                                                               ATTORNEY TO BE NOTICED


V.
Defendant
Amazon.Com, Inc.                                represented by Darren Glenn Gibson
                                                               Littler Mendelson PC
                                                               100 Congress Ave., Suite 1400
                                                               Austin, TX 78701
                                                               512−782−7250
                                                               Fax: 512−782−7248
                                                               Email: dgibson@littler.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               Kevin S. Mullen
                                                               The Mullen Firm PLLC
                                                               3801 N. Capital of Texas Hwy.
                                                               Suite E−240/604
                                                               Austin, TX 78746
                                                               512−537−7959
                                                               Email: kevin@themullenfirm.com
                                                               TERMINATED: 04/24/2017
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               Salvador Davila
                                                               Littler Mendelson, P.C.
                                                               100 Congress Avenue, Suite 1400
                                                               Austin, TX 78701
                                                               (512) 982−7250
                                                               Fax: (512) 982−7248
                                                               Email: SDavila@littler.com
                                                               ATTORNEY TO BE NOTICED

Defendant
Tenet Concepts, LLC                             represented by Darren Glenn Gibson
                                                               (See above for address)
                                                                                                   370
              CaseCase
                  18-04171-elm  Doc 1 Filed
                       4:18-cv-00893        11/02/18
                                      Document       Entered
                                                 47 Filed     11/02/18
                                                          10/31/18     08:17:32
                                                                    Page         Page 371
                                                                          3 of 6 PageID 360of 385
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                          Kevin S. Mullen
                                                                          (See above for address)
                                                                          TERMINATED: 04/24/2017
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                          Salvador Davila
                                                                          (See above for address)
                                                                          ATTORNEY TO BE NOTICED

Defendant
John Doe, 1

Defendant
John Doe, 2

Defendant
John Doe, 3

Defendant
John Doe, 4

Defendant
John Doe, 5


 Date Filed        #   Docket Text

 02/02/2017       Ï1   COMPLAINT ( Filing fee $ 400 receipt number 0542−9258413). No Summons requested at this
                       time, filed by Jeffrey Lines. (Attachments: # 1 Civil Cover Sheet)(Ellwanger, Jay) (Attachment 1
                       replaced on 2/3/2017 to flatten image) (afd). (Entered: 02/02/2017)

 02/02/2017        Ï   Case Assigned to Judge Lee Yeakel. CM WILL NOW REFLECT THE JUDGE INITIALS AS
                       PART OF THE CASE NUMBER. PLEASE APPEND THESE JUDGE INITIALS TO THE CASE
                       NUMBER ON EACH DOCUMENT THAT YOU FILE IN THIS CASE. (afd) (Entered:
                       02/03/2017)

 02/02/2017        Ï   DEMAND for Trial by Jury by Jeffrey Lines. (afd) (Entered: 02/03/2017)

 02/03/2017       Ï2   Letter to Holt Major Lackey re: Non−Admitted Status. (afd) (Entered: 02/03/2017)

 02/09/2017       Ï3   MOTION to Appear Pro Hac Vice by Jay D. Ellwanger for Sara Wyn Kane ( Filing fee $ 100
                       receipt number 0542−9281306) by on behalf of Jeffrey Lines. (Attachments: # 1 Proposed
                       Order)(Ellwanger, Jay) (Entered: 02/09/2017)

 02/09/2017       Ï4   MOTION to Appear Pro Hac Vice by Jay D. Ellwanger for James A. Vagnini ( Filing fee $ 100
                       receipt number 0542−9281322) by on behalf of Jeffrey Lines. (Attachments: # 1 Proposed
                       Order)(Ellwanger, Jay) (Entered: 02/09/2017)

 02/13/2017       Ï5

                                                                                                                          371
         CaseCase
             18-04171-elm  Doc 1 Filed
                  4:18-cv-00893        11/02/18
                                 Document       Entered
                                            47 Filed     11/02/18
                                                     10/31/18     08:17:32
                                                               Page         Page 372
                                                                     4 of 6 PageID 361of 385
                    ORDER GRANTING 3 Motion for Sara Wyn Kane to Appear Pro Hac Vice. Pursuant to our
                    Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to
                    practice pro hac vice in this case must register for electronic filing with our court within 10 days of
                    this order. Signed by Judge Lee Yeakel. (ml) (Entered: 02/13/2017)

02/13/2017    Ï6    ORDER GRANTING 4 Motion for James A. Vagnini to Appear Pro Hac Vice. Pursuant to our
                    Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to
                    practice pro hac vice in this case must register for electronic filing with our court within 10 days of
                    this order. Signed by Judge Lee Yeakel. (ml) (Entered: 02/14/2017)

03/03/2017    Ï7    REQUEST FOR ISSUANCE OF SUMMONS by Jeffrey Lines. (Ellwanger, Jay) (Entered:
                    03/03/2017)

03/03/2017    Ï8    Summons Issued as to Tenet Concepts, LLC. (jf) (Entered: 03/03/2017)

03/31/2017    Ï9    MOTION to Dismiss Pursuant to 12(b)(6) and Brief In Support by Amazon.Com, Inc., Tenet
                    Concepts, LLC. (Mullen, Kevin) (Entered: 03/31/2017)

03/31/2017   Ï 10   Certificate of Interested Parties and Corporate Disclosure Statement by Amazon.Com, Inc., Tenet
                    Concepts, LLC. (Mullen, Kevin) (Entered: 03/31/2017)

04/14/2017   Ï 11   AMENDED COMPLAINT against All Defendants amending, filed by Jeffrey Lines.(Ellwanger,
                    Jay) (Entered: 04/14/2017)

04/14/2017   Ï 12   DEFICIENCY NOTICE: No certificate of service was included in pleading. Please file ONLY the
                    certificate of service in the form of a pleading using the "Certificate of Service" event located under
                    the 'Service of Process' menu re 11 Amended Complaint (jf) (Entered: 04/17/2017)

04/17/2017   Ï 13   CERTIFICATE OF SERVICE by Jeffrey Lines for 11 Amended Complaint (Ellwanger, Jay)
                    (Entered: 04/17/2017)

04/21/2017   Ï 14   NOTICE of Attorney Appearance by Darren Glenn Gibson on behalf of Amazon.Com, Inc., Tenet
                    Concepts, LLC. Attorney Darren Glenn Gibson added to party Amazon.Com, Inc.(pty:dft),
                    Attorney Darren Glenn Gibson added to party Tenet Concepts, LLC(pty:dft) (Gibson, Darren)
                    Modified event on 4/21/2017 (jf). (Entered: 04/21/2017)

04/21/2017     Ï    Notice of Correction: Proposed order is required. Please file the proposed order to substitute
                    counsel using the "Attachment" event re 14 MOTION to Substitute Attorney. (jf) (Entered:
                    04/21/2017)

04/21/2017   Ï 15   ATTACHMENT Proposed Order to 14 MOTION to Substitute Attorney by Amazon.Com, Inc.,
                    Tenet Concepts, LLC. (Gibson, Darren) (Entered: 04/21/2017)

04/24/2017   Ï 16   ORDER GRANTING 14 Motion to Substitute Attorney. Signed by Judge Lee Yeakel. (jf)
                    (Entered: 04/25/2017)

04/25/2017   Ï 17   Unopposed MOTION for Extension of Time to File Answer to Plaintiff's First Amended Complaint
                    by Amazon.Com, Inc., Tenet Concepts, LLC. (Attachments: # 1 Proposed Order − Proposed
                    Order)(Gibson, Darren) (Entered: 04/25/2017)

05/01/2017   Ï 18   ORDER GRANTING 17 Motion for Extension of Time to Answer ; Amazon.Com, Inc. answer due
                    5/12/2017; Tenet Concepts, LLC answer due 5/12/2017. Signed by Judge Lee Yeakel. (jf) (Entered:
                    05/01/2017)

05/12/2017   Ï 19   AMAZON.COM, INC.'s ANSWER to 11 Amended Complaint by Amazon.Com, Inc..(Gibson,
                    Darren) (Entered: 05/12/2017)

05/12/2017   Ï 20

                                                                                                                              372
         CaseCase
             18-04171-elm  Doc 1 Filed
                  4:18-cv-00893        11/02/18
                                 Document       Entered
                                            47 Filed     11/02/18
                                                     10/31/18     08:17:32
                                                               Page         Page 373
                                                                     5 of 6 PageID 362of 385
                    ANSWER to 11 Amended Complaint by Tenet Concepts, LLC.(Gibson, Darren) (Entered:
                    05/12/2017)

05/17/2017   Ï 21   MOTION to Appear Pro Hac Vice by Jay D. Ellwanger for Matthew L. Berman ( Filing fee $ 100
                    receipt number 0542−9597872) by on behalf of Jeffrey Lines. (Attachments: # 1 Proposed
                    Order)(Ellwanger, Jay) (Entered: 05/17/2017)

05/23/2017   Ï 22   ORDER DISMISSING 9 Motion to Dismiss. Signed by Judge Lee Yeakel. (jf) (Entered:
                    05/24/2017)

05/23/2017   Ï 23   ORDER GRANTING 21 Motion to Appear Pro Hac Vice for Matthew L. Berman. Pursuant to our
                    Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to
                    practice pro hac vice in this case must register for electronic filing with our court within 10 days of
                    this order. Signed by Judge Lee Yeakel. (jf) (Entered: 05/24/2017)

07/24/2017   Ï 24   Proposed Scheduling Order by Jeffrey Lines. (Berman, Matthew) (Entered: 07/24/2017)

08/07/2017   Ï 25   ORDER (Initial Pretrial Conference set for 10/3/2017 at 2:30 PM before Judge Lee Yeakel). Signed
                    by Judge Lee Yeakel. (jf) (Entered: 08/07/2017)

10/03/2017   Ï 26   Scheduling Recommendations Joint Discovery/Case Management Plan by Amazon.Com, Inc.,
                    Tenet Concepts, LLC. (Attachments: # 1 Exhibit A)(Davila, Salvador) (Entered: 10/03/2017)

10/03/2017   Ï 27   Minute Entry for proceedings held before Judge Lee Yeakel: Initial Pretrial Conference in
                    Chambers held on 10/3/2017 (Minute entry documents are not available electronically). (Court
                    Reporter Arlinda Rodriguez)(jf) (Entered: 10/03/2017)

10/03/2017   Ï 28   Unopposed MOTION for Protective Order by Amazon.Com, Inc., Tenet Concepts, LLC.
                    (Attachments: # 1 Exhibit A − Confidentiality and Protective Order)(Davila, Salvador) (Entered:
                    10/03/2017)

10/03/2017   Ï 29   SCHEDULING ORDER: Pretrial Conference set for 3/29/2019 at 10:00 AM before Judge Lee
                    Yeakel and jury trial in the month of April 2019, ADR Report Deadline due by 3/9/2018, Discovery
                    due by 10/5/2018, Motions due by 11/9/2018. Signed by Judge Lee Yeakel. (jf) (Entered:
                    10/04/2017)

10/06/2017   Ï 30   PROTECTIVE ORDER. Signed by Judge Lee Yeakel. (dm) (Entered: 10/06/2017)

10/19/2017   Ï 31   MOTION to Appear Pro Hac Vice by Jay D. Ellwanger for Monica Hincken ( Filing fee $ 100
                    receipt number 0542−10095187) by on behalf of Jeffrey Lines. (Attachments: # 1 Proposed
                    Order)(Ellwanger, Jay) (Entered: 10/19/2017)

10/24/2017   Ï 32   ORDER GRANTING Monica Hincken's 31 Motion to Appear Pro Hac Vice. Pursuant to our
                    Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to
                    practice pro hac vice in this case must register for electronic filing with our court within 10 days of
                    this order. Signed by Judge Lee Yeakel. (jf) (Entered: 10/24/2017)

01/25/2018   Ï 33   SUGGESTION OF BANKRUPTCY as to Tenet Concepts, LLC . (Attachments: # 1 Exhibit A −
                    Tenet Voluntary Petition)(Gibson, Darren) (Entered: 01/25/2018)

01/29/2018   Ï 34   ORDER setting Status Conference for 2/13/2018 01:30 PM before Judge Lee Yeakel. Signed by
                    Judge Lee Yeakel. (klw) (Entered: 01/30/2018)

02/13/2018   Ï 35   Minute Entry for proceedings held before Judge Lee Yeakel: Status Conference held on 2/13/2018
                    (Minute entry documents are not available electronically). (Court Reporter Arlinda Rodriguez.)(dl)
                    (Entered: 02/14/2018)

02/13/2018   Ï 36   JOINT Status Report due by 2/27/2018. Signed by Judge Lee Yeakel. (dl) (Entered: 02/15/2018)

                                                                                                                              373
         CaseCase
             18-04171-elm  Doc 1 Filed
                  4:18-cv-00893        11/02/18
                                 Document       Entered
                                            47 Filed     11/02/18
                                                     10/31/18     08:17:32
                                                               Page         Page 374
                                                                     6 of 6 PageID 363of 385
02/20/2018   Ï 37   MOTION to Appear Pro Hac Vice by Jay D. Ellwanger Application and Proposed Order for Holt
                    Lackey to Appear Pro Hac Vice ( Filing fee $ 100 receipt number 0542−10480878) by on behalf of
                    Jeffrey Lines. (Ellwanger, Jay) (Entered: 02/20/2018)

02/27/2018   Ï 38   STATUS REPORT Joint Status Report by Jeffrey Lines. (Ellwanger, Jay) (Entered: 02/27/2018)

02/27/2018   Ï 39   ORDER GRANTING 37 Motion to Appear Pro Hac Vice. Pursuant to our Administrative Policies
                    and Procedures for Electronic Filing, the attorney hereby granted to practice pro hac vice in this
                    case must register for electronic filing with our court within 10 days of this order. Signed by Judge
                    Lee Yeakel. (dl) (Entered: 02/28/2018)

03/13/2018   Ï 40   STATUS REPORT Agreed Amendment to Joint Status Report by Jeffrey Lines. (Ellwanger, Jay)
                    (Entered: 03/13/2018)

03/20/2018   Ï 41   MOTION to Change Venue and Brief in Support by Amazon.Com, Inc., Tenet Concepts, LLC.
                    (Attachments: # 1 Affidavit Declaration of Scott Cass, # 2 Proposed Order Proposed
                    Order)(Gibson, Darren) (Entered: 03/20/2018)

03/20/2018   Ï 42   NOTICE of Substantial Compliance Regarding Joint Status Report by Jeffrey Lines (Ellwanger,
                    Jay) (Entered: 03/20/2018)

03/27/2018   Ï 43   Response in Opposition to Motion, filed by Jeffrey Lines, re 41 MOTION to Change Venue and
                    Brief in Support filed by Defendant Amazon.Com, Inc., Defendant Tenet Concepts, LLC
                    (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit
                    F, # 7 Exhibit G, # 8 Proposed Order)(Ellwanger, Jay) (Entered: 03/27/2018)

04/02/2018   Ï 44   REPLY to Response to Motion, filed by Amazon.Com, Inc., Tenet Concepts, LLC, re 41 MOTION
                    to Change Venue and Brief in Support filed by Defendant Amazon.Com, Inc., Defendant Tenet
                    Concepts, LLC (Gibson, Darren) (Entered: 04/02/2018)

07/06/2018   Ï 45   NOTICE of Withdrawal of Opposition to Motion to Transfer by Jeffrey Lines re 41 MOTION to
                    Change Venue and Brief in Support (Ellwanger, Jay) (Entered: 07/06/2018)

08/09/2018   Ï 46   ORDER GRANTING 41 Motion to Transfer Venue. Signed by Judge Lee Yeakel. (dl) (Entered:
                    08/09/2018)




                                                                                                                            374
            Case 4:18-cv-00893
            Case 18-04171-elm Doc 1 Filed 11/02/18
                               Document   47-1 (CourtEntered
                                                      only) 11/02/18  08:17:32
                                                             Filed 10/31/18  PagePage
                                                                                  1 of 375 of 385
                                                                                       6 PageID
                                   U.S. District Court
                                                   364 [LIVE]
                                  Western District of Texas (Austin)
                           CIVIL DOCKET FOR CASE #: 1:17−cv−00072−LY

Internal Use Only

Lines v. Amazon.Com, Inc. et al                                   Date Filed: 02/02/2017
Assigned to: Judge Lee Yeakel                                     Jury Demand: Plaintiff
Cause: 15:2(a) Fair Labor Standards Act                           Nature of Suit: 710 Labor: Fair Standards
                                                                  Jurisdiction: Federal Question
Plaintiff
Jeffrey Lines                                       represented by Holt Major Lackey
individually and on behalf of all others similary                  Ellwanger Law LLP
situated                                                           8310−1 N. Capital of Texas Highway
                                                                   Suite 190
                                                                   Austin, TX 78731
                                                                   737−808−2238
                                                                   Email: hlackey@equalrights.law
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                  James A. Vagnini
                                                                  Valli Kne & Vagnini, LLP
                                                                  600 Old Country Rd., Ste. 519
                                                                  Garden City, NY 11530
                                                                  516−203−7180
                                                                  Fax: 516−706−0248
                                                                  Email: jvagnini@vkvlawyers.com
                                                                  LEAD ATTORNEY
                                                                  PRO HAC VICE
                                                                  ATTORNEY TO BE NOTICED

                                                                  Sara Wyn Kane
                                                                  Valli Kane & Vagnini, LLP
                                                                  600 Old Country Road, Suite 519
                                                                  Garden City, NY 11530
                                                                  516−203−7180
                                                                  Fax: 516−706−0248
                                                                  Email: skane@vkvlawyers.com
                                                                  LEAD ATTORNEY
                                                                  PRO HAC VICE
                                                                  ATTORNEY TO BE NOTICED

                                                                  Matthew Berman
                                                                  Valli Kane & Vagnini, LLP
                                                                  600 Old Country Rd, Ste. 519
                                                                  Garden City, NY 11530
                                                                  516−203−7180
                                                                  Fax: 516−706−0248
                                                                  Email: mberman@vkvlawyers.com
                                                                  PRO HAC VICE
                                                                  ATTORNEY TO BE NOTICED
                                                                                                              375
            Case 4:18-cv-00893
            Case 18-04171-elm Doc 1 Filed 11/02/18
                               Document   47-1 (CourtEntered
                                                      only) 11/02/18  08:17:32
                                                             Filed 10/31/18  PagePage
                                                                                  2 of 376 of 385
                                                                                       6 PageID
                                                   365
                                                                Monica Hincken
                                                                Valli Kane & Vagnini, LLP
                                                                600 Old Country Road, Suite 519
                                                                Garden City, NY 11530
                                                                516−203−7180
                                                                Fax: 516−706−0248
                                                                PRO HAC VICE
                                                                ATTORNEY TO BE NOTICED

                                                                Jay D. Ellwanger
                                                                Ellwanger Law LLLP
                                                                8310 N. Capital of Texas Hwy.
                                                                Suite 190
                                                                Austin, TX 78731
                                                                737−808−2262
                                                                Email: jellwanger@equalrights.law
                                                                ATTORNEY TO BE NOTICED


V.
Defendant
Amazon.Com, Inc.                                 represented by Darren Glenn Gibson
                                                                Littler Mendelson PC
                                                                100 Congress Ave., Suite 1400
                                                                Austin, TX 78701
                                                                512−782−7250
                                                                Fax: 512−782−7248
                                                                Email: dgibson@littler.com
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                                Kevin S. Mullen
                                                                The Mullen Firm PLLC
                                                                3801 N. Capital of Texas Hwy.
                                                                Suite E−240/604
                                                                Austin, TX 78746
                                                                512−537−7959
                                                                Email: kevin@themullenfirm.com
                                                                TERMINATED: 04/24/2017
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                                Salvador Davila
                                                                Littler Mendelson, P.C.
                                                                100 Congress Avenue, Suite 1400
                                                                Austin, TX 78701
                                                                (512) 982−7250
                                                                Fax: (512) 982−7248
                                                                Email: SDavila@littler.com
                                                                ATTORNEY TO BE NOTICED

Defendant

                                                                                                    376
          Case 4:18-cv-00893
          Case   18-04171-elm Doc 1 Filed 11/02/18
                               Document   47-1 (CourtEntered
                                                       only) 11/02/18 08:17:32
                                                             Filed 10/31/18  PagePage
                                                                                  3 of 377 of 385
                                                                                       6 PageID
Tenet Concepts, LLC                                  366 by Darren Glenn Gibson
                                                represented
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Kevin S. Mullen
                                                                       (See above for address)
                                                                       TERMINATED: 04/24/2017
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Salvador Davila
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

Defendant
John Doe, 1

Defendant
John Doe, 2

Defendant
John Doe, 3

Defendant
John Doe, 4

Defendant
John Doe, 5


 Date Filed    #    Docket Text

 02/02/2017    Ï1   COMPLAINT ( Filing fee $ 400 receipt number 0542−9258413). No Summons requested at this
                    time, filed by Jeffrey Lines. (Attachments: # 1 Civil Cover Sheet)(Ellwanger, Jay) (Attachment 1
                    replaced on 2/3/2017 to flatten image) (afd). (Entered: 02/02/2017)

 02/02/2017     Ï   Case Assigned to Judge Lee Yeakel. CM WILL NOW REFLECT THE JUDGE INITIALS AS
                    PART OF THE CASE NUMBER. PLEASE APPEND THESE JUDGE INITIALS TO THE CASE
                    NUMBER ON EACH DOCUMENT THAT YOU FILE IN THIS CASE. (afd) (Entered:
                    02/03/2017)

 02/02/2017     Ï   DEMAND for Trial by Jury by Jeffrey Lines. (afd) (Entered: 02/03/2017)

 02/03/2017    Ï2   Letter to Holt Major Lackey re: Non−Admitted Status. (afd) (Entered: 02/03/2017)

 02/09/2017    Ï3   MOTION to Appear Pro Hac Vice by Jay D. Ellwanger for Sara Wyn Kane ( Filing fee $ 100
                    receipt number 0542−9281306) by on behalf of Jeffrey Lines. (Attachments: # 1 Proposed
                    Order)(Ellwanger, Jay) (Entered: 02/09/2017)

 02/09/2017    Ï4   MOTION to Appear Pro Hac Vice by Jay D. Ellwanger for James A. Vagnini ( Filing fee $ 100
                    receipt number 0542−9281322) by on behalf of Jeffrey Lines. (Attachments: # 1 Proposed
                    Order)(Ellwanger, Jay) (Entered: 02/09/2017)
                                                                                                                       377
          Case 4:18-cv-00893
          Case 18-04171-elm Doc   1 Filed 11/02/18
                                Document    47-1 (CourtEntered
                                                        only) 11/02/18      08:17:32
                                                                  Filed 10/31/18     PagePage
                                                                                            4 of 378  of 385
                                                                                                 6 PageID
02/13/2017                                            367
               Ï (Court only) ***Attorney Sara Wyn Kane for Jeffrey Lines added. (ml) (Entered: 02/13/2017)

02/13/2017     Ï5    ORDER GRANTING 3 Motion for Sara Wyn Kane to Appear Pro Hac Vice. Pursuant to our
                     Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to
                     practice pro hac vice in this case must register for electronic filing with our court within 10 days of
                     this order. Signed by Judge Lee Yeakel. (ml) (Entered: 02/13/2017)

02/13/2017      Ï    (Court only) ***Attorney James A. Vagnini for Jeffrey Lines added. (ml) (Entered: 02/14/2017)

02/13/2017     Ï6    ORDER GRANTING 4 Motion for James A. Vagnini to Appear Pro Hac Vice. Pursuant to our
                     Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to
                     practice pro hac vice in this case must register for electronic filing with our court within 10 days of
                     this order. Signed by Judge Lee Yeakel. (ml) (Entered: 02/14/2017)

03/03/2017     Ï7    REQUEST FOR ISSUANCE OF SUMMONS by Jeffrey Lines. (Ellwanger, Jay) (Entered:
                     03/03/2017)

03/03/2017     Ï8    Summons Issued as to Tenet Concepts, LLC. (jf) (Entered: 03/03/2017)

03/31/2017     Ï9    MOTION to Dismiss Pursuant to 12(b)(6) and Brief In Support by Amazon.Com, Inc., Tenet
                     Concepts, LLC. (Mullen, Kevin) (Entered: 03/31/2017)

03/31/2017    Ï 10   Certificate of Interested Parties and Corporate Disclosure Statement by Amazon.Com, Inc., Tenet
                     Concepts, LLC. (Mullen, Kevin) (Entered: 03/31/2017)

04/14/2017    Ï 11   AMENDED COMPLAINT against All Defendants amending, filed by Jeffrey Lines.(Ellwanger,
                     Jay) (Entered: 04/14/2017)

04/14/2017    Ï 12   DEFICIENCY NOTICE: No certificate of service was included in pleading. Please file ONLY the
                     certificate of service in the form of a pleading using the "Certificate of Service" event located under
                     the 'Service of Process' menu re 11 Amended Complaint (jf) (Entered: 04/17/2017)

04/17/2017    Ï 13   CERTIFICATE OF SERVICE by Jeffrey Lines for 11 Amended Complaint (Ellwanger, Jay)
                     (Entered: 04/17/2017)

04/21/2017    Ï 14   NOTICE of Attorney Appearance by Darren Glenn Gibson on behalf of Amazon.Com, Inc., Tenet
                     Concepts, LLC. Attorney Darren Glenn Gibson added to party Amazon.Com, Inc.(pty:dft),
                     Attorney Darren Glenn Gibson added to party Tenet Concepts, LLC(pty:dft) (Gibson, Darren)
                     Modified event on 4/21/2017 (jf). (Entered: 04/21/2017)

04/21/2017      Ï    Notice of Correction: Proposed order is required. Please file the proposed order to substitute
                     counsel using the "Attachment" event re 14 MOTION to Substitute Attorney. (jf) (Entered:
                     04/21/2017)

04/21/2017    Ï 15   ATTACHMENT Proposed Order to 14 MOTION to Substitute Attorney by Amazon.Com, Inc.,
                     Tenet Concepts, LLC. (Gibson, Darren) (Entered: 04/21/2017)

04/24/2017    Ï 16   ORDER GRANTING 14 Motion to Substitute Attorney. Signed by Judge Lee Yeakel. (jf)
                     (Entered: 04/25/2017)

04/24/2017      Ï    (Court only) *** Attorney Kevin S. Mullen terminated. (jf) (Entered: 04/25/2017)

04/25/2017    Ï 17   Unopposed MOTION for Extension of Time to File Answer to Plaintiff's First Amended Complaint
                     by Amazon.Com, Inc., Tenet Concepts, LLC. (Attachments: # 1 Proposed Order − Proposed
                     Order)(Gibson, Darren) (Entered: 04/25/2017)

05/01/2017    Ï 18   ORDER GRANTING 17 Motion for Extension of Time to Answer ; Amazon.Com, Inc. answer due
                     5/12/2017; Tenet Concepts, LLC answer due 5/12/2017. Signed by Judge Lee Yeakel. (jf) (Entered:
                     05/01/2017)
                                                                                                                               378
          Case 4:18-cv-00893
          Case  18-04171-elm Doc 1 Filed 11/02/18
                              Document   47-1 (CourtEntered
                                                     only) 11/02/18  08:17:32
                                                            Filed 10/31/18  PagePage
                                                                                 5 of 379   of 385
                                                                                       6 PageID
05/12/2017   Ï 19 AMAZON.COM, INC.'s ANSWER to 11368
                                                   Amended Complaint by Amazon.Com, Inc..(Gibson,
                    Darren) (Entered: 05/12/2017)

05/12/2017   Ï 20   ANSWER to 11 Amended Complaint by Tenet Concepts, LLC.(Gibson, Darren) (Entered:
                    05/12/2017)

05/17/2017   Ï 21   MOTION to Appear Pro Hac Vice by Jay D. Ellwanger for Matthew L. Berman ( Filing fee $ 100
                    receipt number 0542−9597872) by on behalf of Jeffrey Lines. (Attachments: # 1 Proposed
                    Order)(Ellwanger, Jay) (Entered: 05/17/2017)

05/23/2017   Ï 22   ORDER DISMISSING 9 Motion to Dismiss. Signed by Judge Lee Yeakel. (jf) (Entered:
                    05/24/2017)

05/23/2017   Ï 23   ORDER GRANTING 21 Motion to Appear Pro Hac Vice for Matthew L. Berman. Pursuant to our
                    Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to
                    practice pro hac vice in this case must register for electronic filing with our court within 10 days of
                    this order. Signed by Judge Lee Yeakel. (jf) (Entered: 05/24/2017)

07/24/2017   Ï 24   Proposed Scheduling Order by Jeffrey Lines. (Berman, Matthew) (Entered: 07/24/2017)

08/07/2017   Ï 25   ORDER (Initial Pretrial Conference set for 10/3/2017 at 2:30 PM before Judge Lee Yeakel). Signed
                    by Judge Lee Yeakel. (jf) (Entered: 08/07/2017)

10/03/2017   Ï 26   Scheduling Recommendations Joint Discovery/Case Management Plan by Amazon.Com, Inc.,
                    Tenet Concepts, LLC. (Attachments: # 1 Exhibit A)(Davila, Salvador) (Entered: 10/03/2017)

10/03/2017   Ï 27   Minute Entry for proceedings held before Judge Lee Yeakel: Initial Pretrial Conference in
                    Chambers held on 10/3/2017 (Minute entry documents are not available electronically). (Court
                    Reporter Arlinda Rodriguez)(jf) (Entered: 10/03/2017)

10/03/2017   Ï 28   Unopposed MOTION for Protective Order by Amazon.Com, Inc., Tenet Concepts, LLC.
                    (Attachments: # 1 Exhibit A − Confidentiality and Protective Order)(Davila, Salvador) (Entered:
                    10/03/2017)

10/03/2017   Ï 29   SCHEDULING ORDER: Pretrial Conference set for 3/29/2019 at 10:00 AM before Judge Lee
                    Yeakel and jury trial in the month of April 2019, ADR Report Deadline due by 3/9/2018, Discovery
                    due by 10/5/2018, Motions due by 11/9/2018. Signed by Judge Lee Yeakel. (jf) (Entered:
                    10/04/2017)

10/06/2017   Ï 30   PROTECTIVE ORDER. Signed by Judge Lee Yeakel. (dm) (Entered: 10/06/2017)

10/19/2017   Ï 31   MOTION to Appear Pro Hac Vice by Jay D. Ellwanger for Monica Hincken ( Filing fee $ 100
                    receipt number 0542−10095187) by on behalf of Jeffrey Lines. (Attachments: # 1 Proposed
                    Order)(Ellwanger, Jay) (Entered: 10/19/2017)

10/24/2017   Ï 32   ORDER GRANTING Monica Hincken's 31 Motion to Appear Pro Hac Vice. Pursuant to our
                    Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to
                    practice pro hac vice in this case must register for electronic filing with our court within 10 days of
                    this order. Signed by Judge Lee Yeakel. (jf) (Entered: 10/24/2017)

01/25/2018   Ï 33   SUGGESTION OF BANKRUPTCY as to Tenet Concepts, LLC . (Attachments: # 1 Exhibit A −
                    Tenet Voluntary Petition)(Gibson, Darren) (Entered: 01/25/2018)

01/29/2018   Ï 34   ORDER setting Status Conference for 2/13/2018 01:30 PM before Judge Lee Yeakel. Signed by
                    Judge Lee Yeakel. (klw) (Entered: 01/30/2018)

02/13/2018   Ï 35   Minute Entry for proceedings held before Judge Lee Yeakel: Status Conference held on 2/13/2018
                    (Minute entry documents are not available electronically). (Court Reporter Arlinda Rodriguez.)(dl)

                                                                                                                              379
         Case 4:18-cv-00893
         Case 18-04171-elm Doc     1 Filed 11/02/18
                                Document   47-1 (CourtEntered
                                                       only) 11/02/18  08:17:32
                                                              Filed 10/31/18  PagePage
                                                                                   6 of 380 of 385
                                                                                        6 PageID
                 (Entered: 02/14/2018)              369

02/13/2018   Ï 36   JOINT Status Report due by 2/27/2018. Signed by Judge Lee Yeakel. (dl) (Entered: 02/15/2018)

02/20/2018   Ï 37   MOTION to Appear Pro Hac Vice by Jay D. Ellwanger Application and Proposed Order for Holt
                    Lackey to Appear Pro Hac Vice ( Filing fee $ 100 receipt number 0542−10480878) by on behalf of
                    Jeffrey Lines. (Ellwanger, Jay) (Entered: 02/20/2018)

02/27/2018   Ï 38   STATUS REPORT Joint Status Report by Jeffrey Lines. (Ellwanger, Jay) (Entered: 02/27/2018)

02/27/2018   Ï 39   ORDER GRANTING 37 Motion to Appear Pro Hac Vice. Pursuant to our Administrative Policies
                    and Procedures for Electronic Filing, the attorney hereby granted to practice pro hac vice in this
                    case must register for electronic filing with our court within 10 days of this order. Signed by Judge
                    Lee Yeakel. (dl) (Entered: 02/28/2018)

03/13/2018   Ï 40   STATUS REPORT Agreed Amendment to Joint Status Report by Jeffrey Lines. (Ellwanger, Jay)
                    (Entered: 03/13/2018)

03/20/2018   Ï 41   MOTION to Change Venue and Brief in Support by Amazon.Com, Inc., Tenet Concepts, LLC.
                    (Attachments: # 1 Affidavit Declaration of Scott Cass, # 2 Proposed Order Proposed
                    Order)(Gibson, Darren) (Entered: 03/20/2018)

03/20/2018   Ï 42   NOTICE of Substantial Compliance Regarding Joint Status Report by Jeffrey Lines (Ellwanger,
                    Jay) (Entered: 03/20/2018)

03/27/2018   Ï 43   Response in Opposition to Motion, filed by Jeffrey Lines, re 41 MOTION to Change Venue and
                    Brief in Support filed by Defendant Amazon.Com, Inc., Defendant Tenet Concepts, LLC
                    (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit
                    F, # 7 Exhibit G, # 8 Proposed Order)(Ellwanger, Jay) (Entered: 03/27/2018)

04/02/2018   Ï 44   REPLY to Response to Motion, filed by Amazon.Com, Inc., Tenet Concepts, LLC, re 41 MOTION
                    to Change Venue and Brief in Support filed by Defendant Amazon.Com, Inc., Defendant Tenet
                    Concepts, LLC (Gibson, Darren) (Entered: 04/02/2018)

07/06/2018   Ï 45   NOTICE of Withdrawal of Opposition to Motion to Transfer by Jeffrey Lines re 41 MOTION to
                    Change Venue and Brief in Support (Ellwanger, Jay) (Entered: 07/06/2018)

08/09/2018   Ï 46   ORDER GRANTING 41 Motion to Transfer Venue. Signed by Judge Lee Yeakel. (dl) (Entered:
                    08/09/2018)




                                                                                                                            380
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   48 Filed     11/02/18
                                            10/31/18     08:17:32
                                                      Page         Page 381
                                                            1 of 2 PageID 370of 385


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS

                        _________________________________________



 __________________________________
 Plaintiff

                                                     __________________________________
 v.                                                  Docket Number

 __________________________________
 Defendant

      CONSENT TO PROCEED BEFORE A UNITED STATES MAGISTRATE JUDGE

 In accordance with the provisions of 28 U.S.C. § 636(c), the parties to the above captioned civil
 matter hereby waive their right to proceed before a Judge of the United States District Court and
 consent to have a United States Magistrate Judge conduct any and all further proceedings in the
 above styled case (including the trial) and order entry of a final judgment.

 Signature of Party or Counsel of Record             Date

 __________________________________                  __________________________________
 __________________________________                  __________________________________
 __________________________________                  __________________________________

 NOTE: Return this form to the District Clerk only if it has been executed by all parties to the
 case.
 __________________________________________________________________________

                                 ORDER OF REASSIGNMENT

 IT IS HEREBY ORDERED that the above captioned matter be reassigned to the United States
 Magistrate Judge______________________________ for the conduct of all further proceedings
 and the entry of judgment in accordance with 28 § 636(c) and the foregoing consent of the
 parties.

 __________________________________                  __________________________________
 Date                                                UNITED STATES DISTRICT JUDGE




                                                                                                     381
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   48 Filed     11/02/18
                                            10/31/18     08:17:32
                                                      Page         Page 382
                                                            2 of 2 PageID 371of 385


                TRIALS BY THE UNITED STATES MAGISTRATE JUDGE

28 U.S.C. § 636(c)(1) and Fed. R. Civ. Proc 73(b) provide that upon the consent of all parties in a
civil case, the district judge may enter an order reassigning the civil case to a magistrate judge.
Miscellaneous Order No. 6 of the Northern District of Texas provides that it is the plaintiff's
obligation to attach a copy of this notice to the complaint and summons, when served.



                    NOTICE OF RIGHT TO CONSENT TO PROCEED
                   BEFORE A UNITED STATES MAGISTRATE JUDGE

You have the opportunity to consent to the exercise of civil jurisdiction over your case by a
magistrate judge. If all parties involved in your case consent, the presiding district judge may
enter an order of transfer, and reassign your case to a magistrate judge.

Your decision to consent, or not to consent, to the reassignment of your case to a magistrate judge
is entirely voluntary and without any adverse consequences if you choose not to consent. Your
decision should be communicated to the clerk of the district court using the form entitled: Consent
to Proceed Before a United States Magistrate Judge ("consent form"). It is preferred that all
parties submit the consent form jointly, but it may be submitted individually if necessary. A
district judge or magistrate judge will not be informed of any party's response to this notice unless
all parties have consented to the referral of the matter to a magistrate judge.

Even if all parties consent to the exercise of civil jurisdiction by a magistrate judge, the district
judge may choose not to enter an order reassigning the case to a magistrate judge. However, if the
district judge does enter an order of transfer, and reassigns your case to the magistrate judge, the
magistrate judge is then authorized to conduct any or all proceedings in the case, including a jury
or non−jury trial, and order the entry of a final judgment. Upon entry of judgment by the
magistrate judge in any case referred under 28 U.S.C. § 636(c)(1), 28 U.S.C. § 636(c)(3) provides
that "an aggrieved party may appeal directly to the appropriate United States court of appeals
from the judgment of the magistrate judge in the same manner as an appeal from any other
judgment of a district court."

If you wish to consent to proceed before a United States magistrate judge and are a registered
electronic filer in the Northern District of Texas, you complete the online form available in the
court's ECF system under Civil Events, Other Filings. Non−ECF filers may access the consent
form on the court's website at www.txnd.uscourts.gov, Forms, Civil or request a paper copy from
any of the clerk's seven divisional offices.




                                                                                                        382
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   49 Filed     11/02/18
                                            10/31/18     08:17:32
                                                      Page         Page 383
                                                            1 of 3 PageID 372of 385



                         IN THE UNITED STATES DISTRICT COU
                              NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION


IN RE: STANDING ORDER                                 §
CONCERNING PAPER FILING IN                            §
                                                                                     C1s~RK, U.S. DISTRICT COURT
CASES ASSIGNED TO U.S.                                §
DISTRICT JUDGE JOHN McBRYDE                           §                                          D


                                           STANDING ORDER

        Because of the uncertainty that might be created by Local

Rule LR 5.1 of the Local Civil Rules and Rule LCrR 49.2 of the

Local Criminal Rules of this court concerning the document-filing

requirements of the undersigned,

        The undersigned DIRECTS that:

        1.      No document will be filed in any case on the docket of

the undersigned by electronic means; and, all documents filed in

any case on the docket of the undersigned shall be in traditional

paper form,         single-sided, bearing the original signature of the

filing party and complying with the Federal Rules of Civil

Procedure, the Federal Rules of Criminal Procedure, the local

rules of this court applicable to paper filings, and the

undersigned's judge-specific requirements as set forth in the

form status report order available at

http://www. txnd. uscou rts. gov/sites/defau lt/files/documents/McBrvdeStatusReportOrder. pdf.

        2.      An exception to the foregoing is that documents filed

in an action before the action is assigned to the docket of the




                                                                                                           383
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   49 Filed     11/02/18
                                            10/31/18     08:17:32
                                                      Page         Page 384
                                                            2 of 3 PageID 373of 385



undersigned are authorized to be electronically filed; provided,

if any such document has been electronically filed in a civil

action before the action has been assigned to the docket of the

undersigned, and if the action is not one that is on the docket

of the undersigned by reason of a transfer from another federal

court or judge, the filing party shall deliver to the clerk of

court within three (3) business days of the receipt of this order

the original and one copy of each such document in paper form,

without any changes except as necessary to comply with the

requirements of paragraph 1 above and bearing original signatures

as if the documents had been filed in paper form, and shall

staple to the front of the original of each such document a copy

of the Notice of Electronic Filing related to the previous

electronic filing of the document.

       3.   Any party who initiates a civil action that is assigned

to the docket of the undersigned shall serve a copy of this order

by certified or registered mail, return receipt requested, on

each other party to the action within five            (5) days of receipt of

this order.     If an additional party is joined in such action, the

party or parties causing the joinder of the additional party

shall serve a copy of this order on the additional party, by

certified or registered mail, return receipt requested, within

five   (5) days of the joinder of the additional party.

                                        2



                                                                                      384
CaseCase
    18-04171-elm  Doc 1 Filed
         4:18-cv-00893        11/02/18
                        Document       Entered
                                   49 Filed     11/02/18
                                            10/31/18     08:17:32
                                                      Page         Page 385
                                                            3 of 3 PageID 374of 385



      4.    In each criminal case, the government shall serve a

copy of this order on each defendant's counsel, by certified or

registered mail, return receipt requested, within five               (5) days

after the identity of defense counsel is known, either by reason

of entry of appearance or order appointing counsel.

      5.   Every attorney who appears in this action or case must

be a registered user of this court's ECF.             See

http://www.txnd.uscourts.gov/ecf-registration. Any attorney who fails to

register is subject to being stricken as an attorney without

further notice.

      SIGNED September 20, 2018.




                                       3



                                                                                      385
